Exhibit 10.1

EXECUTION VERSION

AMENDMENT AND RESTATEMENT AGREEMENT dated as of November 14, 2017 (this
“Amendment”), among ALCOA CORPORATION, a Delaware corporation (“Holdings”),
ALCOA NEDERLAND HOLDING B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated under the laws of the Netherlands (the
“Borrower”), the LENDERS and ISSUERS party hereto and JPMORGAN CHASE BANK, N.A.
(“JPMorgan”), as administrative agent (in such capacity, the “Administrative
Agent”) under the Revolving Credit Agreement dated as of September 16, 2016 and
as amended as of October 26, 2016 (as amended, supplemented or otherwise
modified from time to time, the “Existing Credit Agreement”), among Holdings,
the Borrower, the several banks and other financial institutions or entities
from time to time party as Lenders and Issuers thereto and the Administrative
Agent. Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Restated Credit Agreement (as defined below),
except as otherwise expressly set forth herein.

WHEREAS, the Borrower has requested, and the undersigned Lenders, Issuers and
the Administrative Agent have agreed, upon the terms and subject to the
conditions set forth herein and in the Restated Credit Agreement, that (a) the
Existing Credit Agreement will be amended and restated as provided herein,
(b) in connection therewith, the maturity date of the Commitments shall be
extended to the date that is five years after the Restatement Effective Date (as
defined below) and (c) the Loan Parties will reaffirm their respective
obligations under the Security Documents;

WHEREAS, (a) each Lender holding Commitments and/or Loans immediately prior to
the consummation of the transactions specified in Section 3 hereof (each, an
“Existing Revolving Lender”) that executes and delivers a signature page to this
Amendment (each, a “Consenting Revolving Lender”), which together constitute the
“Required Lenders” (as defined in the Existing Credit Agreement, at or prior to
5:00 p.m., New York City time, on November 13, 2017 (the “Delivery Time”), will
have agreed to the terms of this Amendment upon the effectiveness of this
Amendment on the Restatement Effective Date, and (b) each Existing Revolving
Lender that does not execute and deliver a signature page to this Amendment at
or prior to the Delivery Time (each, a “Declining Revolving Lender”) will be
deemed not to have agreed to this Amendment and will be subject to the mandatory
assignment provisions of Sections 9.08(c) of the Existing Credit Agreement upon
the effectiveness of this Amendment on the Restatement Effective Date (it being
understood that the interests, rights and obligations of the Declining Revolving
Lenders under the Loan Documents will be assumed by (i) certain Consenting
Revolving Lenders and (ii) certain financial institutions that are not Existing
Revolving Lenders and that are party hereto (each, a “New Revolving Lender”), in
each case in accordance with Sections 9.04(b) and 9.08(c) of the Existing Credit
Agreement and Section 3 hereof); and

 

1



--------------------------------------------------------------------------------

WHEREAS, with respect to this Amendment, (a) JPMorgan, Citibank, N.A. (“Citi”),
Credit Suisse AG, Cayman Islands Branch (“CS”), Morgan Stanley Senior Funding,
Inc. (“MSSF”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date hereof), Banco Bilbao Vizcaya
Argentaria, S.A. New York Branch, BNP Paribas Securities Corp., The Bank of
Tokyo-Mitsubishi UFJ, Ltd., Banco Bradesco S.A. New York Branch, Deutsche Bank
Securities Inc., Goldman Sachs Bank USA, Sumitomo Mitsui Banking Corporation,
SunTrust Robinson Humphrey, Inc. and ABN AMRO Capital USA LLC have been
appointed to act as joint lead arrangers and joint bookrunners (collectively,
the “Arrangers”), (b) Citi has been appointed to act as syndication agent (the
“Syndication Agent”) and (c) CS and MSSF have been appointed to act as
documentation agents (the “Co-Documentation Agents”).

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

SECTION 1. Rules of Interpretation. The rules of interpretation set forth in
Section 1.02(a) of the Restated Credit Agreement are hereby incorporated by
reference herein, mutatis mutandis.

SECTION 2. Restatement Effective Date. The “Restatement Effective Date” shall be
the date as of which all the conditions set forth or referred to in Sections 5
and 7 hereof shall have been satisfied.

SECTION 3. Concerning the Lenders, the Commitments and the Loans under the
Existing Credit Agreement.

(a) Subject to the terms and conditions set forth herein, on the Restatement
Effective Date, (i) each New Revolving Lender shall become, and each Consenting
Revolving Lender shall continue to be, a “Lender” under the Restated Credit
Agreement and (ii) each New Revolving Lender shall have, and each Consenting
Revolving Lender shall continue to have, all the rights and obligations of a
“Lender” holding a Commitment or a Loan under the Existing Credit Agreement and
the other Loan Documents.

(b) Pursuant to Sections 9.04(b) and 9.08(c) of the Existing Credit Agreement,
on the Restatement Effective Date, (i) each Declining Revolving Lender shall be
deemed to have assigned, delegated and transferred its Commitments and its
Loans, as applicable, including any participations in Letters of Credit and
(ii) each Consenting Revolving Lender that will be allocated an aggregate amount
of the Commitments as of the Restatement Effective Date that is less than the
aggregate amount of Commitments of such Consenting Revolving Lender immediately
prior to the Restatement Effective Date (as disclosed to such

 

2



--------------------------------------------------------------------------------

Consenting Revolving Lender by the Administrative Agent prior to the date
hereof) shall be deemed to have assigned, delegated and transferred the portion
of its Commitments in excess of such allocated amount (together with a
proportionate principal amount of the Loans and participations in Letters of
Credit of such Consenting Revolving Lender), in each case together with all its
interests, rights (other than its existing rights to payments pursuant to
Section 9.08(c) of the Existing Credit Agreement) and obligations under the Loan
Documents in respect thereof, to JPMorgan, as assignee, and, in the case of its
Loans and participations in Letters of Credit, at a purchase price equal to par
(the “Revolving Loan Purchase Price”). Upon (A) payment to a Declining Revolving
Lender of (x) the Revolving Loan Purchase Price with respect to its Loans and
participations in Letters of Credit so assigned, delegated and transferred
pursuant to this paragraph (b) (which shall be paid by JPMorgan) and (y) accrued
and unpaid interest and fees and other amounts owing under the Existing Credit
Agreement, in each case with respect to the Commitments and Loans through but
excluding the Restatement Effective Date (which shall be paid by the Borrower),
and (B) the satisfaction of the applicable conditions set forth in Sections
9.04(b) and 9.08(c) of the Existing Credit Agreement (but without the
requirement of any further action on the part of such Declining Revolving
Lender, the Borrower or the Administrative Agent), such Declining Revolving
Lender shall cease to be a party to the Existing Credit Agreement in its
capacity as a Lender.

(c) Subject to the terms and conditions set forth herein, on the Restatement
Effective Date, (i) to the extent any Consenting Revolving Lender will be
allocated an aggregate amount of the Commitments as of the Restatement Effective
Date that is more than the aggregate amount of the Commitments of such
Consenting Revolving Lender immediately prior to the Restatement Effective Date
(as disclosed to such Consenting Revolving Lender by the Administrative Agent
prior to the date hereof), each such Consenting Revolving Lender agrees to
assume from JPMorgan the portion of such excess amount (together with a
proportionate principal amount of the Loans and participations in Letters of
Credit (in the case of the Loans and participations in Letters of Credit, at a
purchase price equal to par)) such that, immediately after such assignment and
assumption, such Consenting Revolving Lender holds Commitments in an amount
equal to the amount set forth opposite such Consenting Revolving Lender’s name
on Schedule I hereto and (ii) each New Revolving Lender, if any, set forth on
Schedule I hereto agrees to assume from JPMorgan Commitments in an aggregate
amount equal to the amount set forth opposite such New Revolving Lender’s name
on Schedule I hereto (together with a proportionate principal amount of the
Loans and participations Letters of Credit (in the case of the Loans and
participations in Letters of Credit, at a purchase price equal to par)).

(d) Each New Revolving Lender, if any, by delivering its signature page to this
Amendment on the Restatement Effective Date and assuming Commitments and Loans
in accordance with Section 3(c) hereof, shall be deemed to have acknowledged
receipt of, and consented to and approved, each Loan Document and each other
document required to be approved by the

 

3



--------------------------------------------------------------------------------

Administrative Agent or any Lenders, as applicable, on the Restatement Effective
Date (including, without limitation, the amendment and restatement of the
Existing Credit Agreement contemplated hereby).

(e) The transactions described in this Section 3 will be deemed to satisfy the
requirements of Sections 9.04 and 9.08(c) of the Existing Credit Agreement in
respect of the assignment of the Commitments, Loans and participations in
Letters of Credit so assigned, delegated and transferred pursuant to
Section 3(b) hereof, and this Amendment will be deemed to be an Assignment and
Assumption with respect to such assignments.

SECTION 4. Amendment and Restatement of the Existing Credit Agreement.

(a) Effective as of the Restatement Effective Date, the Existing Credit
Agreement is hereby amended and restated to read in its entirety as set forth in
Exhibit A hereto, including the schedules attached thereto (the “Restated Credit
Agreement”). Each of Schedule 2.01, 6.01, 6.02 and 6.04 to the Existing Credit
Agreement is replaced by the applicable Schedule having the same designation
attached to the Restated Credit Agreement.

(b) The aggregate amount of all Letters of Credit outstanding under the Existing
Credit Agreement on the Restatement Effective Date shall continue to be
outstanding under the Restated Credit Agreement and, from and after such date,
the terms of the Restated Credit Agreement will govern the rights of the
Administrative Agent, the Lenders and the Issuers with respect thereto.

(c) Immediately after giving effect to the consummation of the transactions
described in Sections 3 and 4 hereof, the aggregate amount of the Commitments of
each Lender is set forth opposite such Lender’s name on Schedule II hereto.

SECTION 5. Conditions. The consummation of the transactions set forth in
Sections 3 and 4 hereof shall be subject to the satisfaction of the following
conditions precedent:

(a) The Administrative Agent shall have received a written opinion (addressed to
the Arrangers, the Administrative Agent, the Issuers and the Lenders) of each of
(i) Cleary Gottlieb Steen & Hamilton LLP, counsel for Holdings, the Borrower and
the Restricted Subsidiaries, and (ii) local counsel in each jurisdiction where a
Loan Party is organized or which provides the governing law for any
Reaffirmation Agreement in respect of a Foreign Pledge Agreement or Foreign
Security Agreement, and the laws of which are not covered by the opinion letter
referred to in clause (i) of this paragraph. Each of Holdings and the Borrower
hereby requests such counsel to deliver such opinions.

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to

 

4



--------------------------------------------------------------------------------

the organization, existence and good standing (or equivalent concepts in any
applicable jurisdiction) of Holdings, the Borrower and the other Loan Parties,
the authorization of the transactions contemplated by this Amendment and any
other legal matters relating to Holdings, the Borrower and the other Loan
Parties or this Amendment, all in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

(c) The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by a Financial Officer confirming that,
after giving effect to this Amendment, no Default or Event of Default shall have
occurred and be continuing.

(d) The Administrative Agent shall have received a certificate, dated the
Restatement Effective Date and signed by a Financial Officer confirming that the
representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the Restatement Effective Date, except in the case of any such
representation and warranty that expressly relates to a prior date, in which
case such representation and warranty shall be true and correct in all material
respects (or in all respects, as applicable) as of such earlier date.

(e) The Administrative Agent shall have received, at least three Business Days
prior to the Restatement Effective Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including, without limitation,
the USA PATRIOT Act, that has been requested at least ten Business Days prior to
the Restatement Effective Date.

(f) The Administrative Agent shall have received, to the extent invoiced at
least three Business Days prior to the Restatement Effective Date, reimbursement
or payment of all fees and reasonable out-of-pocket expenses (including fees,
charges and disbursements of counsel), in each case required to be paid or
reimbursed by Holdings or the Borrower on the Restatement Effective Date under
any agreement entered into by any of the Arrangers, the Administrative Agent and
the Lenders, on the one hand, and Holdings or the Borrower, on the other hand
(including the fees and expenses referenced in Section 11 hereof).

(g) The Borrower shall have paid to the Administrative Agent, for the account of
the Lenders and the Issuers, all unpaid interest and fees in respect of the
Commitments and the Loans that have accrued through (but not including) the
Restatement Effective Date.

(h) The Administrative Agent shall have received a reaffirmation agreement, in
the form attached hereto as Exhibits B, C and D, duly executed by the Loan
Parties specified on such exhibit.

(i) The Administrative Agent shall have received the documents specified on
Exhibit E, duly executed by the Loan Parties specified on such exhibit.

 

5



--------------------------------------------------------------------------------

SECTION 6. Post-Amendment and Restatement Effective Date Matters. Within 90 days
after the Restatement Effective Date (or such later date as the Administrative
Agent in its sole discretion may permit) with respect to any Mortgage in the
United States and Brazil, the Administrative Agent shall have received (i) an
amendment thereof (each, a “Mortgage Amendment”), setting forth such changes as
are reasonably necessary to reflect that the lien securing the Secured
Obligations encumbers such Material Real Property subject to the Mortgage and to
further grant, preserve, protect and perfect the validity and priority of the
security interest thereby created and perfected, and (ii) an opinion by local
counsel to the applicable Loan Party, as may be reasonably requested by the
Administrative Agent, regarding the enforceability of such Mortgage Amendment
each of the foregoing being in all respects reasonably acceptable to the
Administrative Agent.

SECTION 7. Effectiveness; Counterparts; Amendments. This Amendment shall become
effective when copies hereof that, when taken together, bear the signatures of
Holdings, the Borrower, the Required Lenders (as such term is defined in the
Existing Credit Agreement), each Lender (as such term is defined in the Existing
Credit Agreement, determined after giving effect to the transactions
contemplated by Section 3 hereof), the Administrative Agent and each Issuer
shall have been received by the Administrative Agent. This Amendment may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by each of the parties hereto. This Amendment may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or other
electronic transmission shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 8. No Novation.

(a) Until this Amendment becomes effective in accordance with its terms and the
Restatement Effective Date shall have occurred, the Existing Credit Agreement
shall remain in full force and effect and shall not be affected hereby. On and
after the Restatement Effective Date, all obligations of the Borrower under the
Existing Credit Agreement shall become obligations of the Borrower under the
Restated Credit Agreement and the provisions of the Existing Credit Agreement
shall be superseded by the provisions of the Restated Credit Agreement.

(b) Without limiting the generality of the foregoing, this Amendment shall not
extinguish the Loans outstanding under the Existing Credit Agreement or any
other obligations for the payment of money outstanding under the Existing Credit
Agreement or the Guarantee Agreement (including the Parallel Debts (as defined
in the Guarantee Agreement)) or release the Liens granted under or the priority
of any Security Document or any security therefor. Nothing herein contained
shall be construed as a substitution or novation of the Loans outstanding under
the Existing Credit Agreement or any other obligations for the payment of money
outstanding under the Existing Credit Agreement or the Guarantee Agreement
(including the Parallel Debts), in each case which shall remain outstanding on
and after the Restatement Effective Date as modified

 

6



--------------------------------------------------------------------------------

hereby. Nothing implied herein shall be construed as a release or other
discharge of Holdings, the Borrower or any of their respective Subsidiaries
under any Loan Document from any of its obligations and liabilities as
“Holdings”, a “Borrower”, a “Grantor” or a “Loan Party” under the Existing
Credit Agreement or the Loan Documents. Notwithstanding any provision of this
Amendment, the provisions of Sections 2.12, 2.14, 2.18 and 9.05 of the Existing
Credit Agreement as in effect immediately prior to the Restatement Effective
Date will continue to be effective as to all matters arising out of or in any
way related to facts or events existing or occurring prior to the Restatement
Effective Date.

(c) On and after the Restatement Effective Date, any reference in the Loan
Documents to the Existing Credit Agreement shall mean the Restated Credit
Agreement.

(d) This Amendment is a Loan Document.

(e) For the avoidance of doubt, the parties hereto agree that, to the extent
that any amendment made to the Existing Credit Agreement in accordance with
Section 4 of this Amendment shall constitute a novation within the meaning of
Article 1271 et seq. of the Luxembourg Civil Code, then, notwithstanding any
such novation, all the rights (including in relation to Liens) of the Secured
Parties against the Loan Parties shall be maintained in accordance with Article
1278 of the Luxembourg Civil Code.

SECTION 9. Applicable Law; Waiver of Jury Trial. (a) THIS AMENDMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF
ANY OTHER JURISDICTION.

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.11 AND 9.15 OF
THE EXISTING CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

(c) Notwithstanding paragraph (a) of this Section, if any Dutch Loan Party is
represented by an attorney in connection with the signing and/or execution of
this Amendment (including by way of accession to this Amendment), any other Loan
Document, or any other agreement, deed or document referred to in, or made
pursuant to, any Loan Document, it is hereby expressly acknowledged and accepted
by the other parties to this Amendment that the existence and extent of the
attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by the laws of the
Netherlands.

 

7



--------------------------------------------------------------------------------

SECTION 10. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Restated Credit Agreement.

SECTION 11. Fees and Expenses.

(a) The Borrower agrees to pay to the Administrative Agent, (i) for the account
of each Consenting Revolving Lender, a fee equal to (A) 0.075% of the lesser of
(x) the aggregate Commitments of such Lender under the Existing Credit Agreement
(such Lender’s “Existing Commitment”) and (y) the aggregate Commitments of such
Lender after giving effect to the transactions contemplated hereby (the “New
Commitment Amount”) and (ii) with respect to (A) each New Revolving Lender, a
fee equal to 0.30% of such Lender’s New Commitment Amount and (B) each
Consenting Revolving Lender but only to the extent such Consenting Lender’s New
Commitment Amount exceeds its Existing Commitment, a fee equal to 0.30% of such
excess. The fees payable pursuant to this Section 11(a) will be paid in dollars
in immediately available funds on the Restatement Effective Date. The third
paragraph of the Amendment Fee Letter shall be superceded by this Section 11(a).

(b) Each Consenting Lender that has separately notified the Borrower that it has
agreed to waive payment of the break funding costs required to be paid under
Section 2.14 of the Existing Credit Agreement in connection with the
transactions contemplated by Section 3 hereof hereby agrees to such waiver.

(c) The Borrower agrees to reimburse the Administrative Agent, any Arranger, the
Syndication Agent, any Co-Documentation Agent and their respective Affiliates,
for its reasonable and documented out-of-pocket expenses in connection with this
Amendment to the extent required under Section 9.05 of the Credit Agreement.

SECTION 12. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Amendment.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

ALCOA CORPORATION By:  

/s/ Renato C.A. Bacchi

  Name:  Renato C.A. Bacchi   Title:    Vice President and Treasurer ALCOA
NEDERLAND HOLDIGN B.V. By:  

/s/ Renato C.A. Bacchi

  Name:  Renato C.A. Bacchi   Title:    Managing Director

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

individually as a Consenting Revolving Lender and as Administrative Agent

By:  

/s/ Peter S. Predun

  Name:  Peter S. Predun   Title:    Executive Director

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:

ABN AMRO CAPITAL USA LLC

By  

/s/ Jamie Matos

  Name:  Jamie Matos   Title:    Vice President For institutions that require a
second signature: By  

/s/ Vincent E. Lisanti

  Name:  Vincent E. Lisanti   Title:    Managing Director

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

Name of Institution:

GOLDMAN SACHS BANK USA

By  

/s/ Rebecca Kratz

  Name:  Rebecca Kratz   Title:    Authorized Signatory For institutions that
require a second signature: By  

 

  Name:   Title:

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:

Australia and New Zealand Banking Group Limited

By  /s/ Robert Grillo                                                     
       Name:  Robert Grillo        Title:    Director

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution: Bank
of America, N.A.

 

By  

/s/ Lindsay Kim

  Name:  Lindsay Kim   Title:    Vice President

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:

BANCO DO BRASIL

By  

/s/ Mauricio C. Azambuja

  Name:  Mauricio C. Azambuja   Title:    Deputy General Manager For
institutions that require a second signature: By  

/s/ Virginia Sampaio

  Name:  Virginia Sampaio   Title:    Deputy General Manager

Check all that apply:

New Revolving Lender:  ☒

Consenting Revolving Lender:  ☐

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:
BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH

 

By  

/s/ Veronica Incera

  Name:   Veronica Incera   Title:   Managing Director For institutions that
require a second signature: By  

/s/ Mauricio Benitez

  Name:   Mauricio Benitez   Title:   Executive Director

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:

BNP PARIBAS

By  

/s/ Raymond G. Dunning

  Name:   Raymond G. Dunning   Title:   Managing Director For institutions that
require a second signature: By  

/s/ Claudia Zarate

  Name:   Claudia Zarate   Title:   Managing Director

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:

THE BANK OF NEW YORK MELLON

By  

/s/ William M. Feathers

  Name:   William M. Feathers   Title:   Director For institutions that require
a second signature: By  

 

  Name:     Title:  

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Banco Bradesco S.A., New
York Branch:

 

By  

/s/ Fabiana Guglielmi Paes de Barros

  Name:   Fabiana Guglielmi Paes de Barros   Title:   Manager For institutions
that require a second signature: By  

/s/ Marcio Martins Bonilha Neto

  Name:   Marcio Martins Bonilha Neto   Title:   Coordinator

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:

Citibank, N.A.

By  

/s/ Sumeet Singal

  Name:   Sumeet Singal   Title:   Vice President

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:

China Merchants Bank Co., Ltd., New York Branch

By  

/s/ Joseph M. Loffredo

  Name:   Joseph M. Loffredo   Title:   Assistant General Manager For
institutions that require a second signature: By  

/s/ Marina Miao Li

  Name:   Marina Miao Li   Title:   Assistant General Manager

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, By  

/s/ John D. Toronto

  Name:   John D. Toronto   Title:   Authorized Signatory For institutions that
require a second signature: By  

/s/ Lea Baerlocher

  Name:   Lea Baerlocher   Title:   Authorized Signatory

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:
DEUTSCHE BANK AG NEW YORK BRANCH

 

By  

/s/ Marcus Tarkington

  Name:   Marcus Tarkington   Title:   Director For institutions that require a
second signature: By  

/s/ Anca Trifan

  Name:   Anca Trifan   Title:   Managing Director

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution: ING
Bank N.V., Dublin Branch

 

By  

/s/ Padraig Matthews

  Name:   Padraig Matthews   Title:   Director For institutions that require a
second signature: By  

/s/ Sean Hassett

  Name:   Sean Hassett   Title:   Director

Check all that apply:

New Revolving Lender: Yes

Consenting Revolving Lender: No

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:
MORGAN STANLEY SENIOR FUNDING, INC.

 

By  

/s/ Michael King

  Name:   Michael King   Title:   Vice President

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT The Bank of
Tokyo-Mitsubishi UFJ, Ltd. By  

/s/ Ravneet Mumick

  Name:   Ravneet Mumick   Title:   Director

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:

PNC BANK, NATIONAL ASSOCIATION

By  

/s/ Joseph McElhinny

  Name:   Joseph McElhinny   Title:   Vice President

For institutions that require a second signature:

By

 

 

 

Name:

   

Title:

 

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:

Royal Bank of Canada

By  

/s/ Jennifer Flann

  Name:   Jennifer Flann   Title:   Vice President For institutions that require
a second signature: By  

 

  Name:     Title:  

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT

 

Riyad Bank, Houston Agency By  

/s/ Michael Meiss

  Michael Meiss   General Manager For institutions that require a second
signature: By  

/s/ Tim Hartnett

  Tim Hartnett   Vice President and Administrative Officer

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:

The Bank of Nova Scotia

By  

/s/ Ian Stephenson

  Name:   Ian Stephenson   Title:   Managing Director For institutions that
require a second signature: By  

/s/ Stephen MacNeil

  Name:   Stephen MacNeil   Title:   Associate Director

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:

Sumitomo Mitsui Banking Corp.

By  

/s/ James D. Weinstein

  Name:   James D. Weinstein   Title:   General Manager For institutions that
require a second signature: By  

 

  Name:     Title:  

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:

SunTrust Bank

By  

/s/ Johnetta Bush

  Name:   Johnetta Bush   Title:   Director

Check all that apply:

New Revolving Lender:  ☒

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

LENDERS SIGNATURE PAGE TO AMENDMENT AND RESTATEMENT AGREEMENT AMONG ALCOA
CORPORATION, ALCOA NEDERLAND HOLDING B.V., THE LENDERS AND ISSUERS PARTY THERETO
AND JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT Name of Institution:

Westpac Banking Corporation

By  

/s/ Stuart Brown

  Name:   Stuart Brown   Title:   Executive Director

Check all that apply:

New Revolving Lender:  ☐

Consenting Revolving Lender:  ☒

 

[Amendment and Restatement Agreement Signature Page]



--------------------------------------------------------------------------------

SCHEDULE I

New Revolving Lenders and Consenting Revolving Lenders

 

New Revolving Lender

   Commitment  

ING Bank N.V. – Dublin Branch

   $ 50,000,000.00  

Banco do Brasil, New York Branch

   $ 35,000,000.00  

Consenting Revolving Lender

  

JPMorgan Chase Bank, N.A.

   $ 85,000,000.00  

Citibank N.A.

   $ 85,000,000.00  

Credit Suisse AG, Cayman Islands Branch

   $ 85,000,000.00  

Morgan Stanley Senior Funding, Inc.

   $ 85,000,000.00  

Bank of America, N.A.

   $ 77,500,000.00  

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ 77,500,000.00  

BNP Paribas

   $ 77,500,000.00  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 77,500,000.00  

Deutsche Bank AG New York Branch

   $ 77,500,000.00  

Goldman Sachs Bank USA

   $ 77,500,000.00  

Sumitomo Mitsui Banking Corporation

   $ 77,500,000.00  

SunTrust Bank

   $ 77,500,000.00  

ABN AMRO Capital USA LLC

   $ 77,500,000.00  

Banco Bradesco S.A. – New York Branch

   $ 77,500,000.00  

Australia and New Zealand Banking Group Limited

   $ 50,000,000.00  

The Bank of New York Mellon

   $ 50,000,000.00  

PNC Bank, National Association

   $ 50,000,000.00  

Westpac Banking Corporation

   $ 50,000,000.00  

China Merchants Bank Co., Ltd., New York Branch

   $ 25,000,000.00  

Riyad Bank, Houston Agency

   $ 25,000,000.00  

The Bank of Nova Scotia

   $ 25,000,000.00  

Royal Bank of Canada

   $ 25,000,000.00  



--------------------------------------------------------------------------------

SCHEDULE II

Commitments

 

Lender

   Commitment  

JPMorgan Chase Bank, N.A.

   $ 85,000,000.00  

Citibank N.A.

   $ 85,000,000.00  

Credit Suisse AG, Cayman Islands Branch

   $ 85,000,000.00  

Morgan Stanley Senior Funding, Inc.

   $ 85,000,000.00  

Bank of America, N.A.

   $ 77,500,000.00  

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

   $ 77,500,000.00  

BNP Paribas

   $ 77,500,000.00  

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 77,500,000.00  

Deutsche Bank AG New York Branch

   $ 77,500,000.00  

Goldman Sachs Bank USA

   $ 77,500,000.00  

Sumitomo Mitsui Banking Corporation

   $ 77,500,000.00  

SunTrust Bank

   $ 77,500,000.00  

ABN AMRO Capital USA LLC

   $ 77,500,000.00  

Banco Bradesco S.A. – New York Branch

   $ 77,500,000.00  

Australia and New Zealand Banking Group Limited

   $ 50,000,000.00  

The Bank of New York Mellon

   $ 50,000,000.00  

PNC Bank, National Association

   $ 50,000,000.00  

Westpac Banking Corporation

   $ 50,000,000.00  

ING Bank N.V. – Dublin Branch

   $ 50,000,000.00  

Banco do Brasil, New York Branch

   $ 35,000,000.00  

China Merchants Bank Co., Ltd., New York Branch

   $ 25,000,000.00  

Riyad Bank, Houston Agency

   $ 25,000,000.00  

The Bank of Nova Scotia

   $ 25,000,000.00  

Royal Bank of Canada

   $ 25,000,000.00     

 

 

 

Total

   $ 1,500,000,000.00     

 

 

 



--------------------------------------------------------------------------------

EXECUTION VERSION

EXHIBIT A

 

 

 

REVOLVING CREDIT AGREEMENT

dated as of September 16, 2016, and amended as of October 26, 2016, and amended

and restated as of November 14, 2017

among

ALCOA CORPORATION,

as Holdings,

ALCOA NEDERLAND HOLDING B.V.

as the Borrower,

THE LENDERS AND ISSUERS NAMED HEREIN, and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,

BNP PARIBAS SECURITIES CORP.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BANCO BRADESCO S.A. – NEW YORK BRANCH,

CITIBANK N.A.,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

MORGAN STANLEY SENIOR FUNDING, INC.,

SUMITOMO MITSUI BANKING CORPORATION,

SUNTRUST ROBINSON HUMPHREY, INC. and

ABN AMRO CAPITAL USA LLC,

as Joint Lead Arrangers and Bookrunners,

CITIBANK N.A.,

as Syndication Agent,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I         DEFINITIONS AND CONSTRUCTION

     1  

SECTION 1.01.

 

Defined Terms

     1  

SECTION 1.02.

 

Terms Generally; Accounting Principles

     62  

SECTION 1.03.

 

Exchange Rates; Currency Equivalents

     64  

SECTION 1.04.

 

Rounding-Off

     65  

SECTION 1.05.

 

Pro Forma Calculations

     65  

ARTICLE II        THE CREDITS

     65  

SECTION 2.01.

 

Commitments

     65  

SECTION 2.02.

 

Loans

     66  

SECTION 2.03.

 

Notice of Borrowings

     67  

SECTION 2.04.

 

Interest Elections

     68  

SECTION 2.05.

 

Repayment of Loans; Evidence of Debt

     69  

SECTION 2.06.

 

Fees

     71  

SECTION 2.07.

 

Interest on Loans

     73  

SECTION 2.08.

 

Default Interest

     73  

SECTION 2.09.

 

Alternate Rate of Interest

     74  

SECTION 2.10.

 

Termination and Reduction of Commitments

     75  

SECTION 2.11.

 

Prepayment

     76  

SECTION 2.12.

 

Reserve Requirements; Change in Circumstances

     76  

SECTION 2.13.

 

Change in Legality

     78  

SECTION 2.14.

 

Indemnity

     79  

SECTION 2.15.

 

Pro Rata Treatment

     80  

SECTION 2.16.

 

Sharing of Setoffs

     80  

SECTION 2.17.

 

Payments

     81  

SECTION 2.18.

 

Taxes

     82  

SECTION 2.19.

 

Assignment of Loans and Commitments Under Certain Circumstances

     86  

SECTION 2.20.

 

Mitigation

     87  

SECTION 2.21.

 

Extensions of Maturity Date

     87  

SECTION 2.22.

 

Letters of Credit

     89  

SECTION 2.23.

 

Defaulting Lender

     97  

SECTION 2.24.

 

Incremental Facilities

     99  

ARTICLE III       REPRESENTATIONS AND WARRANTIES

     102  

SECTION 3.01.

 

Organization

     103  

SECTION 3.02.

 

Authorization

     103  

SECTION 3.03.

 

Enforceability

     103  

SECTION 3.04.

 

Governmental Approvals

     103  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 3.05.

 

No Conflict

     103  

SECTION 3.06.

 

Financial Statements

     104  

SECTION 3.07.

 

No Defaults

     104  

SECTION 3.08.

 

Litigation and Environmental Matters

     104  

SECTION 3.09.

 

No Material Adverse Change

     105  

SECTION 3.10.

 

Employee Benefit Plans

     105  

SECTION 3.11.

 

Title to Properties; Possession Under Leases; IP

     106  

SECTION 3.12.

 

Investment Company Act

     107  

SECTION 3.13.

 

Tax Returns

     107  

SECTION 3.14.

 

Compliance with Laws and Agreements

     107  

SECTION 3.15.

 

Disclosure; No Material Misstatements

     107  

SECTION 3.16.

 

Use of Proceeds; Federal Reserve Regulations

     108  

SECTION 3.17.

 

Sanctions; Anti-Corruption Laws

     108  

SECTION 3.18.

 

Subsidiaries

     108  

SECTION 3.19.

 

[Reserved]

     109  

SECTION 3.20.

 

Solvency

     109  

SECTION 3.21.

 

Collateral Matters

     109  

SECTION 3.22.

 

Centre of Main Interest and Establishments

     110  

ARTICLE IV       CONDITIONS OF EFFECTIVENESS, LENDING, AND LETTERS OF CREDIT

     111  

SECTION 4.01.

 

[Reserved]

     111  

SECTION 4.02.

 

Initial Funding Date

     111  

SECTION 4.03.

 

All Borrowings and Issuances of Letters of Credit

     114  

ARTICLE V       AFFIRMATIVE COVENANTS

     115  

SECTION 5.01.

 

Financial Statements, Reports, etc.

     115  

SECTION 5.02.

 

Notices of Material Events

     117  

SECTION 5.03.

 

Information Regarding Collateral

     118  

SECTION 5.04.

 

Maintenance of Properties

     118  

SECTION 5.05.

 

Obligations and Taxes

     119  

SECTION 5.06.

 

Insurance

     119  

SECTION 5.07.

 

Existence; Businesses and Properties

     120  

SECTION 5.08.

 

Maintenance of Ratings

     120  

SECTION 5.09.

 

Books and Records; Inspection and Audit Rights

     120  

SECTION 5.10.

 

Compliance with Laws

     121  

SECTION 5.11.

 

Use of Proceeds and Letters of Credit

     122  

SECTION 5.12.

 

Additional Subsidiaries

     122  

SECTION 5.13.

 

Further Assurances

     122  

SECTION 5.14.

 

[Reserved]

     124  

SECTION 5.15.

 

Designation of Subsidiaries

     124  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 5.16.

 

Post-Initial Funding Date Matters

     124  

ARTICLE VI       NEGATIVE COVENANTS

     125  

SECTION 6.01.

 

Indebtedness; Certain Equity Securities

     125  

SECTION 6.02.

 

Liens

     130  

SECTION 6.03.

 

Fundamental Changes

     133  

SECTION 6.04.

 

Investments

     134  

SECTION 6.05.

 

Asset Sales

     138  

SECTION 6.06.

 

[Reserved]

     141  

SECTION 6.07.

 

Hedging Agreements and Commercial Agreements

     141  

SECTION 6.08.

 

Restricted Payments

     141  

SECTION 6.09.

 

Transactions with Affiliates

     143  

SECTION 6.10.

 

Restrictive Agreements

     144  

SECTION 6.11.

 

Amendment of Material Documents

     146  

SECTION 6.12.

 

Interest Expense Coverage Ratio

     146  

SECTION 6.13.

 

Leverage Ratio

     146  

SECTION 6.14.

 

Changes in Fiscal Periods

     147  

SECTION 6.15.

 

Maintenance of Ownership in AWAC

     147  

SECTION 6.16.

 

Centre of Main Interest

     147  

ARTICLE VII       EVENTS OF DEFAULT

     147  

ARTICLE VIII      THE ADMINISTRATIVE AGENT

     153  

SECTION 8.01.

 

Authorization and Action

     153  

SECTION 8.02.

 

Administrative Agent’s Reliance, Etc.

     156  

SECTION 8.03.

 

Posting of Communications

     157  

SECTION 8.04.

 

The Administrative Agent Individually

     158  

SECTION 8.05.

 

[Reserved]

     158  

SECTION 8.06.

 

Successor Administrative Agent

     158  

SECTION 8.07.

 

Parallel Debt

     160  

SECTION 8.08.

 

Acknowledgements of Lenders and Issuers

     160  

SECTION 8.09.

 

Collateral Matters

     160  

SECTION 8.10.

 

Credit Bidding

     161  

ARTICLE IX       MISCELLANEOUS

     162  

SECTION 9.01.

 

Notices

     162  

SECTION 9.02.

 

Survival of Agreement

     164  

SECTION 9.03.

 

Binding Effect

     165  

SECTION 9.04.

 

Successors and Assigns

     165  

SECTION 9.05.

 

Expenses; Indemnity

     170  

SECTION 9.06.

 

Right of Setoff

     173  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 9.07.

 

Applicable Law

     174  

SECTION 9.08.

 

Waivers; Amendment

     174  

SECTION 9.09.

 

Interest Rate Limitation

     179  

SECTION 9.10.

 

Entire Agreement

     179  

SECTION 9.11.

 

Waiver of Jury Trial

     179  

SECTION 9.12.

 

Severability

     179  

SECTION 9.13.

 

Counterparts

     180  

SECTION 9.14.

 

Headings

     180  

SECTION 9.15.

 

Jurisdiction, Consent to Service of Process

     180  

SECTION 9.16.

 

Conversion of Currencies

     181  

SECTION 9.17.

 

National Security Laws

     181  

SECTION 9.18.

 

Confidentiality

     182  

SECTION 9.19.

 

Release of Liens and Guarantees

     183  

SECTION 9.20.

 

No Fiduciary Relationship

     183  

SECTION 9.21.

 

Non-Public Information

     184  

SECTION 9.22.

 

[Reserved]

     184  

SECTION 9.23.

 

Excluded Swap Obligations

     184  

SECTION 9.24.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     185  

SECTION 9.25.

 

Dutch CIT Fiscal Unity

     185  

SECTION 9.26.

 

Collateral and Guarantee Principles Relating to US Secured Obligations

     186  

SECTION 9.27.

 

Acknowledgement of Certain Restrictions

     186  

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

REFERENCES

 

EXHIBITS:

  

Exhibit A

  

Form of Assignment and Assumption

Exhibit B-1

  

Form of Collateral Agreement

Exhibit B-2

  

Form of Guarantee Agreement

Exhibit C

  

Form of Perfection Certificate

Exhibit D

  

Form of Supplemental Perfection Certificate

Exhibit E

  

Form of Letter of Credit Request

Exhibit F-1

  

Form of U.S. Tax Compliance Certificate for Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-2

  

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are not
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-3

  

Form of U.S. Tax Compliance Certificate for Non-U.S. Participants that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit F-4

  

Form of U.S. Tax Compliance Certificate for Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes

Exhibit G

  

Form of Global Intercompany Note

Exhibit H

  

Form of Solvency Certificate

SCHEDULES:

  

Schedule 1.01(a)

  

Approved Asset Dispositions

Schedule 1.01(b)

  

Exclusions from Designated Subsidiaries

Schedule 1.01(c)

  

Excluded Assets

Schedule 1.01(d)

  

Guaranty and Security Principles

Schedule 1.01(e)

  

Permitted Specified Transactions

Schedule 1.02

  

Mortgaged Properties

Schedule 2.01

  

Lenders and Commitments and Letter of Credit Commitments

Schedule 3.08

  

Disclosed Matters

Schedule 3.18

  

Subsidiaries

Schedule 6.01

  

Existing Indebtedness

Schedule 6.02

  

Existing Liens

Schedule 6.04

  

Existing Investments

Schedule 6.10

  

Existing Restrictions

Schedule 6.15

  

Existing Shareholdings

 

v



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT dated as of September 16, 2016, amended as of
October 26, 2016, and amended and restated as of November 14, 2017 (as the same
may be amended, modified or supplemented from time to time, the “Agreement”),
among ALCOA CORPORATION, a Delaware corporation (“Holdings”), ALCOA NEDERLAND
HOLDING B.V., a besloten vennootschap met beperkte aansprakelijkheid
incorporated under the laws of the Netherlands (the “Borrower”), the Lenders
(such term and each other capitalized term used but not defined herein having
the meaning ascribed thereto in Article I), the Issuers, and JPMORGAN CHASE BANK
N.A., as Administrative Agent.

WHEREAS, the Borrower has requested that the Lenders and Issuers make available
a revolving credit and letter of credit facility; and

WHEREAS, the proceeds of such revolving credit and letter of credit facility are
to be used to provide working capital or for other general corporate purposes;
and

WHEREAS, the Lenders and Issuers are willing to make available to the Borrower
such revolving credit and letter of credit facility upon the terms and subject
to the conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS AND CONSTRUCTION

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“AAHP” shall mean Alcoa Australian Holdings Pty Ltd., an Australian proprietary
limited company.

“Additional Lender” shall have the meaning specified in Section 2.24(d).

“Adjusted LIBO Rate” shall mean, with respect to any LIBOR Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term “Base
Rate”, for purposes of determining the Base Rate as of any date), an interest
rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to
(a) in the case of Borrowings denominated in Dollars, (i) the LIBO Rate for such
Interest Period (or such date, as applicable) multiplied by (ii) the Statutory
Reserve Rate and (b) in the case of Borrowings denominated Euros, the LIBO Rate
for such Interest Period.

 

1



--------------------------------------------------------------------------------

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders and Issuers hereunder and under the other
Loan Documents, or, as applicable, such Affiliates thereof as it shall from time
to time designate for the purpose of performing its obligations hereunder in
such capacity, including with respect to any Loan denominated in Euros, J.P.
Morgan Europe Limited, and its successors in such capacity as provided in
Article VIII.

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

“Aggregate Incremental Leverage Ratio Cap” shall have the meaning specified in
Section 6.13(b).

“Agreement” shall have the meaning assigned to such term in the preamble hereto.

“Alcoa” shall mean Alcoa Inc., a Pennsylvania corporation. As of the date
hereof, Alcoa Inc. is expected to be renamed Arconic Inc. following the
consummation of the Spin-Off.

“Alcoa Inespal” shall mean Alcoa Inespal, S.L., a Spanish sociedad limitada.

“Alcoa Ma’aden Guarantees” shall mean any guarantees of the Ma’aden Indebtedness
by Alcoa existing as of the Effective Date.

“Alcoa Norway ANS” shall mean Alcoa Norway ANS, a Norwegian general partnership
(No. ansvarlig selskap).

“Alcoa Saudi” shall mean Alcoa Saudi Limited, a Hong Kong limited company.

“Alcoa WolinBec” shall mean Alcoa WolinBec Company, a Canadian corporation.

“Amendment and Restatement Agreement” shall mean the Amendment and Restatement
Agreement, dated as of the Amendment Effective Date, among Holdings, the
Borrower, the Lenders and Issuers party thereto and the Administrative Agent.

“Amendment Effective Date” shall mean November 14, 2017.

“Amendment Fee Letter” shall mean the Amended and Restated Fee Letter among
Holdings and JPMorgan Chase Bank, N.A., dated as of October 26, 2017.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to Holdings or its subsidiaries from time to time
concerning or relating to bribery and corruption.

“Applicable Margin” shall mean, for any day, with respect to any Loan or with
respect to the Commitment Fees payable hereunder, the applicable rate per annum
set forth below under the caption “Base Rate Spread”, “LIBOR Spread” or
“Commitment Fee Rate”, as applicable, based upon the Leverage Ratio as of the
end of the fiscal quarter of Holdings for which consolidated financial
statements have heretofore been most recently delivered pursuant to
Section 5.01(a) or 5.01(b); provided that until the delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) as of and for the
first fiscal quarter beginning after the Amendment Effective Date, the
Applicable Rate shall be the applicable rate per annum set forth below in
Category 2:

 

Leverage Ratio:

   Base Rate
Spread     LIBOR Spread     Commitment Fee
Rate  

Category 1

      

Less than or equal to 0.75 to 1.00

     0.75 %      1.75 %      0.225 % 

Category 2

      

Greater than 0.75 to 1.00 but less than or equal to 1.50 to 1.00

     1.00 %      2.00 %      0.300 % 

Category 3

      

Greater than 1.50 to 1.00 but less than or equal to 2.25 to 1.00

     1.25 %      2.25 %      0.375 % 

Category 4

      

Greater than 2.25 to 1.00

     1.50 %      2.50 %      0.450 % 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the date of delivery to the Administrative Agent pursuant to
Section 5.01(a) or 5.01(b) of the consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that if the foregoing would result in the
Applicable Rate being based on Category 1 or Category 2 prior to the date that
is six months following the Initial Funding Date, the Applicable Rate shall be
based on Category 3 until such date; provided further that the Leverage Ratio
shall be deemed to be in Category 4 at the option of the Administrative Agent or
at the request of the Required Lenders if the Borrower fails to deliver the
consolidated financial statements required to be delivered by it pursuant to
Section 5.01(a) or 5.01(b) or the certificate of a Financial Officer required
pursuant to Section 5.01(c) during the period from the expiration of the time
for delivery thereof until such consolidated financial statements and such
certificate are delivered.

“Applicant” shall mean, with respect to any Letter of Credit, whether the
applicant thereof is Holdings or the Borrower.

 

3



--------------------------------------------------------------------------------

“Approved Asset Dispositions” shall mean the sale or other disposition of the
assets set forth on Schedule 1.01(a).

“Approved Bank” shall mean any (a) commercial bank or (b) any other entity
regularly engaged in the business of extending revolving credit, in each case of
(a) and (b), organized under the laws of the United States or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000.

“Approved Electronic Platform” shall have the meaning assigned to such term in
Section 8.03(a).

“Approved Fund” shall mean any Person (other than a natural person and any
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person) that is engaged in making, purchasing,
holding or investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

“Arrangers” shall mean JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date
hereof), Banco Bilbao Vizcaya Argentaria, S.A. New York Branch, BNP Paribas
Securities Corp., The Bank of Tokyo-Mitsubishi UFJ, Ltd., Banco Bradesco S.A.,
New York Branch, Citibank, N.A., Credit Suisse AG, Cayman Islands Branch,
Deutsche Bank Securities Inc., Goldman Sachs Bank USA, Morgan Stanley Senior
Funding, Inc., Sumitomo Mitsui Banking Corporation, SunTrust Robinson Humphrey,
Inc. and ABN AMRO Capital USA LLC, in their capacities as joint lead arrangers
and Bookrunners.

“ASC Alumina” shall mean ASC Alumina Inc., a Delaware corporation.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A or such other form as shall be approved by
the Administrative Agent.

“Attributable Receivables Indebtedness” at any time shall mean the principal
amount of Indebtedness which (a) if a Permitted Receivables Facility is
structured as a secured lending agreement, would constitute the principal amount
of such Indebtedness or (b) if a Permitted Receivables Facility is structured as
a purchase agreement, would be outstanding at such time under the Permitted
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement.

“Available Credit” shall mean, at any time, (a) the then effective Commitments
minus (b) the aggregate Revolving Credit Outstandings at such time.

 

4



--------------------------------------------------------------------------------

“Available Amount” shall mean, at any time, (a) the sum of (i) 50% of
Consolidated Net Income for the period (taken as one period) beginning on
September 30, 2016, to the end of Holding’s most recently ended fiscal quarter
for which financial statements have been delivered pursuant to Section 5.01(a)
or Section 5.01(b), as applicable, plus (ii) the Net Proceeds from any sale or
issuance of Equity Interests (other than Disqualified Equity Interests) of
Holdings to the extent such Net Proceeds are received by Holdings, plus
(iii) the amount of any Investment made using the Available Amount of Holdings,
the Borrower or any Restricted Subsidiary in any Unrestricted Subsidiary that
has been re-designated as a Restricted Subsidiary or that has been merged,
amalgamated or consolidated with or into Holdings, the Borrower or any
Restricted Subsidiary; plus (iv) to the extent not otherwise included in the
Consolidated Net Income, the aggregate amount of returns, profits, distributions
and similar amounts received in cash or Permitted Investments to Holdings, the
Borrower or any Restricted Subsidiary in respect of Investments made pursuant to
Section 6.04(w) in reliance on the Available Amount; plus (v) the Net Proceeds
of a sale or other disposition of any Unrestricted Subsidiary (including the
issuance of stock of an Unrestricted Subsidiary) received by Holdings, the
Borrower or any Restricted Subsidiary; plus (vi) to the extent not otherwise
included in the Consolidated Net Income, dividends or other distributions or
returns on capital received by Holdings, the Borrower or any Restricted
Subsidiary from an Unrestricted Subsidiary (excluding any Specified Investments
made under Section 6.04(s)) minus (b) the sum at such time of Investment
previously or concurrently made under Section 6.04(w) in reliance on the
Available Amount.

“AWAC” shall mean the joint venture known as Alcoa World Alumina and Chemicals
among Alcoa and its Affiliates (or, following the Spin-Off Date, Holdings and
its Affiliates), on the one hand, and Alumina Limited and its Affiliates, on the
other hand, that is operated pursuant to the AWAC Agreements.

“AWAC Agreements” shall mean, collectively, all agreements, understandings, side
letters or other arrangements governing AWAC and the respective rights and
obligations of the joint venture partners thereof, including (a) each charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of each AWAC Entity, (b) the Formation
Agreement, dated December 21, 1994 (c) the Charter of the Strategic Council,
dated December 21, 1994, (d) the Letter of Understanding, dated May 16, 1995,
and (e) the Amended Enterprise Funding Agreement, dated June 10, 2010, in each
case, as such documents may be amended, modified, or otherwise supplemented from
time to time (including any proposed amendment, supplement or modification to
any AWAC Agreement disclosed by Holdings to the Administrative Agent on or prior
to the date hereof).

“AWAC Entities” shall mean, collectively, each of the existing or subsequently
acquired or organized entities through which AWAC is operated.

“AWAC Parents” shall mean, collectively, each existing or subsequently acquired
or organized subsidiary of Holdings, other than any AWAC Entity, that directly
holds Equity Interests in any AWAC Entity.

 

5



--------------------------------------------------------------------------------

“Back to Back Arrangements” shall mean any “back-to-back” transactions between
Holdings, the Borrower or any Restricted Subsidiary, in connection with
facilitating any Hedging Agreements or Commercial Agreements (provided that, for
such arrangements to constitute Back to Back Arrangements, such arrangements
must be settled in cash, which for this purpose shall include netting of
obligations, within five Business Days of any corresponding settlement with the
third party counterparty to such Hedging Agreement or Commercial Agreement).

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Base Rate” shall mean, for any period, the rate determined by the
Administrative Agent as the fluctuating interest rate per annum as shall be in
effect from time to time, which rate per annum shall be equal at all times to
the highest of the following:

(a)    the rate of interest announced publicly by the Administrative Agent at
its principal office in New York, New York, from time to time, as its prime rate
for loans denominated in Dollars;

(b)    0.5% per annum plus the NYFRB Rate; and

(c)    the Adjusted LIBO Rate for a one-month Interest Period commencing on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for deposits in Dollars plus 1.0% per annum.

If the Administrative Agent shall have reasonably determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the NYFRB Rate for any reason, including the inability or failure of
the Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, then the Base Rate shall be determined without
regard to clause (b) of the preceding sentence until the circumstances giving
rise to such inability no longer exist. Any change in the Base Rate due to a
change in the prime rate referred to in clause (a) of this definition, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change. If the Base Rate is being used as an alternate
rate of interest pursuant to Section 2.09(b) hereof, then the Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.

 

6



--------------------------------------------------------------------------------

“Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.

“Base Rate Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Base Rate in accordance with the provisions of Article II.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning assigned to such term in the preamble hereto.

“Borrowing” shall mean any group of Loans of a single Type and currency, made by
the Lenders, converted or continued on a single date and as to which a single
Interest Period is in effect.

“Business Day” shall mean a day of the year on which banks are not required or
authorized to close in New York City and if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with (a) the
LIBO Rate or any LIBOR Loan, such day that is also a day on which deposits in
Dollars are carried on in the London interbank market and (b) a Borrowing
denominated in Euros, such day that is also a TARGET Date.

“Cash Management Services” shall mean the treasury management services
(including controlled disbursements, zero balance arrangements, cash sweeps,
employee credit or purchase card programs, automated clearinghouse transactions,
return items, overdrafts, temporary advances, interest and fees and interstate
depository network services, foreign exchange, netting and currency management
services and any other demand deposit or operating account relationships or
other cash management services) provided to Holdings, the Borrower or any
Restricted Subsidiary.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP. For purposes of Section 6.02, a Capital Lease Obligation shall be
deemed to be secured by a Lien on the property being leased and such property
shall be deemed to be owned by the lessee.

“Change in Law” shall mean the occurrence, after the Amendment Effective Date
(or with respect to any Lender, if later, the date on which such Lender becomes
a Lender), of any of the following: (a) the adoption of or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall

 

7



--------------------------------------------------------------------------------

Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives promulgated thereunder or issued in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, CRD IV or CRR, in each case
shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“CLO” shall have the meaning assigned to such term in Section 9.04(b).

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Co-Documentation Agents” shall mean Credit Suisse AG, Cayman Islands Branch and
Morgan Stanley Senior Funding, Inc., each in its capacity as co-documentation
agent under this Agreement.

“Collateral” shall mean any and all assets, whether real or personal, tangible
or intangible, on which Liens are granted or purported to be granted pursuant to
the Security Documents as security for any of the Secured Obligations, but which
shall exclude any Excluded Assets.

“Collateral Agreement” shall mean the Collateral Agreement among Holdings, the
Borrower, the Subsidiary Loan Parties party thereto and the Administrative
Agent, substantially in the form of Exhibit B-1, with such revisions as may be
agreed between the Borrower and the Administrative Agent.

“Collateral and Guarantee Requirement” shall mean, at any time, the requirement
that

(a)    The Administrative Agent shall have received the following:

(i)    from Holdings, the Borrower and each other Designated Subsidiary a
counterpart of the Guarantee Agreement duly executed and delivered on behalf of
such Person or in the case of any Person that becomes a Designated Subsidiary
after the Initial Funding Date, a supplement to the Guarantee Agreement, in the
form specified therein, duly executed and delivered on behalf of such Person,
together with the opinions and documents of the type referred to in paragraphs
(a) and (b) of Section 4.02 with respect to such Person; provided, however, that
US Secured Obligations shall only be guaranteed by US Obligations Loan Parties,
and Global Secured Obligations shall be guaranteed by US Obligations Loan
Parties and each other Loan Party;

(ii)    from Holdings, the Borrower and each Designated Subsidiary that (A) is a
US Obligations Loan Party (other than Aluminerie Lauralco, Sàrl), (B) holds
Equity Interests of any Subsidiary organized in a US Jurisdiction or (C) owns
material Collateral located in a US Jurisdiction, a counterpart of the
Collateral Agreement duly executed and delivered on behalf of such Person (or in

 

8



--------------------------------------------------------------------------------

the case of any Person that meets such qualifications in clauses (A), (B) or
(C) after the Initial Funding Date, a supplement to the Collateral Agreement, in
the form specified therein), duly executed and delivered on behalf of such
person, together with the opinions and documents of the type referred to in
paragraphs (a) and (b) of Section 4.02 with respect to such Person; provided,
however, that only US Collateral shall secure US Secured Obligations, and Non-US
Collateral and US Collateral shall secure Global Secured Obligations; and

(iii)    from Holdings, the Borrower and each Designated Subsidiary that (A) is
not organized in a US Jurisdiction or (B) holds Equity Interests of any Foreign
Subsidiary organized in a Specified Collateral Jurisdiction other than the
United States that is a Material Subsidiary and not otherwise exempted from
being pledged pursuant to the Guaranty and Security Principles, a counterpart of
a Foreign Mortgage (to the extent such Person owns a Mortgaged Property),
Foreign Security Agreement or Foreign Pledge Agreement governed by the laws of a
Specified Collateral Jurisdiction (or in the case of any Person that meets such
qualifications in clauses (A) or (B) after the Initial Funding Date, a
supplement to a, or new, Foreign Mortgage (to the extent such Person owns a
Mortgaged Property), Foreign Security Agreement or Foreign Pledge Agreement
governed by the laws of a Specified Collateral Jurisdiction) in each case,
subject to the Guaranty and Security Principles and in each case duly executed
and delivered by or on behalf of such Person, together with the opinions and
documents of the type referred to in paragraphs (a) and (b) of Section 4.02 with
respect to such Person; provided, however, that (x) only US Collateral shall
secure US Secured Obligations, and Non-US Collateral and US Collateral shall
secure Global Secured Obligations and (y) US Secured Obligations shall only be
guaranteed by US Obligations Loan Parties and Global Secured Obligations shall
be guaranteed by US Obligations Loan Parties and each other Loan Party.

(b)    all outstanding Equity Interests of (i) the Borrower, (ii) each AWAC
Parent, (iii) Aluminerie Lauralco, Sàrl and (iv) each other Material Subsidiary
to the extent held by a Loan Party (other than Equity Interests of Alcoa Norway
ANS), shall have been pledged, in each case, pursuant to an appropriate Security
Document described in paragraph (a) above (to be governed by the laws of the
applicable issuer’s jurisdiction to the extent constituting a Specified
Collateral Jurisdiction), and the Administrative Agent shall, to the extent
required by the applicable Security Document, have received certificates or
other instruments representing all such Equity Interests, together with undated
stock powers or other instruments of transfer with respect thereto endorsed in
blank;

(c)    all Indebtedness of Holdings, the Borrower and each Restricted
Subsidiary, in each case, that is owing to any Loan Party shall be evidenced by
a promissory note, which may be the Global Intercompany Note, which in each case
shall have been pledged pursuant to an appropriate Security Document described
in paragraph (a), and the Administrative Agent shall have received such Global
Intercompany Note and any other promissory notes, together with undated
instruments of transfer with respect thereto endorsed in blank; provided,
however, that only any portions thereof

 

9



--------------------------------------------------------------------------------

constituting US Collateral shall secure the US Secured Obligations, and any
portions thereof constituting Non-US Collateral or US Collateral shall secure
the Global Secured Obligations;

(d)    all documents and instruments, including Uniform Commercial Code
financing statements and other similar documents and instruments, required by
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded to create the Liens intended to be created by the Security Documents
and to perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been filed, registered or
recorded, or delivered to the Administrative Agent for filing, registration or
recording;

(e)    the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed, acknowledged and
witnessed and delivered by the record owner of such Mortgaged Property, (ii) a
lender’s policy or policies of title insurance issued by a nationally recognized
title insurance company (to the extent customarily available in the applicable
jurisdiction) insuring the Lien of each such Mortgage for a value reasonably
agreed to between the Administrative Agent and Holdings for each such Mortgaged
Property (without requirement of delivery of an appraisal or other third-party
valuation) as a valid and enforceable first Lien on the Mortgaged Property
described therein, free of any other Liens except, other than with respect to
any judgment liens, as permitted by Section 6.02, together with such
endorsements, coinsurance and reinsurance as the Administrative Agent may
reasonably request, provided, however that in no event shall the aggregate
amount of such policies of title insurance exceed the maximum principal balance
of the Loans, (iii) a completed standard “life of loan” flood hazard
determination form with respect to each Mortgaged Property on which a “Building”
(as defined in 12 CFR Chapter III, Section 339.2) is located (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by Holding or the Borrower) (which determination will be made available
to the Lenders by the Administrative Agent), (iv) if any Mortgaged Property on
which a “Building” (as defined in 12 CFR Chapter III, Section 339.2) is located
in an area determined by the Federal Emergency Management Agency to have special
flood hazards, evidence of such flood insurance as may be required under
applicable law, including Regulation H of the Board (which evidence will be made
available to the Lenders by the Administrative Agent), and (v) such surveys (it
being agreed that delivery of neither a new survey nor an update to an existing
survey shall be required in any jurisdiction where the Title Company will issue
a lender’s Title Policy with the standard survey exception omitted from such
Title Policy without requiring delivery of any survey) and local counsel legal
opinions as the Administrative Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property, provided, however, with respect to
Mortgaged Property located outside of a US Jurisdiction, (A) the documents in
clause (ii) through (v) of this paragraph shall only be required to the extent
it is customary market practice for Mortgages in the applicable jurisdiction,
and (B) such Mortgages shall be subject to the Guaranty and Security Principles;
provided, further, however, that only the Mortgaged Properties constituting US
Collateral shall secure the US Secured Obligations, and Mortgaged Properties
constituting US Collateral or Non-US Collateral shall secure the Global Secured
Obligations;

 

10



--------------------------------------------------------------------------------

(f)    the Administrative Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as applicable, of a Control Agreement with respect to
(i) each deposit account maintained by any Loan Party with any depositary bank
(other than any Excluded Deposit Account) and (ii) subject to any express
exception in the applicable Security Document, each securities account
maintained by any Loan Party with any securities intermediary (other than any
Excluded Securities Account), in each case, to the extent such account is
located in a US Jurisdiction or any other Specified Collateral Jurisdiction;
provided, however, that only such deposit accounts constituting US Collateral
shall secure US Secured Obligations, and such deposit accounts constituting US
Collateral or Non-US Collateral shall secure the Global Secured Obligations; and

(g)    each Loan Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents to which it is a party, the performance of its obligations
thereunder and the granting by it of the Liens thereunder, except such consents
for which the failure to obtain would not reasonably be expected to have a
materially adverse effect on the validity, grant, perfection or priority of the
security interests purported to be granted to the extent required under the
Security Documents.

The foregoing definition:

(i)    shall not require the creation or perfection of pledges of or security
interests in, or the obtaining of title insurance, legal opinions or other
deliverables (solely with respect to Mortgaged Property located in a US
Jurisdiction, other than any deliverables required under clause (e)(iii) or
(e)(iv) of this definition) with respect to, particular assets of the Loan
Parties (other than with respect to pledges of the Equity Interests in any AWAC
Parent), or the provision of Guarantees by any Designated Subsidiary, if and for
so long as the Administrative Agent, in consultation with the Borrower,
reasonably determines that the burden or cost of creating or perfecting such
pledges or security interests in such assets, or obtaining such title insurance,
legal opinions or other deliverables in respect of such assets, or providing
such Guarantees (taking into account any adverse tax consequences (including the
imposition of withholding or other material Taxes on Lenders)), shall be
excessive in view of the practical benefits to be obtained by the Lenders
therefrom or would result in material adverse tax consequences to Holdings and
its Affiliates;

(ii)    shall not require control agreements or perfection by “control” with
respect to Equity Interests (other than in respect of any certificated Equity
Interests that are required to be pledged pursuant to this definition);

(iii)    shall not require landlord waivers, estoppels, collateral access
agreements or similar rights;

(iv)    shall not require that any actions be taken to create or perfect any
security interest in the Collateral in any jurisdiction other than any US
Jurisdiction

 

11



--------------------------------------------------------------------------------

and any other Specified Collateral Jurisdiction (it being understood that there
shall be no Security Documents governed under the laws of any jurisdiction other
than any US Jurisdiction or any other Specified Collateral Jurisdiction);

(v)     shall not require the creation or perfection of pledges of or security
interests in, or the obtaining of title insurance, legal opinions or other
deliverables with respect to, particular assets of the Loan Parties (other than
with respect to pledges of the Equity Interests in any AWAC Parent), or the
provision of Guarantees by any Designated Subsidiary (A) to the extent exempted
pursuant to the Guaranty and Security Principles or (B) to the extent such asset
is an “Excluded Asset”.

All security interests and guarantees provided by any Foreign Subsidiary shall
be subject to the Guaranty and Security Principles. The Administrative Agent may
grant extensions of time for the creation and perfection of security interests
in or the obtaining of title insurance, legal opinions or other deliverables
with respect to particular assets or the provision of Guarantees by any
Designated Subsidiary (including extensions beyond the Initial Funding Date or
in connection with assets acquired, or Subsidiaries formed or acquired, after
the Initial Funding Date) where it reasonably determines that such action cannot
be accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or the Security
Documents. Notwithstanding anything to the contrary herein, (x) the guarantors
of US Secured Obligations shall be limited to the US Obligations Loan Parties,
(y) Collateral for the US Secured Obligations shall be limited to the US
Collateral, and (z) the creation or perfection of pledges of or security
interests in the assets of any joint venture entities (including the AWAC
Entities) and the Equity Interests of any AWAC Entities shall not be required,
and no AWAC Entities shall be required to grant any guarantees with respect to
the Secured Obligations.

“Commercial Agreement” shall mean any commodity prepayment contract, contract
with payment or performance delays or any other equivalent agreement, in each
case, relating to a commodity transaction that is not a Hedging Agreement,
resulting in a performance risk or credit exposure, as applicable.

“Commercial Tort Claim” shall have the meaning specified in the New York UCC.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans and acquire interests in Letters of Credit as set forth in
this Agreement in the aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 or in any Assignment and
Assumption pursuant to which such Lender first becomes a Lender hereunder or in
any Incremental Facility Amendment, with respect to any Lender that is an
Additional Lender, as the same may be (x) increased from time to time pursuant
to Section 2.24 (“Incremental Facilities”), (y) terminated or reduced from time
to time pursuant to Section 2.10 (“Termination and Reduction of Commitments”),
Article VII (“Events of Default”) or Section 9.04 (“Successors and Assigns”) or
(z) extended pursuant to Section 2.21 (“Extensions of

 

12



--------------------------------------------------------------------------------

Maturity Date”). As of the Amendment Effective Date, the aggregate amount of
Commitments is $1,500,000,000.

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.06(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” shall mean, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuer by means of electronic communications pursuant to
Section 8.03 or Section 9.01, including through the Approved Electronic
Platform.

“Consolidated Cash Interest Expense” shall mean, for any period, the excess of
(a) the sum of, without duplication,

(i) the interest expense in connection with Indebtedness of the type set forth
in clauses (a), (b), (c) and (f) of the definition of “Indebtedness” and
including imputed interest expense in respect of Capital Lease Obligations, of
Holdings, the Borrower and the Restricted Subsidiaries for such period,
determined on a consolidated basis in accordance with GAAP, to the extent paid
in cash,

(ii) any interest or other financing costs accrued during such period in respect
of Indebtedness of the type specified in clause (i) above of Holdings, the
Borrower or any Restricted Subsidiary that is required to be capitalized rather
than included in consolidated interest expense of Holdings for such period in
accordance with GAAP,

(iii) any cash payments made during such period in respect of obligations
referred to in clause (b)(ii) below that were amortized or accrued in a previous
period,

minus (b) the sum of, without duplication,

(i) to the extent included in such consolidated interest expense for such
period, non-cash amounts attributable to amortization or write-off of
capitalized interest or other financing costs (including legal and accounting
costs) paid in a previous period,

(ii) to the extent included in such consolidated interest expense for such
period, non-cash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period,

(iii) to the extent included in such consolidated interest expense for such
period, one-time expenses in connection with the Transactions and the issuance
of the Senior Unsecured Debt and other incurrences of Indebtedness or issuances
of Equity Interests, and

 

13



--------------------------------------------------------------------------------

(iv) interest income of Holdings, the Borrower and the Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP.

Consolidated Cash Interest Expense shall be deemed to be (a) for the four fiscal
quarter period ended December 31, 2016, Consolidated Cash Interest Expense for
the period from the Initial Funding Date to and including December 31, 2016,
multiplied by a fraction equal to (x) 365 divided by (y) the number of days
actually elapsed from the Initial Funding Date to December 31, 2016, (b) for the
four fiscal quarter period ended March 31, 2017, Consolidated Cash Interest
Expense for the period from the Initial Funding Date to and including March 31,
2017, multiplied by a fraction equal to (x) 365 divided by (y) the number of
days actually elapsed from the Initial Funding Date to March 31, 2017, (c) for
the four fiscal quarter period ended June 30, 2017, Consolidated Cash Interest
Expense for the period from the Initial Funding Date to and including June 30,
2017, multiplied by a fraction equal to (x) 365 divided by (y) the number of
days actually elapsed from the Initial Funding Date to June 30, 2017 and (d) for
the four fiscal quarter period ended September 30, 2017, Consolidated Cash
Interest Expense for the period from the Initial Funding Date to and including
September 30, 2017, multiplied by a fraction equal to (x) 365 divided by (y) the
number of days actually elapsed from the Initial Funding Date to September 30,
2017.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of

(i) consolidated interest expense for such period,

(ii) consolidated income tax expense for such period,

(iii) all amounts attributable to depreciation and amortization for such period
(excluding amortization expense attributable to a prepaid cash item that was
paid in a prior period), and any impairment charges or write-offs with respect
to goodwill and other intangible assets (but excluding any charge or write-off
with respect to an item that was included in Consolidated Net Income in a prior
period),

(iv) non-recurring non-cash charges for such period (but excluding any such
non-cash charge in respect of an item that was included in Consolidated Net
Income in a prior period and any such charge that results from the write-down or
write-off of inventory) and any non-cash expenses or charges recorded in
accordance with GAAP relating to currency valuation of foreign denominated debt,

(v) fees and expenses incurred during such period in connection with the
Transactions, the amendment and restatement of this Agreement and the Loan
Documents as of the Amendment Effective Date, and the issuance of the Senior
Unsecured Debt,

 

14



--------------------------------------------------------------------------------

(vi) fees and expenses incurred during such period in connection with any
proposed or actual issuance, extinguishment, repayment, refinancing or amendment
of any Indebtedness or issuance of Equity Interests, or any proposed or actual
acquisitions,

(vii) non-recurring integration expenses in connection with acquisitions, or any
charges, out-of-pocket costs and expenses incurred during such period in respect
of restructurings, plant closings, headcount reductions, consolidation,
separation or closure of facilities, cost saving initiatives or other similar
actions, including severance charges in respect of employee terminations, in an
amount not to exceed 15% of Consolidated EBITDA during any one fiscal year of
Holdings,

(viii) non-cash expenses during such period resulting from the grant of stock
options or other equity-related incentives to any director, officer or employee
of Holdings, the Borrower or any Restricted Subsidiary pursuant to a written
plan or agreement approved by the board of directors of Holdings,

(ix) non-cash exchange, translation or performance losses during such period
relating to any Hedging Agreements and any non-cash expenses or charges recorded
in accordance with GAAP relating to currency valuation of foreign denominated
debt,

(x) any losses during such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement, and any non-cash
charges or unrealized losses during such period attributable to the application
of “mark-to-market” accounting in respect of any Hedging Agreement,

(xi) any losses during such period resulting from the sale or disposition of any
asset of Holdings, the Borrower or any Restricted Subsidiary outside the
ordinary course of business,

(xii) the cumulative effect of a change in accounting principles,

(xiii) extraordinary expenses or charges for such period,

(xiv) any net income (loss) attributable to any non-controlling interests; and

(xv) one-time out-of-pocket transactional costs and expenses relating to
Permitted Acquisitions or other Investments not prohibited under Section 6.04,
Investments outside the ordinary course of business and any dispositions
(regardless of whether consummated), including legal fees, advisory fees and
upfront financing fees.

provided that any cash payment made with respect to any noncash items added back
in computing Consolidated EBITDA for any prior period pursuant to this clause
(a) (or that would have been added back had this Agreement been in effect during
such period) shall be subtracted in computing Consolidated EBITDA for the period
in which such cash payment is made,

 

15



--------------------------------------------------------------------------------

and minus (b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum of

(i) any extraordinary gains for such period,

(ii) any non-cash gains for such period (other than any such non-cash gains
(A) in respect of which cash was received in a prior period or will be received
in a future period and (B) that represent the reversal of any accrual in a prior
period for, or the reversal of any cash reserves established in a prior period
for, anticipated cash charges),

(iii) non-cash exchange, translation or performance gains relating to any
foreign currency hedging transactions or currency fluctuations,

(iv) any income relating to defined benefits pension or post-retirement benefit
plans,

(v) all gains during such period resulting from the sale or disposition of any
asset of the Borrower or any Restricted Subsidiary outside the ordinary course
of business,

(vi) any gains during such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement, and any non-cash gains
or unrealized gains during such period attributable to the application of
“mark-to-market” accounting in respect of any Hedging Agreement,

(vii) the cumulative effect of a change in accounting principles, all determined
on a consolidated basis in accordance with GAAP, and

(viii) solely for purposes of the calculation set forth in Section 6.12,
interest income of Holdings, the Borrower and the Restricted Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP.

Consolidated EBITDA shall be $313,000,000, $156,000,000 and $304,000,000 for the
fiscal quarters ended December 31, 2015, March 31, 2016, and June 30, 2016,
respectively.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP; provided that there
shall be excluded:

(a) the income of any Person (other than Holdings and the Borrower) that is not
a consolidated Restricted Subsidiary, except to the extent of the amount of cash
dividends or other cash distributions actually paid by such Person to Holdings,
the Borrower or any consolidated Restricted Subsidiary during such period,

(b) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets, long-

 

16



--------------------------------------------------------------------------------

lived assets or investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP and the amortization
of intangibles arising pursuant to GAAP (other than, in any case, the write-off
or write-down of inventory),

(c) stock-based award compensation expenses.

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include the amount of proceeds received from
business interruption insurance or reimbursement of expenses and charges that
are covered by indemnification and other reimbursement provisions in connection
with any Permitted Acquisitions or other investment or any disposition of any
asset permitted hereunder.

“Consolidated Net Leverage Ratio” shall mean, as of the end of any fiscal year,
the ratio of (a)(i) Total Indebtedness plus (ii) the amount of “accrued pension
benefits” as set forth on the consolidated balance sheet of Holdings and its
consolidated Subsidiaries as of such date minus (iii) the aggregate amount of
cash and Permitted Investments of Holdings and the Restricted Subsidiaries (in
each case, not controlled by or subject to any Lien, other than (x) Liens
created under the Loan Documents (which may also secure other Indebtedness
secured by a pari passu Lien on the Collateral along with the Loan Document
Obligations) or (y) Liens that are Permitted Encumbrances under clauses (c),
(d), (h), (i), (j), (s) or (t) of the definition thereof), excluding cash and
Permitted Investments that appear (or would be required to appear) as
“restricted” on the consolidated balance sheet of Holdings and its consolidated
Subsidiaries as of such date (unless such classification results solely from any
Lien referred to in clauses (iii)(x) and (iii)(y) above) to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of Holdings ended on
such date.

“Consolidated Net Worth” shall mean, at any time, the consolidated net worth of
Holdings and its consolidated subsidiaries at such time (including minority
interests), computed and consolidated in accordance with GAAP.

“Consolidated Total Assets” shall mean, as of any date, the total amount of
assets of Holdings, the Borrower and the Restricted Subsidiaries as of such
date, determined on a consolidated basis in accordance with GAAP.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ownership of
Voting Stock, by contract or otherwise, and “Controlling” and “Controlled” shall
have meanings correlative thereto.

“Control Agreement” shall mean, with respect to any deposit account or
securities account maintained by any Loan Party, a control agreement or similar
agreement or acknowledgment to the extent required under applicable Law to
create, perfect or maintain the priority of the Administrative Agent’s security
interest in any account located in a US Jurisdiction or any other Specified
Collateral Jurisdiction, in each

 

17



--------------------------------------------------------------------------------

case, in form and substance reasonably satisfactory to the Administrative Agent,
duly executed and delivered by such Loan Party and the depositary bank or the
securities intermediary, as the case may be, with which such account is
maintained.

“CRD IV” means Directive 2013/36/EU of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directive
2006/48/EC and 2006/49/EC.

“Credit Party” shall mean the Administrative Agent, each Issuer and each Lender.

“CRR” means the Council Regulation (EU) No. 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No. 648/2012.

“Default” shall mean any event or condition that constitutes an Event of Default
or that upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.

“Defaulting Lender” shall mean, at any time, subject to Section 2.23, (a) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to (i) make a Loan, (ii) make a payment to an
Issuer in respect of a Letter of Credit or (iii) make any other payment due to a
Credit Party hereunder (each a “funding obligation”), unless, in the case of
clause (i) above, such Lender has notified the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding has not been
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing) or is the subject of a
specifically identified good faith dispute, (b) any Lender that has notified
Holdings, the Borrower or any Credit Party in writing, or has stated publicly,
that it does not intend to comply with its funding obligations hereunder, unless
such writing or statement states that such position is based on such Lender’s
determination that one or more conditions precedent to funding cannot be
satisfied (which conditions precedent, together with the applicable default, if
any, will be specifically identified in such writing or public statement), or
generally under other loan agreements or credit agreements or other
similar/other financing agreements, (c) any Lender that has, for three or more
Business Days after written request of the Administrative Agent or the Borrower,
failed to confirm in writing to the Administrative Agent or the Borrower that it
will comply with its prospective funding obligations hereunder (provided, that
such Lender will cease to be a Defaulting Lender pursuant to this clause
(c) upon the Administrative Agent’s or the Borrower’s receipt of such written
confirmation), (d) any Lender with respect to which a Lender Insolvency Event
has occurred and is continuing with respect to such Lender or its Parent Company
or (e) any Lender that has, or has a Parent Company that has, become the subject
of a Bail-In Action (provided, in each case, that neither the reallocation of
funding obligations provided for in Section 2.23 as a result of a Lender being a
Defaulting Lender nor the performance by Non-Defaulting Lenders of such
reallocated funding obligations will by

 

18



--------------------------------------------------------------------------------

themselves cause the relevant Defaulting Lender to become a Non-Defaulting
Lender). Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any of clauses (a) through (e) above will be conclusive
and binding absent manifest error, and such Lender will be deemed to be a
Defaulting Lender (subject to Section 2.23) upon notification of such
determination by the Administrative Agent to the Borrower, each Issuer and each
other Lender.

“Designated Non-Cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with a disposition pursuant to Section 6.05 that is designated as Designated
Non-Cash Consideration pursuant to a certificate of an executive officer,
setting forth the basis of such valuation (which amount will be reduced by the
fair market value of the portion of the non-cash consideration converted to cash
within 180 days following the consummation of such disposition).

“Designated Subsidiary” shall mean, subject to the Guaranty and Security
Principles in all cases, each wholly owned Subsidiary other than:

(a)    an Unrestricted Subsidiary;

(b)    a Restricted Subsidiary that is not a Material Subsidiary;

(c)    a Restricted Subsidiary that is a (i) captive insurance company,
(ii) not-for-profit entity, (iii) special purpose entity, (iv) joint venture,
(v) a Receivables Entity or (vi) broker-dealer, in each case, pursuant to
transactions not prohibited by this Agreement;

(d)    a Restricted Subsidiary prohibited or restricted by applicable law or by
contract from providing the Guarantee required by the Collateral and Guarantee
Requirement (including any requirement to obtain the consent of any governmental
authority or third party (other than Holdings, the Borrower and the
Subsidiaries), unless such consent has been received), but in any event, only
for so long as and to the extent such restriction exists, and with respect to
any contractual restriction, only to the extent permitted under this Agreement
and existing on the Initial Funding Date or on the date the applicable Person
becomes a Subsidiary or Restricted Subsidiary and not entered into in
contemplation of the entry into this Agreement or of becoming a Subsidiary or
Restricted Subsidiary;

(e)    a Restricted Subsidiary with respect to which the Borrower and the
Administrative Agent reasonably determine that the burden or cost (including any
adverse tax consequences) of obtaining the Guarantee required by the Collateral
and Guarantee Requirement from such Restricted Subsidiary would be excessive in
view of the benefits to be obtained by the Lenders therefrom;

(f)    any Restricted Subsidiary located in any jurisdiction other than a
Specified Collateral Jurisdiction; and

(g)    each Restricted Subsidiary listed in Schedule 1.01(b);

 

19



--------------------------------------------------------------------------------

provided that, notwithstanding the foregoing clauses (a) through (g), Holdings
and each existing or subsequently acquired or organized subsidiary of Holdings
that directly holds Equity Interests in any AWAC Parent shall be deemed to be a
Designated Subsidiary.

“Determination Date” shall mean (a) the Initial Funding Date, (b) the last
Business Day of each calendar quarter, (c) each date (with such date to be
reasonably determined by the Administrative Agent) that is on or about the date
of (i) a Borrowing request or an Interest Election Request with respect to any
Loan, (ii) the Issuance of a Letter of Credit or (iii) a Reimbursement Date,
(d) if an Event of Default has occurred and is continuing, any other Business
Day as determined by the Administrative Agent in its sole discretion, (e) the
Amendment Effective Date and (f) any other Business Day as determined by the
Administrative Agent in its reasonable discretion.

“Disclosed Matter” shall have the meaning assigned to such term in Section 3.08.

“Disqualified Equity Interest” shall mean any Equity Interest that (a) requires
the payment of any dividends (other than dividends payable solely in shares of
Qualified Equity Interests); (b) matures or is mandatorily redeemable or subject
to mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in each case in whole or in part and whether upon the occurrence of any
event, pursuant to a sinking fund obligation on a fixed date or otherwise, prior
to the date that is 91 days after the Latest Maturity Date (determined as of the
date of issuance thereof or, in the case of any such Equity Interests
outstanding on the Amendment Effective Date, as of the Amendment Effective
Date), other than (i) upon payment in full of the Loan Document Obligations,
reduction of the Letter of Credit Obligations to zero and termination of the
Commitments or (ii) upon a “change in control”; provided that any payment
required pursuant to this clause (ii) is contractually subordinated in right of
payment to the Loan Document Obligations on terms reasonably satisfactory to the
Administrative Agent and such requirement is applicable only in circumstances
that are market on the date of issuance of such Equity Interests; (c) requires
the maintenance or achievement of any financial performance standards other than
as a condition to the taking of specific actions or provide remedies to holders
thereof (other than voting and management rights and increases in pay-in-kind
dividends); or (d) is convertible or exchangeable, automatically or at the
option of any holder thereof, into (i) any Indebtedness (other than any
Indebtedness described in clause (j) of the definition thereof) or (ii) any
Equity Interests or other assets other than Qualified Equity Interests, in each
case at any time prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Equity Interests outstanding on the Amendment Effective Date, as of the
Amendment Effective Date); provided that an Equity Interest in any Person that
is issued to any employee or to any plan for the benefit of employees or by any
such plan to such employees shall not constitute a Disqualified Equity Interest
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.

 

20



--------------------------------------------------------------------------------

“Documentary Letter of Credit” shall mean any Letter of Credit that is drawable
upon presentation of documents evidencing the sale or shipment of goods
purchased by Holdings, the Borrower or any of the Restricted Subsidiaries in the
ordinary course of its business.

“Dollar Equivalent” shall mean (a) with respect to any amount denominated in
Dollars, such amount and (b) with respect to any amount denominated in Euros,
the equivalent amount thereof in Dollars at such time as determined in
accordance with Section 1.03(a) using the Exchange Rate with respect to such
currency at the time in effect under the provisions of such Section (except as
otherwise expressly provided in Section 2.22(h) (“Reimbursements”)).

“Dollars” or “$” shall mean lawful money of the United States.

“Domestic Subsidiary” shall mean any Restricted Subsidiary that is not a Foreign
Subsidiary.

“Dutch CITA” shall mean the Dutch Corporate Income Tax Act 1969 (Wet op de
vennootschapsbelasting 1969).

“Dutch CIT Fiscal Unity” shall mean a fiscal unity (fiscale eenheid) for Dutch
corporate income tax purposes (within the meaning of Article 15 of the Dutch
CITA).

“Dutch Loan Party” shall mean a Loan Party incorporated under the laws of the
Netherlands.

“Dutch Security Document” shall have the meaning assigned to such term in
Section 8.07.

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any institution established in an EEA Member Country which is
a subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean September 16, 2016.

 

21



--------------------------------------------------------------------------------

“Effective Date Form 10” means the Form 10 (without giving effect to any
amendment, modification or supplement thereto made or filed with the SEC after
the date that is three Business Days prior to the Effective Date, other than any
such amendments, supplements or modifications that are not material and adverse
to the rights or interests of the Lenders or made with the prior written
approval of the Administrative Agent); provided, however, that any such
amendments, supplements or modifications shall not be deemed to be material and
adverse to the rights or interests of the Lenders if relating to (i) the
inclusion of information for which there are placeholders in the Form 10 (as on
file with the SEC on the date that is three Business Days prior to the Effective
Date), such as the distribution ratio and the distribution and record dates or
(ii) the sale of the Yadkin Facility, solely to the extent that the financial
impact of any modifications, supplements or amendments pursuant to this clause
(ii) were reflected in the projections provided to the Lenders prior to the date
of the Engagement Letter.

“Effective Date Spin-Off Documents” means the Spin-Off Documents, the terms of
which will be consistent with the Effective Date Form 10 (other than any waiver,
amendments or modifications that are not material and adverse to the rights or
interests of the Lenders or made with the prior written consent of the
Administrative Agent), and any other document to effectuate the Spin-Off that is
designated as an Effective Date Spin-Off Document prior to the Initial Funding
Date (provided that such designation would not, as reasonably determined by the
Administrative Agent, be material and adverse to the rights or interests of the
Lenders).

“Electronic Signature” shall mean an electronic sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person, other than, in each case, a
natural person (and any holding company, investment vehicle or trust for, or
owned and operated for the primary benefit of, a natural person), a Defaulting
Lender or Holdings, the Borrower, any Subsidiary or any other Affiliate of
Holdings.

“Engagement Letter” shall mean the engagement letter, dated July 19, 2016,
between Alcoa and JPMorgan Chase Bank, N.A. and relating to this Agreement.

“Environmental Laws” shall mean all applicable treaties, laws, rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to (a) the environment, (b) the
preservation or reclamation of natural resources, (c) the generation, use,
handling, transportation, storage, treatment, disposal, Release or threatened
Release of any Hazardous Material or (d) health and safety matters, including
exposure to Hazardous Materials.

“Environmental Liability” shall mean any liability, obligation, loss, claim,
action, order or cost, contingent or otherwise (including for any damages, costs
of medical monitoring, costs of environmental remediation or restoration,
administrative

 

22



--------------------------------------------------------------------------------

oversight costs, consultants’ or attorneys’ fees, fines, penalties and
indemnities), directly or indirectly resulting from or based upon (a) any actual
or alleged violation of any applicable Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract or binding agreement or order pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Indebtedness that
is convertible into Equity Interests).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Borrower is a member and which is
treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (i) any Reportable Event; (ii) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (iii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived;
(iv) the filing pursuant to Section 412(c) of the Code or Section 302(c) of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (v) the incurrence of any liability under Title IV of ERISA
with respect to the termination of any Plan or the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; (vi) the receipt by the Borrower or any ERISA Affiliate from
the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(vii) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Title IV of ERISA, or in endangered or critical status within the meaning of
Section 305 of ERISA; (viii) the occurrence of a “prohibited transaction” with
respect to which Holdings or any of its subsidiaries is a “disqualified person”
(within the meaning of Section 4975 of the Code) or with respect to which
Holdings or any such subsidiary could otherwise be liable; (ix) any other
similar event or condition with respect to a Plan or Multiemployer Plan that
could result in liability of Holdings, the Borrower or any Restricted Subsidiary
and (x) any Foreign Benefit Event.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

23



--------------------------------------------------------------------------------

“Euro” or “€” shall mean the single currency of participating member states of
the European Union.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Exchange Act” shall mean the United States Securities Exchange Act of 1934.

“Exchange Rate” shall mean, on any day, with respect to the applicable currency
(other than Dollars), the rate at which such currency may be exchanged into
Dollars, as set forth at approximately 11:00 a.m., Local Time, on such day on
the Reuters World Currency Page “FX=” for such currency. In the event that such
rate does not appear on any Reuters World Currency Page, then the Exchange Rate
shall be determined by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrower or, in the absence of such agreement, such Exchange Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of such currency are then being conducted, at or about
10:00 a.m., Local Time, on such date for the purchase of Dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be presumed
correct absent manifest error.

“Excluded Assets” shall mean:

(a)    the Excluded Equity Interests;

(b)    the Excluded Deposit Accounts described in clauses (a) and (d) of the
definition thereof;

(c)    the Excluded Securities Accounts described in clause (x) of the
definition thereof;

(d)    motor vehicles and other assets subject to certificates of title (other
than to the extent a security interest therein may be perfected by the filing of
a financing statement);

(e)    any Commercial Tort Claim with a value of less than $15,000,000 or for
which no claim has been filed in a court of competent jurisdiction;

(f)    any governmental or regulatory licenses, authorizations, certificates,
charters, franchises, approvals and consents (whether Federal, State or
otherwise) to the extent that and for so long as a security interest therein is
prohibited or restricted thereby or requires any consent or authorization from a
governmental or regulatory authority that has not been obtained other than to
the extent such prohibition or

 

24



--------------------------------------------------------------------------------

restriction is ineffective under the Uniform Commercial Code or other applicable
law notwithstanding such prohibition;

(g)    any property to the extent the pledge thereof or grant of security
interests therein (x) is prohibited or restricted by any applicable law, rule or
regulation, or (y) requires any consent, approval, license or other
authorization of any third party (provided that such requirement existed on the
Effective Date or at the time of the acquisition of such property and was not
incurred in contemplation of the entry into this Agreement or the acquisition of
such property (other than in the case of capital leases and purchase money
financings, in each case, that are permitted under the Credit Agreement)) or
governmental or regulatory authority, in each case of (x) and (y), other than to
the extent such prohibition, restriction or requirement is ineffective under the
Uniform Commercial Code or other applicable law notwithstanding such
prohibition, restriction or requirement;

(h)    any lease, license or agreement (not otherwise subject to clause
(f) above) or any property that is subject to a purchase money security interest
or similar arrangement, to the extent that and for so long as a grant of a
security interest therein (x) would violate or invalidate such lease, license or
agreement or purchase money security interest or similar arrangement, in each
case, that are permitted under the Credit Agreement or create a right of
termination in favor of any other party thereto (other than Holdings, the
Borrower or any Subsidiary) after giving effect to the applicable
anti-assignment provisions of the Uniform Commercial Code or other applicable
law or (y) would require governmental or regulatory approval, consent or
authorization (other than to the extent such requirement is ineffective under
the Uniform Commercial Code or other applicable law notwithstanding such
requirement);

(i)    Letter-of-Credit Rights, except to the extent constituting Supporting
Obligations of other Collateral;

(j)    any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable Federal law;

(k)    assets where the burden or cost (including any adverse tax consequences)
of obtaining a security interest therein exceeds the practical benefit to the
Lenders afforded thereby as reasonably determined between the Borrower and the
Administrative Agent;

(l)    any assets to the extent a security interest in such assets would result
in material adverse tax consequences to Holdings or the Borrower, any direct or
indirect parent company of Holdings or the Borrower or any of the Restricted
Subsidiaries as reasonably determined by the Borrower and the Administrative
Agent;

 

25



--------------------------------------------------------------------------------

(m)    any assets excluded by application of the Guaranty and Security
Principles; and

(n)    any assets that are listed on Schedule 1.01(c),

in each case other than (I) any Proceeds, substitutions or replacements of any
of the assets described in clauses (a) through (n) (unless any such Proceeds,
substitution or replacement would in itself constitute an asset described in
clauses (a) through (n)) and (II) Equity Interests issued by any AWAC Parent.

“Excluded Deposit Account” shall mean (a) any deposit account the funds in which
are used, in the ordinary course of business, solely for the payment of salaries
and wages, workers’ compensation and similar expenses, (b) subject to the
requirements of Section 5.13(c), deposit accounts (other than concentration
accounts, investment accounts and accounts already subject to a perfected
security interest in favor of the Administrative Agent on behalf of the Secured
Parties) not falling under any other exception in this definition of Excluded
Deposit Accounts, the average daily balance for any calendar month of which, as
of the end of such calendar month, does not exceed $30,000,000 for all such
deposit accounts, (c) any deposit account that is a zero-balance disbursement
account, (d) any deposit account the funds in which consist solely of (i) funds
held by Holdings, the Borrower or any Restricted Subsidiary in trust for any
director, officer or employee of Holdings, the Borrower or any Restricted
Subsidiary or any employee benefit plan maintained by Holdings, the Borrower or
any Restricted Subsidiary or (ii) funds representing deferred compensation for
the directors and employees of Holdings, the Borrower or any Restricted
Subsidiary, and (e) any account held in any Specified Collateral Jurisdiction
other than the United States for which a Control Agreement is not required
pursuant to the Guaranty and Security Principles.

“Excluded Equity Interests” shall mean (i) Equity Interests in any Person (other
than any wholly owned Subsidiary or any AWAC Parent), to the extent the
assignment, pledge and grant requires, pursuant to the constituent documents of
such Person or any related joint venture, shareholder or similar agreement
binding on any shareholder, partner or member of such Person or applicable law,
(a) the consent of any governing body of or Persons (other than of the Borrower
or any of its Affiliates) holding Equity Interests in such Person and such
consent shall not have been obtained (other than to the extent such requirement
is ineffective under the Uniform Commercial Code or other applicable law
notwithstanding such requirement) or (b) any notifications to be made to such
Person, or any other shareholder, partner or member of such Person (other than
the Borrower or any of its Affiliates), other than general notice filings or
notifications in connection with exercise of remedies on and after an Event of
Default, in each case, as reasonably determined by Holdings, and (ii) Equity
Interests in any AWAC Entities.

“Excluded Securities Account” shall mean any (x) securities account the
securities entitlements in which consist solely of (a) securities entitlements
held by Holdings, the Borrower or any Restricted Subsidiary in trust for any
director, officer or employee of Holdings, the Borrower or any Restricted
Subsidiary or any employee

 

26



--------------------------------------------------------------------------------

benefit plan maintained by Holdings, the Borrower or any Restricted Subsidiary
or (b) securities entitlements representing deferred compensation for the
directors and employees of Holdings, the Borrower or any Restricted Subsidiary
and (y) securities account held in any Specified Collateral Jurisdiction other
than the United States for which a Control Agreement is not required pursuant to
the Guaranty and Security Principles.

“Excluded Swap Guarantor” shall mean any Subsidiary Loan Party (a) all or a
portion of whose Guarantee of, or grant of a security interest to secure, any
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Subsidiary Loan Party’s failure to constitute an
“eligible contract participant,” as defined in the Commodity Exchange Act and
the regulations thereunder (determined after giving effect to any applicable
keepwell, support, or other agreement for the benefit of such Subsidiary Loan
Party), at the time the Guarantee of (or grant of such security interest by, as
applicable) such Subsidiary Loan Party becomes or would become effective with
respect to such Swap Obligation or (b) with respect to which any Swap Obligation
has been designated as an “Excluded Swap Obligation” of such Subsidiary Loan
Party as specified in any agreement between the Borrower or the Subsidiary Loan
Party, on the one hand, and the hedge bank applicable to such Swap Obligation,
on the other hand.

“Excluded Swap Obligations” shall mean, with respect to any Subsidiary Loan
Party, (a) any Swap Obligation if, and to the extent that, all or a portion of
the Guarantee of such Subsidiary Loan Party of, or the grant by such Subsidiary
Loan Party of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Subsidiary Loan Party’s failure to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to any applicable keepwell, support,
or other agreement for the benefit of such Subsidiary Loan Party), at the time
the Guarantee of (or grant of such security interest by, as applicable) such
Subsidiary Loan Party becomes or would become effective with respect to such
Swap Obligation or (b) any other Swap Obligation designated as an “Excluded Swap
Obligation” of such Subsidiary Loan Party as specified in any agreement between
the Borrower or the Subsidiary Loan Party, on the one hand, and the hedge bank
applicable to such Swap Obligation, on the other hand. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guarantee or security interest is or becomes excluded in
accordance with the first sentence of this definition.

“Excluded Taxes” shall mean (i) any Taxes based upon, or measured by, any
Lender’s, any Issuer’s, any Transferee’s or the Administrative Agent’s net
income, net receipts or net profits (including franchise or similar Taxes
imposed in lieu of such Taxes), but only to the extent such Taxes are imposed by
a taxing authority (a) in a jurisdiction (or political subdivision thereof)
under the laws of which such Lender, Issuer,

 

27



--------------------------------------------------------------------------------

Transferee or the Administrative Agent is organized or incorporated, (b) in a
jurisdiction (or a political subdivision thereof) in which such Lender, Issuer,
Transferee or the Administrative Agent is a resident for the purpose of Tax on
the basis of its place of effective management being situated therein, (c) in a
jurisdiction (or political subdivision thereof) in which such Lender, Issuer,
Transferee or the Administrative Agent does business, or (d) in a jurisdiction
(or political subdivision thereof) in which such Lender, Issuer, Transferee or
the Administrative Agent maintains a lending office (or branch), or (e) in a
jurisdiction (or political subdivision thereof) in which such Lender, Issuer,
Transferee or the Administrative Agent is subject to non-resident taxation in
respect of amounts received in or from that jurisdiction, inter alia, as a
result of such Lender, Issuer, Transferee or the Administrative Agent having a
substantial interest (aanmerkelijk belang) in one or more of the Loan Parties as
laid down in the Dutch Income Tax Act 2001 (Wet inkomstenbelasting 2001), (ii)
any franchise Taxes, branch Taxes, branch profits Taxes or any similar Taxes
imposed by any jurisdiction (or political subdivision thereof) described in
clause (i), (iii) with regard to any Lender, Issuer or Transferee, any
withholding Tax of the Netherlands (and in the case of any US Secured
Obligations or other Secured Obligations of Holdings or a Domestic Subsidiary,
and any United States federal withholding Tax) that is (a) imposed on amounts
payable to such Lender, Issuer or Transferee pursuant to a law in effect on the
date on which (i) such Lender, Issuer or Transferee acquires an applicable
interest in a Loan Document Obligation (other than in the case of an assignment
made at the request of the Borrower) or (ii) such Lender designates a new
lending office, except in each case to the extent that such Lender, Issuer or
Transferee’s predecessor or assignor, as applicable, was entitled to receive
such additional amounts pursuant to Section 2.18(a) immediately before such
Lender, Issuer, or Transferee acquired the applicable interest or immediately
before such Lender changed its lending office, or (b) attributable to such
Lender’s, Issuer’s or Transferee’s failure to comply with Section 2.18(g), (h)
or (i), as applicable (including, for the avoidance of doubt, any U.S. federal
backup withholding), (iv) any Tax that is found in a final, non-appealable
judgment by a court of competent jurisdiction to have been imposed solely as a
result of any Lender’s, Issuer’s, Transferee’s or the Administrative Agent’s
gross negligence or willful misconduct and (v) any withholding Taxes imposed
under FATCA.

“Excluded US Obligations Payor” shall mean any Person other than a US
Obligations Loan Party.

“Existing Maturity Date” shall have the meaning assigned to such term in
Section 2.21(a).

“Existing Revolving Borrowings” shall have the meaning assigned to such term in
Section 2.24(e).

“Extended Maturity Effective Date” shall have the meaning assigned to such term
in Section 2.21(b).

“Extension Request” shall have the meaning assigned to such term in
Section 2.21(a).

 

28



--------------------------------------------------------------------------------

“Facility” shall mean the Commitments and the provisions herein related to the
Loans and Letters of Credit.

“Factoring Transaction” means any transaction or series of transactions entered
into by Holdings, the Borrower or any Restricted Subsidiary pursuant to which
such party consummates a “true sale” of its Receivables to a non-related third
party on market terms as determined in good faith by the senior management of
Holdings, provided that (i) such Factoring Transaction is non-recourse to
Holdings, the Company or any Restricted Subsidiary and their assets, other than
any recourse solely attributable to a breach by Holdings, the Borrower or any
Restricted Subsidiary of representations and warranties that are customarily
made by a seller in connection with a “true sale” of Receivables on a
non-recourse basis, and (ii) such Factoring Transaction is consummated pursuant
to customary contracts, arrangements or agreements entered into with respect to
the “true sale” of Receivables on market terms of similar factoring
transactions.

“FATCA” shall mean Sections 1471 through 1474 of the Code (or any amended or
successor provision of the Code that is substantively comparable and not
materially more onerous to comply with); any applicable intergovernmental
agreement entered into in respect thereof; any current or future regulations,
administrative guidance or official interpretations thereof; and any agreement
entered into pursuant to Section 1471(b)(1) of the Code.

“Federal” shall refer to the Federal government of the United States.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate per
annum equal for each day during such period to the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than zero, such rate shall be deemed zero for
the purposes of this Agreement.

“Financial Officer” of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, “Financial Officer” shall mean a Financial Officer of
Holdings.

“Foreign Benefit Event” shall mean (a) with respect to any Foreign Pension Plan,
(i) the existence of unfunded liabilities in excess of the amount permitted
under any applicable law, or in excess of the amount that would be permitted
absent a waiver from a Governmental Authority, (ii) the failure to make the
required contributions or payments, under any applicable law, on or before the
due date for such contributions or payments, (iii) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee to administer any such Foreign Pension
Plan, or to the insolvency of any such Foreign Pension Plan and (iv) the
incurrence of any liability of Holdings, the Borrower or any Restricted
Subsidiary under applicable law on account of the complete or partial
termination of such Foreign Pension Plan or the complete or partial withdrawal
of any participating employer

 

29



--------------------------------------------------------------------------------

therein and (b) with respect to any Foreign Plan, (i) the occurrence of any
transaction that is prohibited under any applicable law and could result in the
incurrence of any liability by Holdings, the Borrower or any Restricted
Subsidiary, or the imposition on Holdings, the Borrower or any Restricted
Subsidiary of any fine, excise tax or penalty resulting from any noncompliance
with any applicable law and (ii) any other event or condition that could
reasonably be expected to result in liability of Holdings, the Borrower or any
Restricted Subsidiary.

“Foreign Pension Plan” shall mean any benefit plan which under applicable law of
any jurisdiction other than the United States is required to be funded through a
trust or other funding vehicle other than a trust or funding vehicle maintained
exclusively by a Governmental Authority.

“Foreign Plan” shall mean any plan or arrangement established or maintained
outside the United States for the benefit of present or former employees of
Holdings, the Borrower or any Restricted Subsidiary.

“Foreign Mortgage” shall mean a Mortgage governed by the laws of a jurisdiction
other than a US Jurisdiction and including any related re-affirmation agreements
or documentation.

“Foreign Pledge Agreement” shall mean a pledge or charge agreement granting a
Lien on Equity Interests in a Foreign Subsidiary in order to, in the case of
such Equity Interests constituting US Collateral, secure all the Secured
Obligations and in the case of such Equity Interests constituting Non-US
Collateral, secure only the Global Secured Obligations, and, in each case,
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary and including any related re-affirmation agreements or documentation,
and in form and substance reasonably satisfactory to the Administrative Agent .

“Foreign Security Agreement” shall mean an agreement (a) granting a Lien on
assets owned by any Foreign Subsidiary or (b) providing a guarantee by any
Foreign Subsidiary, in each case of (a) and (b), to secure the Global Secured
Obligations and/or the US Secured Obligations, as applicable, governed by the
law of the jurisdiction of organization of such Foreign Subsidiary and including
any related re-affirmation agreements or documentation, and in form and
substance reasonably satisfactory to the Administrative Agent, and including
each Dutch Security Document.

“Foreign Subsidiary” shall mean any Restricted Subsidiary that is organized
under the laws of a jurisdiction other than the United States, any State thereof
or the District of Columbia.

“Form 10” shall mean the registration statement on Form 10, originally filed by
Holdings with the SEC on June 29, 2016, as amended on August 12, 2016,
September 1, 2016, and September 13, 2016, and as the same may be amended,
supplemented or modified on or prior to the date that is three Business Days
prior to the Effective Date (including any amendment, supplement or modification
disclosed by

 

30



--------------------------------------------------------------------------------

Holdings to the Lenders in writing on or prior to such date even if such
amendment, supplement or modification has not yet been reflected in such
registration statement), and, except as otherwise expressly provided herein, as
further amended, supplemented or modified pursuant to a filing with the SEC
after such date.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time.

“Global Intercompany Note” shall mean the global intercompany promissory note
substantially in the form of Exhibit G pursuant to which intercompany
obligations and advances (i) owed by any Loan Party are subordinated to the
Secured Obligations and (ii) owed to any Loan Party are pledged to the
Administrative Agent as Collateral to secure the Secured Obligations.

“Global Secured Cash Management Obligations” shall mean the due and punctual
payment and performance of any and all obligations of the Borrower and each
Foreign Subsidiary (whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) arising in respect of Cash
Management Services provided to any such Person that (a) are owed to the
Administrative Agent, an Arranger or an Affiliate of any of the foregoing, or to
any person that, at the time such obligations were incurred, was the
Administrative Agent, an Arranger or an Affiliate of any of the foregoing,
(b) are owed on the Initial Funding Date to a person that is a Lender or an
Affiliate of a Lender as of the Initial Funding Date or (c) are owed to a person
that is a Lender or an Affiliate of a Lender at the time such obligations are
incurred.

“Global Secured Commercial Obligations” shall mean all Secured Commercial
Obligations that are not US Secured Commercial Obligations.

“Global Secured Hedging Obligations” shall mean all Secured Hedging Obligations
that are not US Secured Hedging Obligations.

“Global Secured Obligations” shall mean, collectively, (a) all the Loan Document
Obligations (other than the US Loan Document Obligations), (b) all the Global
Secured Cash Management Obligations, (c) all the Global Secured Hedging
Obligations and (d) all the Global Secured Commercial Obligations. For avoidance
of doubt, the Global Secured Obligations shall not include any US Secured
Obligations.

“Governmental Authority” shall mean any nation, sovereign or government, any
state, province or other political subdivision thereof and any entity or
authority exercising executive, legislative, judicial, taxing, regulatory or
administrative functions of or pertaining to government, including any central
bank or stock exchange and including any applicable supranational bodies (such
as the European Union or the European Central Bank).

“Grupiara” means Grupiara Participacoes SA, a Brazilian sociedade anônima.

 

31



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness, monetary obligations arising from
Hedging Agreements or Commercial Agreements or other monetary obligations (other
than monetary obligations arising in the ordinary course of business) payable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or advance or supply
funds for the purchase or payment of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation; provided, however, that
the term “Guarantee” shall not include endorsements for collection or deposit,
in either case in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Initial Funding Date or entered into in
connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness guaranteed thereby (or, in
the case of (i) any Guarantee the terms of which limit the monetary exposure of
the guarantor or (ii) any Guarantee of an obligation that does not have a
principal amount, the maximum monetary exposure as of such date of the guarantor
under such Guarantee (as determined, in the case of clause (i), pursuant to such
terms or, in the case of clause (ii), reasonably and in good faith by a
Financial Officer)). The term “Guarantee” used as a verb has a corresponding
meaning.

“Guarantee Agreement” means (i) the Guarantee Agreement among Holdings, Borrower
and each other Loan Party required to execute a guarantee under the Collateral
and Guarantee Requirement, substantially in the form of Exhibit B-2, (ii) with
respect to any Foreign Subsidiary to the extent not a party to the Guarantee
Agreement under clause (i), any other written guarantee of payment and
performance substantially similar to the Guarantee Agreement described in clause
(i) in form and substance as reasonably requested by the Administrative Agent,
in each case, as such form may be modified to account for changes that are
necessary, based on the advice of counsel for the Borrower and the
Administrative Agent, as a result of requirements or limitations under any laws
applicable to the Subsidiary Loan Parties that are Foreign Subsidiaries, or
otherwise as agreed between the Borrower and the Administrative Agent, and
(iii) any agreements or documentation reaffirming the guarantees provided under
clauses (i) and (ii) above.

“Guaranty and Security Principles” shall mean the principles pursuant to which
Collateral and guarantees from Designated Subsidiaries located outside of the
United States shall be provided, as set forth in Schedule 1.01(d) hereto.

 

32



--------------------------------------------------------------------------------

“Hazardous Materials” shall mean all explosive, radioactive, hazardous or toxic
materials, substances, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, or chlorofluorocarbons and other
ozone-depleting substances.

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings, the Borrower or any Restricted Subsidiary shall be a Hedging
Agreement.

“Holdings” shall have the meaning assigned to it in the preamble hereto.

“Icelandic Subsidiary Loan Parties” shall mean (a) Alcoa á Íslandi ehf., (b)
Reyðarál ehf., and (c) Alcoa-Fjarðaál sf.

“IFRS” shall mean the International Financial Reporting Standards set by the
International Accounting Standards Board (or the Financial Accounting Standards
Board of the American Institute of Certified Public Accountants or the SEC, as
the case may be) or any successor thereto, as in effect from time to time.

“Incremental Extensions of Credit” shall have the meaning specified in
Section 2.24(a)(ii).

“Incremental Facility Amendment” shall have the meaning specified in
Section 2.24(d).

“Incremental Leverage Ratio Increase” shall have the meaning specified in
Section 6.13(a).

“Incremental Term Loans” shall have the meaning specified in Section 2.24(a)(i).

“Indebtedness” of any Person at any time shall mean, without duplication,
(a) all obligations of such Person for borrowed money, (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person and for the
deferred purchase price of property or services (other than (i) trade accounts
payable and other accrued obligations, in each case incurred in the ordinary
course of business, and (ii) any purchase price adjustment or earnout incurred
in connection with an acquisition, except to the extent that the amount payable
pursuant to such purchase price adjustment or earnout is, or becomes, a
liability on the balance sheet of such Person in accordance with GAAP and is not
paid within 60 days after becoming due and payable), (d) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any

 

33



--------------------------------------------------------------------------------

Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person, (e) all Guarantees
by such Person of Indebtedness of others, (f) all Capital Lease Obligations of
such Person, (g) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (h) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, and (i) all Disqualified Equity Interests issued by such Person,
valued, as of the date of determination, at the greater of (A) the maximum
aggregate amount that would be payable upon maturity, redemption, repayment or
repurchase thereof (or of Disqualified Equity Interests or Indebtedness into
which such Disqualified Equity Interests are convertible or exchangeable) and
(B) the maximum liquidation preference of such Disqualified Equity Interests.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor. The amount of Indebtedness of any Person for purposes of clause
(d) above shall (unless such Indebtedness has been assumed by such Person or
such Person has otherwise become liable for the payment thereof) be deemed to be
equal to the lesser of (i) the aggregate unpaid amount of such Indebtedness and
(ii) the fair market value of the property encumbered thereby as determined by
such Person in good faith.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning assigned to it in Section 9.05(b).

“Information Memorandum” means the Confidential Information Memorandum dated
July 19, 2016, relating to the Transactions.

“Initial Funding Date” shall mean the date on or after the Effective Date on
which the conditions specified in Section 4.02 are first satisfied (or waived in
accordance with Section 9.08).

“Initial Funding Date Distribution” shall mean the payment, on or after the
Initial Funding Date (but no later than the Spin-Off Date), of a cash
distribution or other cash transfer in an aggregate amount not to exceed
$1,500,000,000, through intervening subsidiaries of Alcoa, to Alcoa with a
portion of the Net Proceeds of the Senior Unsecured Debt and other cash on hand
of Holdings, the Borrower and the Subsidiaries.

“Initial Scheduled Maturity Date” shall mean November 14, 2022.

“Insolvency Regulation” shall mean the Regulation (EU) 2015/848 of the European
Parliament and of the Council of 20 May 2015 on insolvency proceedings.

“Intellectual Property” shall have the meaning specified in the Collateral
Agreement.

 

34



--------------------------------------------------------------------------------

“Interest Election Request” shall have the meaning specified in Section 2.04(a).

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a LIBOR Borrowing with an Interest Period of more than three
months’ duration, each day that would have been an Interest Payment Date had
successive Interest Periods of three months’ duration been applicable to such
Borrowing, and, in addition, the effective date of any continuation of such
Borrowing in its existing Type or conversion of such Borrowing to a Borrowing of
a different Type, and the applicable Maturity Date.

“Interest Period” shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter, as the Borrower may elect; provided, however, that the
Borrower may not elect any Interest Period that ends after any Maturity Date,
and (b) as to any Base Rate Borrowing, the period commencing on the date of such
Borrowing or on the last day of the immediately preceding Interest Period
applicable to such Borrowing, as the case may be, and ending on the earliest of
(i) the next succeeding March 31, June 30, September 30 or December 31, (ii) any
Maturity Date and (iii) the date such Borrowing is prepaid in accordance with
Section 2.11; provided, however, that in each case of clauses (a) and (b) above,
if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a LIBOR Borrowing only, such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day.

“Interpolated Screen Rate” shall mean, with respect to any LIBOR Borrowing for
any Interest Period (or for purposes of determining the Base Rate in accordance
with clause (c) of the definition thereof and assuming an Interest Period of one
month), a rate per annum which results from interpolating on a linear basis
between (a) the applicable LIBO Screen Rate for the longest maturity for which a
LIBO Screen Rate is available that is shorter than such Interest Period and
(b) the applicable LIBO Screen Rate for the shortest maturity for which a LIBO
Screen Rate is available that is longer than such Interest Period, in each case
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (or, for purposes of determining the Base
Rate in accordance with clause (c) of the definition thereof, on the applicable
date of determination).

“Investment” shall mean, as to any Person, (i) any purchase, holding or
acquisition of (including pursuant to any merger or consolidation with any
Person that was not a wholly owned Subsidiary prior to such merger or
consolidation) any Equity Interests in, or evidences of Indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, any other Person, (ii) the making or permitting to exist any
loans or advances to, Guarantees of Indebtedness of, or making or permitting to
exist any investment or any other interest in, any other Person, or

 

35



--------------------------------------------------------------------------------

(iii) any purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all the assets of any other Person or of a
business unit, division, product line or line of business of any other Person,
provided that Investments shall not include any endorsements of negotiable
instruments and documents, accounts receivable, credit card and debit card
receivables and trade credit, in each case occurring in the ordinary course of
business.

“Investment Company Act” shall mean the U.S. Investment Company Act of 1940.

“ISP” shall mean, with respect to any standby Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practices, Inc. (or such later version thereof as
may be in effect at the time of issuance of such Letter of Credit).

“Issue” shall mean, with respect to any Letter of Credit, to issue, extend the
expiry of, renew (including any auto-renewal thereof) or increase the maximum
face amount (including by deleting or reducing any scheduled decrease in such
maximum face amount) of, such Letter of Credit. The terms “Issued” and
“Issuance” shall have a corresponding meaning.

“Issuer” shall mean each Lender or Affiliate of a Lender that (a) is listed on
the signature pages hereof as an “Issuer” or (b) is designated by the Borrower
and hereafter becomes an Issuer with the approval of the Administrative Agent by
agreeing pursuant to an agreement with and in form and substance satisfactory to
the Administrative Agent and the Borrower to be bound by the terms hereof
applicable to Issuers.

“Latest Maturity Date” shall mean, at any time, the latest of the Maturity Dates
in respect of the Loans and Commitments that are outstanding at such time.

“Lenders” shall mean the financial institutions or other entities listed on
Schedule 2.01 and any other financial institution or other entity that has
become a party hereto pursuant to an Assignment and Assumption or an Incremental
Facility Amendment, in each case that (i) has a Commitment, (ii) holds a Loan or
(iii) participates in any Letter of Credit, other than any such financial
institution or other entity that has ceased to be a party hereto pursuant to an
Assignment and Assumption or otherwise; provided, however, that Section 9.05
(Expenses; Indemnity) shall continue to apply to each such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption or otherwise as if
such Person is a “Lender”.

“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed

 

36



--------------------------------------------------------------------------------

for such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment. Notwithstanding anything to the contrary
above, a Lender will not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any stock in such Lender or its Parent Company by
any Governmental Authority; provided that such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made by
such Lender.

“Letter of Credit” shall mean any letter of credit Issued pursuant to
Section 2.22. A Letter of Credit may be a Standby Letter of Credit or a
Documentary Letter of Credit.

“Letter of Credit Commitments” shall mean, with respect to each Issuer, the
commitment of such Issuer to issue Letters of Credit hereunder. The initial
amount of each Issuer’s Letter of Credit Commitment is set forth on Schedule
2.01, or if an Issuer has entered into an Assignment and Assumption or became an
Issuer pursuant to the terms hereunder, the amount set forth for such Issuer as
its Letter of Credit Commitment in the Register maintained by the Administrative
Agent or as otherwise set forth pursuant to the terms hereunder.

“Letter of Credit Obligations” shall mean, at any time, the Dollar Equivalent of
the aggregate of all liabilities at such time of the Borrower or Holdings to all
Issuers with respect to Letters of Credit, whether or not any such liability is
contingent, including, without duplication, the sum of (a) the Reimbursement
Obligations at such time and (b) the Letter of Credit Undrawn Amounts at such
time.

“Letter of Credit Reimbursement Agreement” shall mean, collectively, with
respect to any Letters of Credit Issued by an Issuer hereunder, applications,
agreements and other documentation as such Issuer generally employs in the
ordinary course of its business for the Issuance of letters of credit of the
same type as such Letters of Credit, each in form and substance reasonably
acceptable to it and, if applicable, duly executed by the Borrower or Holdings.

“Letter of Credit Request” shall have the meaning specified in Section 2.22(c).

“Letter-of-Credit Rights” shall have the meaning specified in the New York UCC.

“Letter of Credit Sublimit” shall mean $750,000,000.

“Letter of Credit Undrawn Amounts” shall mean, at any time, the aggregate
undrawn face amount of all Letters of Credit outstanding at such time.

 

37



--------------------------------------------------------------------------------

“Leverage Ratio” shall mean, on any date, the ratio of (a) Total Indebtedness as
of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of Holdings ended on such date (or, if such date is not the last
day of a fiscal quarter, ended on the last day of the fiscal quarter of Holdings
most recently ended prior to such date).

“LIBO Rate” shall mean, with respect to any LIBOR Borrowing denominated in
Dollars or Euros for any Interest Period, an interest rate equal to the London
interbank offered rate as administered by the ICE Benchmark Administration (or
any Person that takes over administration of such rate for the relevant
currency) for deposits in such currency for a period equal to the Interest
Period for such LIBOR Borrowing that appears on the Reuters LIBOR01 Page (or any
page that can reasonably be considered a replacement page) (such applicable rate
being called the “LIBO Screen Rate”) at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period. If no LIBO
Screen Rate shall be available for a particular Interest Period but LIBO Screen
Rates shall be available for maturities both longer and shorter than such
Interest Period, then the LIBO Rate for such Interest Period shall be the
Interpolated Screen Rate. The Administrative Agent shall determine the LIBO Rate
and such determination shall be conclusive absent manifest error.
Notwithstanding the foregoing, if the LIBO Rate shall be less than zero, such
rate shall be deemed zero for the purposes of this Agreement.

“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of the term “LIBO Rate”.

“LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.

“LIBOR Loan” shall mean any Loan during any period in which it bears interest
based on the Adjusted LIBO Rate in accordance with the provisions of Article II.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Document Obligations” shall mean, collectively, (a) the due and punctual
payment by the Borrower of (i) the principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, and (ii) each payment
required to be made by the Borrower under this Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral, (b) the due and punctual payment by Holdings of

 

38



--------------------------------------------------------------------------------

each payment required to be made by Holdings under this Agreement in respect of
any US Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon and obligations to provide cash
collateral and (c) the due and punctual payment and performance of all other
amounts, obligations (including monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
covenants and duties owing by each other Loan Party to the Administrative Agent,
any Lender, any Issuer, or any Indemnitee, of every type and description
(whether by reason of an extension of credit, opening or amendment of a Letter
of Credit or payment of any draft drawn or other payment thereunder, loan,
guaranty, indemnification or otherwise), present or future, arising under or
pursuant to this Agreement or any other Loan Document, whether primary or
secondary, direct or indirect (including those acquired by assignment), absolute
or contingent, due or to become due, now existing or hereafter arising and
however acquired and whether or not evidenced by any note, guaranty or other
instrument or for the payment of money, including all Letters of Credit and
other fees, interest, charges, expenses, attorneys’ fees and disbursements, and
other sums chargeable to a Loan Party under this Agreement or any other Loan
Document.

“Loan Documents” shall mean, collectively, this Agreement, each Extension
Request, any Incremental Facility Amendment, the Collateral Agreement, the
Guarantee Agreement, each Mortgage, each other Security Document, the Global
Intercompany Note, the Amendment and Restatement Agreement and that certain
Reaffirmation Agreement dated as of the Amendment Effective Date, substantially
in the form set out as Exhibit B to the Amendment and Restatement Agreement, the
Notes (if any, but excluding for purposes of Section 9.04 (“Successors and
Assigns”) (and, in each case, any amendment, restatement, waiver, supplement or
other modification to any of the foregoing).

“Loan Parties” shall mean, collectively, Holdings, the Borrower and the
Subsidiary Loan Parties.

“Local Time” means (a) with respect to any Loan or Borrowing denominated in
Dollars or any Letter of Credit denominated in Dollars, New York City time, and
(b) with respect to any Loan or Borrowing denominated in Euros or any Letter of
Credit denominated in Euros, London time.

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
this Agreement, including pursuant to any Incremental Facility Amendment. Each
Loan shall be a LIBOR Loan or a Base Rate Loan.

“Ma’aden Entities” shall mean Ma’aden Aluminum Company, Ma’aden Rolling Company,
Saudi Auto Rolling JV, and Ma’aden Bauxite & Alumina Company.

“Ma’aden Operations” shall mean the operations, business and assets (including
any refineries, smelters or rolling assets) owned or operated by the Ma’aden
Entities.

 

39



--------------------------------------------------------------------------------

“Ma’aden Guarantees” shall mean (i) the guarantees by Holdings or the Borrower
of the Ma’aden Indebtedness or (ii) any back-to-back guarantees by Holdings or
the Borrower to Alcoa, in respect to any Alcoa Ma’aden Guarantees.

“Ma’aden Indebtedness” shall mean any Indebtedness incurred in connection to the
Ma’aden Operations, as of the Effective Date.

“Material Adverse Effect” shall mean a materially adverse effect on the
business, assets, operations or financial condition of Holdings, the Borrower
and the Restricted Subsidiaries, taken as a whole, or a material impairment
(i) of the ability of the Loan Parties, taken as a whole, to perform the payment
obligations under this Agreement or any other Loan Document or (ii) of the
rights of or remedies available to the Administrative Agent or the Lenders under
this Agreement or any other Loan Document.

“Material Indebtedness” shall mean Indebtedness (other than the Loans, the
Letters of Credit (including the Letter of Credit Obligations) and the
Guarantees under the Loan Documents), or obligations in respect of one or more
Hedging Agreements, of any one or more of Holdings, the Borrower and the
Restricted Subsidiaries in an aggregate principal amount of $100,000,000 or
more. For purposes of determining Material Indebtedness, the “principal amount”
of the obligations of Holdings, the Borrower or any Restricted Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that Holdings, the Borrower or
such Restricted Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

“Material Real Property” means any real property acquired after the Effective
Date (or owned by a Person at the time it becomes a Subsidiary after the
Effective Date), that is located in the United States or a Specified Collateral
Jurisdiction, wholly owned in fee (or the foreign jurisdiction equivalent) by
any Loan Party and having a fair market value that, in the reasonable opinion of
the Borrower, exceeds $15,000,000.

“Material Subsidiary” shall mean each Restricted Subsidiary (a) the consolidated
total assets of which equal 5.0% or more of the consolidated total assets of
Holdings, the Borrower and the Restricted Subsidiaries or (b) the consolidated
revenues of which equal 5.0% or more of the consolidated revenues of Holdings,
the Borrower and the Restricted Subsidiaries, in each case as of the end of or
for the most recent period of four consecutive fiscal quarters of Holdings for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the first delivery of any such financial statements, as of
the end of or for the period of four consecutive fiscal quarters of Holdings
most recently ended prior to the Initial Funding Date); provided that if, at the
end of or for any such most recent period of four consecutive fiscal quarters,
the combined consolidated total assets or combined consolidated revenues of all
Restricted Subsidiaries that under clauses (a) and (b) above would not
constitute Material Subsidiaries shall have exceeded 7.5% of the consolidated
total assets of Holdings, the Borrower and the Restricted Subsidiaries or 7.5%
of the consolidated revenues of Holdings, the Borrower and the Restricted
Subsidiaries, respectively, then one or more of

 

40



--------------------------------------------------------------------------------

such excluded Restricted Subsidiaries shall for all purposes of this Agreement
be deemed to be Material Subsidiaries in descending order based on the amounts
of their consolidated total assets or consolidated revenues, as applicable,
until such excess shall have been eliminated. For purposes of this definition,
the consolidated total assets and consolidated revenues of Holdings, the
Borrower and the Restricted Subsidiaries as of any date prior to, or for any
period that commenced prior to, the Initial Funding Date shall be determined on
a pro forma basis to give effect to the Transactions to occur on the Initial
Funding Date or the Spin-Off Date.

“Maturity Date” shall mean the earlier of (a) (i) the Initial Scheduled Maturity
Date, if the Borrower does not deliver an Extension Request, (ii) with respect
to any Commitment, Loan or other right or obligation hereunder of any Lender or
Issuer that did not consent to any Extension Request, the Initial Scheduled
Maturity Date, (iii) with respect to any Commitment, Loan or other right or
obligation hereunder of any Lender or Issuer that has consented to any Extension
Request, if each of the conditions set forth in Section 2.21(b) with respect to
such Extension Request shall have been satisfied, the applicable extended
Maturity Date provided for therein and (b) the date on which the Loan Document
Obligations become due and payable pursuant to Article VII.

“Maximum Leverage Ratio” shall have the meaning specified in Section 6.13(a).

“Maximum Rate” has the meaning assigned to such term in Section 9.09.

“MNPI” shall mean material information concerning Holdings, the Borrower, any
Subsidiary or any Affiliate of any of the foregoing or their respective
securities that has not been disseminated in a manner making it available to
investors generally, within the meaning of Regulation FD under the Securities
Act and the Exchange Act. For purposes of this definition, “material
information” means information concerning Holdings, the Borrower, the
Subsidiaries or any Affiliate of any of the foregoing or any of their respective
securities that could reasonably be expected to be material for purposes of the
United States Federal and State securities laws and, where applicable, foreign
securities laws.

“Moody’s” shall mean Moody’s Investors Service, Inc., and any successor to its
rating agency business.

“Mortgage” shall mean a mortgage, deed of trust, or other security document
granting a Lien on any Mortgaged Property to secure the Secured Obligations.
Each Mortgage shall be reasonably satisfactory in form and substance to the
Administrative Agent.

“Mortgaged Property” shall mean, initially, each parcel of real property and the
improvements thereto owned by a Loan Party in fee (or the foreign jurisdiction
equivalent) and identified on Schedule 1.02, and shall include each other parcel
of Material Real Property and the improvements thereon on which a Mortgage is
required to be granted pursuant to Section 5.12 or 5.13.

 

41



--------------------------------------------------------------------------------

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate (other
than one considered an ERISA Affiliate only pursuant to subsection (m) or (o) of
Section 414 of the Code) is making or accruing an obligation to make
contributions, or has within any of the preceding five plan years made or
accrued an obligation to make contributions.

“Net Proceeds” shall mean, with respect to any event, (a) the cash proceeds
received in respect of such event, including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earnout, but excluding any reasonable interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum, without duplication, of (i) all
reasonable fees and out-of-pocket expenses paid in connection with such event by
Holdings, the Borrower and the Restricted Subsidiaries to Persons other than
Affiliates of Holdings, the Borrower or any Restricted Subsidiary, (ii) in the
case of a sale, transfer, lease or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), (x) the amount of all payments that are permitted hereunder
and are made by Holdings, the Borrower and the Restricted Subsidiaries as a
result of such event to repay Indebtedness (other than the Loans) secured by
such asset or otherwise subject to mandatory prepayment as a result of such
event, (y) the pro rata portion of net cash proceeds thereof attributable to
minority interests and not available for distribution to or for the account of
Holdings, the Borrower and the Restricted Subsidiaries as a result thereof, and
(z) the amount of any Indebtedness directly associated with such asset and
retained by Holdings, the Borrower or any Restricted Subsidiary and (iii) the
amount of all taxes paid (or reasonably estimated to be payable) by Holdings,
the Borrower and the Restricted Subsidiaries, and the amount of any reserves
established by Holdings, the Borrower and the Restricted Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
other liabilities (other than any earnout obligations, but including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters). For purposes of this definition, in the event any
contingent liability reserve established with respect to any event as described
in clause (b)(iii) above shall be reduced, the amount of such reduction shall,
except to the extent such reduction is made as a result of a payment having been
made in respect of the contingent liabilities with respect to which such reserve
has been established, be deemed to be receipt, on the date of such reduction, of
cash proceeds in respect of such event.

“New York UCC” shall have the meaning specified in the Collateral Agreement.

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 9.08(c).

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

42



--------------------------------------------------------------------------------

“Non-US Collateral” shall mean all Collateral other than the US Collateral.

“Norsk Alcoa Smelting” shall mean Norsk Alcoa Smelting AS, a Norwegian
aksjeselskaper.

“Note” shall have the meaning given such term in Section 2.05(e).

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or, for any day that is not a Business Day, for the immediately preceding
Business Day); provided, however, that, if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
Federal funds transaction quoted at 11:00 a.m., New York City time, on such day
to the Administrative Agent from a Federal funds broker of recognized standing
selected by it; provided further, however, that if any of the aforesaid rates
shall be less than zero, then such rate shall be deemed to be zero for all
purposes of this Agreement.

“OFAC” shall mean the United States Treasury Department Office of Foreign Assets
Control.

“Other Permitted Initial Funding Date Indebtedness” shall mean Indebtedness
(a) incurred by one or more Loan Parties (or, in the case of clause (v) below,
incurred by one or more of Holdings, the Borrower and the Restricted
Subsidiaries) consisting of (i) Senior Unsecured Debt, (ii) Indebtedness
incurred in the ordinary course of business, including short term debt for
working capital, capital leases, purchase money debt, equipment financings and
any Indebtedness described in the Effective Date Form 10, (iii) accounts
receivable sale or securitization programs, (iv) bilateral lines of credit,
including any domestic or foreign working capital facility, or (v) Indebtedness
under any federal new markets tax credit program or any federal subsidized loans
for any U.S. facilities and (b) in each case, that is permitted under
Section 6.01(a)(iv).

“Other Taxes” shall have the meaning assigned to such term in Section 2.18(b).

“Outside Date” shall mean June 30, 2017.

“Overnight Bank Funding Rate” shall mean, for any date, the rate comprised of
both overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depositary institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

43



--------------------------------------------------------------------------------

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the stock of such Lender.

“Participant” shall have the meaning assigned to such term in Section 9.04(c).

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Refinancing Debt” shall mean any Indebtedness incurred by any Loan
Party, the proceeds of which are used to fund mandatory or discretionary
contributions to the pension and other postretirement benefit plans of Holdings
and its consolidated Subsidiaries from time to time and any fees or expenses in
connection with any such incurrence.

“Perfection Certificate” shall mean (a) with respect to the US Obligations Loan
Parties (other than the Borrower and Aluminerie Lauralco, Sàrl) and any Loan
Party organized in Canada, a certificate in the form of Exhibit C or any other
form reasonably approved by the Administrative Agent, and (b) with respect to
any other Loan Party, a certificate relating to the disclosure of Collateral
information, if any, that is functionally equivalent to the Perfection
Certificate in clause (a) to the extent customarily delivered to lenders in any
applicable Specified Collateral Jurisdiction.

“Permitted Acquisition” shall mean any transaction or series of related
transactions for the purpose of or resulting in the acquisition by Holdings, the
Borrower or any Restricted Subsidiary of all the outstanding Equity Interests
(other than directors’ qualifying shares) in, all or substantially all the
assets of or all or substantially all the assets constituting a business unit,
division, product line or line of business of a Person if (a) such acquisition
was not preceded by, or consummated pursuant to, a hostile offer (including a
proxy contest), (b) no Event of Default has occurred and is continuing or would
result therefrom, (c) such acquisition and all transactions related thereto are
consummated in accordance with applicable laws in all material respects, (d) all
actions required to be taken with respect to such acquired or newly formed
Subsidiary or such acquired assets under Sections 5.12 (“Additional
Subsidiaries”) and 5.13 (“Further Assurances”) shall have been taken (or
arrangements for the taking of such actions reasonably satisfactory to the
Administrative Agent shall have been made), within 15 Business Days after the
date of such acquisition (or such longer period as the Administrative Agent may
agree in writing), (e) Holdings is in compliance, on a Pro Forma Basis after
giving effect to such acquisition as of the last day of the most recently ended
fiscal quarter of Holdings, with the financial covenants contained in
Sections 6.12, (f) the Leverage Ratio, calculated on a Pro Forma Basis after
giving effect to such acquisition as of the last day of the most recently ended
fiscal quarter of Holdings, is less

 

44



--------------------------------------------------------------------------------

than 2.00 to 1.00, (g) the business of such Person or such assets, as
applicable, constitutes a business permitted by Section 6.03(b) and (h) with
respect to any transaction or series of related transactions involving
consideration of more than $50,000,000, the Borrower has delivered to the
Administrative Agent a certificate of a Financial Officer to the effect set
forth in clauses (a) through (g) above, together with all relevant financial
information for the Person or assets to be acquired and setting forth reasonably
detailed calculations demonstrating compliance with clauses (e) and (f) above
(which calculations shall, if made as of the last day of any fiscal quarter of
Holdings for which Holdings has not delivered to the Administrative Agent the
financial statements and certificate of a Financial Officer required to be
delivered by Section 5.01(a) or (b) and Section 5.01(c), respectively, be
accompanied by a reasonably detailed calculation of Consolidated EBITDA and
Consolidated Cash Interest Expense for the relevant period).

“Permitted Encumbrances” shall mean:

(a)    Liens imposed by law for Taxes or other similar governmental charges that
are not yet due or are being contested in compliance with Section 5.05;

(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’ and other like Liens imposed by law (other than any Lien imposed
pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a violation
of Section 436 of the Code), arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05;

(c)    pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of Holdings, the Borrower or any
Restricted Subsidiary in the ordinary course of business supporting obligations
of the type set forth in clause (i) above;

(d)    pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business or consistent with past practice or in respect of any
governmental requirement, including in relation to a governmental requirement to
provide a guarantee or bond, and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of Holdings, the
Borrower or any Restricted Subsidiary in the ordinary course of business
supporting obligations of the type set forth in clause (i) above;

(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (l) of Article VII;

(f)    easements, zoning and similar restrictions, encroachments, restrictions
on use of real property, rights-of-way and similar encumbrances on real

 

45



--------------------------------------------------------------------------------

property imposed by law or arising in the ordinary course of business that do
not secure any obligations for borrowed money and do not detract from the value
of the affected property or interfere in any material respect with the ordinary
conduct of business of Holdings, the Borrower or any Restricted Subsidiary;

(g)    Liens arising from Permitted Investments described in clause (d) of the
definition of the term “Permitted Investments”;

(h)    banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities
intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by Holdings, the Borrower or any Restricted Subsidiary in
excess of those required by applicable banking regulations;

(i)    (i) Liens arising by virtue of Uniform Commercial Code financing
statement filings (or similar filings under applicable law) regarding operating
leases entered into by Holdings, the Borrower and the Restricted Subsidiaries in
the ordinary course of business and (ii) Liens regarding goods consigned or
entrusted to or bailed to a Person in the ordinary course of business in
connection with the processing, reprocessing, recycling or tolling of such
goods;

(j)    Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

(k)    Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;

(l)    Liens representing non-exclusive licenses of Intellectual Property
granted in the ordinary course of business;

(m)    ground leases in respect of real property on which facilities owned or
leased by Holdings, the Borrower or any of its Restricted Subsidiaries are
located and other Liens affecting the interest of any landlord (and any
underlying landlord) of any real property leased by Holdings, the Borrower or
any Restricted Subsidiary, so long as such ground lease or other Lien, as
applicable, does not interfere with the ordinary conduct of business of
Holdings, the Borrower or any Restricted Subsidiary;

(n)    leases, licenses, subleases or sublicenses granted to others that do not
(A) interfere in any material respect with the business of the Borrower and its
Restricted Subsidiaries, taken as a whole, or (B) secure any Indebtedness;

 

46



--------------------------------------------------------------------------------

(o)    Liens securing insurance premium financing arrangements; provided that
such Liens are limited to the applicable unearned insurance premiums;

(p)    Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created in the ordinary course of business for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods;

(q)    right of set-off relating to purchase orders and other similar
arrangements entered into with customers or any Subsidiary in the ordinary
course of business;

(r)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(s)    Liens arising under the Dutch General Banking Terms and Conditions
(Algemene bankvoorwaarden); and

(t)    Liens that are contractual rights of set-off;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to in clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.

“Permitted Holdings Successor” shall mean any successor of Holdings that
(a) becomes the direct parent of the Borrower and owns no other direct
Subsidiaries, (b) has expressly assumed (and is in compliance with) all the
obligations of Holdings under this Agreement and the other Loan Documents to
which Holdings is a party pursuant to a supplement hereto and thereto, as
applicable, in a form reasonable satisfactory to the Administrative Agent,
(c) is organized under the laws of the United States, any State thereof or the
District of Columbia and (d) the direct or indirect holders of the Voting Stock
of which immediately following such Person becoming the direct parent of the
Borrower are substantially the same as the holders of Holding’s Voting Stock
immediately prior to such transaction.

“Permitted Investments” shall mean:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;

(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a rating of A-1 or
better from S&P or P-1 or better from Moody’s;

 

47



--------------------------------------------------------------------------------

(c)    investments in certificates of deposit, banker’s acceptances and demand
or time deposits, in each case maturing within 180 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any Approved Bank
;

(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e)    “money market funds” that (i) comply with the criteria set forth in
Rule 2a-7 of the Investment Company Act, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000; and

(f)    in the case of the Borrower or any Foreign Subsidiary, other short-term
investments that are analogous to the foregoing, are of comparable credit
quality and are customarily used by companies in the jurisdiction of such
Foreign Subsidiary for cash management purposes.

“Permitted Receivables Facility” shall mean the receivables facility or
facilities created under the Permitted Receivables Facility Documents providing
for the sale or pledge by Holdings, the Borrower and/or one or more other
Receivables Sellers of Permitted Receivables Facility Assets (thereby providing
financing to the Borrower and the Receivables Sellers) to the Receivables Entity
(either directly or through another Receivables Seller) for fair market value
(as determined in good faith by the Borrower), which in turn shall sell or
pledge interests in the respective Permitted Receivables Facility Assets to
third-party lenders or investors pursuant to the Permitted Receivables Facility
Documents (with the Receivables Entity permitted to issue notes or other
evidences of Indebtedness secured by Permitted Receivables Facility Assets or
investor certificates, purchased interest certificates or other similar
documentation evidencing interests in the Permitted Receivables Facility Assets)
in return for the cash used by the Receivables Entity to purchase the Permitted
Receivables Facility Assets from the Borrower and/or the respective Receivables
Sellers, in each case as more fully set forth in the Permitted Receivables
Facility Documents.

“Permitted Receivables Facility Assets” shall mean (a) Receivables (whether now
existing or arising in the future) of Holdings, the Borrower and the Restricted
Subsidiaries which are transferred or pledged to the Receivables Entity pursuant
to the Permitted Receivables Facility and any related Permitted Receivables
Related Assets which are also so transferred or pledged to the Receivables
Entity and all proceeds thereof and (b) loans to Holdings, the Borrower and the
Restricted Subsidiaries secured by Receivables (whether now existing or arising
in the future) of Holdings, the Borrower and the Restricted Subsidiaries which
are made pursuant to the Permitted Receivables Facility.

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with the Permitted Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or

 

48



--------------------------------------------------------------------------------

purchase of certificates and purchased interests, or the issuance of notes or
other evidence of Indebtedness secured by such notes, all of which documents and
agreements shall be in form and substance reasonably customary for transactions
of this type, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as (in
the good faith determination of Holdings) either (a) the terms as so amended,
modified, supplemented, refinanced or replaced are reasonably customary for
transactions of this type or (b)(x) any such amendments, modifications,
supplements, refinancings or replacements do not impose any conditions or
requirements on Holdings, the Borrower or any of the Restricted Subsidiaries
that, taken as a whole, are more restrictive in any material respect than those
in existence immediately prior to any such amendment, modification, supplement,
refinancing or replacement as determined by Holdings in good faith and (y) any
such amendments, modifications, supplements, refinancings or replacements are
not adverse in any material respect to the interests of the Lenders as
determined by Holdings in good faith.

“Permitted Receivables Related Assets” shall mean any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to Receivables and any collections or proceeds of
any of the foregoing.

“Permitted Specified Transaction” shall mean each transaction specified and set
forth on Schedule 1.01(e).

“Person” shall mean any natural person, corporation, organization, business
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean any pension plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Section 412 of the Code which is
maintained for employees of the Borrower or any ERISA Affiliate.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Proceeds” shall have the meaning specified in the New York UCC.

“Professional Lender” shall mean (i) until the publication of an interpretation
of public (within the meaning of the Capital Requirements Regulation
(EU/575/2013)) by the competent authority/ies, any Person who qualifies as a
professional market party within the meaning of the Dutch Act on financial
supervision (Wet op het financieel toezicht) or otherwise qualifies as not
forming part of the public, or (ii) as soon as the interpretation of the term
public (within the meaning of the Capital Requirements Regulation (EU/575/2013))
has been published by the relevant authority/ies, any Person who does not form
part of the public.

“Pro Forma Basis” shall mean, with respect to the calculation of the financial
covenants contained in Sections 6.12 and 6.13 or otherwise for purposes of
determining the Leverage Ratio, Consolidated Cash Interest Expense or
Consolidated

 

49



--------------------------------------------------------------------------------

EBITDA as of any date, that such calculation shall give pro forma effect to all
Permitted Acquisitions, all designations of Restricted Subsidiaries as
Unrestricted Subsidiaries, all designations of Unrestricted Subsidiaries as
Restricted Subsidiaries, all issuances, incurrences or assumptions of
Indebtedness (with any such Indebtedness being deemed to be amortized over the
applicable testing period in accordance with its terms), all sales, transfers or
other dispositions of any Equity Interests in a Subsidiary or all or
substantially all the assets of a Subsidiary or division or line of business of
a Subsidiary outside the ordinary course of business (and any related
prepayments or repayments of Indebtedness) and all Subsidiary Designations, in
each case, that have occurred during (or, if such calculation is being made for
the purpose of determining whether any proposed acquisition will constitute a
Permitted Acquisition or any Subsidiary Designation may be made, since the
beginning of) the four consecutive fiscal quarter period of Holdings most
recently ended on or prior to such date as if they occurred on the first day of
such four consecutive fiscal quarter period (including expected cost savings
(without duplication of actual cost savings) to the extent such cost savings
would be permitted to be reflected in pro forma financial information complying
with the requirements of GAAP and Article 11 of Regulation S-X under the
Securities Act as interpreted by the Staff of the SEC, and as certified by a
Financial Officer). If any Indebtedness bears a floating rate of interest and is
being given pro forma effect, the interest on such Indebtedness shall be
calculated as if the rate in effect on the date of determination had been the
applicable rate for the entire period (taking into account any Hedging Agreement
applicable to such Indebtedness if such Hedging Agreement has a remaining term
in excess of 12 months).

“Proposed Change” shall have the meaning assigned to such term in
Section 9.08(c).

“Public Side Lender Representatives” shall mean, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Subsidiary Loan Party that has total assets exceeding $10,000,000 or that
otherwise constitutes an “eligible contract participant” under the Commodity
Exchange Act or any rules or regulations promulgated thereunder or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) at the time such Swap Obligation is incurred.

“Qualified Equity Interests” shall mean Equity Interests of Holdings other than
Disqualified Equity Interests.

“Ratable Portion” or “ratably”, unless the context otherwise requires, shall
mean, for any Lender, the percentage obtained by dividing (i) the amount of the
Commitment of such Lender by (ii) the sum of the aggregate outstanding amount of
the Commitments of all Lenders (or, at any time on or after the Commitments have
terminated or expired, the percentage obtained by dividing the principal amount
of such Lender’s Revolving Credit Outstandings by the aggregate principal amount
of all Revolving Credit Outstandings).

 

50



--------------------------------------------------------------------------------

“Receivables” shall mean all accounts receivable (including all rights to
payment created by or arising from sales of goods, leases of goods or the
rendition of services rendered no matter how evidenced whether or not earned by
performance).

“Receivables Entity” shall mean a wholly-owned Restricted Subsidiary of Holdings
that engages in no activities other than in connection with the financing of
Receivables of the Receivables Sellers and that is designated (as provided
below) as the “Receivables Entity” and (a) no portion of the Indebtedness or any
other obligations (contingent or otherwise) of which (i) is guaranteed by
Holdings, the Borrower or any other Restricted Subsidiary (excluding Guarantees
of obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates Holdings, the Borrower or any other Restricted Subsidiary in any way
(other than pursuant to Standard Securitization Undertakings) or (iii) subjects
any property or asset of Holdings, the Borrower or any other Restricted
Subsidiary, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings, (b) with which neither Holdings, the Borrower nor any other
Restricted Subsidiary has any contract, agreement, arrangement or understanding
(other than pursuant to the Permitted Receivables Facility Documents (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of accounts receivable and related assets)) on terms less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons that are not Affiliates of the Borrower (as
determined by the Borrower in good faith), and (c) to which neither Holdings,
the Borrower nor any other Restricted Subsidiary has any obligation to maintain
or preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation shall be evidenced to
the Administrative Agent by filing with the Administrative Agent a certificate
of a Financial Officer certifying that, to the best of such officer’s knowledge
and belief after consultation with counsel, such designation complied with the
foregoing conditions.

“Receivables Sellers” shall mean Holdings, the Borrower and those Restricted
Subsidiaries (other than Receivables Entities) that are from time to time party
to the Permitted Receivables Facility Documents.

“Refinancing Indebtedness” shall mean, in respect of any Indebtedness (the
“Original Indebtedness”), any Indebtedness that extends, renews or refinances
such Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that:

(a) the principal amount of such Refinancing Indebtedness shall not exceed the
principal amount of such Original Indebtedness except by an amount no greater
than accrued and unpaid interest with respect to such Original Indebtedness and
any bona fide fees, premium and expenses relating to such extension, renewal or
refinancing;

(b) the stated final maturity of such Refinancing Indebtedness shall not be
earlier than the earlier of (i) the stated final maturity of such Original
Indebtedness and

 

51



--------------------------------------------------------------------------------

(ii) the date that is 91 days after the Latest Maturity Date in effect on the
date of such extension, renewal or refinancing (except for any such Indebtedness
in the form of a bridge or other interim credit facility intended to be
refinanced or replaced with long-term Indebtedness, which such Indebtedness,
upon the maturity thereof, automatically converts into Indebtedness that
satisfies the requirement set forth in this definition;

(c) such Refinancing Indebtedness shall not be required to be repaid, prepaid,
redeemed, repurchased or defeased, whether on one or more fixed dates, upon the
occurrence of one or more events or at the option of any holder thereof (except,
in each case, (x) upon the occurrence of an event of default or a change in
control or as and to the extent such repayment, prepayment, redemption,
repurchase or defeasance would have been required pursuant to the terms of such
Original Indebtedness and (y) in the case of any such Refinancing Indebtedness
in the form of a bridge or other interim credit facility intended to be
refinanced or replaced with long-term Indebtedness, upon the incurrence of such
refinancing or replacement Indebtedness so long as such refinancing or
replacement Indebtedness would have constituted Refinancing Indebtedness if
originally incurred to refinance such Original Indebtedness) prior to the
earlier of (i) the maturity of such Original Indebtedness and (ii) the date 91
days after the Latest Maturity Date in effect on the date of such extension,
renewal or refinancing, provided that, notwithstanding the foregoing, scheduled
amortization payments (however denominated) of such Refinancing Indebtedness
shall be permitted so long as the weighted average life to maturity of such
Refinancing Indebtedness shall be no shorter than the shorter of (x) the
weighted average life to maturity of such Original Indebtedness remaining as of
the date of such extension, renewal or refinancing and (y) the remaining term to
maturity of the Commitments under this Agreement;

(d) such Refinancing Indebtedness shall not be guaranteed or borrowed by any
Restricted Subsidiary that shall not have been (or, in the case of
after-acquired Restricted Subsidiaries, shall not have been required to become
pursuant to the terms of the Original Indebtedness) an obligor (either as a
borrower or a guarantor) in respect of such Original Indebtedness, and shall not
be an obligation of the Borrower or Holdings as borrower or guarantor if such
Person shall not have been an obligor (either as a borrower or or guarantor) in
respect of such Original Indebtedness, and, in each case, shall constitute an
obligation of Holdings, the Borrower or such Restricted Subsidiary, as
applicable, only to the extent of their obligations in respect of such Original
Indebtedness;

(e) if such Original Indebtedness shall have been subordinated to the Loan
Document Obligations, such Refinancing Indebtedness shall also be subordinated
to the Loan Document Obligations on terms not less favorable in any material
respect to the Lenders; and

(f) such Refinancing Indebtedness shall not be secured by any Lien on any asset
other than the assets that secured such Original Indebtedness (or would have
been required to secure such Original Indebtedness pursuant to the terms
thereof) or, in the event Liens securing such Original Indebtedness shall have
been contractually

 

52



--------------------------------------------------------------------------------

subordinated to any Lien securing the Loan Document Obligations, by any Lien
that shall not have been contractually subordinated to at least the same extent.

“Register” shall have the meaning given such term in Section 2.05(b).

“Regulation U” shall mean Regulation U of the Board or any Governmental
Authority succeeding to its functions, as in effect from time to time.

“Reimbursement Date” shall have the meaning specified in Section 2.22(h).

“Reimbursement Obligations” shall mean, as and when matured, the obligation of
Holdings or the Borrower, as applicable, to pay, on the date payment is made or
scheduled to be made to the beneficiary under each such Letter of Credit (or at
such other date as may be specified in the applicable Letter of Credit
Reimbursement Agreement) and in the currency specified in Section 2.17(c), all
amounts of each draft and other requests for payments drawn under Letters of
Credit, and all other matured reimbursement or repayment obligations of Holdings
or the Borrower to any Issuer with respect to amounts drawn under Letters of
Credit.

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents,
trustees, managers, advisors, representatives and controlling persons of such
Person and such Person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.

“Reportable Event” shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).

“Required Lenders” shall mean, collectively, Lenders having more than fifty
percent (50%) of the sum of (x) the aggregate principal amount of all Revolving
Credit Outstandings and (y) the aggregate amount of the unused Commitments. A
Defaulting Lender shall not be included in the calculation of “Required
Lenders.”

“Requirement of Law” shall mean, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

53



--------------------------------------------------------------------------------

“Reset Date” shall have the meaning assigned to such term in Section 1.03(a).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in
Holdings, the Borrower or any Restricted Subsidiary, or any payment or
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, exchange, conversion, cancelation or termination of any
Equity Interests in Holdings, the Borrower or any Restricted Subsidiary, or any
other payment (including any payment under any Hedging Agreement) that has a
substantially similar effect to any of the foregoing.

“Restricted Subsidiary” shall mean each Subsidiary other than an Unrestricted
Subsidiary.

“Resulting Revolving Borrowings” shall have the meaning assigned to such term in
Section 2.24(e).

“Revolving Commitment Increase” shall have the meaning specified in
Section 2.24(a)(ii).

“Revolving Commitment Increase Lender” shall have the meaning assigned to such
term in Section 2.24(e).

“Revolving Credit Outstandings” shall mean, at any particular time, the sum of
(a) the Dollar Equivalent of the aggregate principal amount of the Loans
outstanding at such time and (b) the Letter of Credit Obligations outstanding at
such time.

“Revolving Credit Period” shall mean, with respect to each Lender and Issuer,
the period from and including the Initial Funding Date to, but excluding, the
applicable Maturity Date (or in the case of any Issuance of any Letter of
Credit, 5 Business Days prior to the applicable Maturity Date) or any earlier
date on which the Commitments shall be terminated.

“Revolving Exposure” shall mean, with respect to any Lender at any time, the sum
of (a) the Dollar Equivalent of the outstanding principal amount of such
Lender’s Loans and (b) such Lender’s Letter of Credit Obligations.

“Reynolds Becancour” shall mean Reynolds Becancour Inc, a Delaware corporation.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw Hill
Financial Inc., and any successor to its rating agency business.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
any European Union member state or Her Majesty’s Treasury of the United Kingdom
(b) any Person located,

 

54



--------------------------------------------------------------------------------

organized or resident in a Sanctioned Territory, (c) any Person that is a target
of Sanctions as a result of a relationship of ownership or control.

“Sanctioned Territory” means, at any time, a country or territory which is
itself, or whose government is, the subject of any Sanctions broadly prohibiting
dealings with such government, country or territory (at the time of this
Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria).

“Sanctions” shall mean sanctions or trade embargoes imposed, administered or
enforced by (a) OFAC, the U.S. Department of State or the U.S. Department of
Commerce, (b) the United Nations Security Council or (c) the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom.

“SEC” shall mean the Securities and Exchange Commission (or any successor
agency).

“Secured Cash Management Obligations” shall mean the Global Secured Cash
Management Obligations and the US Secured Cash Management Obligations.

“Secured Commercial Obligations” shall mean the due and punctual payment and
performance of any and all obligations of Holdings, the Borrower and each
Restricted Subsidiary arising under each Commercial Agreement (a) entered into
by any such Person that (i) is with a counterparty that is the Administrative
Agent, an Arranger or an Affiliate of any of the foregoing, or any Person that,
at the time such Commercial Agreement was entered into, was the Administrative
Agent, an Arranger or an Affiliate of any of the foregoing, (ii) is in effect on
the Initial Funding Date with a counterparty that is a Lender or an Affiliate of
a Lender as of the Initial Funding Date or (iii) is entered into after the
Initial Funding Date with a counterparty that is a Lender or an Affiliate of a
Lender at the time such Commercial Agreement is entered into and (b) designated
as a Secured Commercial Obligation in a joint written notice delivered to the
Administrative Agent by (i) Holdings or the Borrower and (ii) the applicable
counterparty, provided that the aggregate amount of obligations of Holdings, the
Borrower and the Restricted Subsidiaries under all Secured Commercial
Obligations shall not exceed $100,000,000 at any time outstanding.

“Secured Hedging Obligations” shall mean the due and punctual payment and
performance of any and all obligations of Holdings, the Borrower and each
Restricted Subsidiary arising under each Hedging Agreement (a) entered into by
any such Person that (i) is with a counterparty that is the Administrative
Agent, an Arranger or an Affiliate of any of the foregoing, or any Person that,
at the time such Hedging Agreement was entered into, was the Administrative
Agent, an Arranger or an Affiliate of any of the foregoing, (ii) is in effect on
the Initial Funding Date with a counterparty that is a Lender or an Affiliate of
a Lender as of the Initial Funding Date or (iii) is entered into after the
Initial Funding Date with a counterparty that is a Lender or an Affiliate of a
Lender at the time such Hedging Agreement is entered into and (b) designated as
a Secured Hedging Obligation in a joint written notice delivered to the
Administrative Agent by (i) Holdings

 

55



--------------------------------------------------------------------------------

or the Borrower and (ii) the applicable counterparty. Notwithstanding the
foregoing, in the case of any Excluded Swap Guarantor, “Secured Hedging
Obligations” shall not include Excluded Swap Obligations of such Excluded Swap
Guarantor.

“Secured Obligations” shall mean the Global Secured Obligations and the US
Secured Obligations.

“Secured Parties” shall mean, collectively, (a) each Lender, (b) the
Administrative Agent, (c) each Arranger, (d) each Issuer, (e) each provider of
Cash Management Services the obligations under which constitute Secured Cash
Management Obligations, (f) each counterparty to any Hedging Agreement the
obligations under which constitute Secured Hedging Obligations, (g) each
counterparty to any Commercial Agreement the obligations under which constitute
Secured Commercial Obligations, (h) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under this Agreement or any other Loan
Document, (i) the other Persons the obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Agreement and (j) the successors and assigns of each of the foregoing.

“Securities Act” shall mean the United States Securities Act of 1933.

“Security Documents” shall mean the Collateral Agreement, the Guarantee
Agreement, the Foreign Security Agreements, the Foreign Pledge Agreements, the
Foreign Mortgages, the Mortgages and each other security agreement or other
instrument or document executed and delivered pursuant to Sections 5.12 or 5.13
to secure any of the Secured Obligations.

“Senior Unsecured Debt” shall mean (a) the senior unsecured notes or term loans
issued by the Borrower on or before the Initial Funding Date in connection with
the Spin-Off and (b) to the extent senior unsecured notes are issued under
clause (a), any substantially identical senior unsecured notes that are
registered under the Securities Act and issued in exchange for the senior
unsecured notes described in clause (a) of this definition.

“Senior Unsecured Debt Documents” shall mean the credit agreement or indenture,
all side letters, instruments, agreements and other documents evidencing or
governing the Senior Unsecured Debt, providing for any Guarantee or other right
in respect thereof, affecting the terms of the foregoing or entered into in
connection therewith and all schedules, exhibits and annexes to each of the
foregoing.

“Spanish Subsidiary Loan Parties” shall mean Alcoa Inespal Aviles S.L., Alcoa
Inespal Coruna S.L. and Aluminio Español S.L.

“Specified Collateral Jurisdiction” shall mean the United States, Australia,
Brazil, Canada, Luxembourg, the Netherlands, and Norway and, solely with respect
to (a) pledges of Equity Interests in AWAC Parents, any other jurisdiction in
which any AWAC Parent is organized and (b) security interests in and perfection
actions with respect to any deposit account owned by a Loan Party (other than
Excluded Deposit Accounts), the jurisdiction in which such deposit account is
located or maintained.

 

56



--------------------------------------------------------------------------------

“Specified Company” shall mean each of (a) AAHP, ASC Alumina, Alcoa Inespal,
Alcoa Saudi, Grupiara and (b) Alcoa WolinBec, Norsk Alcoa Smelting and Reynolds
Becancour.

“Spin-Off” shall mean the spin-off of Holdings from Alcoa, as more fully
described in the Form 10.

“Spin-Off Date” shall mean the date, occurring on or after the Initial Funding
Date but not later than the first calendar day after the Initial Funding Date,
on which the Spin-Off shall have been consummated.

“Spin-Off Documents” shall mean (a) the Separation and Distribution Agreement,
(b) the Transition Services Agreement, (c) the Tax Matters Agreement, (d) the
Employee Matters Agreement, (e) the Stockholder and Registration Rights
Agreement, (f) the Alcoa Corporation to Arconic Inc. Patent, Know-How, and Trade
Secret License Agreement, (g) the Arconic Inc. to Alcoa Corporation Patent,
Know-How, and Trade Secret License Agreement, (h) the Alcoa Corporation to
Arconic Inc. Trademark License Agreement, (i) the Master Agreement for the
Supply of Primary Aluminum, (j) the Massena Lease and Operations Agreement,
(k) the Fusina Lease and Operations Agreement, and (l) the Toll Processing and
Services Agreement, in each case, to be entered into between Alcoa or Affiliates
thereof, on the one hand, and Holdings or Affiliates thereof, on the other hand,
in connection with the Spin-Off, and together with any other agreements,
instruments or other documents entered into in connection with any of the
foregoing.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any Restricted
Subsidiary in connection with the Permitted Receivables Facility that are
reasonably customary in an accounts receivable financing transaction.

“Standby Letter of Credit” shall mean any Letter of Credit that is not a
Documentary Letter of Credit.

“State” shall refer to any State of the United States.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority (domestic or foreign)
to which the Administrative Agent or any Lender (including any branch, Affiliate
or fronting office making or holding a Loan) is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. LIBOR Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve

 

57



--------------------------------------------------------------------------------

Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

“subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”) at any date, any corporation, partnership, association or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the Voting Stock or, in the case of a partnership,
more than 50% of the general partnership interests are, at the time any
determination is being made, owned, controlled or held or (b) the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP.

“Subsidiary” shall mean any subsidiary of Holdings (other than the Borrower).

“Subsidiary Designation” shall mean (a) any designation of a Restricted
Subsidiary as an Unrestricted Subsidiary and (b) any designation of an
Unrestricted Subsidiary as a Restricted Subsidiary, in each case in accordance
with Section 5.15.

“Subsidiary Guarantor” shall mean each Designated Subsidiary that is or, after
the date hereof, becomes a party to the Collateral Agreement, the Guarantee
Agreement, a Foreign Pledge Agreement, a Foreign Security Agreement, a Mortgage
or a Foreign Mortgage.

“Subsidiary Loan Party” shall mean each Subsidiary Guarantor, provided that, for
the purposes of Article VI, each Icelandic Subsidiary Loan Party, each Spanish
Subsidiary Loan Party and Alcoa Inespal shall also be deemed to be a Subsidiary
Loan Party.

“Successor Entity” has the meaning assigned to such term in Section 6.03(a).

“Supplemental Perfection Certificate” shall mean (a) with respect to the US
Obligations Loan Parties (other than the Borrower and Aluminerie Lauralco, Sàrl)
and any Loan Party organized in Canada, a certificate in the form of Exhibit D
or any other form reasonably approved by the Administrative Agent and (b) with
respect to any other Loan Party, a post-closing certificate relating to the
disclosure of Collateral information, if any, that is functionally equivalent to
the Supplemental Perfection Certificate in clause (a) to the extent customarily
delivered to lenders in any applicable Specified Collateral Jurisdiction.

“Supporting Obligations” shall have the meaning specified in the New York UCC.

“Swap Obligation” shall mean any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of § 1a(47) of the Commodity Exchange Act.

 

58



--------------------------------------------------------------------------------

“Syndication Agent” shall mean Citibank, N.A., in its capacity as syndication
agent under this Agreement.

“TARGET Date” shall mean a day on which TARGET2 (or, if such payment system
ceases to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is operating.

“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on November 19, 2007.

“Taxes” shall mean any and all present or future taxes, levies, imposts,
deductions, charges or withholdings of a similar nature, and including,
(i) income, franchise, profits, gross receipts, minimum, alternative minimum,
estimated, ad valorem, value added, sales, use, service, real or personal
property, capital stock, license, payroll, withholding, disability, employment,
social security, workers compensation, unemployment compensation, utility,
mineral severance, excise, stamp, windfall profits, transfer and gains taxes,
(ii) customs, duties, imposts, charges, levies or other similar assessments of
any kind, and (iii) interest, penalties and additions to tax imposed with
respect thereto.

“Ticking Fee” shall have the meaning assigned to such term in Section 2.06(c).

“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments of all Lenders, as in effect at such time.

“Total Indebtedness” shall mean, as of any date, the aggregate principal amount
of Indebtedness of Holdings, the Borrower and the Restricted Subsidiaries
outstanding as of such date of the type set forth clauses (a), (b), (c) and
(f) of the definition of “Indebtedness”, other funded Indebtedness that would
appear on a balance sheet prepared as of such date on a consolidated basis in
accordance with GAAP and Indebtedness incurred pursuant to Permitted Receivables
Facilities, provided that, for the avoidance of doubt, “Total Indebtedness”
shall not include any Indebtedness in respect of Hedging Agreements.

“Transaction Costs” shall mean all fees, costs and expenses incurred or payable
by Holdings, the Borrower or any Subsidiary in connection with the Transactions.

“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by each Loan Party of the Loan Documents (including this Agreement)
to which it is to be a party, the borrowing of Loans, the use of the proceeds
thereof and the Issuance of Letters of Credit hereunder, (b) the consummation of
the Spin-Off and the other transactions contemplated by the Spin-Off Documents
(including the payment of the Initial Funding Date Distribution), and (c) the
payment of the Transaction Costs.

 

59



--------------------------------------------------------------------------------

“Transferee” shall mean any transferee or assignee of any Lender, including a
participation holder.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall mean the Adjusted
LIBO Rate and the Base Rate.

“Uniform Commercial Code” shall have the meaning specified in the Collateral
Agreement.

“United States” shall mean the United States of America.

“Unrestricted Subsidiary” shall mean (a) any Subsidiary that is formed or
acquired after the Initial Funding Date and is designated as an Unrestricted
Subsidiary by the Borrower pursuant to Section 5.15 (“Designation of
Subsidiaries”) subsequent to the Initial Funding Date and (b) any subsidiary of
an Unrestricted Subsidiary. As of the Initial Funding Date, there shall be no
Unrestricted Subsidiaries.

“US Collateral” shall mean, collectively,

(a)    all Collateral owned by each US Obligations Loan Party (other than
Collateral owned by the Borrower and Aluminerie Lauralco, Sàrl),

(b)    65% of the Equity Interests of the Borrower,

(c)    100% of the Equity Interests of AAHP,

(d)    65% of the Equity Interests of Aluminerie Lauralco, Sàrl, and

(e)    all products and proceeds of the foregoing;

provided, however, that except as set forth in clause (c) (or clause (e) with
respect to clause (c)), US Collateral shall not include any Equity Interests of
the Borrower or any Foreign Subsidiary in excess of 65% of the outstanding
Equity Interests of such Foreign Subsidiary (and shall, for the avoidance of
doubt, include no more than 65% of the Voting Stock of any of the Borrower,
Aluminerie Lauralco, Sàrl, or any other Foreign Subsidiary (other than AAHP) in
any event) or any Collateral owned by any Foreign Subsidiary. For the avoidance
of doubt, only US Collateral shall secure US Secured Obligations, and Non-US
Collateral and US Collateral shall secure Global Secured Obligations.

“US Jurisdiction” shall mean the United States, any State thereof, the District
of Columbia or any territory or possession thereof that has adopted the Uniform
Commercial Code.

“US Letter of Credit” shall have the meaning assigned to such term in
Section 2.22(a).

 

60



--------------------------------------------------------------------------------

“US Letter of Credit Sublimit” shall mean $400,000,000.

“US Loan Document Obligations” shall mean (i) the Loan Document Obligations in
respect of or in connection with US Letters of Credit, US Secured Cash
Management Obligations, US Secured Commercial Obligations and US Secured Hedging
Obligations and (ii) any other Loan Document Obligations of Holdings or a
Domestic Subsidiary.

“US Obligations Loan Parties” shall mean Holdings, the Borrower, Aluminerie
Lauralco, Sàrl and each other Loan Party that is a Domestic Subsidiary (other
than any Domestic Subsidiary owned directly or indirectly, in whole or in part
by a Foreign Subsidiary or any Domestic Subsidiary which is a disregarded entity
for U.S. federal income tax purposes and substantially all the assets of which
consist of equity interests (or equity interests and non-equity interests) in
one or more Subsidiaries that are “controlled foreign corporations” for U.S.
federal income tax purposes).

“US Secured Cash Management Obligations” shall mean the due and punctual payment
and performance of any and all obligations of Holdings and each Domestic
Subsidiary (whether absolute or contingent and however and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) arising in respect of Cash
Management Services provided to any such Person that (a) are owed to the
Administrative Agent, an Arranger or an Affiliate of any of the foregoing, or to
any person that, at the time such obligations were incurred, was the
Administrative Agent, an Arranger or an Affiliate of any of the foregoing,
(b) are owed on the Initial Funding Date to a person that is a Lender or an
Affiliate of a Lender as of the Initial Funding Date or (c) are owed to a person
that is a Lender or an Affiliate of a Lender at the time such obligations are
incurred.

“US Secured Commercial Obligations” shall mean any Secured Commercial
Obligations that are (a) obligations of Holdings or a Domestic Subsidiary and
(b) not specifically designated as Global Secured Commercial Obligations in a
joint written notice delivered to the Administrative Agent by (i) Holdings or
the Borrower and (ii) the counterparty to the applicable Commercial Agreement.

“US Secured Hedging Obligations” shall mean any Secured Hedging Obligations that
are (a) obligations of Holdings or a Domestic Subsidiary and (b) designated as
US Secured Hedging Obligations in a joint written notice delivered to the
Administrative Agent by (i) Holdings or the Borrower and (ii) the counterparty
to the applicable Hedging Agreement.

“US Secured Obligations” shall mean, collectively, (a) the US Loan Document
Obligations, (b) the US Secured Cash Management Obligations, (c) the US Secured
Hedging Obligations and (d) the US Secured Commercial Obligations.

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

61



--------------------------------------------------------------------------------

“VAT” shall mean (a) any tax imposed in compliance with the Council Directive of
November 28, 2006 on the common system of value added tax (EC Directive
2006/112), and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition to
such tax referred to in paragraph (a) above, or imposed elsewhere.

“Voting Stock” with respect to the Equity Interests of any Person shall mean
issued and outstanding Equity Interests of any class or classes (however
designated) having ordinary voting power for the election of the directors or
other governing body of such Person (other than as a limited partner of such
Person), other than Equity Interests having such power only by reason of the
occurrence of a contingency.

“wholly owned Subsidiary” shall mean, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person. Unless otherwise specified, the term
“wholly owned Subsidiary” refers to a wholly owned Subsidiary of Holdings.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

“Yadkin Facility” shall mean the Yadkin Hydro power plant located in Stanly
County, NC, USA.

SECTION 1.02.    Terms Generally; Accounting Principles. (a) The definitions in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. Unless the context requires otherwise or except as expressly
provided herein, (i) any definition of or reference to any agreement, instrument
or other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), unless
otherwise expressly stated to the contrary, (iii) any reference herein to any
Person shall be construed to

 

62



--------------------------------------------------------------------------------

include such Person’s successors and permitted assigns, (iv) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (v) all references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require,
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights, and
(vii) all references to “the date hereof”, “the date of this Agreement” or
similar phrases shall be construed to refer to the Effective Date.

(b)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided, however, that, (i) if the Borrower notifies the
Administrative Agent that it requests an amendment to any provision hereof to
eliminate the effect of any change in GAAP on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP (provided
such change in GAAP occurs after the date hereof), then such provision shall be
interpreted on the basis of GAAP in effect immediately before such change became
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (ii) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, (A) without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of Holdings, the
Borrower or any Subsidiary at “fair value”, as defined therein, (B) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof, and (C) without giving
effect to any change to GAAP occurring after the date hereof as a result of the
adoption of any proposals set forth in the Proposed Accounting Standards Update,
Leases (Topic 842), issued by the Financial Accounting Standards Board on
May 16, 2013, or any other proposals issued by the Financial Accounting
Standards Board in connection therewith, in each case if such change would
require treating any lease (or similar arrangement conveying the right to use)
as a capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect on the date hereof. If at any
time the SEC permits or requires United States reporting companies to use IFRS
in lieu of GAAP for reporting purposes, Holdings may notify the Administrative
Agent that it has elected to so use IFRS in lieu of GAAP and, upon any such
notice, references herein to GAAP shall thereafter be construed to mean IFRS as
in effect from time to time; provided that, to the extent that such election
would affect any financial ratio or other requirement set forth in this
Agreement, (i) Holdings and the Borrower shall provide to the Administrative
Agent

 

63



--------------------------------------------------------------------------------

financial statements and other documents reasonably requested by the
Administrative Agent or any Lender setting forth a reconciliation with respect
to such ratio or requirement made before and after giving effect to such
election and (ii) if the Borrower, the Administrative Agent or the Required
Lenders shall so request, the Administrative Agent, the Required Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change; provided, further,
that until such time as such an amendment shall have become effective,
references herein to GAAP shall be construed to mean GAAP as in effect and
applied immediately before such election to use IFRS.

SECTION 1.03.    Exchange Rates; Currency Equivalents.

(a)    Not later than 12:00 noon, Local Time, on each Determination Date, the
Administrative Agent shall (x) determine the Exchange Rate as of such
Determination Date with respect to Euro, which shall be conclusive absent
manifest error and (y) give notice thereof to the Lenders and the Borrower. The
Exchange Rates so determined shall become effective (i) in the case of the
initial Determination Date, on the Initial Funding Date and (ii) in the case of
each subsequent Determination Date, on the first Business Day immediately
following such Determination Date (a “Reset Date”), shall remain effective until
the next succeeding Reset Date and shall for all purposes of this Agreement
(other than any provision expressly requiring the use of a current exchange
rate) be the Exchange Rates employed in converting any amounts between Dollars
and Euro.

(b)    Solely for purposes of Article II and related definitional provisions to
the extent used therein, the applicable amount of any currency (other than
Dollars) for purposes of the Loan Documents shall be such Dollar Equivalent
amount as determined by the Administrative Agent and notified to the applicable
Lender and the Borrower in accordance with paragraph (a) of this Section.

(c)    Notwithstanding any other provision of this Agreement, amounts
denominated in a currency other than Dollars will be converted to Dollars for
the purposes of (A) calculating the financial maintenance covenants under
Sections 6.12 and 6.13, and (B) calculating the Consolidated Cash Interest
Expense and the Leverage Ratio (other than for purposes of determining
compliance with Sections 6.12 and 6.13) at the exchange rates then used by
Holdings in its financial statements.

(d)    For purposes of Section 6.01, the amount of any Indebtedness denominated
in any currency other than Dollars shall be calculated based on the applicable
Exchange Rate, in the case of such Indebtedness incurred or committed, on the
date that such Indebtedness was incurred or committed, as applicable; provided
that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars, and such refinancing would cause
the applicable Dollar-denominated restriction to be exceeded if calculated at
the applicable Exchange Rate on the date of such refinancing, such
Dollar-denominated restrictions shall be deemed not to have been exceeded so
long as the principal amount of such Refinancing Indebtedness does not exceed
the sum of (i) the outstanding or committed principal amount, as applicable, of

 

64



--------------------------------------------------------------------------------

such Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

(e)    For purposes of Article VI, the amount of any Indebtedness, Liens,
Investments, asset sales and Restricted Payments, as applicable, denominated in
any currency other than Dollars shall be calculated based on the applicable
Exchange Rate. If any basket is exceeded solely as a result of fluctuations in
the applicable Exchange Rate after the last time such basket was utilized, such
basket will not be deemed to have been exceeded solely as a result of such
fluctuations in the applicable Exchange Rate.

SECTION 1.04.    Rounding-Off. The Administrative Agent may, in its discretion,
set up appropriate rounding off mechanisms or otherwise round-off amounts
hereunder to the nearest higher or lower amount in whole Dollars or Euros, as
applicable, or cents thereof, to ensure amounts owing by any party hereunder or
that otherwise need to be calculated or converted hereunder are expressed in
whole Dollars or Euros, as applicable, or in whole cents thereof, as may be
necessary or appropriate.

SECTION 1.05.    Pro Forma Calculations. With respect to any period during which
any Permitted Acquisition or any sale, transfer or other disposition of any
Equity Interests in a Subsidiary or all or substantially all the assets of a
Subsidiary or division or line of business of a Subsidiary outside the ordinary
course of business occurs, or during which any Subsidiary Designation occurs,
for purposes of determining compliance with the covenants contained in
Sections 6.12 and 6.13 or otherwise for purposes of determining the Leverage
Ratio, Consolidated EBITDA and Consolidated Cash Interest Expense, calculations
with respect to such period shall be made on a Pro Forma Basis.

ARTICLE II

THE CREDITS

SECTION 2.01.    Commitments. Subject to the terms and conditions herein set
forth, each Lender agrees, severally and not jointly, to make revolving credit
loans in Dollars or Euros to the Borrower during the Revolving Credit Period
applicable to such Lender in accordance with the terms hereof; provided,
however, that (i) after giving effect to any Borrowing, (A) the Dollar
Equivalent of the aggregate principal amount of the outstanding Loans shall not
exceed the Total Commitments and (B) the Dollar Equivalent of the aggregate
principal amount of the outstanding Loans denominated in Euros shall not exceed
$750,000,000, (ii) at all times the aggregate principal amount of all
outstanding Loans made by each Lender shall equal its Ratable Portion of the
aggregate principal amount of all outstanding Loans, (iii) at no time shall any
Lender be obligated to make a Loan in excess of such Lender’s Ratable Portion of
the Available Credit and (iv) the Dollar Equivalent of the aggregate principal
amount of Loans made on the Initial Funding Date shall not exceed $100,000,000.
Within the limits set forth in this Section 2.01, the Borrower may borrow, pay
or prepay Loans and

 

65



--------------------------------------------------------------------------------

reborrow at any time during the Revolving Credit Period, subject to the terms,
conditions and limitations set forth herein.

SECTION 2.02.    Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective applicable Commitments; provided, however, that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). At the commencement of each Interest Period for
any LIBOR Borrowing, such Borrowing shall be in an aggregate principal amount
which, in the case of any LIBOR Borrowing denominated in Dollars, is an integral
multiple of $1,000,000 and not less than $25,000,000, and in the case of any
LIBOR Borrowing denominated in Euros, is an integral multiple of €1,000,000 and
not less than €25,000,000; provided that a LIBOR Borrowing that results from a
continuation of an outstanding LIBOR Borrowing may be in an aggregate amount
that is equal to such outstanding Borrowing. At the time that each Base Rate
Borrowing is made, such Borrowing shall be in an aggregate principal amount
which is an integral multiple of $1,000,000 and not less than $50,000,000 (or an
aggregate principal amount equal to (i) the remaining balance of the applicable
Commitments or (ii) the amount that is required to finance the reimbursement of
a Reimbursement Obligation as contemplated by Section 2.22(h), as the case may
be).

(b)    Each Borrowing shall be comprised entirely of LIBOR Loans or Base Rate
Loans, as the Borrower may request pursuant to Section 2.03; provided, however,
that Borrowings denominated in Euros shall be comprised entirely of LIBOR Loans.
Each Lender may at its option fulfill its Commitment with respect to any Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided, however, that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement or any of the Borrower’s rights thereunder. Borrowings of more
than one Type may be outstanding at the same time; provided, however, that the
Borrower shall not be entitled to request any Borrowing which, if made, would
result in an aggregate of more than ten (or such greater number as may be agreed
to by the Administrative Agent) separate LIBOR Loans in each currency (Dollars
or Euros) of any Lender being made to the Borrower and outstanding under this
Agreement at any one time. For purposes of the foregoing, Loans having different
Interest Periods, regardless of whether they commence on the same date, shall be
considered separate Loans.

(c)    Each Lender shall make each Loan that is (A) a Base Rate Loan or (B) a
LIBOR Loan, to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds to the Administrative Agent in New York,
New York, not later than 1:00 p.m., Local Time, and the Administrative Agent
shall promptly thereafter credit the amounts so received to the general deposit
account of the Borrower maintained with the Administrative Agent, or such other
account as the Borrower may designate in a written notice to the Administrative
Agent, or, in the case of Base Rate Loans made to finance the reimbursement of a
Reimbursement Obligation as provided in Section 2.22(h), to the applicable
Issuer, in each case as specified by the Borrower in the

 

66



--------------------------------------------------------------------------------

applicable Borrowing request. If such Loans are not made on such date because
any condition precedent to a Borrowing herein specified shall not have been met
or waived, the Administrative Agent shall return the amounts so received to the
respective Lenders. Unless the Administrative Agent shall have received notice
from a Lender prior to the time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may assume that such Lender has made such portion
available to the Administrative Agent on the date of such Borrowing in
accordance with this paragraph (c) and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have made
such portion available to the Administrative Agent, such Lender and the Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date such amount is repaid to the Administrative Agent, at (i) in
the case of the Borrower, the interest rate applicable at the time to (A) in the
case of Loans denominated in Dollars, Base Rate Loans, and (B) in the case of
Loans denominated in Euros, LIBOR Loans and (ii) in the case of such Lender,
(A) in the case of Loans denominated in Dollars, the greater of the NYFRB Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation and (B) in the case of Loans
denominated in Euros, the rate determined by the Administrative Agent to be the
cost to it of funding such amount (in the case of each of clause (A) and (B) of
this clause (ii), which determination shall be conclusive absent manifest
error). If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender shall repay to the Administrative
Agent such corresponding amount, such amount shall constitute such Lender’s Loan
as part of such Borrowing for purposes of this Agreement.

(d)    The occurrence of any Lender becoming a Defaulting Lender shall not
relieve any other Lender of its obligation to make a Loan or payment on such
date but no such other Lender shall be responsible for the failure of any
Defaulting Lender to make a Loan or payment required under this Agreement.

(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any Borrowing
if the Interest Period requested with respect thereto would end after any
Maturity Date applicable thereto.

SECTION 2.03.    Notice of Borrowings. In order to request a Borrowing, a
Borrower shall give written or faxed notice (or telephone notice promptly
confirmed in writing or by fax) (a) in the case of a Base Rate Borrowing, to the
Administrative Agent not later than 12:00 noon, New York City time, on the
Business Day of such proposed Borrowing or (b) in the case of a LIBOR Borrowing,
to the Administrative Agent not later than 10:00 a.m., Local Time, three
Business Days before such proposed Borrowing (or in the case of a LIBOR
Borrowing to be made on the Initial Funding Date or Amendment Effective Date,
one Business Day). Such notice shall be irrevocable, and

 

67



--------------------------------------------------------------------------------

shall in each case refer to this Agreement and specify (i) whether such
Borrowing is to be denominated in Dollars or Euros; (ii) in the case of a
Borrowing denominated in Dollars, whether such Borrowing is to be a LIBOR
Borrowing or a Base Rate Borrowing; (iii) the date of such Borrowing (which
shall be a Business Day) and the amount thereof; (iv) if such Borrowing is to be
a LIBOR Borrowing, the Interest Period with respect thereto; (v) the location
and number of the account of the Borrower to which funds are to be disbursed,
which shall comply with the requirements of Section 2.02(c), or, in the case of
any Base Rate Borrowing requested to finance the reimbursement of a
Reimbursement Obligation as provided in Section 2.22(h), the identity of the
applicable Issuer; and (vi) that as of such date Sections 4.03(a) and 4.03(b)
are satisfied. In the case of a Borrowing denominated in Dollars, if no election
as to the Type of Borrowing is specified in any such notice, then such requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period with respect to
any LIBOR Borrowing is specified in any such notice, then the Borrower giving
the notice of Borrowing shall be deemed to have selected an Interest Period of
one month’s duration. The Administrative Agent shall promptly advise the Lenders
of any notice given pursuant to this Section 2.03 and of each Lender’s portion
of the requested Borrowing.

SECTION 2.04.    Interest Elections. (a) Subject to the terms and conditions set
forth in this Agreement, (i) at the option of the Borrower, each Borrowing
denominated in Dollars initially shall be of the Type specified in the
applicable Borrowing request, (ii) each Borrowing denominated in Euros shall be
a LIBOR Borrowing, and (iii) each LIBOR Borrowing shall have an initial Interest
Period as specified in the Borrowing request with respect to such Borrowing.
Thereafter, the Borrower may elect (each an “Interest Election Request”) to
convert such Borrowing to a different Type (other than in the case of a
Borrowing denominated in Euros) or to continue such Borrowing in its existing
Type and, in the case of a LIBOR Borrowing, may elect Interest Periods therefor,
all as provided in this Section. In the case of any Borrowing denominated in
Dollars, the applicable Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b)    To make an Interest Election Request, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
request would be required under Section 2.03 if such Borrower were requesting a
Borrowing of the Type (and in the currency) resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or fax to the Administrative Agent of a written Interest Election
Request signed by the Borrower.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Sections 2.02 and 2.03:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the

 

68



--------------------------------------------------------------------------------

portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
LIBOR Borrowing; and

(iv)    if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing but does not
specify an Interest Period, then the applicable Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period (i) in the case of a LIBOR Borrowing denominated in
Dollars, such Borrowing shall be converted to a Base Rate Borrowing and (ii) in
the case of a LIBOR Borrowing denominated in Euros, such Borrowing shall be
continued as a LIBOR Borrowing with an Interest Period of one month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default under
clause (h) or (i) of Article VII has occurred and is continuing with respect to
Holdings or the Borrower, or if any other Event of Default has occurred and is
continuing and the Administrative Agent, at the request of the Required Lenders,
so notifies the applicable Borrower of the election to give effect to this
sentence on account of such other Event of Default, then, in each such case, so
long as such Event of Default is continuing (i) no outstanding Base Rate
Borrowing may be converted to a LIBOR Borrowing and (ii) unless repaid, each
LIBOR Borrowing (A) denominated in Dollars, shall be converted to a Base Rate
Borrowing at the end of the Interest Period applicable thereto and
(B) denominated in Euros, shall be continued as a LIBOR Borrowing with an
Interest Period of one month’s duration.

SECTION 2.05.    Repayment of Loans; Evidence of Debt. (a) The outstanding
principal balance of each Loan shall be payable by the Borrower on the
applicable Maturity Date.

(b)    The Administrative Agent, acting as a non-fiduciary agent of the Borrower
or Holdings, as applicable, solely for this purpose and for tax purposes, shall
establish and maintain at one of its offices a record of ownership (the
“Register”) in which the Administrative Agent agrees to register by book entry
each Lender’s and each

 

69



--------------------------------------------------------------------------------

Issuer’s interest in each Loan, each Letter of Credit and each Reimbursement
Obligation, and in the right to receive any payments hereunder and any
assignment of any such interest or rights. In addition, the Administrative
Agent, acting as a non-fiduciary agent of the Borrower solely for this purpose
and for tax purposes, shall establish and maintain accounts in the Register in
accordance with its usual practice in which it shall record (i) the names and
addresses of the Lenders and the Issuers, (ii) the Commitments of each Lender
from time to time, (iii) the amount of each Loan made and, if a LIBOR Loan, the
Interest Period applicable thereto, (iv) the amount of any principal or interest
due and payable, and paid, by the Borrower or Holdings to, or for the account
of, each Lender hereunder, (v) the amount that is due and payable, and paid, by
the Borrower or Holdings to, or for the account of, each Issuer, including the
amount of Letter of Credit Obligations (specifying the amount of any
Reimbursement Obligations) due and payable to an Issuer, and (vi) the amount of
any sum received by the Administrative Agent hereunder from the Borrower or
Holdings, whether such sum constitutes principal or interest (and the type of
Loan to which it applies), fees, expenses or other amounts due under the Loan
Documents and each Lender’s and Issuer’s, as the case may be, share thereof, if
applicable.

(c)    Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including the Notes evidencing such Loans) and the Reimbursement
Obligations are registered obligations and the right, title, and interest of the
Lenders and the Issuers and their respective assignees in and to such Loans or
Reimbursement Obligations, as the case may be, shall be transferable only upon
notation of such transfer in the Register. A Note shall only evidence a Lender’s
or a registered assignee’s right, title and interest in and to the related Loan,
and in no event is any such Note to be considered a bearer instrument or
obligation. This Section 2.05 and Section 9.04 shall be construed so that the
Loans and Reimbursement Obligations are at all times maintained in “registered
form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code
and any related regulations (or any successor provisions of the Code or such
regulations).

(d)    The entries made in the Register and in the accounts therein maintained
pursuant to clauses (b) and (c) above shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower or Holdings, as applicable, to
repay any amounts due hereunder in accordance with the terms of this Agreement.
In addition, the Borrower, each Applicant, the Administrative Agent, the Lenders
and the Issuers shall treat each Person whose name is recorded in the Register
as a Lender or as an Issuer, as applicable, for all purposes of this Agreement.
Information contained in the Register with respect to any Lender or Issuer shall
be available for inspection by the Borrower, the Administrative Agent, such
Lender or such Issuer at any reasonable time and from time to time upon
reasonable prior notice.

(e)    Notwithstanding any other provision of this Agreement, in the event any
Lender shall request a promissory note evidencing the Loans made by it

 

70



--------------------------------------------------------------------------------

hereunder (each a “Note”) to the Borrower, the Borrower shall deliver such a
Note, reasonably satisfactory to the Administrative Agent, payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns), and, subject to Section 2.05(c), the interests represented by such
Note shall at all times (including after any assignment of all or part of such
interests pursuant to Section 9.04) be represented by one or more promissory
notes in such form.

SECTION 2.06.    Fees. (a) Commitment Fees. The Borrower agrees to pay in
immediately available Dollars for the account of the Lenders as set forth below
in this Section 2.06, a commitment fee (collectively, the “Commitment Fee”) at a
rate per annum equal to the Applicable Margin on the average daily unused amount
of such Lender’s Commitment, for the period from and including the Initial
Funding Date to but excluding the earlier of the date such Commitment is
terminated and the applicable Maturity Date. Accrued Commitment Fees shall be
payable in arrears (i) on the last Business Day of each calendar quarter,
commencing on the first such Business Day following the Initial Funding Date,
for the account of each Lender, (ii) on each Maturity Date, for the account of
each Lender the Commitment of which terminates on such date, and (iii) on any
date on which the Commitments shall be terminated in whole (or, in the case of
Letters of Credit, fully cash collateralized in accordance with the last
paragraph of Article VII), for the account of each Lender; provided, however,
that if any Revolving Credit Outstandings shall be outstanding after the date on
which the Commitments have been terminated in whole, then such Commitment Fee
shall be payable on demand. All Commitment Fees shall be computed on the basis
of the actual number of days elapsed in a year of 360 days (including the first
day but excluding the last day).

(b)    Letter of Credit Fees. Each Applicant agrees to pay in immediately
available Dollars or Euros, as applicable, the following amounts with respect to
Letters of Credit issued by any Issuer to it:

(i)    to each Issuer of a Letter of Credit, with respect to each Letter of
Credit issued by such Issuer to such Applicant, an issuance fee equal to a
percentage per annum to be mutually agreed upon by such Applicant and such
Issuer of the undrawn face amount of such Letter of Credit, during the period
from and including the Initial Funding Date to but excluding the later of the
date on which such Issuer ceases to be an Issuer hereunder and the date on which
such Issuer ceases to have any exposure to Letter of Credit Obligations in
respect of such Letters of Credit;

(ii)    to the Administrative Agent for the ratable benefit of the Lenders, with
respect to each Letter of Credit issued to such Applicant, a participation fee
accruing at a rate per annum equal to the Applicable Margin for LIBOR Loans on
the undrawn face amount of such Letter of Credit, during the period from and
including the Initial Funding Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any exposure to the Letter of Credit Obligations; and

 

71



--------------------------------------------------------------------------------

(iii)    to the Issuer of any Letter of Credit issued to such Applicant, with
respect to the issuance, amendment, renewal, extension or transfer of each
Letter of Credit and each drawing made thereunder, documentary and processing
charges in accordance with such Issuer’s standard schedule for such charges in
effect at the time of issuance, amendment, renewal, extension, transfer or
drawing, as the case may be, payable within 10 days after demand.

(iv)    All fees payable under this Section 2.06(b) shall be computed on the
basis of the actual number of days elapsed in a year of 360 days (including the
first day but excluding the last day). Issuance fees and participation fees
payable under the foregoing clauses (i) and (ii), respectively, and accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Initial Funding Date;
provided that all such fees shall be payable on each Maturity Date and any such
fees accruing after the date on which the Commitment of any applicable Lender or
Issuer terminates shall be payable on demand.

(c)    Ticking Fees. [Reserved]

(d)    Upfront Fees. The Borrower agrees to pay, on the Amendment Effective
Date, such fees as set forth in Section 11(a) of the Amendment and Restatement
Agreement.

(e)    The Borrower agrees to pay to the Administrative Agent and the Arrangers,
for their respective accounts, the fees payable in the amounts and at the times
separately agreed upon among the Borrower and the Administrative Agent or any
Arranger.

(f)    All fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent (or to the applicable Issuer, in the case of fees
payable to it), for distribution, if and as appropriate, among the Lenders. Once
paid, the fees shall not be refundable under any circumstances except in the
case of an error which results in the payment of fees in excess of those due and
payable as of such date, in which case the applicable Lenders or Issuers shall
cause a refund in the amount of such excess to be paid to the Borrower or
Holdings, as applicable.

(g)    Defaulting Lender Fees. Notwithstanding anything herein to the contrary,
but subject to Section 9.26, during such period as a Lender is a Defaulting
Lender, such Defaulting Lender will not be entitled to any fees relating to such
Defaulting Lender’s unused Commitments accruing during such period pursuant to
clauses (a) and (b) above (without prejudice to the rights of the Non-Defaulting
Lenders in respect of such fees); provided, that (i) to the extent that a
Ratable Portion of the Letter of Credit Obligations of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.23(a)
(“Reallocation of Defaulting Lender Commitment”), such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in

 

72



--------------------------------------------------------------------------------

accordance with their respective Commitments, (ii) to the extent that all or any
portion of such Letter of Credit Obligations cannot be so reallocated and is not
cash collateralized pursuant to Section 2.23(a) (“Reallocation of Defaulting
Lender Commitment”), such fees will, without prejudice to any rights or remedies
of any Issuer or any Lender hereunder, instead accrue for the benefit of and be
payable to the relevant Issuer and the pro rata payment provisions of
Section 2.15 will automatically be deemed adjusted to reflect the provisions of
this paragraph), and (iii) in no event shall the Borrower be required to pay any
Commitment Fee in respect of the Commitments of a Defaulting Lender that
otherwise would have been required to have been paid to such Lender during such
period such Lender is a Defaulting Lender.

SECTION 2.07.    Interest on Loans. (a) Subject to the provisions of
Section 2.08, the unpaid principal amount of the Loans comprising each Base Rate
Borrowing shall bear interest for each day (computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as the case may be, when
the Base Rate is determined by reference to clause (a) of the definition of Base
Rate and over a year of 360 days at all other times) at a rate per annum equal
to the Base Rate from time to time in effect during the Interest Period for such
Borrowing plus the Applicable Margin.

(b)    Subject to the provisions of Section 2.08, the unpaid principal amount of
the Loans comprising each LIBOR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) at a rate
per annum equal to the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin.

(c)    Interest on each Loan shall be payable by the Borrower on the Interest
Payment Dates applicable to such Loan except as otherwise provided in this
Agreement. Interest shall accrue from and including the first day of an Interest
Period to but excluding the last day of such Interest Period; provided that, if
a Loan, or a portion thereof, is repaid on the same day on which such Loan is
made, one day’s interest shall accrue on the portion of such Loan so prepaid.
The applicable Adjusted LIBO Rate or Base Rate for each Interest Period or day
within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

SECTION 2.08.    Default Interest. If the Borrower or Holdings, as applicable
shall default in the payment of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount becoming due hereunder, by
acceleration or otherwise, the Borrower or Holdings, as applicable shall on
demand from time to time pay interest, to the extent permitted by law, on such
defaulted amount up to (but not including) the date of actual payment (after as
well as before judgment) at a rate per annum equal to (a) in the case of overdue
principal of any Loan, the rate otherwise applicable to such Loan as provided in
Section 2.07 plus 2% per annum, or (b) in the case of any other amount, the rate
applicable to Base Rate Borrowings plus 2% per annum. Payment or acceptance of
the increased rates of interest provided for in this Section is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event

 

73



--------------------------------------------------------------------------------

of Default or otherwise prejudice or limit any rights or remedies of the
Administrative Agent, any Issuer or any Lender.

SECTION 2.09.    Alternate Rate of Interest.

(a)    In the event, and on each occasion, that on the day two Business Days
prior to the commencement of any Interest Period for a LIBOR Loan, the
Administrative Agent shall have determined in good faith that Dollar or Euro
deposits in the principal amounts of the Loans comprising such Borrowing are not
generally available in the London interbank market or other market in which
Lenders ordinarily raise Dollars or Euros, as applicable, to fund Loans of the
requested Type, or that the rates at which such Dollar or Euro, as applicable,
deposits are being offered will not adequately and fairly reflect the cost to
any Lender of making or maintaining its LIBOR Loan during such Interest Period,
or that reasonable means do not exist for ascertaining the Adjusted LIBO Rate,
then the Administrative Agent shall, as soon as practicable thereafter, give
written or faxed notice of such determination to the Borrower and the Lenders.
In the event of any such determination, until the Administrative Agent shall
have advised the Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (a) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, an affected
LIBOR Borrowing shall be ineffective, (b) any affected LIBOR Borrowing that is
requested to be continued shall (i) if denominated in Dollars, be continued as a
Base Rate Borrowing and (ii) if denominated in Euros, be repaid on the last day
of the then-current Interest Period applicable thereto and (c) any Borrowing
request for an affected LIBOR Borrowing shall (i) in the case of a Borrowing
denominated in Dollars, be deemed to be a request for a Base Rate Borrowing and
(ii) in the case of a Borrowing denominated in Euros, be ineffective (and no
Lender shall be obligated to make a Loan on account thereof). Each determination
by the Administrative Agent hereunder shall be conclusive absent manifest error.

(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable (including, without limitation, because the LIBO Screen Rate is not
available or published on a current basis), for such Interest Period and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (i) have not arisen but the supervisor for the administrator of the
LIBO Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBO Screen Rate shall no longer be used for determining
interest rates for loans, then the Administrative Agent and the Borrower shall
endeavor to establish an alternate rate of interest to the LIBO Rate that gives
due consideration to the then prevailing market convention for determining a
rate of interest for syndicated loans in the United States at such time, and
shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable (but, for the avoidance of doubt, such related changes shall not
include a reduction of the Applicable Margin); provided that, if such alternate
rate of interest shall be less than zero, such rate shall be deemed to be zero
for

 

74



--------------------------------------------------------------------------------

the purposes of this Agreement. Notwithstanding anything to the contrary in
Section 9.08, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date any notice
of such alternate rate of interest is provided to the Lenders (which notice
shall be in writing and shall specify such five Business Day period), a written
notice from the Required Lenders stating that such Lenders object to such
amendment (it being understood that, if the Required Lenders object to any such
amendment, the Administrative Agent and the Borrower shall be permitted to
continue to establish an alternate rate of interest and provide one or more
additional notices hereunder until an amendment pursuant to this Section 2.09(b)
has become effective). Until an alternate rate of interest shall be determined
in accordance with this clause (b) (but, in the case of the circumstances
described in clause (ii) of the first sentence of this clause (b), only to the
extent the LIBO Screen Rate for such Interest Period is not available or
published at such time on a current basis), (x) any request by the Borrower for
a LIBOR Borrowing pursuant to Section 2.03 shall be deemed to be a request of an
Base Rate Borrowing and (y) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a LIBOR
Borrowing shall be ineffective and such Borrowing shall be converted to an Base
Rate Borrowing on the last day of the Interest Period applicable thereof.

SECTION 2.10.    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitment of each Lender shall terminate on the applicable
Maturity Date.

(b)    Upon at least ten (10) Business Days’ prior irrevocable, written or faxed
notice (which notice may be conditioned upon the closing of any financing
arrangement obtained to refinance or replace the Facility) to the Administrative
Agent, the Borrower may at any time during the Revolving Credit Period in whole
permanently terminate, or from time to time in part permanently reduce, the
Total Commitment; provided, however, that (i) each partial reduction shall be in
an integral multiple of $5,000,000 and in a minimum principal amount of
$50,000,000 and (ii) the Total Commitment shall not be reduced to an amount that
is less than the aggregate principal amount of the Revolving Credit Outstandings
(after giving effect to any simultaneous prepayment pursuant to Section 2.11).

(c)    Each reduction in Commitments hereunder shall be made ratably among the
Lenders in accordance with each such Lender’s Ratable Portion of the Total
Commitment. The Borrower shall pay to the Administrative Agent for the account
of the applicable Lenders, on the date of each such termination or reduction
pursuant to this Section 2.10, the Commitment Fee on the amount of the
Commitments so terminated or reduced accrued to the date of such termination or
reduction.

(d)    The Commitment of each Lender shall terminate if, prior to the Initial
Funding Date, Holdings receives a public corporate family rating from Moody’s of
B1 or lower or a public corporate credit rating of B+ or lower from S&P.

 

75



--------------------------------------------------------------------------------

SECTION 2.11.    Prepayment. (a) The Borrower shall have the right at any time
and from time to time to prepay any Borrowing, in whole or in part, upon at
least three Business Days’ prior written or faxed notice (or telephone notice
promptly confirmed by written or faxed notice) to the Administrative Agent;
provided, however, that each partial prepayment shall be in an amount which is,
in the case of Borrowings denominated in Dollars, an integral multiple of
$1,000,000 and not less than $25,000,000, and in the case of Borrowings
denominated in Euros, an integral multiple of €1,000,000 and not less than
€25,000,000.

(b)    On the date of any termination or reduction of any Commitment pursuant to
Section 2.10, the Borrower shall pay or prepay so much of the Loans (or cash
collateralize Letters of Credit in accordance with the last paragraph of
Article VII), as shall be necessary in order that, after giving effect to such
reduction or termination, the aggregate principal amount of the Revolving Credit
Outstandings shall not exceed the Total Commitment so reduced.

(c)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable (but may be conditioned upon the closing of any financing
arrangement obtained to refinance or replace the Facility) and shall commit the
Borrower to prepay the Loan to which such notice relates by the amount stated
therein on the date stated therein. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. All prepayments under this Section shall be subject to Section 2.14
(“Indemnity”) but otherwise without premium or penalty. All prepayments under
this Section 2.11 shall be accompanied by accrued interest on the principal
amount being prepaid to the date of payment.

(d)    If at any time, (i) the aggregate principal amount of Revolving Credit
Outstandings exceeds the Total Commitment at such time (other than as a result
of any revaluation of the Dollar Equivalent of Loans or any part of the Letter
of Credit Obligations on any Determination Date in accordance with Section 1.03)
or (ii) the aggregate principal amount of Revolving Credit Outstandings exceeds
105% of the Total Commitment at such time solely as a result of any revaluation
of the Dollar Equivalent of Loans or any part of the Letter of Credit
Obligations on any Determination Date in accordance with Section 1.03, the
Borrower shall forthwith prepay the Loans then outstanding in an amount equal to
such excess. If any such excess remains after repayment in full of the aggregate
outstanding Loans, each Applicant shall provide cash collateral for the Letter
of Credit Obligations with respect to Letters of Credit issued to such Applicant
in accordance with the last paragraph of Article VII in an amount equal to the
amount of such excess.

SECTION 2.12.    Reserve Requirements; Change in Circumstances. (a)
Notwithstanding any other provision herein other than Section 2.14(c), if any
Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,

 

76



--------------------------------------------------------------------------------

deposits with or for the account of, or credit extended or participated in by,
any Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate) or any Issuer;

(ii)    impose on any Lender or any Issuer or the London interbank market or
other market in which Lenders ordinarily raise Dollars or Euros, as applicable,
to fund Loans of the requested Type, or any other condition, cost or expense
(other than Taxes) affecting this Agreement or Loans made by such Lender or any
Letter of Credit or participation therein; or

(iii)    subject the Administrative Agent, any Lender or any Issuer to any Taxes
(other than (A) Indemnified Taxes indemnifiable pursuant to Section 2.18 and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of funding, making, converting, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to Issue
any Letter of Credit) or to reduce the amount of any sum received or receivable
by such Lender or such Issuer hereunder (whether of principal, interest or
otherwise), then the Borrower (or, with respect to the US Letters of Credit,
Holdings) will pay to such Lender or such Issuer, as applicable, upon demand
such additional amount or amounts as will compensate such Lender or such Issuer,
as applicable for such additional costs or expenses incurred or reduction
suffered.

(b)    If any Lender or any Issuer reasonably determines that any Change in Law
regarding capital adequacy or liquidity has had or would have the effect of
reducing the rate of return on the capital of such Lender or Issuer or any
holding company of such Lender or Issuer by an amount reasonably determined by
such Lender or Issuer or such holding company as a consequence of this
Agreement, the Commitments of each Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit Issued by such Issuer, or such Lender’s or Issuer’s obligations hereunder
(taking into consideration such Lender’s or Issuer’s policies and the policies
of such Lender’s or such Issuer’s holding company with respect to capital
adequacy and/or liquidity and such Lender’s or such Issuer’s desired return on
capital), then from time to time upon demand of such Lender or such Issuer (with
a copy of such demand to the Administrative Agent), the Borrower (or, with
respect to the US Letters of Credit, Holdings) shall pay to such Lender or such
Issuer such additional amount or amounts as will compensate such Lender or such
Issuer or such Lender’s or such Issuer’s holding company for such reduction;
provided, that such additional amounts shall not be duplicative of any amounts
to the extent otherwise paid by Holdings or the Borrower, as the case may be,
under any other provision of this Agreement.

(c)    A certificate of each Lender or Issuer setting forth such amount or
amounts as shall be necessary to compensate such Lender or such Issuer or its
Parent

 

77



--------------------------------------------------------------------------------

Company as specified in paragraph (a) or (b) above, as the case may be, together
with a statement of reasons for such demand and showing the calculation for such
amounts shall be delivered to the Borrower and shall be conclusive absent
manifest error. Notwithstanding any other provision of this Section, no Lender
shall demand compensation for any increased cost or reduction pursuant to this
Section in respect of any Change in Law described in the proviso to the
definition of the term “Change in Law” unless such certificate states that it is
the general policy or practice of such Lender or Issuer to demand such
compensation in similar circumstances from similarly-situated borrowers under
similar credit facilities (to the extent such Lender or Issuer has the right
under such similar credit facilities to do so). The Borrower shall pay or cause
to be paid to each Lender the amount shown as due on any such certificate
delivered by it within ten (10) days after its receipt of the same.

(d)    Except as provided in this paragraph, failure or delay on the part of any
Lender or Issuer to demand compensation pursuant to this Section with respect to
any period shall not constitute a waiver of such Lender’s or such Issuer’s right
to demand compensation with respect to such period or any other period. The
protection of this Section 2.12 shall be available to each Lender and to each
Issuer regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed. No Lender or Issuer shall
be entitled to compensation under this Section 2.12 for any costs or expenses
incurred or reductions suffered with respect to any date unless it shall have
notified the Borrower that it will demand compensation for such costs or
reductions under paragraph (c) above not more than 120 days after the later of
(i) such date and (ii) the date on which it shall have or reasonably should have
become aware of such costs or reductions; provided that if the applicable Change
in Law giving rise to such costs, expenses or reductions is retroactive, then
the 120 day period referred to above shall be extended to include the period of
retroactive effect thereof. In the event the Borrower or Holdings shall
reimburse any Lender pursuant to this Section 2.12 for any cost and the Lender
shall subsequently receive a refund in respect thereof, the Lender shall so
notify Holdings or the Borrower, as applicable, and shall pay to Holdings or the
Borrower, as applicable the portion of such refund which it shall determine in
good faith to be allocable to the cost so reimbursed.

SECTION 2.13.    Change in Legality. (a) Notwithstanding any other provision
herein other than Section 2.14(c), if any Change in Law shall make it unlawful
for any Lender to make or maintain any LIBOR Loan or to give effect to its
obligations as contemplated hereby with respect to any LIBOR Loan, then, by
written or faxed notice to the Borrower and the Administrative Agent, such
Lender may:

(i)    declare that LIBOR Loans will not thereafter be made by such Lender
hereunder, whereupon any request by a Borrower for a LIBOR Borrowing shall, as
to such Lender only, (A) in the case of a LIBOR Borrowing to be denominated in
Dollars, be deemed a request for a Base Rate Loan or (B) in the case of a LIBOR
Borrowing to be denominated in Euros, be ineffective (and such Lender shall not
be obligated to make a Loan on account thereof), in each case, unless such
declaration shall be subsequently withdrawn; and

 

78



--------------------------------------------------------------------------------

(ii)    require that all outstanding LIBOR Loans made by it (A) that are
denominated in Dollars be converted to Base Rate Loans, in which event all such
LIBOR Loans shall automatically be so converted as of the effective date of such
notice as provided in paragraph (b) below (with the interest rate on such Base
Rate Loans of such Lender, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Adjusted LIBO Rate
component of the Base Rate) or (B) that are denominated in Euros be prepaid
promptly following the effective date of such notice.

In the event any Lender shall exercise its rights under clause (i) or (ii)
above, all payments and prepayments of principal which would otherwise have been
applied to repay the LIBOR Loans that would have been made by such Lender or the
converted LIBOR Loans of such Lender shall instead be applied to repay the Loans
made by such Lender in lieu of, or resulting from the conversion of, such LIBOR
Loans.

(b)    For purposes of this Section 2.13, a notice by any Lender shall be
effective as to each LIBOR Loan, if lawful, on the last day of the Interest
Period applicable to such LIBOR Loan; in all other cases such notice shall be
effective on the date of receipt.

SECTION 2.14.    Indemnity. The Borrower shall indemnify each Lender against any
loss, cost or expense (excluding loss of anticipated profits) which such Lender
may sustain or incur as a consequence of (a) any failure to fulfill on the date
of any Borrowing hereunder the applicable conditions set forth in Article IV,
(b) any failure by the Borrower to borrow, convert, continue or prepay any Loan
hereunder on the date specified in any notice delivered pursuant hereto (whether
or not such notice may be revoked in accordance with the terms hereof), (c) any
payment, prepayment or conversion of a LIBOR Loan required by any other
provision of this Agreement or otherwise made or deemed made on a date other
than the last day of the Interest Period applicable thereto, other than any loss
of profit resulting from any event, circumstance or condition set forth in
Section 2.12 or 2.13, (d) any default in payment or prepayment of the principal
amount of any Loan or any part thereof or interest accrued thereon, as and when
due and payable (at the due date thereof, whether by scheduled maturity,
acceleration, irrevocable notice of prepayment or otherwise), (e) the occurrence
of any Event of Default or (f) the assignment of a LIBOR Loan other than on the
last day of the Interest Period applicable thereto as the result of a request by
a Borrower pursuant to Section 2.19 (“Assignment of Loans and Commitments Under
Certain Circumstances”) or Section 9.08(c), including, in each such case, any
loss, cost, or reasonable expense sustained or incurred or to be sustained or
incurred in liquidating or employing deposits from third parties acquired to
effect or maintain such Loan or any part thereof as a LIBOR Loan. Such loss,
cost or reasonable expense shall include an amount equal to the excess, if any,
as reasonably determined by such Lender, of (i) its cost of obtaining the funds
for the Loan being paid, prepaid or not borrowed (assumed to be the Adjusted
LIBO Rate applicable thereto) for the period from the date of such payment,
prepayment or failure to borrow to the last day of the Interest Period for such
Loan (or, in the case of a failure to borrow, convert or continue, the Interest
Period for such Loan which would have commenced on the date of such failure)
over (ii) the amount of interest (as

 

79



--------------------------------------------------------------------------------

reasonably determined by such Lender) that would accrue on such principal amount
for such period at the interest rate that such Lender would bid were it to bid,
at the commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender setting forth any amount or amounts which such Lender
is entitled to receive pursuant to this Section together with a statement of
reasons for such demand and the calculation of such amount or amounts shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

SECTION 2.15.    Pro Rata Treatment. Except as required under Section 2.13
(Change in Legality) or as provided under Section 2.06(g) (Defaulting Lender
Fees), each Borrowing, each payment or prepayment of principal of any Borrowing,
each payment of interest on the Loans, each payment of the Commitment Fees and
each conversion or continuation of any Borrowing with a Borrowing of any Type,
shall be allocated pro rata among the Lenders in accordance with their
respective Commitments (or, if such Commitments shall have expired or been
terminated, in accordance with the respective principal amounts of their
outstanding Loans). All payments of fees (other than the Commitment Fees) and
all other payments in respect of any other Loan Document Obligation shall be
allocated among such of the Lenders and Issuers as are entitled thereto and, for
such payments allocated to the Lenders, in proportion to their respective
Ratable Portions.

SECTION 2.16.    Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower, or pursuant to a secured claim under Section 506 of Title 11 of
the United States Code or other security or interest arising from, or in lieu
of, such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any principal of or interest on
any of its Loan or Loans or any of its participations in Letters of Credit as a
result of which the unpaid principal portion of its Revolving Credit
Outstandings and accrued interest thereon shall be proportionately less than the
unpaid principal portion of the Revolving Credit Outstandings and accrued
interest thereon of any other Lender, it shall be deemed simultaneously to have
purchased from such other Lender at face value, and shall promptly pay to such
other Lender the purchase price in cash for, a participation in the Revolving
Credit Outstandings of such other Lender, so that the aggregate amount of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in Letters of Credit; provided, however, that, (i) if any
such purchase or purchases or adjustments shall be made pursuant to this Section
and the payment giving rise thereto shall thereafter be recovered, such purchase
or purchases or adjustments shall be rescinded to the extent of such recovery
and the purchase price or prices or adjustment restored without interest and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by Holdings or the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any

 

80



--------------------------------------------------------------------------------

Eligible Assignee. The Borrower expressly consents to the foregoing arrangements
and agrees that any Lender holding a participation in any of the Revolving
Credit Outstandings deemed to have been so purchased may exercise any and all
rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by the Borrower to such Lender by reason thereof as fully as if
such Lender had made a Loan or otherwise extended credit directly to the
Borrower in the amount of such participation.

SECTION 2.17.    Payments. (a) Each payment or prepayment by the Borrower of the
principal of or interest on any Loans, any fees payable to the Administrative
Agent or the Lenders or any other amounts due hereunder or under any other Loan
Document shall be made, without any defense, setoff, recoupment or counterclaim,
not later than the time (subject to clause (b) below) expressly required
hereunder or under such other Loan Document (or, if no time is expressly
required, not later than 12:00 (noon), New York City time, on the date when due,
in the currency specified herein (or, if no such currency is specified, in
Dollars), in immediately available funds. All such payments shall be made to the
account or accounts as may be specified by the Administrative Agent, except that
payments required to be made directly to any Issuer shall be so made, payments
pursuant to Sections 2.12 (Reserve Requirements; Change in Circumstances), 2.14
(Indemnity), 2.18 (Taxes) and 9.05 (Expenses; Indemnity) shall be made directly
to the persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the persons specified therein. The Administrative Agent shall
distribute any such payment received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.

(b)    Whenever any payment (including principal of or interest on any Borrowing
or any fees or other amounts) hereunder shall become due, or otherwise would
occur, on a day that is not a Business Day, except as provided in the definition
of Interest Period, such payment may be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of interest or fees, if applicable.

(c)    Each payment by Holdings or the Borrower of any Loan, Reimbursement
Obligation (including interest or fees in respect thereof) and each
reimbursement of various costs, expenses or other Loan Document Obligation shall
be made in the currency in which such Loan was made, such Letter of Credit
issued or such cost, expense or other Loan Document Obligation was incurred;
provided, that the Letter of Credit Reimbursement Agreement for a Letter of
Credit may specify another currency for the Reimbursement Obligation in respect
of such Letter of Credit.

(d)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed
Reimbursement Obligations, interest and fees then due hereunder, such funds
shall be, subject to Section 9.26, applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal and unreimbursed Reimbursement
Obligations then due hereunder, ratably among the

 

81



--------------------------------------------------------------------------------

parties entitled thereto in accordance with the amounts of principal and
unreimbursed Reimbursement Obligations then due to such parties.

(e)    In the event that any financial statements delivered under
Section 5.01(a) or 5.01(b), or any compliance certificate delivered under
Section 5.01(c), shall prove to have been materially inaccurate, and such
inaccuracy shall have resulted in the payment of any interest or fees at rates
lower than those that were in fact applicable for any period (based on the
actual Leverage Ratio), then, if such inaccuracy is discovered prior to the
termination of the Commitments and the repayment in full of the principal of all
Loans and the reduction of the Reimbursement Obligations to zero, the Borrower
shall pay to the Administrative Agent, for distribution to the Lenders and the
Issuers (or former Lenders and Issuers) as their interests may appear, the
accrued interest or fees that should have been paid but were not paid as a
result of such misstatement.

SECTION 2.18.    Taxes. (a) Any and all payments by or on behalf of any Loan
Party hereunder or under any other Loan Document shall be made free and clear of
and without deduction for any Indemnified Taxes, unless required by law. If any
Loan Party shall be required by law to deduct any Indemnified Taxes from or in
respect of any sum payable hereunder to the Lenders or the Issuers (or any
Transferee) or the Administrative Agent, (i) the sum payable shall be increased
by the amount necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.18) such
Lender or Issuer (or Transferee) or the Administrative Agent (as the case may
be) shall receive an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant taxing
authority or other Governmental Authority in accordance with applicable law;
provided, however, that no Transferee of any Lender shall be entitled to receive
any greater payment under this Section 2.18 than such Lender would have been
entitled to receive immediately before assignment, participation or other
transfer with respect to the rights assigned, participated or transferred unless
such assignment, participation or transfer shall have been made (A) prior to the
occurrence of an event (including any change in treaty, law or regulation)
giving rise to such greater payment or (B) at the request of the Borrower.

(b)    In addition, the Loan Parties shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes imposed with respect to an assignment
(other than an assignment made at the request of the Borrower) as a result of a
present or former connection between a Lender, Issuer or Transferee and the
jurisdiction imposing such Tax (other than connections arising from such Lender,
Issuer or Transferee having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document) (herein referred to as “Other Taxes”).

 

82



--------------------------------------------------------------------------------

(c)    The Loan Parties will indemnify each Lender and each Issuer (or
Transferee) and the Administrative Agent for the full amount of Indemnified
Taxes and Other Taxes payable pursuant to Section 2.18(a) or Section 2.18(b)
(including any Indemnified Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.18(c)) paid by such Lender or Issuer (or
Transferee) or the Administrative Agent, as the case may be, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Such indemnification shall be made within 30 days after the date any
Lender or Issuer (or Transferee) or the Administrative Agent, as the case may
be, makes written demand therefor, together with a statement of reasons for such
demand and the calculations of such amount. Such calculations, if made in good
faith, absent manifest error, shall be final and conclusive on all parties.

(d)    Within 30 days after the date of any payment of Taxes or Other Taxes
withheld by any Loan Party in respect of any payment to any Lender or Issuer (or
Transferee) or the Administrative Agent, such Loan Party will furnish to the
Administrative Agent, at its address referred to in Section 9.01, the original
or a certified copy of a receipt evidencing payment thereof (or other evidence
satisfactory to the Administrative Agent).

(e)    Without prejudice to the survival of any other agreement contained
herein, the agreements and obligations contained in this Section 2.18 shall
survive the payment in full of the principal of and interest on all Loans made
hereunder.

(f)    Each Lender and each Issuer (or Transferee) represents to the Borrower
that, on the date such Lender or Issuer (or such Transferee) becomes a party to
this Agreement, it is eligible to receive payments of interest hereunder from
the Borrower without withholding in respect of United States Federal withholding
tax (except, in the case of a Transferee of any Lender, as a result of the
occurrence of an event (including a change in treaty, law or regulation) after
the Amendment Effective Date giving rise to withholding to which such Lender
would be subject).

(g)    Each Lender and each Issuer (or Transferee), other than a Transferee
described in the exception in Section 2.18(f), that is not a “United States
person,” within the meaning of Section 7701(a)(30) of the Code, shall, on or
before the date it becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such Transferee
becomes a participation holder hereunder), deliver to the Borrower and the
Administrative Agent such certificates, documents or other evidence, as required
by the Code or Treasury Regulations issued pursuant thereto, including Internal
Revenue Service Form W-8BEN, Form W-8BEN-E, Form W-8ECI, or any other applicable
certificate or statement of exemption, properly completed and duly executed by
such Lender or Issuer (or Transferee) establishing that payment made to such
Lender or Issuer (or Transferee) is (i) not subject to United States Federal
withholding tax under the Code because such payments are effectively connected
with the conduct by such Lender or Issuer (or Transferee) of a trade or business
in the United States, (ii) totally exempt from United States Federal withholding
tax under a provision of an applicable tax treaty, or (iii) eligible for the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, in which case such Lender or Issuer

 

83



--------------------------------------------------------------------------------

(or Transferee) shall also deliver an applicable certificate consistent with the
exhibits in Exhibit F to the effect that such Lender or Issuer is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code. In addition, each such Lender or Issuer (or
such Transferee) and each Transferee described in the exception in
Section 2.18(f) shall, if legally able to do so, thereafter deliver such
certificates, documents or other evidence from time to time establishing that
payments received hereunder are not subject to, or subject to a reduced rate of,
such withholding upon receipt of a written request therefor from the Borrower,
Holdings or the Administrative Agent or within 30 days of any certificate or
statement of exemption previously provided becoming incorrect. Unless the
Borrower and the Administrative Agent have received forms or other documents
satisfactory to them indicating that payments hereunder are not subject to, or
subject to a reduced rate of, United States Federal withholding tax, the
Borrower, Holdings or the Administrative Agent shall withhold such taxes from
such payments at the applicable statutory rate.

(h)    Each Lender and each Issuer (or Transferee) that is a “United States
person,” within the meaning of Section 7701(a)(30) of the Code, shall, on or
before the date it becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such Transferee
becomes a participation holder hereunder), deliver to the Borrower and the
Administrative Agent such certificates, documents or other evidence, as required
by the Code or Treasury Regulations issued pursuant thereto, including Internal
Revenue Service Form W-9 or any other applicable certificate or statement of
exemption properly completed and duly executed by such Lender or Issuer (or
Transferee) establishing that payment made to such Lender or Issuer (or
Transferee) is not subject to United States Federal backup withholding tax under
the Code. In addition, each such Lender or Issuer (or such Transferee) shall, if
legally able to do so, thereafter deliver such certificates, documents or other
evidence from time to time establishing that payments received hereunder are not
subject to such withholding upon receipt of a written request therefor from the
Borrower or the Administrative Agent. Unless the Borrower, Holdings and the
Administrative Agent have received forms or other documents satisfactory to them
indicating that payments hereunder are not subject to United States Federal
backup withholding tax, the Borrower, Holdings or the Administrative Agent shall
withhold such taxes from such payments at the applicable statutory rate.

(i)    Each Lender or Issuer (or Transferee) that is entitled to any exemption
or reduction of non-U.S. withholding tax with respect to any payment under this
Agreement shall, on or before the date it becomes a party to this Agreement (or,
in the case of a Transferee that is a participation holder, on or before the
date such Transferee becomes a participation holder hereunder), deliver to the
Borrower and the Administrative Agent such certificates, documents or other
evidence, as required by law, or as may reasonably be requested by the Borrower,
establishing that such payment is not subject to, or is subject to a reduced
rate of, withholding. In addition, each such Lender or Issuer (or such
Transferee) shall, if legally able to do so, thereafter deliver such
certificates, documents or other evidence from time to time establishing that
payments

 

84



--------------------------------------------------------------------------------

received hereunder are not subject to such withholding upon receipt of a written
request therefor from the Borrower or the Administrative Agent. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such certificates, documents or other evidence shall
not be required if in the Lender’s or Issuer’s (or Transferee’s) reasonable
judgment such completion, execution or submission would subject such Lender or
Issuer (or Transferee) to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender or Issuer
(or Transferee).

(j)    The Loan Parties shall not be required to pay any additional amounts to
any Lender or Issuer (or Transferee) in respect of any withholding tax pursuant
to paragraph (a) above to the extent that the obligation to pay such additional
amounts would not have arisen but for a failure by such Lender or Issuer (or
Transferee) to deliver the certificates, documents or other evidence required to
be delivered under the preceding paragraph (g), (h) or (i) unless such failure
is attributable to (i) a change in applicable law, regulation or official
interpretation thereof or (ii) an amendment or modification to or a revocation
of any applicable tax treaty or a change in official position regarding the
application or interpretation thereof, in each case on or after the date such
Lender or Issuer (or Transferee) became a party to this Agreement.

(k)    Any Lender or Issuer (or Transferee) claiming any additional amounts
payable pursuant to this Section 2.18 shall use reasonable efforts (consistent
with its internal policies and legal and regulatory restrictions) to, at the
expense of the Borrower or Holdings, as applicable, file any certificate or
document reasonably requested in writing by the Borrower or Holdings if the
making of such a filing would avoid the need for or reduce the amount of any
such additional amounts which may thereafter accrue and would not, in the sole
determination of such Lender or Issuer (or Transferee), be otherwise
disadvantageous to such Lender or Issuer (or Transferee).

(l)    If any Lender or Issuer (or Transferee) or the Administrative Agent
receives a refund in respect of any Indemnified Taxes or Other Taxes as to which
it has been indemnified by a Loan Party pursuant to this Section 2.18, it shall
promptly repay such refund to such Loan Party (to the extent of amounts that
have been paid by such Loan Party under this Section 2.18 with respect to such
refund), net of all out-of-pocket expenses (including Taxes imposed with respect
to such refund) of such Lender or Issuer (or Transferee) or the Administrative
Agent and without interest (other than interest paid by the relevant taxing
authority with respect to such refund); provided, however, that such Loan Party,
upon the request of such Lender or Issuer (or Transferee) or the Administrative
Agent, agrees to return such refund (plus penalties, interest or other charges)
to such Lender or Issuer (or Transferee) or the Administrative Agent in the
event such Lender or Issuer (or Transferee) or the Administrative Agent is
required to repay such refund. Nothing in this Section 2.18 shall obligate any
Lender or Issuer (or Transferee) or the Administrative Agent to apply for any
such refund. Notwithstanding anything to the contrary in this paragraph (l), in
no event will any indemnified party be required to pay any amount to any
indemnifying party pursuant to this paragraph the payment of which would place
such indemnified party in a less favorable net after-Tax position than such
indemnified party would have been in if the Tax subject to

 

85



--------------------------------------------------------------------------------

indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(m)    Nothing contained in this Section 2.18 shall require any Lender or Issuer
(or Transferee) or the Administrative Agent to make available any of its tax
returns (or any other information relating to its Taxes which it deems to be
confidential).

(n)    The Loan Parties shall not be required to reimburse any Lender or Issuer
(or Transferee) or the Administrative Agent with respect to any Indemnified
Taxes or Other Taxes unless such Lender, Issuer, Transferee or the
Administrative Agent notifies the Borrower or Holdings, as applicable, of the
amount of such Indemnified Taxes or Other Taxes on or before the second
anniversary of the date such Lender, Issuer, Transferee or the Administrative
Agent pays such Indemnified Taxes or Other Taxes.

(o)    All amounts set out, or expressed in, this Agreement, a note or any other
Loan Document to be payable by any Loan Party to any Lender, Issuer (or
Transferee) or the Administrative Agent which (in whole or in part) constitute
the consideration for a supply or supplies for VAT purposes shall be deemed to
be exclusive of any VAT which is chargeable on such supply or supplies, and
accordingly, if VAT is or becomes chargeable on any supply made by any Lender,
Issuer (or Transferee) or Administrative Agent under this Agreement, a note or
any other Loan Document and such Lender, Issuer (or Transferee) or
Administrative Agent is required to account to the relevant tax authority for
the VAT, that Loan Party shall pay to such Lender, Issuer (or Transferee) or
Administrative Agent (in addition to and at the same time as paying any other
consideration for such supply) an amount equal to the amount of such VAT (and
such Lender, Issuer (or Transferee) or Administrative Agent shall promptly
provide an appropriate VAT invoice to such Loan Party) unless such VAT is owed
by that Loan Party to the relevant Tax authority under a reverse charge
mechanism.

SECTION 2.19.    Assignment of Loans and Commitments Under Certain
Circumstances. In the event that (i) any Lender shall have delivered a notice or
certificate pursuant to Section 2.12 (Reserve Requirements; Change in
Circumstances) or 2.13 (Change in Legality), (ii) the Borrower or Holdings, as
applicable shall be required to make additional payments to or for the account
of any Lender under Section 2.18 or (iii) any Lender becomes a Defaulting
Lender, the Borrower shall have the right, at its own expense and effort, upon
notice to such Lender and the Administrative Agent, to require such Lender to
assign and delegate without recourse (in accordance with and subject to the
consents required by and all other restrictions and processing and recordation
fees contained in Section 9.04) all its interests, rights (other than its rights
to payments already due pursuant to Section 2.12 or 2.18) and obligations under
this Agreement and the other Loan Documents to another Eligible Assignee which
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment and delegation); provided, however, that (i) no such
assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority, (ii) the

 

86



--------------------------------------------------------------------------------

Borrower or the assignee, as the case may be, shall pay to the affected Lender
in immediately available funds on the date of such assignment the principal of
and interest accrued to the date of payment on the Loans made by it hereunder
and all other amounts accrued for its account or owed to it hereunder and
(iii) in the case of any such assignment and delegation resulting from a claim
for compensation under Section 2.12 or payments required to be made pursuant to
Section 2.18, such assignment will result in a material reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise (including as a result of any action taken by such
Lender under paragraph (a) above), the circumstances entitling the Borrower or
Holdings to require such assignment and delegation have ceased to apply.

SECTION 2.20.    Mitigation. If any Lender requests compensation under
Section 2.12, or if the Borrower or Holdings is required to pay any material
amount of Indemnified Taxes, Other Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to
Section 2.18, then such Lender (at the request of the Borrower or Holdings, as
applicable) shall use its commercially reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
and delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment and delegation (A) would eliminate or materially
reduce amounts payable pursuant to Sections 2.12 or 2.18, as the case may be, in
the future and (B) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
and Holdings hereby agree to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment and delegation.

SECTION 2.21.    Extensions of Maturity Date.

(a)    The Borrower may, by written notice to the Administrative Agent (each an
“Extension Request”) given on any date no later than forty-five (45) days prior
to the then existing Maturity Date (the “Existing Maturity Date”), request that
the Lenders and Issuers extend the Existing Maturity Date in accordance with
this Section. The Administrative Agent shall promptly advise the Lenders and the
Issuers of any Extension Request given pursuant to this Section 2.21.

(b)    The Existing Maturity Date shall be extended with respect to the
Commitment, Loans and the other rights and obligations of the Lenders or Issuers
that, each acting in its sole discretion, have consented to such Extension
Request (it being understood and agreed that any Lender or Issuer that shall
have failed to exercise such right as set forth below shall be deemed to have
not consented), to the date specified in such Extension Request, if (A) the
Administrative Agent shall have received the written consent of the Required
Lenders prior to the date to be agreed upon by the Borrower and the
Administrative Agent following the date on which the applicable Extension
Request has been given (each such date, an “Extended Maturity Effective Date”);
(B) the representations and warranties hereof the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (or, in the
case of representations and

 

87



--------------------------------------------------------------------------------

warranties qualified as to materiality, in all respects) on and as of the
applicable Extended Maturity Effective Date with the same effect as though made
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) as
of such earlier date; (C) no Event of Default or Default shall have occurred and
be continuing on or as of the applicable Extended Maturity Effective Date (after
giving effect to such extension); and (D) the Administrative Agent shall have
received (x) the relevant Extension Request and (y) a certificate dated the
applicable Extended Maturity Effective Date confirming the satisfaction of the
condition set forth in clause (B) above and that as of such Extended Maturity
Effective Date, no Event of Default or Default has occurred and is continuing.
In no event shall the Maturity Date be extended with respect to the Commitments,
Loans or any other right or obligations hereunder of any Lender or Issuer,
without the prior written consent of such Lender or Issuer to such extension.

(c)    In the event that any Lender or any Issuer shall not have consented to an
Extension Request, the Borrower shall have the right, at its own expense and
effort, upon notice to such Lender or Issuer and the Administrative Agent, to
require such Lender or Issuer to transfer and assign without recourse (in
accordance with and subject to the restrictions contained in Section 9.04) all
its interests, rights and obligations under this Agreement and the other Loan
Documents to another Eligible Assignee (provided, in the case of a replacement
of an Issuer, that such Eligible Assignee complies with the definition of Issuer
hereunder) that has informed the Administrative Agent of its consent to such
Extension Request in writing prior to the applicable Extended Maturity Effective
Date, which shall assume such obligations; provided, however, that (i) no such
assignment shall conflict with any law, rule or regulation or order of any
Governmental Authority and (ii) the Borrower or the assignee, as the case may
be, shall pay to the affected Lender or Issuer in immediately available funds on
the date of such termination or assignment the principal of and interest accrued
to the date of payment on the Loans made or Letter of Credit Issued by such
affected Lender or Issuer, as applicable, and all other amounts accrued for such
affected Lender’s or Issuer’s account or owed to it hereunder.

(d)    If an Extension Request has become effective hereunder:

(i)    not later than the fifth Business Day prior to the Existing Maturity
Date, Holdings and the Borrower, as applicable, shall pay or prepay so much of
the Loans (or cash collateralize Letters of Credit in accordance with the last
paragraph of Article VII), such that, after giving effect to such prepayments
and such provision of cash collateral, the aggregate Revolving Credit
Outstandings as of such date will not exceed the aggregate Commitments of the
Lenders that consented to such Extension Request (and neither Holdings nor the
Borrower shall be permitted thereafter to request any Loan or any Issuance of a
Letter of Credit if, after giving effect thereto, the Revolving Credit
Outstandings would exceed the aggregate amount of the Commitments so extended);
and

 

88



--------------------------------------------------------------------------------

(ii)    on the Existing Maturity Date, the Commitment of each Lender that did
not consent to such Extension Request shall, to the extent not assumed, assigned
or transferred as provided in paragraph (c) of this Section, terminate, and the
Borrower shall repay all the Loans of each such Lender, to the extent such Loans
shall not have been so purchased, assigned and transferred, in each case
together with accrued and unpaid interest and all fees and other amounts owing
to such Lender hereunder, it being understood and agreed that, subject to
satisfaction of the conditions set forth in Section 4.03, such repayments may be
funded with the proceeds of new Borrowings made simultaneously with such
repayments by the Lenders that consented to such Extension Request, which such
Borrowings shall be made ratably by such consenting Lenders in accordance with
their extended Commitments.

(e)    Notwithstanding any provision of this Agreement to the contrary, it is
hereby agreed that no extension of an Existing Maturity Date in accordance with
the express terms of this Section shall be deemed to (i) violate the first
sentence of Section 2.10(c) or Section 2.15 (“Pro Rata Treatment”) or any other
provision of this Agreement requiring the ratable reduction of Commitments or
the ratable sharing of payments or (ii) require the consent of all Lenders or
all affected Lenders under Section 9.08(b).

SECTION 2.22.    Letters of Credit. (a) General. On the terms and subject to the
conditions contained in this Agreement, each Issuer shall Issue one or more
Letters of Credit denominated in Dollars or Euros in a form reasonably
acceptable to the Administrative Agent and the applicable Issuer from time to
time on any Business Day during the Revolving Credit Period (x) at the request
of Holdings and for the account of Holdings (or for the account of any Domestic
Subsidiary so long as Holdings is a joint and several co-applicant with respect
thereto) (each Letter of Credit pursuant to this clause (x), a “US Letter of
Credit”) or (y) at the request of the Borrower and for the account of the
Borrower (or for the account of any Foreign Subsidiary so long as the Borrower
is a joint and several co-applicant with respect thereto); provided, however,
that neither Holdings nor the Borrower shall request, and no Issuer shall Issue,
any Letter of Credit upon the occurrence of any of the following:

(i)    such Issuer shall have received any written notice of the type described
in clause (d) below;

(ii)    after giving effect to the Issuance of such Letter of Credit, the
aggregate Revolving Credit Outstandings would exceed the Total Commitment in
effect at such time;

(iii)    after giving effect to the Issuance of such Letter of Credit, (A) the
Letter of Credit Obligations in respect of US Letters of Credit would exceed the
US Letter of Credit Sublimit, (B) the portion of the Letter of Credit
Obligations attributable to Letters of Credit issued by any Issuer would exceed
the Letter of Credit Commitment of such Issuer (unless otherwise agreed to by
such Issuer) or (C) the Letter of Credit Obligations would exceed the Letter of
Credit Sublimit

 

89



--------------------------------------------------------------------------------

(and upon each Issuance of any Letter of Credit, the Borrower shall be deemed to
represent and warrant that it is compliance with this clause (iii));

(iv)    any fees due in connection with a requested Issuance have not been paid;

(v)    such Letter of Credit or the proceeds of such Letter of Credit would be
made available to any Person (i) to fund any activity or business of or with any
Sanctioned Person or in any Sanctioned Country except to the extent permissible
for a Person required to comply with Sanctions or (ii) in any manner that would
result in a violation of any Sanctions applicable to any party hereto; or

(vi)    any order, judgment or decree of any Governmental Authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuer from
Issuing such Letter of Credit or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over such Issuer shall prohibit, or
request that such Issuer refrain from, the Issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuer with respect to such Letter of Credit any restriction or reserve or
capital requirement (for which such Issuer is not otherwise compensated) not in
effect on the Amendment Effective Date or result in any unreimbursed loss, cost
or expense that was not applicable, in effect or known to such Issuer as of the
Amendment Effective Date and that such Issuer in good faith deems material to
it.

Each Issuer agrees that it shall not permit any Issuance of a Letter of Credit
to occur unless it shall have given to the Administrative Agent written notice
thereof as required under paragraph (f) of this Section and the Administrative
Agent shall have confirmed, upon written request directed to
rea.n.seth@jpmorgan.com, that the applicable Issuance will not violate clause
(ii) or (iii) of this paragraph (a). Each Applicant unconditionally and
irrevocably agrees that, in connection with any Letter of Credit issued for its
account and for the account of any Domestic Subsidiary or Foreign Subsidiary, as
applicable, as provided in the first sentence of this Section, it will be fully
responsible for the reimbursement of Reimbursement Obligations in respect of
Letters of Credit for which it was the Applicant, the payment of interest
thereon and the payment of fees due under Section 2.06(b) (Letter of Credit
Fees) with respect to such Letters of Credit to the same extent as if it were
the sole account party in respect of such Letter of Credit. None of the Lenders
(other than, subject to the satisfaction of the conditions set forth in this
Section 2.22, the Issuers in their capacity as such) shall have any obligation
to Issue any Letter of Credit. Notwithstanding anything else to the contrary in
this Agreement, none of Credit Suisse AG, Cayman Islands Branch, Goldman Sachs
Bank USA, Deutsche Bank AG New York Branch (or any of its affiliates) nor Morgan
Stanley Senior Funding, Inc., shall be required to issue Documentary Letters of
Credit.

(b)    Expiration Date. In no event shall the expiration date of any Letter of
Credit (i) be more than one year after the date of issuance thereof (or, in the
case of any renewal or extension thereof, one year after such renewal or
extension) or (ii) be less

 

90



--------------------------------------------------------------------------------

than five Business Days prior to the Initial Scheduled Maturity Date (or, with
respect to any Letter of Credit Issued by any Issuer that has consented to an
Extension Request, if each of the conditions set forth in Section 2.21(b) with
respect to such Extension Request shall have been satisfied, the applicable
extended Maturity Date), unless cash collateralized or backstopped prior to the
relevant date of issuance pursuant to arrangements satisfactory to the
applicable Issuer; provided, however, that any Letter of Credit may provide, in
the sole discretion of the applicable Issuer, for the renewal thereof for
additional periods less than or equal to one year, as long as, (x) on or before
the expiration of each such term and each such period, each of the Applicant and
the Issuer of such Letter of Credit shall have the option to prevent such
renewal and (y) neither the Applicant nor the Issuer shall permit any such
renewal to extend the expiration date of any Letter of Credit beyond the date
set forth in clause (ii) above, unless cash collateralized or backstopped prior
to the date of such renewal pursuant to arrangements satisfactory to the
applicable Issuer. Subject to the foregoing clauses (x) and (y), if any Letter
of Credit providing for the automatic renewal thereof has been Issued by any
Issuer, the Lenders shall be deemed to have authorized (but may not require)
such Issuer to permit the extension of such Letter of Credit.

(c)    Letter of Credit Requests. In connection with the Issuance of each Letter
of Credit, the Applicant thereof shall give the relevant Issuer and the
Administrative Agent at least two Business Days’ prior written notice, in
substantially the form of Exhibit E (or in such other written or electronic form
as is acceptable to the Issuer), of the requested Issuance of such Letter of
Credit (a “Letter of Credit Request”). Such notice shall be irrevocable and
shall specify the Issuer of such Letter of Credit, the currency of issuance and
face amount of the Letter of Credit requested (whose Dollar Equivalent shall not
be less than $1,000,000), the date of Issuance of such requested Letter of
Credit (which date shall be a Business Day), the date on which such Letter of
Credit is to expire (which date shall be a Business Day and shall comply with
the paragraph (b) of this Section), whether the requested Letter of Credit is a
Documentary Letter of Credit or a Standby Letter of Credit and, in the case of
an issuance, the name and address of the Person for whose benefit the requested
Letter of Credit is to be issued. Such notice, to be effective, must be received
by the relevant Issuer and the Administrative Agent not later than 11:00 a.m.
(Local Time) on the second Business Day prior to the requested Issuance of such
Letter of Credit. If requested by the applicable Issuer, the applicable
Applicant also shall submit a letter of credit application on such Issuer’s
standard form in connection with any request for a Letter of Credit, and provide
such other information as shall be requested by the applicable Issuer as
necessary to enable such Issuer to Issue such Letter of Credit.

(d)    Certain Conditions. Subject to the satisfaction of the conditions set
forth in this Section 2.22, the relevant Issuer shall Issue, on the requested
date, a Letter of Credit in accordance with such Issuer’s usual and customary
business practices. No Issuer shall Issue (or, in the case of an automatic
renewal permitted pursuant to paragraph (b) of this Section, permit the renewal
of) any Letter of Credit in the period commencing on the first Business Day
after it receives written notice from any Lender or the Administrative Agent
that one or more of the conditions precedent contained in Section 4.03 or
paragraph (a) above (other than the condition set forth in clause (iv) of

 

91



--------------------------------------------------------------------------------

paragraph (a) above, to the extent such clause relates to fees owing to the
Issuer of such Letter of Credit and its Affiliates) are not on such date
satisfied or duly waived and ending when such conditions are satisfied or duly
waived. No Issuer shall otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 4.03 or paragraph
(a) above have been satisfied in connection with the Issuance of any Letter of
Credit.

(e)    Letter of Credit Reimbursement Agreements. Each Applicant agrees that, if
requested by the Issuer of any Letter of Credit, it shall execute a Letter of
Credit Reimbursement Agreement in respect to any Letter of Credit Issued
hereunder. Notwithstanding anything contained in any Letter of Credit
Reimbursement Agreement or other application or agreement (other than this
Agreement or any Security Document) submitted by any Applicant to, or entered
into by any Applicant with, any Issuer relating to any Letter of Credit, (i) all
provisions of such Letter of Credit Reimbursement Agreement or other application
or agreement purporting to grant Liens in favor of such Issuer to secure
obligations in respect of such Letter of Credit shall be disregarded, it being
agreed that such obligations shall be secured to the extent provided in this
Agreement and in the Security Documents, and (ii) in the event of any conflict
between the terms of this Agreement and the terms of such Letter of Credit
Reimbursement Agreement or other application or agreement, as applicable, the
terms and conditions of this Agreement shall govern.

(f)    Issuer Reports. Each Issuer shall comply with the following:

(i)    unless otherwise agreed by the Administrative Agent, give the
Administrative Agent written notice (or telephonic notice confirmed promptly
thereafter in writing), of (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit Issued by such Issuer, including all Issuances, extensions, amendments
and renewals, all expirations and cancelations and all disbursements and
reimbursements, (ii) reasonably prior to the time that such Issuer Issues,
amends, renews or extends any Letter of Credit, the date of such Issuance,
amendment, renewal or extension, and the stated amount of the Letters of Credit
Issued, amended, renewed or extended by it and outstanding after giving effect
to such Issuance, amendment, renewal or extension (and whether the amounts
thereof shall have changed), (iii) on each Business Day on which such Issuer
makes any disbursement in respect of a Letter of Credit, the date and amount of
such disbursement, (iv) on any Business Day on which an Applicant fails to
reimburse a Reimbursement Obligation required to be reimbursed by it to such
Issuer on such day, the date of such failure and the amount of such
Reimbursement Obligation and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit Issued by such Issuer (which notice the Administrative Agent
shall promptly transmit to each Lender);

(ii)    [Reserved]; and

 

92



--------------------------------------------------------------------------------

(iii)    no later than 10 Business Days following the last day of each calendar
quarter, provide to the Administrative Agent (and the Administrative Agent shall
provide a copy to each Lender requesting the same) and the Borrower separate
schedules for Documentary Letters of Credit and Standby Letters of Credit issued
by it, in form and substance reasonably satisfactory to the Administrative
Agent, setting forth the aggregate Letter of Credit Obligations, in each case
outstanding at the end of each quarter and any information requested by any
Applicant or the Administrative Agent relating thereto.

(g)    Participations. Immediately upon the issuance by an Issuer of a Letter of
Credit (or an amendment to a Letter of Credit increasing the amount thereof) in
accordance with the terms and conditions of this Agreement and without any
further action on the part of the applicable Issuer or any Lender, such Issuer
shall be deemed to have sold and transferred to each Lender, and each Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from such Issuer an undivided interest and participation, to the extent of such
Lender’s Ratable Portion of the Commitments, in such Letter of Credit and the
obligations of the applicable Applicant with respect thereto (including all
Letter of Credit Obligations with respect thereto) and any security therefor and
guaranty pertaining thereto. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuer, such
Lender’s Ratable Portion of each Reimbursement Obligation not reimbursed by the
applicable Applicant on the date due as provided in paragraph (h) of this
Section, or of any reimbursement payment required to be refunded to the
applicable Applicant for any reason. Each Lender acknowledges and agrees that
its obligation to acquire participations pursuant to this paragraph in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit, the occurrence and continuance of a Default, any reduction
or termination of the Commitments or any force majeure or other event that under
any rule of law or uniform practices to which any Letter of Credit is subject
(including Section 3.14 of ISP) permits a drawing to be made under such Letter
of Credit after the expiration thereof or of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.

(h)    Reimbursements. Each Applicant agrees to pay to the Issuer of any Letter
of Credit, irrespective of any claim, set-off, defense or other right that such
Applicant may have at any time against such Issuer or any other Person, the
amount of all Reimbursement Obligations owing to such Issuer (i) under any
Letter of Credit (other than US Letters of Credit) with respect to which it is
an applicant no later than the Business Day immediately following the day that
the Applicant receives written notice from the Issuer that payment has been made
under such Letter of Credit (the date such payment is due, the “Reimbursement
Date”) and (ii) under any US Letters of Credit with respect to which it is an
applicant, no later than three Business Days immediately following the day that
the Applicant receives such notice; provided that, with respect to any Letter of
Credit to be reimbursed in Dollars in accordance with the terms of this
Agreement and the applicable Letter of Credit Reimbursement Agreement, if the
amount of the Dollar Equivalent of such Reimbursement Obligation is $10,000,000
or more, the

 

93



--------------------------------------------------------------------------------

Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with a Base Rate
Borrowing in an equivalent amount and, to the extent so financed, the applicable
Applicant’s obligation to make such payment shall be discharged and replaced by
the resulting Base Rate Borrowing. The applicable Applicant shall cause the
applicable Issuer to be reimbursed in the currency specified in Section 2.17(c).
In the case of any reimbursement in Dollars of a drawing under a Letter of
Credit denominated in a currency other than Dollars, the applicable Issuer shall
notify the applicable Applicant of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof. In the event that any
Issuer makes any payment under any Letter of Credit and the applicable Applicant
shall not have repaid such amount to such Issuer pursuant to this clause (h) or
any such payment by the applicable Applicant is rescinded or set aside for any
reason, such Reimbursement Obligation shall be payable on demand with interest
thereon computed (i) from and including the date on which such Reimbursement
Obligation arose to but excluding the Reimbursement Date, at the rate of
interest applicable during such period to Loans that are Base Rate Loans and
(ii) from and including the Reimbursement Date to but excluding the date of
repayment in full, at the rate of interest applicable during such period to past
due Loans that are Base Rate Loans, and such Issuer shall promptly notify the
Administrative Agent, which shall promptly notify each Lender of such failure,
and each Lender shall promptly and unconditionally pay to the Administrative
Agent for the account of such Issuer the amount of such Lender’s Ratable Portion
of such payment (or the Dollar Equivalent thereof, determined using the Exchange
Rate as of the date thereof, if such payment was made in any currency other than
Dollars) in immediately available Dollars. If the Administrative Agent so
notifies such Lender prior to 11:00 a.m. (New York time) on any Business Day,
such Lender shall make available to the Administrative Agent for the account of
such Issuer its Ratable Portion of the amount of such payment on such Business
Day (and if such notification is later than 11:00 a.m. (New York time), such
amount shall be made available on the immediately following Business Day) in
immediately available funds, in the same manner as provided in Section 2.02(c)
with respect to Loans made by such Lender (and Section 2.02(c) shall apply,
mutatis mutandis, to the payment obligations of the Lenders pursuant to this
paragraph), and the Administrative Agent shall promptly remit to the applicable
Issuer the amounts so received by it from the Lenders. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuer for a Reimbursement
Obligation (other than the funding of a Base Rate Borrowing as contemplated
above) shall not constitute a Loan and shall not relieve the applicable
Applicant of its obligation to reimburse such Reimbursement Obligation. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuer, except that interest accrued on and
after the date of payment by any Lender pursuant to this paragraph to reimburse
such Issuer shall be for the account of such Lender to the extent of such
payment, and shall be payable on demand or, if no demand has been made, on the
date on which the applicable Applicant reimburses the applicable Reimbursement
Obligation in full. Whenever any Issuer receives from any Applicant a payment of
a Reimbursement Obligation as to which the Administrative Agent has received for
the account of such Issuer any payment from a Lender pursuant to this clause
(h), such Issuer shall pay over to the Administrative Agent

 

94



--------------------------------------------------------------------------------

any amount received in excess of such Reimbursement Obligation and, upon receipt
of such amount, the Administrative Agent shall promptly pay over to each Lender,
in immediately available funds, an amount equal to such Lender’s Ratable Portion
of the amount of such payment adjusted, if necessary, to reflect the respective
amounts the Lenders have paid in respect of such Reimbursement Obligation.

(i)    Interim Interest. If and to the extent such Lender shall not have so made
its Ratable Portion of the amount of the payment required by clause (h) above
available to the Administrative Agent for the account of such Issuer, such
Lender agrees to pay to the Administrative Agent for the account of such Issuer
forthwith on demand any such unpaid amount together with interest thereon, for
the first Business Day after payment was first due at the Federal Funds Rate
and, thereafter, until such amount is repaid to the Administrative Agent for the
account of such Issuer, at a rate per annum equal to the rate applicable to Base
Rate Loans under the Facility.

(j)    Obligations Absolute. The applicable Applicant’s obligation to pay each
Reimbursement Obligation and the obligations of the Lenders to make payments to
the Administrative Agent for the account of the Issuers with respect to Letters
of Credit shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement, under any and
all circumstances whatsoever, including the occurrence of any Default or Event
of Default, and irrespective of any of the following:

(i)    any lack of validity or enforceability of any Letter of Credit or any
Loan Document, or any term or provision therein;

(ii)    any draft or other document presented under a Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(iii)    payment by the Issuer under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and

(iv)    any other act or omission to act or delay of any kind of the Issuer, the
Lenders, the Administrative Agent or any other Person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.22, constitute a legal or
equitable discharge of, or provide a right of setoff against, the Applicant’s
obligations hereunder.

None of the Administrative Agent, the Lenders, the Issuers or any of their
respective Related Parties shall have any liability or responsibility by reason
of or in connection with the Issuance or transfer of any Letter of Credit, any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit

 

95



--------------------------------------------------------------------------------

(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any other act, failure to act or other
event or circumstance; provided that the foregoing shall not be construed to
excuse any Issuer from liability to the applicable Applicant to the extent of
any direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the applicable
Applicant to the extent permitted by applicable law) suffered by the applicable
Applicant that are caused by such Issuer’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence, bad faith or willful misconduct on the part
of an Issuer (with such absence to be presumed unless otherwise determined by a
court of competent jurisdiction in a final and nonappealable judgment), such
Issuer shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, in determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof, the Issuer may, in its
sole discretion, either accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary and, in making any payment under any Letter of
Credit, the Issuer may rely exclusively on the documents presented to it under
such Letter of Credit as to any and all matters set forth therein, including
reliance on the amount of any draft presented under such Letter of Credit,
whether or not the amount due to the beneficiary thereunder equals the amount of
such draft and whether or not any document presented pursuant to such Letter of
Credit proves to be insufficient in any respect, if such document on its face
appears to be in substantial compliance with the terms of such Letter of Credit,
and whether or not any other statement or any other document presented pursuant
to such Letter of Credit proves to be forged or invalid or any statement therein
proves to be inaccurate or untrue in any respect whatsoever, or refuse to accept
and make payment upon such documents if such documents are not in strict
compliance with the terms of such Letter of Credit, and any such acceptance,
payment or refusal shall be deemed not to constitute willful misconduct, bad
faith or gross negligence of the Issuer.

(k)    Disbursement Procedures. Each Issuer shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuer shall promptly notify the
Administrative Agent and the applicable Applicant of such demand for payment and
whether such Issuer has made a disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the applicable
Applicant of its obligation to reimburse such Issuer and the Lenders with
respect to any such disbursement in accordance with paragraph (h) of this
Section.

(l)    Letter of Credit Obligations Determination. For all purposes of this
Agreement, the amount of a Letter of Credit that, by its terms or the terms of
any document related thereto, provides for one or more automatic increases in
the stated amount thereof shall be deemed to be the maximum stated amount of
such Letter of Credit after giving effect to all such increases (other than any
such increase consisting of

 

96



--------------------------------------------------------------------------------

the reinstatement of an amount previously drawn thereunder and reimbursed),
whether or not such maximum stated amount is in effect at the time of
determination.

(m)    Applicability of ISP and UCP.

(i)    Unless otherwise expressly agreed by the Issuer and the applicable
Applicant when a Letter of Credit is issued, (i) the rules of the ISP shall
apply to each standby Letter of Credit and (ii) the rules of the Uniform Customs
and Practice for Documentary Credits, as most recently published by the
International Chamber of Commerce at the time of issuance shall apply to each
commercial Letter of Credit.

(ii)    For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

SECTION 2.23.    Defaulting Lender.

(a)    Reallocation of Defaulting Lender Commitment. Notwithstanding any
provision of this Agreement to the contrary, but subject to Section 9.26, if a
Lender becomes, and during the period it remains, a Defaulting Lender, the
following provisions shall apply with respect to any outstanding Loan Document
Obligations:

(i)    the Ratable Portion of such Defaulting Lender with respect to any Letter
of Credit Obligations will, subject to the limitation in the first proviso
below, automatically be reallocated (effective on the date such Lender becomes a
Defaulting Lender) among the Lenders that are Non-Defaulting Lenders pro rata in
accordance with their respective Commitments; provided, that (A) the sum of each
Non-Defaulting Lender’s Ratable Portion of the Revolving Credit Outstandings may
not in any event exceed the Commitment of such Non-Defaulting Lender as in
effect at the time of such reallocation and (B) subject to Section 9.23, neither
such reallocation nor any payment by a Non-Defaulting Lender pursuant thereto
will constitute a waiver or release of any claim Holdings, the Borrower, the
Administrative Agent, the Issuer or any other Lender may have against such
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation, or cause
such Defaulting Lender to be a Non-Defaulting Lender;

(ii)    to the extent that any portion (the “unreallocated portion”) of the
Ratable Portion of such Defaulting Lender with respect to any Letter of Credit
Obligations cannot be so reallocated, whether by reason of the first proviso in
clause (i) above or otherwise, the applicable Applicant will, not later than
three Business Days after demand by the Administrative Agent (including at the
direction of any applicable Issuer), (A) deposit in a cash collateral account

 

97



--------------------------------------------------------------------------------

maintained with the Administrative Agent an amount equal to the aggregate amount
of the unreallocated portion of such Letter of Credit Obligations or (B) make
other arrangements satisfactory to the Administrative Agent, and to the
applicable Issuer or Issuers, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender; and

(iii)    any amount paid by Holdings or the Borrower or otherwise received by
the Administrative Agent for the account of a Defaulting Lender under this
Agreement (whether on account of principal, interest, fees, indemnity payments
or other amounts) will not be paid or distributed to such Defaulting Lender, but
will instead be retained by the Administrative Agent in a segregated,
non-interest bearing account until (subject to Section 2.10 (Termination and
Reduction of Commitments)) the termination of the Commitments and payment in
full of all Loan Document Obligations hereunder and will be applied by the
Administrative Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Issuers under this Agreement, third to the payment of
post-default interest and then current interest due and payable to the Lenders
hereunder other than Defaulting Lenders, ratably among them in accordance with
the amounts of such interest then due and payable to them, fourth to the payment
of fees then due and payable to the Non-Defaulting Lenders hereunder, ratably
among them in accordance with the amounts of such fees then due and payable to
them, fifth to pay principal and Reimbursement Obligations then due and payable
to the Non-Defaulting Lenders hereunder ratably in accordance with the amounts
thereof then due and payable to them, sixth to the ratable payment of other
amounts then due and payable to the Non-Defaulting Lenders, and seventh after
the termination of the Commitments and payment in full of all Loan Document
Obligations hereunder, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct.

(b)    Cure. If Holdings, the Borrower, the Administrative Agent and each Issuer
agree in writing in their discretion that a Lender is no longer a Defaulting
Lender, as the case may be, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any amounts then held in the segregated account referred to in
Section 2.23(a)), such Lender will, to the extent applicable, purchase at par
such portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
such Lender to hold Loans and participate in Letter of Credit Obligations in
accordance with its Ratable Portion, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender and the relevant Applicant
shall be released from the cash collateralization requirements set forth in
Sections 2.23(a)(ii) with respect to the unreallocated portion relating to such
Lender; provided, that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except

 

98



--------------------------------------------------------------------------------

to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Non-Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from such Lender
having been a Defaulting Lender.

SECTION 2.24.    Incremental Facilities.

(a)     At any time and from time to time, commencing on the Amendment Effective
Date and ending on the Latest Maturity Date, subject to the terms and conditions
set forth herein, the Borrower may, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request to:

(i)    add one or more additional tranches of term loans (the “Incremental Term
Loans”); and

(ii)    solely during the Revolving Credit Period, on one or more occasions,
increase the aggregate amount of the Commitments (each such increase, a
“Revolving Commitment Increase” and, together with the Incremental Term Loans,
the “Incremental Extensions of Credit”),

in an aggregate principal amount of up to $500,000,000. Each Incremental Term
Loans and each Revolving Commitment Increase shall be in an integral multiple of
$5,000,000 and be in an aggregate principal amount that is not less than
$50,000,000; provided that such amount may be less than $50,000,000 if such
amount represents all the remaining availability under the aggregate principal
amount of Incremental Extensions of Credit set forth above.

(b)    The effectiveness of any Incremental Facility Amendment and the
occurrence of any credit event (including the making (but not the conversion or
continuation) of a Loan and the issuance, increase in the amount, or extension
of a Letter of Credit thereunder) pursuant to such Incremental Facility
Amendment shall be subject to delivery of a Borrowing Request in accordance with
Section 2.03 and the satisfaction of the following conditions and such other
conditions as the parties thereto shall agree:

(i)    no Default or Event of Default (or, in the event the proceeds of any
Incremental Extension of Credit are used to finance any acquisition or
Investment permitted hereunder, no Event of Default under Sections 7(a), 7(h) or
7(i)) has occurred and is continuing or shall result therefrom,

(ii)    the representations and warranties of the Borrower and each other Loan
Party, as applicable, set forth in the Loan Documents would be true and correct
in all material respects (or, in the case of representations and warranties
qualified as to materiality, in all respects) on and as of the date of, and
immediately after giving effect to, the incurrence of such Incremental Extension
of Credit (except in the case of a representation and warranty that expressly
relates to a prior date, in which case such representation and warranty is true
and correct in all material respects (or in all respects, as applicable) as of
such earlier

 

99



--------------------------------------------------------------------------------

date) (or, in the event the proceeds of any Incremental Extension of Credit are
used to finance any acquisition or Investment permitted hereunder, such
condition precedent set forth in this clause (b)(ii) may be limited to
(x) customary specified representations and warranties with respect to Holdings,
the Borrower and its Restricted Subsidiaries and (y) customary specified
acquisition agreement representations with respect to the Person to be acquired
or Person in which such Investment is to be made),

(iii)    the financial covenants contained in Sections 6.12 and 6.13 would be
satisfied on a Pro Forma Basis on and as of the date of, and immediately after
giving effect to, the incurrence of such Incremental Extension of Credit and the
application of the proceeds therefrom (and assuming, for the purposes of this
Section 2.24(b)(iii) only, that the full amount of Commitments under such
Incremental Extension of Credit shall have been funded as Loans as of such
date),

(iv)    Holdings shall have delivered a certificate of a Financial Officer to
the effect that and to the effect set forth in clauses (i), (ii) and
(iii) above, together with reasonably detailed calculations demonstrating
compliance with clause (iii) above (which calculations shall, if made as of the
last day of any fiscal quarter of Holdings for which Holdings has not delivered
to the Administrative Agent the financial statements and certificate of a
Financial Officer required to be delivered by Section 5.01(a) or 5.01(b) and
Section 5.01(c), respectively, be accompanied by a reasonably detailed
calculation of Consolidated EBITDA for the relevant period), and

(v)    all fees and expenses owing in respect of such Incremental Extension of
Credit to the Administrative Agent and the Lenders have been paid.

(c)    The parties intend that each Incremental Extension of Credit (including
any related Loan Document Obligations), if secured by the Collateral, shall be
secured by the Collateral on a pari passu basis with the other Secured
Obligations (notwithstanding, for the avoidance of doubt, the classification of
any Lien or Security Document securing all or any portion of such Incremental
Extension of Credit as “second ranking” under applicable law in any Specified
Collateral Jurisdiction) and no Incremental Extension of Credit shall be
guaranteed by any Person other than the Loan Parties or be secured by any assets
other than the Collateral.

(d)    Each notice from the Borrower pursuant to this Section shall set forth
the requested amount and proposed terms of the relevant Incremental Extension of
Credit. Any additional bank, financial institution, existing Lender or other
Person that elects to extend commitments in respect of any Incremental Extension
of Credit shall be reasonably satisfactory to the Borrower and the
Administrative Agent (and, in the case of any Revolving Commitment Increase,
each Issuer) (any such bank, financial institution, existing Lender or other
Person being called an “Additional Lender”) and, if not already a Lender, shall
become a Lender under this Agreement pursuant to an amendment (an “Incremental
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, such Additional Lender and the

 

100



--------------------------------------------------------------------------------

Administrative Agent. No Lender shall be obligated to provide any Incremental
Extension of Credit unless it so agrees. Commitments in respect of any
Incremental Extension of Credit shall become Commitments (or in the case of any
Revolving Commitment Increase to be provided by an existing Lender, an increase
in such Lender’s Commitment) under this Agreement upon the effectiveness of the
applicable Incremental Facility Amendment. One or more additional financial
maintenance covenants may be added to this Agreement for the benefit of any
Incremental Extension of Credit so long as such financial maintenance covenants
are for the benefit of all Lenders in respect of all Loans and Commitments
outstanding at the time that the applicable Incremental Facility Amendment
becomes effective.

(e)    On the date of effectiveness of any Revolving Commitment Increase,
(i) the aggregate principal amount of the Loans outstanding (the “Existing
Revolving Borrowings”) immediately prior to the effectiveness of such Revolving
Commitment Increase shall be deemed to be repaid, (ii) each Additional Lender
providing a portion of such Revolving Commitment Increase (each, a “Revolving
Commitment Increase Lender”) that shall have had a Commitment prior to the
effectiveness of such Revolving Commitment Increase shall pay to the
Administrative Agent in same day funds an amount equal to the amount, if any, by
which (A) (1) such Revolving Commitment Increase Lender’s Ratable Portion
(calculated after giving effect to the effectiveness of such Revolving
Commitment Increase) multiplied by (2) the aggregate principal amount of the
Resulting Revolving Borrowings (as hereinafter defined) exceeds (B) (1) such
Revolving Commitment Increase Lender’s Ratable Portion (calculated without
giving effect to the effectiveness of such Revolving Commitment Increase)
multiplied by (2) the aggregate principal amount of the Existing Revolving
Borrowings, (iii) each Revolving Commitment Increase Lender that did not have a
Commitment prior to the effectiveness of such Revolving Commitment Increase
shall pay to Administrative Agent in same day funds an amount equal to (1) such
Revolving Commitment Increase Lender’s Ratable Portion (calculated after giving
effect to the effectiveness of such Revolving Commitment Increase) multiplied by
(2) the aggregate principal amount of the Resulting Revolving Borrowings,
(iv) after the Administrative Agent receives the funds specified in clauses (ii)
and (iii) above, the Administrative Agent shall pay to each Lender the portion
of such funds that is equal to the amount, if any, by which (A) (1) such
Lender’s Ratable Portion (calculated without giving effect to the effectiveness
of such Revolving Commitment Increase) multiplied by (2) the aggregate principal
amount of the Existing Revolving Borrowings, exceeds (B) (1) such Lender’s
Ratable Portion (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) multiplied by (2) the aggregate principal amount
of the Resulting Revolving Borrowings, (v) after the effectiveness of such
Revolving Commitment Increase, the Borrower shall be deemed to have made new
Borrowings (the “Resulting Revolving Borrowings”) in an aggregate principal
amount equal to the aggregate principal amount of the Existing Revolving
Borrowings and of the Types and for the Interest Periods specified in a
Borrowing request delivered to the Administrative Agent in accordance with
Section 2.03 (and the Borrower shall deliver such Borrowing request), (vi) each
Revolving Lender shall be deemed to hold its Ratable Portion of each Resulting
Revolving Borrowing (calculated after giving effect to the effectiveness of such
Revolving Commitment Increase) and (vii) the Borrower shall pay each Lender any

 

101



--------------------------------------------------------------------------------

and all accrued but unpaid interest on its Loans comprising the Existing
Revolving Borrowings. The deemed payments of the Existing Revolving Borrowings
made pursuant to clause (i) above shall be subject to compensation by the
Borrower pursuant to the provisions of Section 2.14 if the date of the
effectiveness of such Revolving Commitment Increase occurs other than on the
last day of the Interest Period relating thereto. Upon each Revolving Commitment
Increase pursuant to this Section, each Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Revolving Commitment Increase Lender, and each such Revolving Commitment
Increase Lender will automatically and without further act be deemed to have
assumed, a portion of such Lender’s participations hereunder in outstanding
Letters of Credit such that, after giving effect to such Revolving Commitment
Increase and each such deemed assignment and assumption of participations, the
percentage of the aggregate outstanding participations hereunder in Letters of
Credit, in each case held by each Lender (including each such Revolving
Commitment Increase Lender) will equal such Lender’s Ratable Portion. Each
Revolving Commitment Increase shall be on the same terms and pursuant to the
same documentation as are applicable to the Loans.

(f)    An Incremental Facility Amendment may, without the consent of any other
Lenders, (i) effect such amendments to this Agreement or to any other Loan
Document (or permit the entry into any other document to effect such amendments
to a Loan Document or to effect the provisions of this Section) as may be
necessary or appropriate, in the reasonable opinion of the Borrower and
Administrative Agent, to effect the provisions of this Section, including, to
provide for voting provisions applicable to the Additional Lenders comparable to
the provisions of Section 9.08(b), and (ii) provide for the issuance of Letters
of Credit pursuant to any Revolving Commitment Increase established thereby, in
each case on terms substantially equivalent to the terms applicable to Letters
of Credit under the Commitments (except for the overall size of such
subfacilities, the fees payable in connection therewith and the identity of the
letter of credit issuer, as applicable, which shall be determined by Borrower,
the lenders of such commitments and the applicable letter of credit issuers and
borrowing, repayment and termination of commitment procedures with respect
thereto, in each case which shall be specified in the applicable Incremental
Facility Amendment); provided that no Issuer shall be required to act as
“issuing bank” under any such Incremental Facility Amendment without its written
consent.

(g)    Notwithstanding anything to the contrary, this Section 2.24 shall
supersede any provisions in Section 2.15 or Section 9.08 to the contrary.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to each of the
Lenders, the Issuers and the Administrative Agent as follows:

 

102



--------------------------------------------------------------------------------

SECTION 3.01.    Organization. Each of Holdings, the Borrower and each
Restricted Subsidiary is duly organized, validly existing and, where applicable,
in good standing under the laws of its jurisdiction of organization and is duly
qualified to do business as a foreign corporation (or other entity, as
applicable) and, where applicable, is in good standing in all other
jurisdictions in which the ownership of its properties or the nature of its
activities or both makes such qualification necessary, except to the extent that
failure to be so qualified, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.02.    Authorization. Each Loan Party has the requisite power and
authority, corporate or otherwise, to carry on its business as now conducted, to
execute, deliver and carry out the Transactions and the provisions of this
Agreement and each other Loan Document to which it is a party, or to become a
party to this Agreement or any other Loan Document in accordance with the terms
hereof and the terms of each other Loan Document, to borrow hereunder (if
applicable) and to perform its obligations under each Loan Document to which it
is a party, and all such action has been duly and validly authorized by all
necessary proceedings, corporate or otherwise, on its part.

SECTION 3.03.    Enforceability. This Agreement and each other Loan Document to
which any Loan Party is a party have been duly executed and delivered by each
such Loan Party and constitutes the legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as limited by bankruptcy, insolvency or other similar laws of general
application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.

SECTION 3.04.    Governmental Approvals. No material authorization, consent,
approval, license, exemption or other action by, and no registration,
qualification, designation, declaration or filing with, any Governmental
Authority is necessary in connection with the Transactions except (a) such as
have been obtained or made and are in full force and effect (or, in the case of
filings relating to the consummation of the Spin-Off, such as will be obtained
or made and will be in full force and effect substantially concurrently with the
initial Borrowings on the Initial Funding Date) and (b) filings necessary to
perfect Liens created under the Loan Documents.

SECTION 3.05.    No Conflict. None of the execution and delivery by Holdings and
the Borrower of this Agreement and by each Loan Party of each other Loan
Document to which such Loan Party is a party, the consummation by such Loan
Party of the Transactions or performance by the Loan Parties of or compliance by
the Loan Parties with the terms and conditions hereof or thereof will
(a) violate any Requirement of Law applicable to Holdings, the Borrower or any
Loan Party, (b) conflict with or result in a breach or default under its charter
or Memorandum and Articles of Association or by-laws (or equivalent
organizational or governing documents), as applicable, or any AWAC Agreement,
(c) conflict with or result (alone or with notice or lapse of time or both) in a
breach or default which is material in the context of this Agreement under any
material agreement or instrument to which any Loan Party is a party or by which
it or any of its properties, whether now owned or hereafter acquired, may be
subject or bound, or give

 

103



--------------------------------------------------------------------------------

rise to a right thereunder to require any payment, repurchase or redemption to
be made by Holdings, the Borrower or any Loan Party or give rise to a right of,
or result in, termination, cancelation or acceleration of any obligation
thereunder and (d) result in the creation or imposition of any Lien prohibited
by Section 6.02 upon any property or assets, whether now owned or hereafter
acquired, by Holdings, the Borrower or any Loan Party.

SECTION 3.06.    Financial Statements. (a) The Borrower has furnished to the
Lenders (or made available on the website of the SEC as set forth in
Section 5.01) copies of (i) Holdings’s audited combined balance sheet as of
December 31, 2016, and the related combined statements of operations,
comprehensive income, shareholders’ equity and cash flows for the years ended
December 31, 2016, all audited by and accompanied by an opinion of
PricewaterhouseCoopers LLP, independent public accountants (without a “going
concern” statement or like qualification or exception and without any
qualification or exception as to the scope of such audit) and (ii) unaudited
combined balance sheets as of March 31, 2017, June 30, 2017 and September 30,
2017 (and comparable periods for the prior fiscal year) and the related
unaudited combined statements of operations, comprehensive income and
shareholders’ equity and cash flows for the three months and six months, as
applicable, then ended (and comparable periods for the prior fiscal year), in
each case certified by a Financial Officer of Holdings. Such financial
statements (including the notes thereto) present fairly, in all material
respects, the financial condition of Holdings and its consolidated subsidiaries
as of such dates and the results of their operations and cash flows for the
periods then ended (subject, in the case of said balance sheets as at March 31,
2017, June 30, 2017, and September 30, 2017 and said statements of income,
shareholders equity and cash flows for the three months and six months, as
applicable, then ended, to the absence of footnote disclosure and normal
year-end audit adjustments), all in conformity with GAAP consistently applied
(except as otherwise disclosed in such financial statements).

(b)     The Borrower has heretofore furnished to the Lenders, to the extent
available, Holdings’s pro forma combined balance sheet as of the date hereof,
prepared giving effect to the Transactions as if the Transactions had occurred
on such date. Such pro forma financial statement, if furnished, (i) has been
prepared by Holdings in good faith, based on the assumptions used to prepare the
pro forma financial statements included in the Information Memorandum (which
assumptions are believed by Holdings and the Borrower on the date hereof to be
reasonable), (ii) is based on the best information available to Holdings and the
Borrower as of the date of delivery thereof after due inquiry, (iii) accurately
reflects all adjustments determined by Holdings in good faith to be necessary to
give effect to the Transactions and (iv) presents fairly, in all material
respects, the pro forma financial position of Holdings and its consolidated
subsidiaries as of such date as if the Transactions had occurred on such date.

SECTION 3.07.    No Defaults. No event has occurred and is continuing and no
condition exists which constitutes a Default or Event of Default hereunder.

SECTION 3.08.    Litigation and Environmental Matters. Except as set forth in
the financial statements referred to in Section 3.06 and the Effective Date Form

 

104



--------------------------------------------------------------------------------

10 or otherwise disclosed on Schedule 3.08 (each matter so disclosed, a
“Disclosed Matter”):

(a)     there is no pending or, to the knowledge of Holdings, the Borrower or
any Restricted Subsidiary, threatened action, suit, investigation or proceeding
by or before any arbitrator or Governmental Authority (i) against Holdings, the
Borrower or any Restricted Subsidiary or that involve the Transactions, that in
each case, has a reasonable possibility of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any of
the Loan Documents.

(b)    except with respect to any matters that, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any Restricted Subsidiary (i) has
failed to comply with any applicable Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any applicable
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

SECTION 3.09.    No Material Adverse Change. Except as set forth in the
financial statements referred to in Section 3.06 and the Effective Date Form 10,
there has been no event, change or condition that has had, or would reasonably
be expected to have, a material adverse effect on the business, assets,
liabilities (contingent or otherwise), operations or financial condition of
Holdings, the Borrower and the Restricted Subsidiaries, taken as a whole, since
December 31, 2016.

SECTION 3.10.    Employee Benefit Plans. (a) U.S. Plans. Each Plan is in
compliance with all requirements of ERISA and the regulations and published
interpretations thereunder except to the extent such non-compliance could not
reasonably be expected to result in a Material Adverse Effect. No Reportable
Event has occurred as to which Holdings, the Borrower, any Restricted Subsidiary
or any ERISA Affiliate was required to file a report with the PBGC that alone or
together with any other Reportable Event would reasonably be expected to result
in a liability of such Borrower to the PBGC in an aggregate amount in excess of
$50,000,000. The aggregate present value of all benefit liabilities under the
Plans (based on the assumptions used to fund such Plans) did not, as of the last
annual valuation dates applicable thereto, exceed the aggregate value of the
assets of the Plans by more than 10% of Consolidated Net Worth. None of
Holdings, the Borrower, any Restricted Subsidiary or any ERISA Affiliate has
incurred any Withdrawal Liability that would reasonably be expected to result in
a Material Adverse Effect. None of Holdings, the Borrower, any Restricted
Subsidiary or any ERISA Affiliate has received any notification that any
Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, and none of Holdings, the Borrower or any
Restricted Subsidiary has knowledge of any fact which would reasonably be
expected to result in the reorganization or termination of a Multiemployer Plan
where such reorganization or termination has resulted or would reasonably be

 

105



--------------------------------------------------------------------------------

expected to result, through increases in the contributions required to be made
to such Plan or otherwise, in a Material Adverse Effect.

(b)    Foreign Plans. Each Foreign Plan is in compliance with all requirements
of law applicable thereto and the respective requirements of the governing
documents for such plan except to the extent such non-compliance could not
reasonably be expected to result in a Material Adverse Effect. With respect to
each Foreign Pension Plan, none of Holdings, the Borrower, any Restricted
Subsidiary, their respective Affiliates or any of their directors, officers,
employees or agents has engaged in a transaction which would subject Holdings,
the Borrower or any Restricted Subsidiary, directly or indirectly, to a tax or
civil penalty which could reasonably be expected to result in a Material Adverse
Effect. With respect to each Foreign Plan, adequate reserves have been
established in the financial statements furnished to Lenders in respect of any
unfunded liabilities in accordance with applicable law and prudent business
practice or, where required, in accordance with ordinary accounting practices in
the jurisdiction in which such Foreign Plan is maintained. The aggregate
unfunded liabilities, after giving effect to any such reserves for such
liabilities, with respect to such Foreign Plans could not reasonably be expected
to result in a Material Adverse Effect. There are no actions, suits or claims
(other than routine claims for benefits) pending or threatened in writing
against any of Holdings, the Borrower, any Restricted Subsidiary or any of their
Affiliates with respect to any Foreign Plan which could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

SECTION 3.11.    Title to Properties; Possession Under Leases; IP. (a) Each of
Holdings, the Borrower and the Restricted Subsidiaries has good title to (or the
equivalent in foreign jurisdictions), or valid leasehold interests in, all its
material properties and assets (including, after the Initial Funding Date, the
Mortgaged Property), except for any failures to have such title or interest that
would not reasonably be expected to have a Material Adverse Effect. All such
property is free and clear of Liens, other than Liens created under the Loan
Documents and any Liens permitted by Section 6.02.

(b)    Except where failure to comply would not reasonably be expected to have a
Material Adverse Effect, (i) each of Holdings, the Borrower and the Restricted
Subsidiaries has complied with all obligations under all leases to which it is a
party and all such leases are in full force and effect, and (ii) each of
Holdings, the Borrower and the Restricted Subsidiaries enjoys peaceful and
undisturbed possession under all such leases.

(c)    (i) Except for any infringements that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, (A) the
use by Holdings, the Borrower and each Restricted Subsidiary of trademarks and
tradenames, does not infringe any trademarks or tradenames of any other Person;
and (B) the use, production, and sale of products by Holdings, the Borrower and
each Restricted Subsidiary does not infringe any trade secrets, copyrights,
patents or other intellectual property of any other Person; and (ii) no claim or
litigation by any Person alleging infringement of any trademarks, tradenames,
copyrights, patents, trade secrets or other intellectual property owned or used
by (to the extent such claim or litigation is a result of the use thereof)
Holdings, the Borrower or any Restricted Subsidiary is pending or

 

106



--------------------------------------------------------------------------------

threatened in writing against Holdings, the Borrower or any Restricted
Subsidiary that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect.

(d)    As of the Initial Funding Date, none of Holdings, the Borrower or any
Restricted Subsidiary has received written notice of, any pending condemnation
proceeding affecting any Mortgaged Property or any sale or disposition thereof
in lieu of condemnation. Neither any Mortgaged Property nor any interest therein
is subject to any right of first refusal, option or other contractual right to
purchase such Mortgaged Property or interest therein (other than in connection
with a sale permitted by Section 6.05).

SECTION 3.12.    Investment Company Act. None of Holdings, the Borrower or any
Subsidiary Guarantor is required to be registered as an “investment company”
under, the Investment Company Act of 1940.

SECTION 3.13.    Tax Returns. Each of Holdings, the Borrower and the Restricted
Subsidiaries has filed or caused to be filed all material Federal, State, local
and foreign tax returns required to have been filed by it in all jurisdictions
in which such tax returns are required to be filed and all such tax returns are
true, complete and correct, except as would not be reasonably expected,
individually or in the aggregate, to result in a Material Adverse Effect. Each
of Holdings, the Borrower and the Restricted Subsidiaries has paid or caused to
be paid all material taxes shown to be due and payable on such returns or on any
assessments received by it, except taxes that are being contested in good faith
by appropriate proceedings and for which adequate reserves are maintained on the
applicable financial statements in accordance with GAAP. As of the date of this
Agreement, the fiscal unity (fiscale eenheid) for Dutch corporate income tax
purposes consists of Dutch Loan Parties only.

SECTION 3.14.    Compliance with Laws and Agreements. (a) Each of Holdings, the
Borrower and each Restricted Subsidiary is in compliance with all Requirements
of Law, except where the failure to comply, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.

(b)    None of Holdings, the Borrower nor any Restricted Subsidiary is in
default in any material manner under any provision of any indenture or other
agreement or instrument evidencing Indebtedness, or any other material agreement
or instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default would reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.15.    Disclosure; No Material Misstatements. Except for information
not prepared by or on behalf of Holdings, the Borrower or any Restricted
Subsidiary and expressly disclaimed thereby, no information, report, financial
statement, certificate, exhibit or schedule furnished by or on behalf of
Holdings, the Borrower or any Restricted Subsidiary to any Arranger, the
Administrative Agent, any Issuer or any Lender in connection with the
negotiation of this Agreement or any other Loan

 

107



--------------------------------------------------------------------------------

Document or included herein or therein or delivered pursuant hereto or thereto
(as modified or supplemented by other information so provided) contained or
contains any material misstatement of fact or omitted or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were or are made, not misleading; provided that,
with respect to projected financial information, each of Holdings and the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed by it to be reasonable at the time so furnished and,
if such projected financial information was furnished prior to the Effective
Date, as of the Effective Date (it being understood and agreed that any such
projected financial information may vary from actual results and that such
variations may be material).

SECTION 3.16.    Use of Proceeds; Federal Reserve Regulations. The proceeds of
any Loan, any Incremental Extension of Credit (unless otherwise provided in the
applicable Incremental Facility Amendment) and any Letter of Credit will be used
as set forth in Section 5.11. None of Holdings, the Borrower or any Restricted
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board), or extending credit for the purpose of
purchasing or carrying margin stock. No part of the proceeds of any Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation (including on the part of
any Lender) of any regulations of the Board, including Regulations U and X.

SECTION 3.17.    Sanctions; Anti-Corruption Laws. Holdings and the Borrower have
implemented and maintain in effect policies and procedures reasonably designed
to ensure compliance by Holdings, the Borrower, the Subsidiaries and their
respective directors, officers, and employees with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in the Borrower being
designated as a Sanctioned Person. None of Holdings, the Borrower, any
Subsidiary or, to the knowledge of Holdings, the Borrower or such Subsidiary,
any of their respective directors or officers is a Sanctioned Person.

SECTION 3.18.    Subsidiaries. Schedule 3.18 sets forth the name and
jurisdiction of organization of, and the ownership interest of Holdings, the
Borrower and each Subsidiary in, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Loan Party, in each case as of the Spin-Off Date, provided
that (i) [reserved] and (ii) prior to the Initial Funding Date, Holdings may
supplement or amend Schedule 3.18, to the extent such supplements or amendments
would not, as reasonably determined by the Administrative Agent, be material and
adverse to the rights or interests of the Lenders. The Equity Interests in the
Borrower and each Restricted Subsidiary have been duly authorized and validly
issued and are fully paid and nonassessable, and such Equity Interests are owned
by Holdings or the Borrower, directly or indirectly, free and clear of all Liens
(other than Liens created under the Loan Documents and any Liens permitted under
Section 6.02). Except as set forth in Schedule 3.18, there is no existing
option, warrant, call, right, commitment or other agreement to which Holdings,
the Borrower or

 

108



--------------------------------------------------------------------------------

any Restricted Subsidiary is a party requiring, and there are no Equity
Interests in any Restricted Subsidiary outstanding that upon exercise,
conversion or exchange would require, the issuance by the Borrower or any
Restricted Subsidiary of any additional Equity Interests or other securities
exercisable for, convertible into, exchangeable for or evidencing the right to
subscribe for or purchase any Equity Interests in the Borrower or any Restricted
Subsidiary.

SECTION 3.19.    [Reserved].

SECTION 3.20.    Solvency. Immediately after the consummation of the
Transactions to occur on the Spin-Off Date and immediately following the making
of each Loan and the application of the proceeds thereof, and giving effect to
the rights of indemnification, subrogation and contribution under the Collateral
Agreement, (a) the sum of the debts and liabilities (including contingent
liabilities) of Holdings and its subsidiaries, on a consolidated basis, will not
exceed the present fair saleable value of the present assets of Holdings and its
subsidiaries, on a consolidated basis, (b) the capital of Holdings and its
subsidiaries, on a consolidated basis, will not be unreasonably small for the
conduct of their business as such business is conducted or proposed to be
conducted at such time, (c) Holdings and its subsidiaries, on a consolidated
basis, will not have incurred, and will not intend to incur, or believe that
they will incur, debts and liabilities (contingent or otherwise) including
current obligations, beyond their ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise), (d) the present fair
saleable value of the assets of Holdings and its subsidiaries, on a consolidated
basis, will be greater than the total amount that will be required to pay the
probable debts and liabilities (including contingent liabilities), on a
consolidated basis, of Holdings and its subsidiaries as they become due (whether
at maturity or otherwise) and (e) Holdings and its subsidiaries, on a
consolidated basis, will be “solvent” within the meaning given to that term and
similar terms under applicable laws relating to fraudulent transfers and
conveyances. For purposes of this Section, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

SECTION 3.21.    Collateral Matters. (a) The Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person (in each case, subject to any Liens permitted under
Section 6.02), (ii) when control agreements required under the Collateral
Agreement have been entered into with respect to deposit accounts (other than
Excluded Deposit Accounts) constituting Collateral, will constitute a fully
perfected security interest in all right, title and interest of the applicable
Loan Parties in such deposit accounts and (iii) when Uniform Commercial

 

109



--------------------------------------------------------------------------------

Code financing statements in appropriate form are filed in the applicable filing
offices, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral (as defined therein) to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, prior and superior to the rights of any other Person, except for
rights secured by Liens permitted under Section 6.02.

(b)    Each Mortgage, upon execution and delivery thereof by the parties
thereto, will create in favor of the Administrative Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable first lien security interest
in all the applicable mortgagor’s right, title and interest in and to the
Mortgaged Properties subject thereto and the proceeds thereof, and when the
Mortgages have been filed in the appropriate filing or recording office in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior to the rights
of any other Person, except for rights secured by Liens permitted under
Section 6.02.

(c)    Upon the recordation of the Collateral Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to the Borrower
and the Administrative Agent) with the United States Patent and Trademark Office
or the United States Copyright Office, as applicable, and the filing of the
financing statements referred to in paragraph (a) of this Section, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the Intellectual Property (as defined in the Collateral Agreement) in which a
security interest may be perfected by filing in the United States, in each case
prior and superior to the rights of any other Person, except for rights secured
by Liens permitted under Section 6.02 (it being understood that subsequent
recordings in the United States Patent and Trademark Office or the United States
Copyright Office may be necessary to perfect a security interest in such
Intellectual Property acquired by the Loan Parties after the Initial Funding
Date).

(d)    Each Security Document, other than the Collateral Agreement, the
Guarantee Agreement and the Mortgages, upon execution and delivery thereof by
the parties thereto and the making of the filings and taking of the other
actions provided for therein, will be effective under applicable law to create
in favor of the Administrative Agent, for the benefit of the Secured Parties, a
valid and enforceable security interest in the Collateral subject thereto, and
will constitute a fully perfected security interest in all right, title and
interest of the Loan Parties in the Collateral subject thereto, prior and
superior to the rights of any other Person, except for rights secured by Liens
permitted under Section 6.02.

SECTION 3.22.    Centre of Main Interest and Establishments.

(a)    The centre of main interest (as that term is used in Article 3(1) of the
Insolvency Regulation) of each Dutch Loan Party is situated in its jurisdiction
of incorporation.

 

110



--------------------------------------------------------------------------------

(b)    The Borrower does not have an establishment (as that term is used in
Article 2(10) of the Insolvency Regulation) situated outside of its jurisdiction
of incorporation.

ARTICLE IV

CONDITIONS OF EFFECTIVENESS, LENDING, AND LETTERS OF CREDIT

The obligations of the Lenders to make Loans and of the Issuers to issue Letters
of Credit to the Borrower hereunder and are subject to the satisfaction of the
conditions set forth in Sections 4.01, 4.02 and 4.03 below:

SECTION 4.01.    [Reserved].

SECTION 4.02.    Initial Funding Date. The obligations of the Lenders to make
Loans shall not become effective until the date on or following the Effective
Date on which each of the following conditions shall be satisfied (or waived in
accordance with Section 9.08):

(a)    The Administrative Agent shall have received a written opinion (addressed
to the Arrangers, the Administrative Agent, the Issuers and the Lenders) of each
of (i) Cleary Gottlieb Steen & Hamilton LLP, counsel for Holdings, the Borrower
and the Restricted Subsidiaries, (ii) subject to the penultimate paragraph of
this Section, local counsel in each jurisdiction where a Loan Party is
organized, where Mortgaged Property is located or which provides the governing
law for any Foreign Pledge Agreement or Foreign Security Agreement, and the laws
of which are not covered by the opinion letter referred to in clause (i) of this
paragraph, and (iii) a senior legal counsel of Alcoa or Holdings, in each case,
(A) dated as of the Initial Funding Date and (B) in form and substance
reasonably satisfactory to the Administrative Agent. Each of Holdings and the
Borrower hereby requests such counsel to deliver such opinions.

(b)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing (or equivalent
concepts in any applicable jurisdiction) of each Loan Party, the authorization
of the Transactions and any other legal matters relating to the Loan Parties,
the Loan Documents or the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.

(c)    The Administrative Agent shall have received certificates dated the
Initial Funding Date and signed by a Financial Officer confirming the
satisfaction of the conditions precedent set forth in (i) paragraph (g) of this
Section, and (ii) in paragraphs (b) and (c) of Section 4.03.

(d)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Initial Funding Date, to the extent invoiced
at least three Business Days prior to the Initial Funding Date, including
reimbursement or payments of all reasonable and documented out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan

 

111



--------------------------------------------------------------------------------

Party hereunder, under any other Loan Document or under any other engagement
letter or fee letter relating to this Agreement and entered into by any of the
Arrangers, the Administrative Agent and the Lenders, on the one hand, and any of
the Loan Parties or Alcoa, on the other hand.

(e)    Subject to the penultimate paragraph of this Section and the Guaranty and
Security Principles, the Collateral and Guarantee Requirement shall have been
satisfied and the Administrative Agent, on behalf of the Secured Parties, shall
have a security interest in the Collateral of the type and priority described in
each Security Document, including, notwithstanding anything to the contrary set
forth herein or in any other Loan Document, a perfected first-priority pledge of
the equity interests of each AWAC Parent. The Administrative Agent shall have
received a completed Perfection Certificate relating to (i) the US Obligations
Loan Parties (other than the Borrower and Aluminerie Lauralco, Sàrl) and
(ii) subject to the penultimate paragraph of this Section and to the extent
required by the definition of “Perfection Certificate”, the other Loan Parties,
in each case of (i) and (ii), dated the Initial Funding Date and signed by each
of a Financial Officer or legal officer of Holdings and a managing director of
the Borrower, together with all attachments contemplated thereby. The
Administrative Agent shall also have received, the results of searches of the
Uniform Commercial Code (or equivalent) filings made with respect to the Loan
Parties in any applicable Specified Collateral Jurisdictions and copies of the
financing statements (or similar documents) disclosed by such search, together
with Federal and State (or other relevant) tax lien searches and judgment lien
searches in respect of the Loan Parties and their respective assets in those
jurisdictions reasonably requested by the Administrative Agent, and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) and other lien search results
are permitted by Section 6.02 or have been or will contemporaneously with the
initial funding of Loans on the Initial Funding Date be released or terminated.

(f)    Subject to the penultimate paragraph of this Section, the Administrative
Agent shall have received evidence that the insurance and endorsements thereto
required by Section 5.06 and the Security Documents is in effect.

(g)    The Transactions and all conditions to the Spin-Off set forth in the Form
10 (other than the ability to borrow under the Facility) shall have been
consummated or satisfied, or shall be consummated or satisfied substantially
concurrently with the initial borrowing under the Facility, in accordance with
applicable law and, in all material respects, consistent with the information
set forth in the Effective Date Form 10.

(h)    The Administrative Agent shall have received prior to the Spin-Off Date
true and complete copies of the Effective Date Spin-Off Documents.

(i)    There shall be no material payments or distributions by Holdings or any
of its subsidiaries to Alcoa or any of Alcoa’s subsidiaries in connection with
the Spin-Off, other than (i) as described in the Effective Date Form 10 or
(ii) solely to the extent reflected in the projections provided to the Lenders
prior to the date of the Engagement Letter, in respect of the Yadkin Facility.

 

112



--------------------------------------------------------------------------------

(j)    Immediately after giving effect to the Transactions and the other
transactions contemplated hereby, none of Holdings, the Borrower or any
Restricted Subsidiary shall have outstanding any shares of preferred stock or
any Indebtedness, other than (i) Indebtedness incurred under the Loan Documents,
(ii) Other Permitted Initial Funding Date Indebtedness and (iii) Indebtedness
permitted under Section 6.01.

(k)    The Lenders shall have received either (a) a certificate from the Chief
Financial Officer of Holdings, substantially in the form of Exhibit H,
certifying as to the solvency of Holdings, the Borrower and the Subsidiaries, on
a consolidated basis, after giving effect to the Transactions or (b) a solvency
opinion, in form and substance and from an independent evaluation firm
satisfactory to the Administrative Agent; provided that the solvency opinion
delivered to the board of directors of Alcoa, as described in the Form 10, shall
be deemed to be satisfactory, if it is acceptable to the board of directors of
Alcoa.

(l)    Holdings shall have received minimum corporate ratings from Moody’s and
S&P of Ba3 and BB-, respectively.

(m)    No action or event shall have occurred during the period from and
including the Effective Date to and including the Initial Funding Date which
would have constituted a non-compliance by Holdings or the Borrower with
Section 6.02 as if the covenants therein had been effective from and including
the Effective Date; provided that, if any such action or event shall have
occurred, the condition precedent in this paragraph shall nonetheless be
satisfied if such action or event has been cured with respect to such covenant
such that, as of the Initial Funding Date, Holdings and the Borrower are in
compliance with such covenant.

Notwithstanding the foregoing, if (a) Holdings and the Borrower shall have used
commercially reasonable efforts to deliver, but shall nevertheless be unable to
deliver, any of the Perfection Certificates required by clause (e)(ii) of this
Section, then such delivery shall not be a condition precedent to the
obligations of the Lenders and the Issuers hereunder on the Initial Funding
Date, but shall be required to be delivered in accordance with the provisions of
Section 5.16 (“Post-Initial Funding Date Matters”), (b)(i) any security interest
in any asset (other than any Excluded Asset) of any Loan Party or (ii) any
guarantee by any Loan Party that is a Foreign Subsidiary is not or cannot be
provided or perfected on the Initial Funding Date (in the case of (b)(i), other
than the creation of and perfection (including by delivery of stock or other
equity certificates, if any) of security interests (A) in the Equity Interests
in, or intercompany debt owing to, any Restricted Subsidiary that is not a
Foreign Subsidiary (in each case, except to the extent constituting Excluded
Assets) and (B) in other assets with respect to which a Lien may be perfected by
the filing of a financing statement under the Uniform Commercial Code) after
Holdings’s and the Borrower’s use of commercially reasonable efforts to do so
without undue burden or expense, then the perfection of a security interest in
such assets or provision of guarantee by such Loan Party shall not constitute a
condition precedent to the obligations of the Lenders and the Issuers hereunder
on the Initial Funding Date, but instead shall be required to be provided or
delivered in accordance with the provisions of Section 5.16 (“Post-Initial
Funding Date Matters”) and (c)

 

113



--------------------------------------------------------------------------------

Holdings and the Borrower shall have used commercially reasonable efforts to
procure and deliver, but shall nevertheless be unable to deliver, evidence that
the insurance and endorsements thereto required by Section 5.06 (“Insurance”)
and the Security Documents is in effect (other than with respect to flood
insurance in respect of Mortgaged Properties located in a US Jurisdiction that
is required under applicable law), then such delivery shall not be a condition
precedent to the obligations of the Lenders and the Issuers hereunder on the
Initial Funding Date, but shall be required to be provided and delivered in
accordance with the provisions of Section 5.16 (“Post-Initial Funding Date
Matters”).

The Administrative Agent shall notify the Borrower and the Lenders of the
Initial Funding Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
shall not become effective unless each of the foregoing conditions shall have
been satisfied (or waived in accordance with Section 9.08) at or prior to 5:00
p.m., New York City time, on the Outside Date (and, in the event such conditions
are not so satisfied or waived, the Commitments shall terminate at such time).

SECTION 4.03.    All Borrowings and Issuances of Letters of Credit. Subject to
Section 2.24, the obligation of each Lender to make a Loan on the occasion of
any Borrowing, and of each Issuer to Issue any Letter of Credit, is subject to
the satisfaction of the following conditions:

(a)    The Borrower shall have provided the notice as required by Section 2.03,
and, with respect to any Letter of Credit, the Administrative Agent and the
applicable Issuer shall have received a duly executed Letter of Credit Request.

(b)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects (or, in the
case of representations and warranties qualified as to materiality, in all
respects) on and as of the date of such Borrowing or such Issuance, as
applicable, with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (or in all respects, as applicable) as of such
earlier date.

(c)    At the time of and immediately after such Borrowing or such Issuance, as
applicable, no Event of Default or Default shall have occurred and be
continuing.

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
Issuance of a Letter of Credit shall be deemed to constitute a representation
and warranty by Holdings and the Borrower on the date thereof as to the matters
specified in paragraphs (b) and (c) of this Section.

 

114



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

From and including the Initial Funding Date and until the Commitments shall have
expired or been terminated, the principal of and interest on each Loan and all
fees payable hereunder shall have been paid in full (other than (i) contingent
amounts not yet due and (ii) Cash Management Services), all Letters of Credit
shall have expired or been terminated or shall have been cash collateralized or
backstopped (in each case, in a manner reasonably satisfactory to the applicable
Issuer) and all Reimbursement Obligations shall have been reimbursed, each of
Holdings and the Borrower covenants and agrees with the Lenders that:

SECTION 5.01.    Financial Statements, Reports, etc. Holdings and the Borrower
shall furnish to the Administrative Agent the following, and the Administrative
Agent shall make a copy thereof available to each Lender:

(a)    Within 90 days after the end of each fiscal year of Holdings, its
consolidated balance sheet and related statements of operations, comprehensive
income, stockholders’ equity and cash flow as of the end of and for such fiscal
year, and related notes thereto, setting forth in each case in comparative form
the figures for the previous fiscal year, in each case audited by independent
public accountants of recognized national standing, accompanied by an opinion of
such accountants (which shall not be qualified as to scope of audit or include a
statement or like qualification or exception in any manner calling into question
the status of its business as a going concern (other than solely as a result of
a maturity date in respect of any Loans or Commitments)) to the effect that such
consolidated financial statements fairly present in all material respects its
financial condition, results of operations and cash flows and that of its
consolidated subsidiaries, taken as a whole, in accordance with GAAP
consistently applied (except as otherwise disclosed in such financial
statements) and accompanied by a narrative report describing the financial
position, results of operations and cash flows of Holdings and its consolidated
subsidiaries;

(b)    Within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of Holdings, its unaudited consolidated balance sheet and
unaudited related statements of operations, comprehensive income, stockholders’
equity and cash flow as of the end of and for such fiscal quarter, setting forth
in each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer of Holdings as presenting
fairly in all material respects the financial condition, results of operations
and cash flows of Holdings and its consolidated subsidiaries, taken as a whole,
in accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes, and accompanied by a narrative report
describing the financial position, results of operations and cash flows of
Holdings and its consolidated subsidiaries;

 

115



--------------------------------------------------------------------------------

(c)    No later than the respective delivery due dates of financial statements
under (a) and (b) above, a certificate of a Financial Officer (i) certifying
that no Event of Default or Default has occurred and is continuing or, if such
an Event of Default or Default has occurred and is continuing, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, (ii) setting forth computations in reasonable detail
demonstrating compliance with the covenants contained in Sections 6.12 and 6.13,
(iii) at any time when there is one or more Unrestricted Subsidiaries, of the
aggregate revenue and the aggregate Consolidated EBITDA of the Unrestricted
Subsidiaries for the four fiscal quarter period of the Borrower ended on the
last day of the fiscal quarter covered by financial statements delivered for
such period, and (iv) stating whether any change in GAAP or in the application
thereof has occurred since the later of the date of Holdings’s audited financial
statements referred to in Section 3.06 and the date of the prior certificate
delivered pursuant to this clause (c) indicating such a change and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

(d)    No later than the delivery due date for annual financial statements under
(a) above, a detailed annual consolidated budget for such fiscal year of
Holdings (including projected cash, Indebtedness and, to the extent available,
pension balances, and projected consolidated statements of projected operations,
comprehensive income and cash flows as of the end of and for such fiscal year
and setting forth the assumptions used for purposes of preparing such budget);

(e)    No later than five Business Days after the request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act;

(f)    Promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings (other
than registration statements and prospectuses related to offerings to directors,
officers or employees) with the SEC or any Governmental Authority succeeding to
any of or all the functions of the SEC, or with any national securities
exchange, or distributed to its shareholders, as the case may be; and

(g)    Promptly after any request therefor, such other information regarding the
operations, business affairs, assets, liabilities (including contingent
liabilities) and financial condition of Holdings, the Borrower or any Restricted
Subsidiary, or compliance with the terms of this Agreement or any other Loan
Document, as the Administrative Agent or any Lender may reasonably request;
provided that none of Holdings, the Borrower or any Restricted Subsidiary will
be required to provide any information (i) that constitutes non-financial trade
secrets or non-financial proprietary information of Holdings, the Borrower or
any Restricted Subsidiary or any of their respective customers and suppliers,
(ii) in respect of which disclosure to the Administrative Agent or any Lender
(or any of their respective representatives) is prohibited by applicable
Requirements of Law or (iii) the revelation of which would

 

116



--------------------------------------------------------------------------------

violate any confidentiality obligations owed to any third party by Holdings, the
Borrower or any Restricted Subsidiary; provided, further, that if any
information is withheld pursuant to clause (i), (ii), or (iii) above, Holdings,
the Borrower or any Restricted Subsidiary shall promptly notify the
Administrative Agent of such withholding of information and the basis therefor.

Information required to be delivered pursuant to this Section 5.01 shall be
deemed to have been delivered if such information, or one or more annual or
quarterly reports containing such information, shall have been posted by the
Administrative Agent on an Approved Electronic Platform to which the Lenders
have been granted access or shall be available on the website of the SEC at
http://www.sec.gov. Information required to be delivered pursuant to this
Section 5.01 (other than the information that pursuant to the immediately
preceding sentence is deemed to have been delivered if it is made available on
the website of the SEC) may also be delivered by electronic communications
pursuant to the procedures approved by the Administrative Agent.

In addition, the Borrower shall hold a conference call once annually for the
Lenders to discuss financial information for the previous fiscal year. Each
conference call shall be held at a time mutually agreed with the Administrative
Agent (and communicated to the Lenders and the Issuers not less than 10 Business
Days in advance of such conference call) that is promptly following delivery of
the financial statements required under Section 5.01(a). The requirements of
this paragraph shall be satisfied by the Borrower providing the Lenders with
reasonably advance notice of, and access to, the annual earnings call with the
holders of the Equity Interests of Holdings or with bondholders of the Borrower.

SECTION 5.02.    Notices of Material Events. Holdings and the Borrower will
furnish to the Administrative Agent, which shall furnish to each Lender, prompt
written notice of the following:

(a)    the occurrence of any Default;

(b)    to the extent permissible by Requirements of Law, the filing or
commencement of any action, suit or proceeding by or before any arbitrator or
Governmental Authority against Holdings, the Borrower or any Restricted
Subsidiary, or, to the knowledge of a Financial Officer or another executive
officer of Holdings or the Borrower, affecting Holdings, the Borrower or any
Restricted Subsidiary thereof, or any materially adverse development in any such
pending action, suit or proceeding not previously disclosed in writing by
Holdings or the Borrower to the Administrative Agent, that in each case would
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of any Loan Document;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

 

117



--------------------------------------------------------------------------------

(d)    any other development (including any notice of any Environmental
Liability) that has resulted, or would reasonably be expected to result, in a
Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Holdings or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03.    Information Regarding Collateral. (a) Holdings and the Borrower
shall furnish to the Administrative Agent prompt (and in any event, within 30
days) written notice of any change (i) in any Loan Party’s legal name, as set
forth in such Loan Party’s organizational documents, (ii) in the jurisdiction of
incorporation or organization of any Loan Party (including as a result of any
merger or consolidation), (iii) in the form of organization of any Loan Party,
(iv) in any Loan Party’s organizational identification number, if any, or, with
respect to any Loan Party organized under the laws of a jurisdiction that
requires such information to be set forth on the face of a Uniform Commercial
Code financing statement, the Federal Taxpayer Identification Number of such
Loan Party or (v) in any other information relating to any Loan Party that would
require any steps to be taken to maintain a valid, legal and perfected security
interest in any Collateral.

(b)    At the time of delivery of financial statements pursuant to
Section 5.01(a), Holdings and the Borrower shall deliver to the Administrative
Agent completed Supplemental Perfection Certificates, signed by a Financial
Officer of either Holdings or the Borrower (i) setting forth the information
required pursuant to the Supplemental Perfection Certificate and indicating, in
a manner reasonably satisfactory to the Administrative Agent, any changes in
such information from the most recent Supplemental Perfection Certificates
delivered pursuant to this Section (or, prior to the first delivery of a
Supplemental Perfection Certificate, from the Perfection Certificate delivered
on the Initial Funding Date) or (ii) certifying that there has been no change in
such information from the most recent Supplemental Perfection Certificate
delivered pursuant to this Section (or, prior to the first delivery of a
Supplemental Perfection Certificate, from the Perfection Certificate delivered
on the Initial Funding Date). Supplemental Perfection Certificates shall be
delivered relating only to the US Obligations Loan Parties (other than the
Borrower and Aluminerie Lauralco, Sàrl), Loan Parties organized in Canada and
any other Loan Parties for which is it customary in such Loan Parties’
respective jurisdictions to deliver Supplemental Perfection Certificates on an
annual basis.

SECTION 5.04.    Maintenance of Properties. Each of Holdings and the Borrower
shall, and shall cause each Restricted Subsidiary to, maintain and keep its
material real properties in good working order and condition, except for
ordinary wear and tear and for any damage from casualty or condemnation, or
where the failure to maintain such properties would, individually or in the
aggregate, not reasonably be expected to result in a Material Adverse Effect;
provided, however, that nothing in this Section 5.04 shall prevent Holdings, the
Borrower or any Restricted Subsidiary, as

 

118



--------------------------------------------------------------------------------

applicable, from selling, abandoning or otherwise disposing of any of its
respective properties or discontinuing a part of its respective businesses from
time to time if, (i) in the judgment of such Person, such sale, abandonment,
disposition or discontinuance is advisable and (ii) in the case of a sale or
other disposition, is a transaction permitted under Section 6.05.

SECTION 5.05.    Obligations and Taxes. Each of Holdings and the Borrower shall,
and shall cause each Restricted Subsidiary to, pay its Indebtedness and other
obligations that, if not paid, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, and pay and discharge all material Taxes
upon or against it, or against its properties, and all material claims which
could reasonably be expected, if unpaid, to become a Lien upon its property
(other than a Lien permitted under Section 6.02), in each case prior to the date
on which penalties attach thereto, unless and to the extent that (a) any such
obligation, claim or Tax is being contested in good faith by appropriate
proceedings, (b) adequate reserves with respect thereto are maintained on the
applicable financial statements in accordance with GAAP, (c) such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation and (d) the failure to make payment pending
such contest would not reasonably be expected to result in a Material Adverse
Effect. The fiscal unity (fiscale eenheid) for Dutch corporate income tax
purposes, if any, shall consist of Dutch Loan Parties only, unless with the
prior written consent of the Administrative Agent.

SECTION 5.06.    Insurance. Each of Holdings and the Borrower shall, and shall
cause each Restricted Subsidiary to, insure and keep insured, in each case with
reputable insurance companies, so much of its respective material properties to
such an extent and against such risks, or in lieu thereof, in the case of
Holdings or the Borrower, maintain or cause to be maintained a system or systems
of self-insurance using an adequately capitalized captive insurance subsidiary,
(a) as is customary in the case of corporations engaged in the same or similar
business or having similar properties similarly situated and is considered
adequate by Holdings and the Borrower or (b) as may be otherwise required by
applicable law or any other Loan Document. Each such policy of liability or
casualty insurance maintained by or on behalf of Loan Parties will (a) in the
case of each liability insurance policy (other than workers’ compensation,
director and officer liability or other policies in which such endorsements are
not customary), name the Administrative Agent, on behalf of the Secured Parties,
as an additional insured thereunder, (b) in the case of each casualty insurance
policy, contain a lender’s loss payable clause or endorsement that names the
Administrative Agent, on behalf of the Secured Parties, as the lender’s loss
payee thereunder and (c) to the extent available from the applicable insurance
provider, provide for at least 30 days’ (or such shorter number of days as may
be agreed to by the Administrative Agent) prior written notice to the
Administrative Agent of any cancellation of such policy (it being understood and
agreed that the replacement of any insurance policy obtained by Alcoa or its
subsidiaries with an insurance policy obtained by Holdings, the Borrower or any
Subsidiaries in the context of the Spin-Off shall not be deemed to be such a
cancellation and no notice shall be required to be delivered by the applicable
insurer with respect thereto). With respect to each Mortgaged Property located
in a US Jurisdiction that is located in an area determined by

 

119



--------------------------------------------------------------------------------

the Federal Emergency Management Agency to have special flood hazards, the
applicable Loan Party will obtain (in the case of each Mortgaged Property listed
on Schedule 1.02, not later than the later of (x) the date on which a Mortgage
for such Mortgaged Property is executed and delivered to the Administrative
Agent and (y) the Initial Funding Date, unless otherwise agreed by the
Administrative Agent in its sole discretion), and will maintain, with reputable
insurance companies, such flood insurance as is required under applicable law,
including Regulation H of the Board (including polices of such insurance). The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained. The
provisions of this Section are subject to the penultimate paragraph of
Section 4.02.

SECTION 5.07.    Existence; Businesses and Properties. (a) Each of Holdings and
the Borrower shall, and shall cause each Restricted Subsidiary to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence in its jurisdiction of organization, except as
otherwise expressly permitted under Section 6.03.

(b)    Each of Holdings and the Borrower shall, and shall cause each Restricted
Subsidiary to, do or cause to be done all things necessary to obtain, preserve,
renew, extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business as its Board of Directors shall
determine in its judgment (except for the abandonment of patent, copyrights and
trademarks that are no longer used or useful, or economically practicable to
maintain).

SECTION 5.08.    Maintenance of Ratings. Holdings and the Borrower will use
commercially reasonable efforts to maintain continuously in effect a public
corporate rating and a corporate rating from S&P and a corporate family rating
from Moody’s, in each case in respect of Holdings.

SECTION 5.09.    Books and Records; Inspection and Audit Rights. Each of
Holdings and the Borrower shall, and shall cause each Restricted Subsidiary to,
keep proper books of record and account in which full, true and correct entries,
in all material respects, in conformity with GAAP and all Requirements of Law
are made of all dealings and transactions in relation to its business and
activities. Each of Holdings and the Borrower shall, and shall cause each
Restricted Subsidiary to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times (during normal business
hours) and as often as reasonably requested; provided, however, that, excluding
any such visits and inspections during the continuation of an Event of Default,
(a) only the Administrative Agent, acting individually or on behalf of the
Lenders, may exercise rights under this Section and (b) the Administrative Agent
shall not exercise the rights under this Section more often than one time during
any calendar year. Notwithstanding anything to the contrary in this
Section 5.09, none of Holdings, the Borrower or any Restricted Subsidiary will
be required to disclose, permit the inspection, examination or making copies or
abstracts of,

 

120



--------------------------------------------------------------------------------

or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives) is prohibited by law or any binding agreement or
(iii) is subject to an attorney-client or similar privilege or constitutes
attorney work product.

SECTION 5.10.    Compliance with Laws. (a) Each of Holdings and the Borrower
shall, and shall cause each Restricted Subsidiary to, comply with all
Requirements of Law with respect to it or its property, such that no failure so
to comply, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

(b)    Holdings and the Borrower shall maintain in effect and enforce policies
and procedures reasonably designed to promote compliance by Holdings, the
Borrower, the Subsidiaries and the respective directors, officers, employees and
agents (to the extent such agents are working on behalf of Holdings, the
Borrower or any of the Subsidiaries) of the foregoing with Anti-Corruption Laws
and applicable Sanctions.

(c)    Each Borrower shall comply in all material respects with the applicable
provisions of ERISA and all other related applicable laws and furnish to the
Administrative Agent and each Lender (i) as soon as possible, and in any event
within 30 days after such Borrower or any ERISA Affiliate either knows or has
reason to know that any ERISA Event has occurred that alone or together with any
other ERISA Event would reasonably be expected to result in liability of such
Borrower to the PBGC in an aggregate amount exceeding $50,000,000, a statement
of a Financial Officer setting forth details as to such ERISA Event and the
action proposed to be taken with respect thereto, together with a copy of the
notice, if any, of such ERISA Event given to the PBGC or other Governmental
Authority, (ii) promptly after receipt thereof, a copy of any notice such
Borrower or any ERISA Affiliate may receive from the PBGC or other Governmental
Authority relating to the intention of the PBGC or other Governmental Authority
to terminate any Plan or Plans (other than a Plan maintained by an ERISA
Affiliate which is considered an ERISA Affiliate only pursuant to subsection
(m) or (o) of Section 414 of the Code), or any Foreign Plan or Foreign Plans, or
to appoint a trustee to administer any Plan or Plans, or any Foreign Plan or
Foreign Plans, (iii) within 10 days after the due date for filing with the PBGC
pursuant to Section 412(n) of the Code of a notice of failure to make a required
installment or other payment with respect to a Plan, a statement of a Financial
Officer setting forth details as to such failure and the action proposed to be
taken with respect thereto, together with a copy of such notice given to the
PBGC and (iv) promptly and in any event within 30 days after receipt thereof by
such Borrower or any ERISA Affiliate from the sponsor of a Multiemployer Plan, a
copy of each notice received by such Borrower or ERISA Affiliate concerning
(A) the imposition of Withdrawal Liability in excess of $50,000,000, or (B) a
determination that a Multiemployer Plan is, or is expected to be, terminated or
in reorganization, in each case within the meaning of Title IV of ERISA, if such
termination or reorganization would reasonably be expected to result, alone or
with any other such termination or reorganization, in increases in excess of
$50,000,000 in the contributions required to be made to the relevant Plan or
Plans.

 

121



--------------------------------------------------------------------------------

SECTION 5.11.    Use of Proceeds and Letters of Credit. (a) The proceeds of the
Loans made on the Initial Funding Date will be used solely for the payment of
(i) first, Transaction Costs and (ii) second, to the extent of the remaining
proceeds thereof, working capital and other general corporate purposes of
Holdings, the Borrower and the Restricted Subsidiaries. The proceeds of the
Loans drawn after the Initial Funding Date, as well as any Incremental Extension
of Credit (unless otherwise provided in the applicable Incremental Facility
Amendment), will be used solely for working capital and other general corporate
purposes (including Permitted Acquisitions) of Holdings, the Borrower and the
Restricted Subsidiaries. No part of the proceeds of any Loan will be used in
violation of the representation set forth in Section 3.16. Letters of Credit
will be issued only to support obligations of Holdings, the Borrower and the
Restricted Subsidiaries incurred in the ordinary course of business; provided
that US Letters of Credit will be issued only to support the obligations of
Holdings or any Domestic Subsidiary.

(b)    The Borrower will not request any Borrowing or Letter of Credit, and
neither Holdings nor the Borrower shall use, and each shall procure that the
Subsidiaries shall not use, the proceeds of any Borrowing or any Letter of
Credit, or make the proceeds thereof available to any other Person, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating the activities of or any transaction with any
Sanctioned Person or in any Sanctioned Country except to the extent permissible
for a Person required to comply with Sanctions or (iii) in any manner that would
result in a violation of any Sanctions applicable to any party hereto (including
any Person participating in the Borrowings or Letters of Credit, whether as
underwriter, advisor, investor, or otherwise).

SECTION 5.12.    Additional Subsidiaries. If any additional Subsidiary (other
than any Subsidiary that is not a Designated Subsidiary pursuant to clauses
(b) and (f) of such definition) is formed or acquired after the Initial Funding
Date (or any Subsidiary becomes a Designated Subsidiary), then the Borrower
shall, as promptly as practicable and, in any event, within 30 days (in the case
of a Domestic Subsidiary) or 60 days (in the case of a Foreign Subsidiary), or
such longer period as the Administrative Agent may, in its sole discretion,
agree to in writing) after such Subsidiary is formed or acquired (or any
Subsidiary becomes a Designated Subsidiary), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is or becomes a Designated Subsidiary) and
with respect to any Equity Interest in or Indebtedness of such Subsidiary owned
by or on behalf of any Loan Party (consistent with the definition of “Collateral
and Guarantee Requirement” and the Guaranty and Security Principles).

SECTION 5.13.    Further Assurances. (a) Each of Holdings and the Borrower
shall, and shall cause each other Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings with respect to Mortgaged Property, mortgages, deeds of trust
and other documents), that may

 

122



--------------------------------------------------------------------------------

be required under any applicable law, or that the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties
and in each case subject to the Guaranty and Security Principles. Each of
Holdings and the Borrower also agrees to provide to the Administrative Agent,
from time to time upon reasonable request, evidence reasonably satisfactory to
the Administrative Agent as to the perfection and priority of the Liens created
or intended to be created by the Security Documents.

(b)    Subject to the Guaranty and Security Principles, if any material assets
(including Material Real Property, but excluding (A) any Excluded Assets and
(B) any material assets owned by Alcoa on the Effective Date (other than any
real property set forth on Schedule 1.02) that are transferred to or acquired by
Holdings, the Borrower or any Restricted Subsidiary by or from Alcoa in
connection with the Spin-Off on or prior to the Initial Funding Date) are
acquired by Holdings, the Borrower or any Subsidiary Loan Party after the
Effective Date (other than assets constituting Collateral under the Security
Documents that become subject to the Lien created by such Security Document upon
acquisition thereof), the Borrower shall notify the Administrative Agent and the
Lenders thereof, and, if requested by the Administrative Agent or the Required
Lenders, Holdings and the Borrower shall, following the Initial Funding Date,
cause such assets to be subjected to a Lien securing the Global Secured
Obligations or US Secured Obligations, as applicable (subject to any exceptions
provided for herein or under the Security Documents and consistent with the
definition of “Collateral and Guarantee Requirement” and the Guaranty and
Security Principles) and will take, and cause the Subsidiary Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (a) of this Section, all at the expense of the Loan
Parties. With respect to any Material Real Property, the applicable Loan Party
shall deliver to the Administrative Agent the items set forth under subclause
(e) of the definition of “Collateral and Guarantee Requirement” within ninety
(90) days (or such longer period as the Administrative Agent may agree in its
reasonable discretion) of the acquisition of such Material Real Property.

(c)    If the average daily balance for any calendar month, as of the end of
such calendar month, for all deposit accounts of Loan Parties (other than
concentration accounts, investment accounts, accounts already subject to a
perfected security interest in favor of the Administrative Agent on behalf of
the Secured Parties and accounts falling under clause (a), (c), (d) or (e) of
the definition of Excluded Deposit Accounts) exceeds $30,000,000, then, within
ten (10) Business Days of the end of such calendar month, the Borrower shall
notify the Administrative Agent in writing of such excess. Subject to the
Guaranty and Security Principles and upon the Administrative Agent’s request
following receipt of such notice, the Borrower shall, or shall cause the
applicable Loan Party to, enter into one or more Control Agreements with respect
to one or more deposit accounts (which accounts shall cease to be Excluded
Deposit Accounts), to be selected at the Borrower’s discretion, in form and
substance reasonably satisfactory to the Administrative Agent, within sixty
(60) days of the date such notice must be sent (or such later date as agreed to
by the Administrative Agent), such that the average daily balance for the
remaining deposit accounts of the Loan Parties (other than concentration
accounts,

 

123



--------------------------------------------------------------------------------

investment accounts, accounts already subject to a perfected security interest
in favor of the Administrative Agent on behalf of the Secured Parties and
accounts falling under clause (a), (c), (d) or (e) of the definition of Excluded
Deposit Accounts) for the calendar month, as of the end of such calendar month,
following the effectiveness of any such Control Agreements does not exceed
$30,000,000.

SECTION 5.14.    [Reserved].

SECTION 5.15.    Designation of Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(a) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing or would result from such
designation and (b) immediately after giving effect to such designation,
Holdings shall be in compliance on a Pro Forma Basis with the covenants set
forth in Sections 6.12 and 6.13 recomputed as of the last day of the most
recently ended fiscal quarter of Holdings. The Borrower may not designate a
Restricted Subsidiary as an Unrestricted Subsidiary if, at the time of such
designation (and, thereafter, any Unrestricted Subsidiary shall cease to be an
Unrestricted Subsidiary automatically if) such Restricted Subsidiary or any of
its subsidiaries is a “restricted subsidiary” or a “guarantor” (or any similar
designation) for any Material Indebtedness. The designation of any Subsidiary as
an Unrestricted Subsidiary shall constitute an Investment by the parent company
of such Subsidiary therein under Section 6.04 at the date of designation in an
amount equal to the net book value of such parent company’s Investment therein.
Any Subsidiary Loan Party that is designated as an Unrestricted Subsidiary
shall, upon effectiveness of such designation, cease to be a Loan Party and
shall automatically be released from any guarantee and collateral obligations.
The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary, and the making of an Investment by such Subsidiary in
any Investments of such Subsidiary, in each case existing at such time. Prior to
any designation made in accordance with this Section, the Borrower shall deliver
to the Administrative Agent a certificate of a Financial Officer certifying that
the designation satisfies the applicable conditions set forth in this Section
and setting forth reasonably detailed calculations demonstrating compliance with
clause (b) of the first sentence of this Section.

SECTION 5.16.    Post-Initial Funding Date Matters. (a) Within one Business Day
after the Initial Funding Date the Spin-Off shall be consummated.

(b)    As promptly as practicable after the Initial Funding Date, Holdings and
the Borrower shall, and shall cause each other Loan Party to, deliver all Loan
Documents and other documents or instruments that would have been required to be
delivered on the Initial Funding Date but for the penultimate paragraph of
Section 4.02, in each case except to the extent otherwise agreed by the
Administrative Agent pursuant to its authority as set forth in the definition of
the term “Collateral and Guarantee Requirement”; provided that in any event, the
foregoing requirement shall be satisfied (i) within 90 days of the Initial
Funding Date, to the extent relating to (A) any Collateral in any US
Jurisdiction or (B) the delivery of evidence that the insurance required by

 

124



--------------------------------------------------------------------------------

Section 5.06 or any Security Document is in effect, (ii) within 120 days of the
Initial Funding Date, to the extent relating to any Collateral or guarantee in
any other jurisdiction and (iii) notwithstanding the foregoing clauses (i) and
(ii), within 10 Business Days following the Initial Funding Date, to the extent
relating to any Equity Interests of any AWAC Parent (or, in each case of (i),
(ii) and (iii), within such longer period as the Administrative Agent may
reasonably agree to in writing).

ARTICLE VI

NEGATIVE COVENANTS

From and including the Initial Funding Date and until the Commitments shall have
expired or been terminated, the principal of and interest on each Loan and all
fees payable hereunder shall have been paid in full, all Letters of Credit shall
have expired or been terminated, or shall have been cash collateralized or
backstopped (in each case, in a manner satisfactory to each applicable Issuer),
and all Reimbursement Obligations shall have been reimbursed, each of Holdings
and the Borrower covenants and agrees with each Lender that:

SECTION 6.01.    Indebtedness; Certain Equity Securities. (a) Neither Holdings
nor the Borrower shall, nor shall Holdings or the Borrower permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

(i)    Indebtedness created hereunder and under the other Loan Documents
(including any Indebtedness incurred pursuant to Section 2.24);

(ii)    (A) the Senior Unsecured Debt in an aggregate principal amount not to
exceed $1,500,000,000 and (B) Refinancing Indebtedness in respect of Senior
Unsecured Debt issued pursuant to clause (A) above or Refinancing Indebtedness
incurred pursuant to this clause (B) (it being understood and agreed that, for
purposes of this Section, any Indebtedness that is incurred for the purpose of
repurchasing or redeeming any Senior Unsecured Debt (or any Refinancing
Indebtedness in respect thereof (or Refinancing Indebtedness in respect of any
Refinancing Indebtedness) shall, if otherwise meeting the requirements set forth
above and in the definition of the term “Refinancing Indebtedness”, be deemed to
be Refinancing Indebtedness in respect of the Senior Unsecured Debt (or
Refinancing Indebtedness), and shall be permitted to be incurred and be in
existence, notwithstanding that the proceeds of such Refinancing Indebtedness
shall not be applied to make such repurchase or redemption of the Senior
Unsecured Debt (or Refinancing Indebtedness) immediately upon the incurrence
thereof, if (1) the proceeds of such Refinancing Indebtedness are applied to
make such repurchase or redemption not later than 120 days following the date of
the incurrence thereof and (2) at all times pending such application all the
proceeds of such Refinancing Indebtedness are held in an account with the
Administrative Agent, subject to its exclusive dominion and control, including
the exclusive right of withdrawal, as collateral for the payment and performance
of the obligations of

 

125



--------------------------------------------------------------------------------

the Borrower under this Agreement (with the Administrative Agent hereby agreeing
that it shall permit the Borrower to withdraw funds from such account upon
request if (x) at the time thereof, no Event of Default shall have occurred and
be continuing, (y) immediately following such withdrawal, such funds shall be
applied to make any such repurchase or redemption of the Senior Unsecured Debt
or to repay any such Refinancing Indebtedness and (z) the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer as to
the matters set forth in the preceding clauses (x) and (y)); provided that,
immediately after giving effect to any incurrence of Indebtedness in accordance
with this clause (ii), the aggregate principal amount of Indebtedness incurred
in accordance with this clause (ii), together with the aggregate principal
amount of Indebtedness incurred in accordance with clause (iv) of this
Section 6.01(a), shall not exceed $1,750,000,000 at any time outstanding;

(iii)    Indebtedness existing on the Amendment Effective Date and set forth on
Schedule 6.01 (including Indebtedness of Alcoa set forth on Schedule 6.01 that
will become an obligation of Holdings, the Borrower or any Restricted
Subsidiary) and any Refinancing Indebtedness in respect thereof;

(iv)    Other Permitted Initial Funding Date Indebtedness and any Refinancing
Indebtedness in respect thereof; provided that, immediately after giving effect
to any incurrence of Indebtedness in accordance with this clause (iv), the
aggregate principal amount of Indebtedness incurred in accordance with this
clause (iv), together with the aggregate principal amount of Indebtedness
incurred in accordance with clause (ii) of this Section 6.01(a), shall not
exceed $1,750,000,000;

(v)    Indebtedness of Holdings to the Borrower or any Restricted Subsidiary, of
the Borrower to Holdings or any Restricted Subsidiary and of any Restricted
Subsidiary to Holdings, the Borrower or any other Restricted Subsidiary;
provided that (A) Indebtedness of any Restricted Subsidiary that is not a Loan
Party to Holdings, the Borrower or any Subsidiary Loan Party shall be subject to
Section 6.04 and (B) Indebtedness of the Borrower or Holdings or any Subsidiary
Loan Party to any Restricted Subsidiary that is not a Subsidiary Loan Party
shall be unsecured and subordinated to the Secured Obligations on the terms set
forth in the Global Intercompany Note;

(vi)    Guarantees by Holdings of Indebtedness of the Borrower or any Restricted
Subsidiary, by the Borrower of Indebtedness of Holdings or any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of Holdings, the
Borrower or any other Restricted Subsidiary; provided that (A) the Indebtedness
so Guaranteed is permitted by this Section (other than clause (a)(iii), (a)(iv)
or (a)(viii)), (B) Guarantees by Holdings, the Borrower or any Subsidiary Loan
Party of Indebtedness of any Restricted Subsidiary that is not a Loan Party
shall be subject to Section 6.04, (C) Guarantees permitted under this
clause (vi) shall be subordinated to the Secured Obligations of Holdings, the
Borrower or the applicable Restricted Subsidiary, as the case may be, to the
same extent and on

 

126



--------------------------------------------------------------------------------

the same terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations and (D) none of the Senior Unsecured Debt shall be Guaranteed by any
Subsidiary unless such Subsidiary is a Loan Party that has Guaranteed the
Secured Obligations pursuant to, and with respect to the portion thereof as may
be required by, the Security Documents;

(vii)    (A) Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
incurred to finance the acquisition, construction, lease or improvement of any
fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed by Holdings, the Borrower or any Restricted Subsidiary in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof; provided that such Indebtedness is
incurred prior to or within 270 days after such acquisition or lease or the
completion of such construction or improvement, and (B) Refinancing Indebtedness
in respect of Indebtedness incurred or assumed pursuant to clause (A) above;
provided further that, immediately after giving effect to any incurrence of
Indebtedness in accordance with this clause (vii), the aggregate outstanding
principal amount of Indebtedness incurred in accordance with this clause (vii)
shall not exceed the greater of (x) $350,000,000 and (y) 2.0% of Consolidated
Total Assets as of the last day of the fiscal quarter of Holdings most recently
ended;

(viii)    (A) Indebtedness of any Person (other than an Unrestricted Subsidiary)
that becomes a Restricted Subsidiary (or of any Person (other than an
Unrestricted Subsidiary) not previously a Restricted Subsidiary that is merged
or consolidated with or into Holdings, the Borrower or a Restricted Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person (other than an Unrestricted Subsidiary) that is assumed by Holdings,
the Borrower or any Restricted Subsidiary in connection with an acquisition of
assets by the Borrower or such Restricted Subsidiary in a Permitted Acquisition
or any other Investments not prohibited under Section 6.04; provided that such
Indebtedness exists at the time such Person becomes a Restricted Subsidiary (or
is so merged or consolidated) or such assets are acquired and is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary (or such merger or consolidation) or such assets being acquired, and
(B) Refinancing Indebtedness in respect of Indebtedness assumed pursuant to
clause (A) above or Refinancing Indebtedness incurred pursuant to this clause
(B); provided further that immediately after giving effect to any incurrence of
Indebtedness in accordance with this clause (viii)(A), (I) Holdings is in
compliance with the covenant contained in Section 6.12, recomputed on a Pro
Forma Basis after giving effect to the incurrence of such Indebtedness as of the
last day of the most recently ended fiscal quarter of Holdings and (II) the
Leverage Ratio, calculated on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness as of the last day of the most recently ended
fiscal quarter of Holdings, is less than 2.00 to 1.00;

 

127



--------------------------------------------------------------------------------

(ix)    Indebtedness owed to any Person (including obligations in respect of
letters of credit, bank guarantees and similar instruments for the benefit of
such Person) providing workers’ compensation, health, disability or other
employee benefits or property, casualty or liability insurance, pursuant to
reimbursement or indemnification obligations to such Person, in each case
incurred in the ordinary course of business;

(x)     Indebtedness (i) owed to any Person (including obligations in respect of
letters of credit, bank guarantees and similar instruments for the benefit of
such Person) in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, performance and completion guarantees and similar obligations (other than
in respect of other Indebtedness), in each case provided in the ordinary course
of business, or in respect of any governmental requirement, including in
relation to a governmental requirement to provide a guarantee or bond, and
(ii) incurred as an account party in respect of trade or commercial letters of
credit, bank guarantees and similar instruments in favor of suppliers or trade
creditors issued or incurred in the ordinary course of business or consistent
with industry practice, provided that such Indebtedness under this clause
(x)(ii) is repaid or otherwise satisfied within six months;

(xi)     Indebtedness in respect of Hedging Agreements and Commercial Agreements
(in each case, including any Back to Back Arrangements) permitted by
Section 6.07;

(xii)     Indebtedness owed in respect of any (i) employee credit or purchase
card programs or (ii) overdrafts and related liabilities arising from treasury,
depositary and cash management services or in connection with any automated
clearinghouse transfers of funds; provided that, in the case of clause (ii),
such Indebtedness shall be repaid in full within ten (10) Business Days of the
incurrence thereof;

(xiii)    Indebtedness in respect of judgments that do not constitute an Event
of Default under clause (l) of Article VII;

(xiv)    other Indebtedness in an aggregate principal amount not exceeding the
greater of (A) $1,000,000,000 and (B) 6.0% of Consolidated Total Assets as of
the last day of the fiscal quarter of Holdings most recently ended; provided
that the aggregate principal amount of Indebtedness of the Restricted
Subsidiaries that are not Loan Parties permitted by this clause (xiv) shall not
exceed the greater of (1) $150,000,000 and (2) 1.0% of Consolidated Total Assets
as of the last day of the fiscal quarter of Holdings most recently ended;

(xv)     [reserved];

(xvi)    the Ma’aden Guarantees and any extension, renewal or refinancing in
respect thereof (the “Refinancing Ma’aden Guarantees”), provided that (A) the
aggregate amount guaranteed by the Refinancing Ma’aden

 

128



--------------------------------------------------------------------------------

Guarantees (including, for the avoidance of doubt, any interest payments or
other payment obligations related to the Ma’aden Indebtedness guaranteed
thereby) shall not exceed 110% of the aggregate principal amount guaranteed by
the Ma’aden Guarantees as of the Effective Date and (B) the terms and conditions
(but excluding as to subordination, interest rate (including whether such
interest is payable in cash or in kind), rate floors, fees, discount and
redemption premium) of the Ma’aden Indebtedness guaranteed by the Refinancing
Ma’aden Guarantees shall not be, taken as a whole, materially less favorable to
Holdings or the Borrower than the terms and conditions of the Ma’aden
Indebtedness guaranteed by the Ma’aden Guarantees as of the Effective Date,
provided, further, that, subject to the foregoing clauses (A) and (B), any
novation of the Alcoa Ma’aden Guarantees to Holdings or the Borrower shall be
permitted;

(xvii)    Indebtedness in the form of purchase price adjustments, earnouts,
indemnification obligations, non-competition agreements or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition or other Investment not
prohibited by Section 6.04;

(xviii)    Indebtedness in the form of (x) Guarantees of loans and advances
permitted by Section 6.04(g) and (y) reimbursements owed to officers, directors,
consultants and employees in the ordinary course of business;

(xix)    Indebtedness incurred pursuant to Permitted Receivables Facilities;
provided that the Attributable Receivables Indebtedness thereunder shall not,
together with the aggregate face amount of Receivables sold for the period of
the most recently ended four consecutive quarters pursuant to Factoring
Transactions under Section 6.05(c)(ii), exceed at any time outstanding
$150,000,000;

(xx)     all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in the clauses of this paragraph (a);

(xxi)    Indebtedness representing deferred compensation payable to directors,
officers or employees of Holdings, the Borrower or any Subsidiary incurred in
the ordinary course of business;

(xxii)    Indebtedness incurred pursuant to letters of credit issued by any
Person for the account of any Loan Party, provided that the aggregate principal
amount of Indebtedness permitted by this clause (xxii) shall not exceed
$150,000,000;

(xxiii)    Indebtedness incurred pursuant to letters of credit or bank
guarantees issued by any Person for the account of any Restricted Subsidiary
that is not a Loan Party, provided that the aggregate principal amount of
Indebtedness permitted by this clause (xxiii) shall not exceed $250,000,000;

 

129



--------------------------------------------------------------------------------

(xxiv)    Pension Refinancing Debt in an aggregate principal amount such that,
after giving effect to such incurrence, the Aggregate Incremental Leverage Ratio
Cap will not be exceeded; and

(xxv)    Indebtedness (including guarantees) arising as a result of a fiscal
unity (fiscale eenheid) for Dutch corporate income tax purposes.

(b)    Notwithstanding anything to the contrary in paragraph (a) of this
Section, neither Holdings nor the Borrower shall permit any Specified Company to
create, incur, assume or permit to exist any Indebtedness owing to a Person that
is not Holdings, the Borrower or any Restricted Subsidiary, except trade
obligations and Indebtedness that are, in the aggregate, immaterial to each
Specified Company, as applicable, and, in each case, incurred in the ordinary
course of business.

(c)    Notwithstanding anything to the contrary in paragraph (a) of this
Section, neither Holdings nor the Borrower shall permit any Icelandic Subsidiary
Loan Party or Spanish Subsidiary Loan Party to create, incur, assume or permit
to exist any Indebtedness owing to a Person that is not Holdings, the Borrower
or any Restricted Subsidiary, except (i) trade obligations incurred in the
ordinary course of business and (ii) Indebtedness existing on the Amendment
Effective Date as disclosed to the Administrative Agent and any Refinancing
Indebtedness in respect thereof.

SECTION 6.02.    Liens. (a) Neither Holdings nor the Borrower shall, nor shall
Holdings or the Borrower permit any Restricted Subsidiary to, create, incur,
assume or permit to exist any Lien on any asset or revenues now owned or
hereafter acquired by it, except:

(i)    Liens created under the Loan Documents and any Liens on cash or deposits
granted in favor of any Issuer to cash collateralize any Defaulting Lender’s
participation in Letters of Credit or other obligations in respect of Letters of
Credit, in each case as contemplated by this Agreement;

(ii)    Permitted Encumbrances;

(iii)    any Lien on any asset of Holdings, the Borrower or any Restricted
Subsidiary existing on the Amendment Effective Date and, to the extent the
outstanding principal amount of the obligations secured thereby exceeds
$3,000,000, set forth in Schedule 6.02; provided that (A) such Lien shall not
apply to any other asset of Holdings, the Borrower or any Restricted Subsidiary
(other than assets financed by the same financing source pursuant to the same
financing scheme in the ordinary course of business) and (B) such Lien shall
secure only those obligations that it secures on the Amendment Effective Date
and extensions, renewals, replacements and refinancings thereof so long as the
principal amount of such extensions, renewals, replacements and refinancings
does not exceed the principal amount of the obligations being extended, renewed,
replaced or refinanced or, in the case of any such obligations constituting

 

130



--------------------------------------------------------------------------------

Indebtedness, that are permitted under Section 6.01(a)(iii) as Refinancing
Indebtedness in respect thereof;

(iv)    Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Borrower or any Restricted Subsidiary; provided that (A) such
Liens secure Indebtedness incurred to finance such acquisition, construction or
improvement and permitted by clause (vii)(A) of Section 6.01(a) or any
Refinancing Indebtedness in respect thereof permitted by clause (vii)(B) of
Section 6.01(a), (B) such Liens and the Indebtedness secured thereby are
incurred prior to or within 270 days after such acquisition or the completion of
such construction or improvement (provided that this clause (B) shall not apply
to any Refinancing Indebtedness permitted by clause (vii)(B) of Section 6.01(a)
or any Lien securing such Refinancing Indebtedness), (C) the Indebtedness
secured thereby does not exceed the lesser of the cost of acquiring,
constructing or improving such fixed or capital asset or, in the case of
Indebtedness permitted by clause (vii)(A) of Section 6.01(a), its fair market
value at the time such security interest attaches, and in any event, immediately
after giving effect to the incurrence of any Lien in accordance with this clause
(iv), the aggregate outstanding principal amount of such Indebtedness does not
exceed the greater of (1) $350,000,000 and (2) 2.0% of Consolidated Total Assets
as of the last day of the fiscal quarter of Holdings most recently ended and
(D) such Liens shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary (except assets financed by the same financing
source pursuant to the same financing scheme in the ordinary course of
business);

(v)    any Lien existing on any asset of any Person (other than an Unrestricted
Subsidiary) prior to the acquisition of such asset by the Borrower or any
Restricted Subsidiary or existing on any asset of any Person (other than an
Unrestricted Subsidiary) that becomes a Restricted Subsidiary (or of any Person
(other than an Unrestricted Subsidiary) not previously a Restricted Subsidiary
that is merged or consolidated with or into the Borrower or any Restricted
Subsidiary in a transaction permitted hereunder) after the date hereof prior to
the time such Person becomes a Restricted Subsidiary (or is so merged or
consolidated); provided that (A) such Lien is not created in contemplation of or
in connection with such acquisition or such Person becoming a Restricted
Subsidiary (or such merger or consolidation), (B) such Lien shall not apply to
any other asset of Holdings, the Borrower or any Restricted Subsidiary (other
than (x) assets financed by the same financing source pursuant to the same
financing scheme in the ordinary course of business and (y) in the case of any
such merger or consolidation, the assets of any special purpose merger
Subsidiary that is a party thereto) and (C) such Lien shall secure only those
obligations that it secures on the date of such acquisition or the date such
Person becomes a Restricted Subsidiary (or is so merged or consolidated) and
extensions, renewals, replacements and refinancings thereof so long as the
principal amount of such extensions, renewals, replacements and refinancings
does not exceed the principal amount of the obligations being extended, renewed,
replaced or refinanced or, in

 

131



--------------------------------------------------------------------------------

the case of any such obligations constituting Indebtedness, that are permitted
under clause (viii) of Section 6.01(a) as Refinancing Indebtedness in respect
thereof;

(vi)    in connection with the sale or transfer of any Equity Interests or other
assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(vii)    in the case of (A) any Restricted Subsidiary that is not a wholly owned
Subsidiary or (B) the Equity Interests in any Person other than the Borrower
that is not a Restricted Subsidiary, any encumbrance or restriction, including
any put and call arrangements, related to Equity Interests in such Restricted
Subsidiary or such other Person set forth in the organizational documents of
such Restricted Subsidiary or such other Person or any related joint venture,
shareholders’ or similar agreement;

(viii)    Liens solely on any cash earnest money deposits, escrow arrangements
or similar arrangements made by the Borrower or any Restricted Subsidiary in
connection with any letter of intent or purchase agreement for a Permitted
Acquisition or other transaction permitted hereunder;

(ix)    Liens granted by a Restricted Subsidiary that is not a Loan Party in
respect of (i) Hedging Agreements and Commercial Agreements, and
(ii) Indebtedness permitted to be incurred by such Restricted Subsidiary under
Section 6.01;

(x)    Liens on any property of (A) any Loan Party in favor of any other Loan
Party and (B) any Restricted Subsidiary that is not a Loan Party in favor of
Holdings, the Borrower or any Restricted Subsidiary;

(xi)    to the extent constituting Liens, any restrictions contemplated by the
Effective Date Spin-Off Documents and the Permitted Specified Transactions;

(xii)    Liens not otherwise permitted by this Section to the extent that,
immediately after giving effect to the incurrence thereof, the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$300,000,000; provided that Liens pursuant to this clause (xii) shall not be on
any assets of an Icelandic Subsidiary Loan Party or Spanish Subsidiary Loan
Party, or on the Equity Interests of Alcoa Norway ANS;

(xiii)    Liens on Permitted Receivables Facility Assets securing Indebtedness
arising under Permitted Receivables Facilities and Liens on deposit accounts of
any Receivables Entity in connection with a Permitted Receivables Facility;

(xiv)    Liens to secure letters of credit issued by any Person other than in a
capacity as an Issuer under this Agreement for the account of Holdings, the

 

132



--------------------------------------------------------------------------------

Borrower or a Subsidiary; provided that (i) the aggregate principal amount of
Indebtedness secured thereby does not exceed $150,000,000, (ii) such Person
enters into a customary intercreditor agreement that is reasonably satisfactory
to the Administrative Agent and (iii) Liens pursuant to this clause (xiv) shall
not apply to any assets of an Icelandic Subsidiary Loan Party or Spanish
Subsidiary Loan Party, or on the Equity Interests of Alcoa Norway ANS; and

(xv)    Liens arising as a result of a fiscal unity (fiscale eenheid) for Dutch
tax purposes.

SECTION 6.03.    Fundamental Changes. (a) Neither Holdings nor the Borrower
shall, nor shall they permit any Restricted Subsidiary to, consolidate or merge
with or into any other Person, or permit any other Person to consolidate or
merge with or into it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing,

(i)     any Person may merge into or consolidate with Holdings or with the
Borrower in a transaction in which Holdings or the Borrower is the surviving
entity or the surviving entity (the “Successor Entity”) (A) is organized under
the laws of (1) in the case of a merger or consolidation with Holdings, the
United States, any State thereof or the District of Columbia and (2) in the case
of a merger of consolidation with the Borrower, the Netherlands, (B) expressly
assumes Holdings’s or the Borrower’s, as applicable, obligations under this
Agreement and the other Loan Documents to which such Loan Party is a party
pursuant to a supplement hereto or thereto, as applicable, in form and substance
reasonably satisfactory to the Administrative Agent, (C) each Subsidiary Loan
Party, unless it is the other party to such merger or consolidation, shall have
by a supplement to the Collateral Agreement and, if reasonably requested by the
Administrative Agent, each other Security Document to which such Subsidiary Loan
Party is a party confirmed that its obligations thereunder shall apply to the
Successor Entity’s obligations under this Agreement and (D) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger of
consolidation, shall have by an amendment to or restatement of the applicable
Mortgage confirmed that its obligations thereunder shall apply to the Successor
Entity’s obligations under this Agreement (it being understood that, if the
foregoing conditions in clauses (A) through (D) are satisfied, then the
Successor Entity will automatically succeed to, and be substituted for, Holdings
or the Borrower, as applicable, under this Agreement),

(ii)    any Person (other than Holdings or the Borrower) may merge into or
consolidate with any Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary and, if any party to such merger or
consolidation is a Subsidiary Guarantor, is a Subsidiary Guarantor,

(iii)    any Restricted Subsidiary may merge into or consolidate with any Person
(other than the Borrower) in a transaction permitted under Section 6.05 in

 

133



--------------------------------------------------------------------------------

which, after giving effect to such transaction, the surviving entity is not a
Restricted Subsidiary,

(iv)    any Restricted Subsidiary may liquidate or dissolve (A) if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders
and (B) if such Restricted Subsidiary is a Subsidiary Loan Party, if any assets
or business of such Restricted Subsidiary not otherwise disposed of or
transferred in accordance with this Section 6.03 or Section 6.05 or in the case
of any such business, discontinued, shall be transferred to, or otherwise owned
or conducted by, another Subsidiary Loan Party, after giving effect to such
liquidation or dissolution; provided that any such merger or consolidation
involving a Person that is not a wholly owned Restricted Subsidiary immediately
prior to such merger or consolidation shall not be permitted unless it is also
permitted by Section 6.04 and

(v)    Holdings, the Borrower and the Restricted Subsidiaries may consummate the
transactions comprising the Spin-Off in accordance with the Effective Date
Spin-Off Documents.

(b)    The Borrower shall not, and Holdings and the Borrower shall not permit
any Restricted Subsidiary to, engage to any material extent in any business
other than businesses of the type conducted by the Borrower and the Restricted
Subsidiaries as described in the Effective Date Form 10 and businesses
reasonably incidental, complementary or related thereto.

SECTION 6.04.    Investments. Neither Holdings nor the Borrower shall, nor shall
they permit any Restricted Subsidiary to make any Investment, except:

(a)    Permitted Investments;

(b)    Permitted Acquisitions; provided that the aggregate amount of cash
consideration paid in respect of any investment pursuant to this clause (b) that
is an investment by a Loan Party in the Equity Interests of any Person that does
not become a Subsidiary Loan Party or in assets not included in the Collateral
(to the extent such assets do not constitute Excluded Assets), shall not exceed,
at the time such investment is made and after giving effect thereto, the greater
of (x) $250,000,000 and (y) 1.5% of Consolidated Total Assets as of the last day
of the fiscal quarter of Holdings most recently ended;

(c)    (i) Investments existing on the Amendment Effective Date in Holdings, the
Borrower and the Restricted Subsidiaries, and (ii) other Investments existing on
the Amendment Effective Date and set forth on Schedule 6.04, and, in the case of
each of the foregoing clauses (i) and (ii), any modification, replacement
(including, in the case of any existing investment in the form of a guarantee,
with a letter of credit, bank guarantee or similar instrument), renewal,
reinvestment or extension thereof; provided that (x) the amount of the original
Investment is not increased except by

 

134



--------------------------------------------------------------------------------

the terms of such Investment or as otherwise permitted by this Section 6.04 and
(y) the terms of any such Investment are not otherwise modified from the terms
that are in effect as of the Amendment Effective Date in a manner that is
materially adverse to the Lenders (other than solely due to the replacement of
an existing Investment in the form of a guarantee with a letter of credit, bank
guarantee or similar instrument) unless otherwise permitted by this
Section 6.04, provided, further, that, subject to the foregoing clauses (x) and
(y), any novation to Holdings or the Borrower of such Investments that have been
made or incurred by Alcoa as of the date hereof shall be permitted;

(d)    Investments by Holdings in Equity Interests of the Borrower and by the
Borrower and the Restricted Subsidiaries in Equity Interests of any Restricted
Subsidiary; provided that (i) any such Equity Interests held by a Loan Party
shall be pledged in accordance with the requirements of the definition of the
term “Collateral and Guarantee Requirement” and Section 5.13, and (ii) the
aggregate amount of such Investments made by Loan Parties in Restricted
Subsidiaries that are not Loan Parties (together with outstanding intercompany
loans permitted under subclause (ii) of the proviso to clause (e) of this
Section and outstanding Guarantees permitted under the proviso to clause (f) of
this Section) shall not exceed, as of the date that any such investment is made,
the greater of (A) $50,000,000 and (B) 0.3% of Consolidated Total Assets
determined as of the last day of the fiscal quarter of Holdings most recently
ended (in each case determined without regard to any write-downs or write-offs),
provided that if any such Investment under this subclause (ii) is made for the
purpose of making an Investment permitted under clause (w) of this Section 6.04,
the amount available under this clause (d) shall not be reduced by the amount of
any such Investment, which reduces the basket under clause (w) of this
Section 6.04;

(e)    loans or advances made by Holdings or the Borrower to any Restricted
Subsidiary and made by any Restricted Subsidiary to the Borrower or any other
Restricted Subsidiary; provided that (i) any such loans and advances made by a
Loan Party shall be evidenced by a promissory note pledged pursuant to the
Collateral Agreement and (ii) the aggregate principal amount of such loans and
advances made by Loan Parties to Restricted Subsidiaries that are not Loan
Parties (together with Investments permitted under subclause (ii) of the proviso
to clause (d) of this Section and outstanding Guarantees permitted under the
proviso to clause (f) of this Section) shall not exceed, as of the date that any
such loan or advance is made, the greater of (A) $50,000,000 and (B) 0.3% of
Consolidated Total Assets determined as of the last day of the fiscal quarter of
Holdings most recently ended (in each case determined without regard to any
write-downs or write-offs), provided that any intercompany loans or advances
made by Alcoa Holland B.V. (including its successors, and any entity that is a
Loan Party that performs cash-pooling and cash management activities for
Holdings and its subsidiaries) to any Restricted Subsidiaries that are not Loan
Parties in connection with ordinary course cash management activities and having
a term not exceeding 90 days shall not be taken into account in the calculation
of any restriction or basket set forth in subclause (ii) of this
Section 6.04(e), provided, further that if any such Investment under this
subclause (ii) is made for the purpose of making an Investment, loan or advance
permitted under clause (w) of this Section 6.04, the amount available under this

 

135



--------------------------------------------------------------------------------

clause (e) shall not be reduced by the amount of any such Investment which
reduces the basket under clause (w) of this Section 6.04;

(f)    Guarantees of Indebtedness that is permitted under Section 6.01 and other
obligations, in each case of Holdings, the Borrower or any Restricted
Subsidiary; provided that the total of the aggregate principal amount of
Indebtedness and the aggregate amount of other obligations, in each case of
Restricted Subsidiaries that are not Loan Parties that is Guaranteed by any Loan
Party (together with Investments permitted under subclause (ii) of the proviso
to clause (d) of this Section and outstanding intercompany loans and advances
permitted under subclause (ii) to the proviso to clause (e) of this Section)
shall not exceed, as of the date that any such loan or Investment is made, the
greater of (A) $50,000,000 and (B) 0.3% of Consolidated Total Assets determined
as of the last day of the fiscal quarter of Holdings most recently ended (in
each case determined without regard to any write-downs or write-offs);

(g)    loans or advances to officers, directors, consultants or employees of
Holdings, the Borrower or any Restricted Subsidiary not exceeding $10,000,000 in
the aggregate principal amount outstanding at any time (determined without
regard to any write-downs or write-offs of such loans or advances);

(h)    payroll, travel and similar advances to cover matters that are expected
at the time of such advances ultimately to be treated as expenses of Holdings,
the Borrower or any Restricted Subsidiary for accounting purposes and that are
made in the ordinary course of business;

(i)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;

(j)    Investments in the form of Hedging Agreements or Commercial Agreements
(including any Back to Back Arrangements) permitted by Section 6.07;

(k)    Investments of any Person (other than an Unrestricted Subsidiary)
existing at the time such Person becomes a Restricted Subsidiary or consolidates
or merges with the Borrower or any Restricted Subsidiary so long as such
Investments were not made in contemplation of such Person becoming a Restricted
Subsidiary or of such consolidation or merger;

(l)    Investments resulting from pledges or deposits described in clause (c),
(d) or (o) of the definition of the term “Permitted Encumbrance”;

(m)    Investments made as a result of the receipt of noncash consideration from
a sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

(n)    Investments that result solely from the receipt by Holdings, the Borrower
or any Restricted Subsidiary from any of its subsidiaries of a dividend or other

 

136



--------------------------------------------------------------------------------

Restricted Payment in the form of Equity Interests, evidences of Indebtedness or
other securities (but not any additions thereto made after the date of the
receipt thereof);

(o)    receivables or other trade payables owing to the Borrower or a Restricted
Subsidiary if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided that such
trade terms may include such concessionary trade terms as the Borrower or any
Restricted Subsidiary deems reasonable under the circumstances;

(p)    Guarantees to insurers required in connection with worker’s compensation
and other insurance coverage arranged in the ordinary course of business;

(q)    Investments to the extent that payment for such Investments is made
solely with Qualified Equity Interests;

(r)    Investments effected in connection with (i) the Spin-Off as contemplated
by the Effective Date Spin-Off Documents and (ii) the Permitted Specified
Transactions;

(s)    other Investments by Holdings, the Borrower or any Restricted Subsidiary
(“Specified Investments”) in an aggregate amount, as valued at cost at the time
each such Specified Investment is made and including all related commitments for
future Specified Investments (and the principal amount of any Indebtedness that
is assumed or otherwise incurred in connection with such Investment), to the
extent (i) such Specified Investments are funded (or in the case of Guarantees,
deemed funded) from the proceeds of any dividends, returns on capital or returns
of capital received by Holdings, the Borrower or any Subsidiary Loan Party in
respect of any Restricted Subsidiary that is not a Loan Party, and (ii) such
Investments are made within 90 days of the receipt of such proceeds described in
subclause (i) of this clause (s);

(t)    mergers and consolidations permitted under Section 6.03 that do not
involve any Person other than the Borrower and Restricted Subsidiaries that are
wholly owned Restricted Subsidiaries;

(u)    customary Investments in connection with Permitted Receivables
Facilities;

(v)    Investments in connection with the Ma’aden Guarantees and the Refinancing
Ma’aden Guarantees;

(w)    other Investments by Holdings, the Borrower or any Restricted Subsidiary
in an aggregate amount, as valued at cost at the time each such Investment is
made and including all related commitments for future Investment (and the
principal amount of any Indebtedness that is assumed or otherwise incurred in
connection with such investment, loan or advance), not exceeding, at the time
such Investments are made and immediately after giving effect thereto, the sum
of (i) $400,000,000 and (ii) so long as no Event of Default has occurred and is
continuing or would result therefrom, the Available Amount at such time, for all
such Investments made or committed to be made

 

137



--------------------------------------------------------------------------------

from and after the Initial Funding Date plus, in each case of (i) and (ii), an
amount equal to any returns, profits, distributions and similar amounts or sale
proceeds actually received in cash in respect of any such Investments (which
amount shall not exceed the amount of such Investment valued at cost at the time
such Investment was made); provided that no Investment may be made under
subclause (ii) of this clause (w) other than Investments made by Holdings, the
Borrower or any Restricted Subsidiaries in or to AWAC Entities;

(x)    in any fiscal year, if the Consolidated Net Leverage Ratio as of the end
of the prior fiscal year is not greater than 1.30 to 1.00, any other Investments
by Holdings, the Borrower or any Restricted Subsidiary in an aggregate amount,
as valued at cost at the time each such Investment is made and including all
related commitments for future Investments (and the principal amount of any
Indebtedness that is assumed or otherwise incurred in connection with such
Investment), not exceeding $200,000,000 during any fiscal year, with 50% of any
unused amount of such base amount from any fiscal year available for use in the
next succeeding fiscal year (provided that such unused amount shall be available
for use in the next succeeding fiscal year regardless of whether or not the
Consolidated Net Leverage Ratio test has been satisfied as of the beginning of
the next succeeding fiscal year); and

(y)    other Investments by any Restricted Subsidiary that is not a Loan Party,
to the extent that such Investments are financed with the proceeds received by
such Restricted Subsidiary from an Investment permitted under this Section 6.04
(other than Section 6.04(s)).

For purposes of determining compliance with this Section 6.04, in the event that
a loan, advance, Guarantee, acquisition or any other investment meets the
criteria of more than one of the categories described in clauses (a) – (y)
above, Holdings or the Borrower may, in their sole discretion, at the time of
the making or taking any such actions above, divide, classify or reclassify, or
at any later time, divide, classify or reclassify, such loan, advance,
Guarantee, acquisition or other investment (or any portion thereof) in any
manner that complies with this Section 6.04, in each case, including as between
Section 6.04(w)(i) and Section 6.04(w)(ii).

SECTION 6.05.    Asset Sales. Neither Holdings nor the Borrower shall, nor shall
they permit any Restricted Subsidiary to, sell, transfer, lease or otherwise
dispose of any asset, including any Equity Interest owned by it, nor shall
Holdings or the Borrower permit any Restricted Subsidiary to issue any
additional Equity Interest in such Restricted Subsidiary (other than issuing
directors’ qualifying shares and other than issuing Equity Interests to the
Borrower or another Restricted Subsidiary in compliance with Section 6.04(d)),
except:

(a)    sales, transfers, leases and other dispositions of (i) inventory, (ii)
used, obsolete or surplus equipment and (iii) property or other assets no longer
used or useful, or economically practicable to maintain, in the conduct of the
business of the Borrower or the Restricted Subsidiaries (including allowing any
intellectual property that is no longer used or useful, or economically
practicable to maintain, to lapse, go

 

138



--------------------------------------------------------------------------------

abandoned, or be invalidated), in each case, as determined by the Borrower in
good faith, (iv) cash and Permitted Investments, in each case in the ordinary
course of business, and (v) charitable donations or contributions, in the
ordinary course of business;

(b)    sales, transfers, leases and other dispositions to Holdings, the Borrower
or a Restricted Subsidiary; provided that any such sales, transfers, leases or
other dispositions involving a Restricted Subsidiary that is not a Loan Party
shall be made in compliance with Sections 6.04 and 6.09;

(c)    (i) sales, transfers or other dispositions of accounts receivables in
connection with the compromise, settlement or collection thereof in the ordinary
course of business consistent with past practice and not as part of any accounts
receivables financing transaction and, (ii) dispositions of Receivables pursuant
to Factoring Transactions, provided that the aggregate face amount of
Receivables sold for the period of the most recently ended four consecutive
quarters shall not, together with the Attributable Receivables Indebtedness
incurred pursuant to Permitted Receivables Facilities under
Section 6.01(a)(xix), exceed $150,000,000, and (iii) for the avoidance of doubt,
notwithstanding anything in this Agreement, Holdings, the Borrower and any
Restricted Subsidiary may participate in any customer supply chain financing
programs in the ordinary course of business;

(d)    sales, transfers, leases and other dispositions of assets to the extent
that such assets constitutes an Investment permitted by clause (i), (k) or
(m) of Section 6.04 or another asset received as consideration for the
disposition of any asset permitted by this Section (in each case, other than
Equity Interests in a Restricted Subsidiary, unless all Equity Interests in such
Restricted Subsidiary (other than directors’ qualifying shares) are sold);

(e)    leases or subleases entered into in the ordinary course of business, to
the extent that they do not materially interfere with the business of Holdings,
the Borrower or any Restricted Subsidiary;

(f)    licenses or sublicenses of intellectual property in the ordinary course
of business, to the extent that they do not materially interfere with the
business of Holdings, the Borrower or any Restricted Subsidiary;

(g)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any asset of any of Holdings, the Borrower or any Restricted
Subsidiary;

(h)    dispositions of assets to the extent that (i) such assets are exchanged
for credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;

(i)    dispositions of assets to the extent that (i) such assets are disposed of
as part of the sale of the Yadkin Facility and (ii) the financial impact of such

 

139



--------------------------------------------------------------------------------

dispositions were reflected in the projections provided to the Lenders prior to
the date of the Engagement Letter;

(j)    dispositions of assets effected in connection with the Spin-Off
contemplated by the Effective Date Spin-Off Documents;

(k)    any issuance of additional Equity Interests in any Restricted Subsidiary
to the holders of its Equity Interests, in connection with any capital call or
equity funding arrangements in the ordinary course of business;

(l)    any dispositions in connection with Permitted Receivables Facilities;

(m)    any Approved Asset Dispositions;

(n)    dispositions of assets effected in connection with the Permitted
Specified Transactions;

(o)    sales, transfers, leases and other dispositions to any Person that
constitute Investments permitted pursuant to Section 6.04;

(p)    sales, transfers, leases and other dispositions of assets (other than
Equity Interests in any Restricted Subsidiary that is a Loan Party unless all
Equity Interests in such Loan Party (other than directors’ qualifying shares)
are sold) that are not permitted by any other clause of this Section; provided
that the aggregate fair value of all assets sold, transferred, leased or
otherwise disposed of in reliance upon this clause (o) shall not exceed the
greater of (x) $750,000,000 and (y) 4.5% of Consolidated Total Assets as of the
last day of the fiscal quarter of Holdings most recently ended, provided that
(A) all sales, transfers, leases and other dispositions permitted under clauses
(a)(i), (c), (d), (h), (k), (l), (n) (only with respect to the transaction
described in the first paragraph of Schedule 1.01(e)), (o) and (p), shall be
made for fair value (in the case of clause (n), determined by the Borrower in
good faith) and (B) all sales transfers, leases and other dispositions permitted
under clauses (a)(i),(c), (k) and (p) shall be made for at least 75% cash
consideration payable at the time of such sale, transfer or other disposition;
provided further that (i) any consideration in the form of Permitted Investments
that are disposed of for cash consideration within 30 Business Days after such
sale, transfer or other disposition shall be deemed to be cash consideration in
an amount equal to the amount of such cash consideration for purposes of this
proviso, (ii) any liabilities (as shown on Holdings’s most recent balance sheet
provided hereunder or in the footnotes thereto) of Holdings, the Borrower or
such Restricted Subsidiary, other than liabilities that are by their terms
subordinated to the payment in cash of the Secured Obligations, that are assumed
by the transferee with respect to the applicable sale, transfer, lease or other
disposition and for which Holdings, the Borrower and all the Restricted
Subsidiaries shall have been validly released by all applicable creditors in
writing shall be deemed to be cash consideration in an amount equal to the
liabilities so assumed and (iii) any Designated Non-Cash Consideration received
by the Borrower or such Restricted Subsidiary in respect of such sale, transfer,
lease or other disposition

 

140



--------------------------------------------------------------------------------

having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this clause (iii) that is at that
time outstanding, not in excess of $100,000,000 at the time of the receipt of
such Designated Non-Cash Consideration, with the fair market value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value, shall be deemed to be cash
consideration.

SECTION 6.06.    [Reserved].

SECTION 6.07.    Hedging Agreements and Commercial Agreements. Neither Holdings
nor the Borrower shall, nor shall they permit any Restricted Subsidiary to,
enter into any Hedging Agreement or Commercial Agreement, other than any Hedging
Agreements and Commercial Agreements (in each case, including any Back to Back
Arrangements) entered into in the ordinary course of business and not for
speculative purposes.

SECTION 6.08.    Restricted Payments. Neither Holdings nor the Borrower shall,
nor shall they permit any Restricted Subsidiary to, declare or make, or agree to
pay or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

(a)    the Borrower and any Restricted Subsidiary may declare and pay dividends
or make other distributions with respect to its Equity Interests, or make other
Restricted Payments in respect of its Equity Interests, in each case ratably to
the holders of such Equity Interests;

(b)    Holdings may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests or Disqualified
Equity Interests permitted hereunder;

(c)    Holdings and the Borrower may, and the Borrower may make Restricted
Payments to Holdings so that Holdings may, declare and make Restricted Payments,
(A) pursuant to and in accordance with stock option plans or other benefit plans
approved by the board of directors of Holdings for directors, officers or
employees of Holdings, the Borrower and the Restricted Subsidiaries and
(B) pursuant to and in accordance with stock option plans and other benefit
plans in connection with the Spin-Off as contemplated in the Effective Date
Spin-Off Documents; provided, however, that in no event shall the aggregate
amount of such Restricted Payments under this clause (c), exceed $25,000,000
during any fiscal year, with 50% of any unused amount of such base amount from
any fiscal year available for use in the next succeeding fiscal year following
the use of the base amount permitted by this clause (c) in such succeeding
fiscal year;

(d)    Holdings may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in Holdings in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in Holdings;

 

141



--------------------------------------------------------------------------------

(e)    Holdings may repurchase Equity Interests upon the exercise of stock
options if such Equity Interests represent a portion of the exercise price of
such stock options;

(f)    (i) any payments made or expected to be made in respect of withholding or
similar taxes payable by any future, present or former directors, officers or
employees of Holdings, the Borrower or any Restricted Subsidiary (ii) any
non-cash repurchases or withholdings of Equity Interests in connection with the
exercise of stock options, warrants or similar rights if such Equity Interests
represent a portion of the exercise of, or withholding obligations with respect
to, such options, warrants or similar rights (for the avoidance of doubt, it
being understood that any required withholding or similar tax related thereto
may be paid by Holdings, the Borrower or any Restricted Subsidiary in cash), and
(iii) loans or advances to officers, directors and employees of Holdings, the
Borrower or any Restricted Subsidiary in connection with such Person’s purchase
of Equity Interests of Holdings, provided that no cash is actually advanced
pursuant to this clause (iii) other than to pay taxes due in connection with
such purchase, unless immediately repaid;

(g)    prior to the Amendment Effective Date, Holdings may declare and make
annual ordinary dividends in an aggregate amount not to exceed the following
amounts for each period as set forth below:

 

Time Period

   Amount  

Initial Funding Date to Dec 31, 2017

   $ 37,500,000  

Jan 1, 2018 – Dec 31, 2018

   $ 37,500,000  

Jan 1, 2019 – Dec 31, 2019

   $ 50,000,000  

Jan 1, 2020 – Dec 31, 2020

   $ 50,000,000  

Jan 1, 2021 – Maturity Date

   $ 75,000,000  

with 50% of any unused amount of such base amount from any such time period
available for use in the next succeeding time period following the use of the
base amount permitted by this clause (g) in such succeeding time period;

(h)    concurrently with any issuance of Qualified Equity Interests, Holdings
may redeem, purchase or retire any Equity Interests of Holdings using proceeds
of, or convert or exchange any Equity Interests of the Borrower for, such
Qualified Equity Interests;

(i)    Holdings may declare and pay the Initial Funding Date Distribution
(without duplication of Restricted Payments made pursuant to clause (g) of this
Section 6.08); provided that immediately after giving effect thereto no Event of
Default has occurred and is continuing or would result therefrom;

 

142



--------------------------------------------------------------------------------

(j)    Holdings may make Restricted Payments described in the Effective Date
Spin-Off Documents (without duplication of Restricted Payments made pursuant to
clause (i) of this Section 6.08);

(k)    Holdings, the Borrower and any Restricted Subsidiary may make any other
Restricted Payment in an aggregate amount not exceeding $100,000,000 during any
fiscal year (beginning with the 2017 fiscal year), with 50% of any unused amount
of such base amount from any fiscal year available for use in the next
succeeding fiscal year; and

(l)    in any fiscal year, if the Consolidated Net Leverage Ratio as of the end
of the prior fiscal year is not greater than 1.20 to 1.00, Holdings, the
Borrower and any Restricted Subsidiary may make any other Restricted Payment in
an aggregate amount not exceeding $250,000,000 during any fiscal year, with 50%
of any unused amount of such base amount from any fiscal year available for use
in the next succeeding fiscal year (provided that such unused amount shall be
available for use in the next succeeding fiscal year regardless of whether or
not the Consolidated Net Leverage Ratio test has been satisfied as of the
beginning of the next succeeding fiscal year).

SECTION 6.09.    Transactions with Affiliates. Neither Holdings nor the Borrower
shall, nor shall they permit any Restricted Subsidiary to, sell, lease or
otherwise transfer any assets to, or purchase, lease or otherwise acquire any
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, in each case, involving aggregate payments or consideration in
excess of $25,000,000, except:

(a)    transactions that are at prices and on terms and conditions that, taken
as a whole, are not materially less favorable to Holdings, the Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties,

(b)     transactions between or among (i) the Borrower and the Subsidiary Loan
Parties not involving any other Affiliate or (ii) Subsidiaries that are not
Subsidiary Loan Parties,

(c)    loans or advances to employees permitted under Section 6.04(g),

(d)    payroll, travel and similar advances to cover matters permitted under
Section 6.04(h),

(e)    the payment of reasonable fees and expenses to directors of Holdings, the
Borrower or any Restricted Subsidiary who are not employees of Holdings, the
Borrower or any Restricted Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of Holdings, the Borrower or any Restricted Subsidiary in
the ordinary course of business,

(f)    any issuances of securities or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment agreements,

 

143



--------------------------------------------------------------------------------

stock options and stock ownership plans (i) approved by Holdings’s board of
directors or (ii) as otherwise contemplated in the Effective Date Spin-Off
Documents or Section 6.08, or

(g)    employment and severance arrangements entered into in the ordinary course
of business between Holdings, the Borrower or any Restricted Subsidiary and any
employee thereof and approved by Holdings’s board of directors,

(h)    transactions effected as part of a Permitted Receivables Facility;

(i)    (a) investments by Affiliates in securities of Holdings, the Borrower or
any Restricted Subsidiary (and payment of reasonable out-of-pocket expenses
incurred by such Affiliates in connection therewith) so long as the investment
is being offered by Holdings, the Borrower or such Restricted Subsidiary
generally to other investors capable of making such investments pursuant to a
bona fide offer on the same or more favorable terms and (b) payments to
Affiliates in respect of securities of Holdings, the Borrower or any Restricted
Subsidiary contemplated in the foregoing subclause (a) or that were acquired
from Persons other than Holdings, the Borrower and the Restricted Subsidiaries,
in each case, in accordance with the terms of such securities;

(j)    payments by Holdings and its Subsidiaries pursuant to tax sharing
agreements among Holdings and its Subsidiaries;

(k)    intellectual property licenses in the ordinary course of business or
consistent with industry practice;

(l)    payments to or from, and transactions, (i) with any joint venture or
Unrestricted Subsidiary in the ordinary course of business (including, any cash
management activities related thereto) and (ii) between Holdings and its
Subsidiaries, in relation to any internal cash management activities in the
ordinary course of business;

(m)    transactions occurring in connection with (i) the Spin-Off contemplated
by the Effective Date Spin-Off Documents, and the payment of all fees and
expenses related thereto and (ii) the Permitted Specified Transactions,

(n)    transactions in connection with the Ma’aden Guarantees and the
Refinancing Ma’aden Guarantees; and

(o)    any Restricted Payment permitted by Section 6.08.

SECTION 6.10.    Restrictive Agreements. Neither Holdings nor the Borrower
shall, nor shall they permit any Restricted Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon:

(a)    the ability of Holdings, the Borrower or any Restricted Subsidiary to
create, incur or permit to exist any Lien on any Collateral or

 

144



--------------------------------------------------------------------------------

(b)    the ability of any Restricted Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to Holdings, the Borrower or any other Restricted Subsidiary
or to Guarantee Indebtedness of Holdings, the Borrower or any other Restricted
Subsidiary; provided that:

(i)    the foregoing shall not apply to:

(A)    restrictions and conditions imposed by law or by this Agreement or any
other Loan Document,

(B)    restrictions and conditions imposed by the Senior Unsecured Debt
Documents that are customary for financing arrangements of that type or any
agreement or document evidencing Refinancing Indebtedness in respect of the
Senior Unsecured Debt Documents permitted under clause (ii) of Section 6.01(a);
provided that the restrictions and conditions contained in any such agreement or
document, taken as a whole, are not less favorable in any material respect to
the Lenders than the restrictions and conditions imposed by the Senior Unsecured
Debt Documents (except for covenants or other provisions to the extent
applicable to periods after the Maturity Date),

(C)    in the case of any Person that is not a wholly owned Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreements; provided that such restrictions and
conditions apply only to such Person and to the Equity Interests of such Person;

(D)    customary restrictions and conditions contained in agreements relating to
the sale of a Restricted Subsidiary or any assets of Holdings, the Borrower or
any Restricted Subsidiary, in each case pending such sale; provided that such
restrictions and conditions apply only to such Restricted Subsidiary or the
assets that are to be sold and, in each case, such sale is permitted hereunder,

(E)    any encumbrance or restriction under other Indebtedness of Holdings, the
Borrower and any Restricted Subsidiaries permitted to be incurred pursuant to
Section 6.01, provided that such encumbrances or restrictions will not
materially affect the Borrower’s ability to make anticipated principal and
interest payments hereunder, and

(F)    restrictions and conditions existing on the Amendment Effective Date and
identified on Schedule 6.10 (or to any extension or renewal of, or any
amendment, modification or replacement not expanding the scope of, any such
restriction or condition);

(ii)    clause (a) of the foregoing shall not apply to:

(A)    restrictions and conditions imposed by any agreement relating to secured
Indebtedness permitted by clause (vii) or (viii) of Section 6.01(a) if such
restrictions and conditions apply only to the assets subject to liens under
clause

 

145



--------------------------------------------------------------------------------

(iv) or (v) of Section 6.02(a) securing such Indebtedness; and

(B)    customary provisions in leases and other agreements restricting the
assignment thereof; and

(iii)    clause (b) of the foregoing shall not apply to restrictions and
conditions imposed by any agreement relating to Indebtedness of any Person
(other than an Unrestricted Subsidiary) in existence at the time such Person
became a Restricted Subsidiary and otherwise permitted by clause (viii) of
Section 6.01(a) if such restrictions and conditions apply only to such
Restricted Subsidiary.

SECTION 6.11.    Amendment of Material Documents. Neither Holdings nor the
Borrower shall, nor shall they permit their Restricted Subsidiaries to, amend,
modify, waive, terminate or release (a) its certificate of incorporation, bylaws
or other organizational documents, (b) any Spin-Off Document, or (c) any AWAC
Agreement, in each case, if such amendment, modification, waiver, termination or
release would materially impair the ability of the Loan Parties, taken as a
whole, to perform their payment obligations under this Agreement or any other
Loan Document or, in the case of clause (c) only, if such amendment,
modification, waiver, termination or release would result in the imposition of
any restrictions on the transfer of Equity Interests in any subsidiary of
Holdings that directly or indirectly owns Equity Interests in AWAC Entities;
provided that in no event shall any proposed amendment, supplement or
modification to any AWAC Agreement disclosed by Holdings to the Administrative
Agent on or prior to the date hereof be deemed to be an amendment, modification,
waiver, termination or release of an AWAC Agreement for purposes of this
Section 6.11.

SECTION 6.12.    Interest Expense Coverage Ratio. Holdings and the Borrower
shall not permit the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash
Interest Expense, in each case for any period of four consecutive fiscal
quarters of Holdings ending on or following the Initial Funding Date, to be less
than 5.00 to 1.00.

SECTION 6.13.    Leverage Ratio.

(a)    Holdings and the Borrower shall not permit the Leverage Ratio for any
period of four fiscal quarters of Holdings ending on or following the Initial
Funding Date to exceed 2.25 to 1.00 (the “Maximum Leverage Ratio”), provided
that, from time to time on each date of incurrence of Pension Refinancing Debt,
the Maximum Leverage Ratio shall be increased by an amount equal to (a) the
aggregate principal amount of Pension Refinancing Debt incurred as of such date,
divided by (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of Holdings ended on such date (or, if such date is not the last day of
a fiscal quarter, ended on the last day of the fiscal quarter of Holdings most
recently ended prior to such date) to 1.00 (the amount of each such increase on
each incurrence of Pension Refinancing Debt, the “Incremental Leverage Ratio
Increase”).

 

146



--------------------------------------------------------------------------------

(b)    The aggregate amount of all Incremental Leverage Ratio Increases will be
capped at 0.25 (the “Aggregate Incremental Leverage Ratio Cap”). For the
avoidance of doubt, the Maximum Leverage Ratio shall not be increased to a level
higher than 2.50 to 1.00.

SECTION 6.14.    Changes in Fiscal Periods. Holdings shall neither (a) permit
its fiscal year or the fiscal year of the Borrower or any Restricted Subsidiary
to end on a day other than December 31 (or, with respect to any Restricted
Subsidiary, on dates consistent with practice as in effect on the Initial
Funding Date), nor (b) change its method of determining fiscal quarters.

SECTION 6.15.    Maintenance of Ownership in AWAC. Except as set forth in
Schedule 6.15, and notwithstanding anything to the contrary herein, neither
Holdings nor the Borrower shall, nor shall they permit any Restricted Subsidiary
to, take any action that would result in the Loan Parties and the Specified
Companies listed in clause (a) in the definition thereof, in the aggregate,
holding less than 60% of the aggregate ordinary voting power with respect to, or
holding less than 60% of the aggregate equity value of, AWAC (including, in each
case, with respect to the issued and outstanding Equity Interests in each AWAC
Entity that is not a subsidiary of another AWAC Entity).

SECTION 6.16.    Centre of Main Interest. Neither Holdings nor the Borrower
shall permit any Dutch Loan Party to, without the prior written consent of the
Administrative Agent, take any action that would cause any such Loan Party’s
center of main interests (as that term is used in Article 3(1) of the Insolvency
Regulation) to be situated outside of its jurisdiction of incorporation, or
cause the Borrower to have an establishment (as that term is used in Article
2(10) of the Insolvency Regulation) situated outside of its jurisdiction of
incorporation (other than a branch in Belgium) other than with the prior written
consent of the Administrative Agent.

ARTICLE VII

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a)    the Borrower shall default in the payment when due of any principal of
any Loan or any Reimbursement Obligation and, if such default shall result from
the failure of any third party payments system used by such Borrower, such
default shall continue for a period of two Business Days;

(b)    the Borrower shall fail to pay when due any interest, fee or other amount
payable under any Loan Document, and, in each case, such failure shall continue
for a period of five Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of
Holdings, the Borrower or any Restricted Subsidiary under or in connection

 

147



--------------------------------------------------------------------------------

with any Loan Document or any statement made by or on behalf of Holdings, the
Borrower or any Restricted Subsidiary in any financial statement, certificate,
written report or other information furnished by or on behalf of Holdings, the
Borrower or any Restricted Subsidiary in connection with any Loan Document shall
prove to have been incorrect in any material respect as of the time when made or
deemed made;

(d)    the Borrower shall default in the performance or observance of any
covenant contained in Section 5.02 (“Notices of Material Events”),
Section 5.07(a) (“Existence”) (with respect to the existence of Loan Parties),
Section 5.11 (“Use of Proceeds and Letters of Credit”) or Article VI;

(e)    any Loan Party shall default in the performance or observance of any
covenant or agreement under any Loan Document (other than those specified in
paragraphs (a), (b) and (d) above) and such default shall continue for a period
of 30 days after written notice from the Administrative Agent;

(f)    Holdings, the Borrower or any Restricted Subsidiary shall fail to make
any payment (whether of principal, interest, premium, termination payment or
other payment obligation and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace period in respect of such failure under the
documentation representing such Material Indebtedness);

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity or that enables or permits
(with all applicable grace periods in respect of such event or condition under
the documentation representing such Material Indebtedness having expired) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement, the applicable
counterparty, to cause such Material Indebtedness to become due, or to terminate
such Material Indebtedness or require the prepayment, repurchase, redemption or
defeasance thereof, prior to its scheduled maturity; provided that this
clause (g) shall not apply to (i) any secured Indebtedness that becomes due as a
result of the voluntary sale, transfer or other disposition of the assets
securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) any Indebtedness
that becomes due as a result of a voluntary refinancing thereof permitted under
Section 6.01;

(h)    a proceeding shall have been instituted or a petition filed in respect of
Holdings, the Borrower or any Material Subsidiary:

(i)    seeking to have an order for relief entered in respect of such Person, or
seeking a declaration or entailing a finding that such Person is insolvent or a
similar declaration or finding, or seeking dissolution, winding-up, revocation
or forfeiture of charter or Memorandum and Articles of Association, liquidation,
reorganization, arrangement, adjustment, composition or other relief or
protection with respect to such Person, its assets or its debts under any law

 

148



--------------------------------------------------------------------------------

relating to bankruptcy, insolvency, receivership, relief of debtors or
protection of creditors, termination of legal entities (in connection with a
bankruptcy, insolvency, receivership or other similar circumstances) or any
other similar law now or hereafter in effect (including, with respect to any
Dutch Loan Party, any bankruptcy (faillissement), suspension of payments
(surseance van betaling), administration (onderbewindstelling), dissolution
(ontbinding) and any other event whereby the relevant Loan Party is limited in
the right to dispose of its assets), or

(ii)    seeking appointment of a receiver, trustee, custodian, liquidator,
assignee, sequestrator, administrator or other similar official for such Person
or for all or any substantial part of its property,

and such proceeding or petition shall remain undismissed for a period of 60
consecutive days or an order or decree approving any of the foregoing shall be
entered;

(i)    Holdings, the Borrower or any Material Subsidiary shall voluntarily
suspend transaction of its business generally or as a whole, shall make a
general assignment for the benefit of creditors, shall institute a proceeding
described in clause (h)(i) above (other than in respect of any liquidation
permitted under Section 6.03(a)(iv)) or shall consent to or fail to contest in a
timely and appropriate manner any order or decree described therein, shall
institute a proceeding described in clause (h)(ii) above or shall consent to any
such appointment or to the taking of possession by any such official of all or
any substantial part of its property, shall file an answer admitting the
material allegations of a petition filed against it in any proceeding described
in clause (h) above, shall dissolve, wind-up or liquidate itself or any
substantial part of its property or shall take any action in furtherance of any
of the foregoing;

(j)    any of the following shall have occurred: (i) prior to the consummation
of the Spin-Off, any Person other than Alcoa or any of its wholly owned
Subsidiaries shall have acquired ownership, directly or indirectly, beneficially
or of record, of any Equity Interests in Holdings or the Borrower or (ii) after
the consummation of the Spin-Off, (A) any Person other than Holdings (other than
any Permitted Holdings Successor) shall have acquired ownership, directly or
indirectly, beneficially or of record, of any Equity Interests in the Borrower,
(B) any Person or group of persons shall have acquired ownership, directly or
indirectly, beneficially or of record, of more than 35% of the outstanding
Voting Stock of Holdings (within the meaning of Section 13(d) or 14(d) of the
Exchange Act and the applicable rules and regulations thereunder), provided,
however, that this subclause (ii)(B) shall not include any transaction where
(x) Holdings becomes a direct or indirect wholly owned subsidiary of a holding
company, and (y) the direct or indirect holders of the Voting Stock of such
holding company immediately following that transaction are substantially the
same as the holders of Holding’s Voting Stock immediately prior to that
transaction, (C) during any period of 25 consecutive months commencing after the
Spin-Off Date, individuals who at the beginning of such 25 month period were
directors of Holdings (together with any replacement or additional directors
whose election was recommended by, approved by or who were elected by a majority
of directors then in office) cease to constitute a majority of the Board of

 

149



--------------------------------------------------------------------------------

Directors of Holdings or (D) the occurrence of any “change in control” (or
similar event, however denominated) with respect to Holdings or the Borrower
under and as defined in any indenture or other agreement or instrument
evidencing, governing the rights of the holders of, or otherwise relating to,
any Material Indebtedness of Holdings, the Borrower or any Restricted Subsidiary
or any certificate of designations (or other provision of the organizational
documents of Holdings) relating to, or any other agreement governing the rights
of the holders of, any preferred Equity Interests;

(k)    an ERISA Event or ERISA Events shall have occurred that, when taken
together with all other ERISA Events that have occurred, would, individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect;

(l)    one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 shall be rendered against Holdings, the Borrower or any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor or creditors holding judgments which in the aggregate exceed
$100,000,000 to attach or levy upon assets or properties of Holdings, the
Borrower or any Restricted Subsidiary to enforce any such judgment;

(m)    any Lien purported to be created under any Security Document shall fail
or cease to be a valid and perfected Lien on any material portion of the
Collateral (or asset purported to be Collateral under the Security Documents),
with the priority required by the applicable Security Document, or any Loan
Party shall so state in writing, except as a result of (i) a sale, transfer or
disposition of the applicable Collateral or asset in a transaction permitted
under the Loan Documents, (ii) the release thereof as provided in the applicable
Security Document or Section 9.19 or (iii) the Administrative Agent’s failure to
(A) maintain possession of any stock certificate, promissory note or other
instrument delivered to it under the Collateral Agreement or (B) file Uniform
Commercial Code continuation statements;

(n)    any material Guarantee purported to be created under any Loan Document
shall for any reason fail or cease to be in full force and effect, or any Loan
Party shall so state in writing, except as a result of the release thereof as
provided in the applicable Loan Document or Section 9.19; or

(o)    any provision of any Loan Document (other than any Guarantee or Lien
purported to be created under any Loan Document in favor of the Secured Parties)
after delivery thereof shall for any reason fail or cease to be valid and
binding on, or enforceable against, any Loan Party, or any Loan Party shall so
state in writing, but only if such events or circumstances, individually or in
the aggregate, result in a Material Adverse Effect;

then, and in every such event (other than an event described in paragraph (h) or
(i) above), and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
written

 

150



--------------------------------------------------------------------------------

notice to Holdings and the Borrower, take any or all of the following actions,
at the same or different times and in any order the Administrative Agent elects
consistent with the other provisions of this Agreement including Section 9.26:
(i) terminate the Commitments, whereupon the obligation of each Lender to make
any Loan shall immediately terminate, (ii) declare the Loans then outstanding to
be forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued fees and all other liabilities accrued hereunder by the
Borrower, shall become forthwith due and payable, and (iii) require the deposit
of cash collateral in respect of Letter of Credit Obligations as provided in the
last paragraph of this Section, in each case without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each of Holdings and the Borrower, anything contained herein to the
contrary notwithstanding; and in any event described in paragraph (h) or (i)
above, (x) the Commitment of each Lender to make Loans and the commitments of
each Lender and Issuer to participate in Letters of Credit shall each
automatically be terminated and (y) the Loans, all such interest and all such
fees and other liabilities shall automatically become and be due and payable and
the deposit of such cash collateral in respect of Letter of Credit Obligations
shall immediately and automatically become due, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by each of Holdings and the Borrower, anything contained herein to the
contrary notwithstanding.

In addition to any other rights and remedies granted to the Administrative
Agent, the Issuers and the Lenders in the Loan Documents, the Administrative
Agent, on behalf of the Issuers, the Lenders and the other Secured Parties, may
exercise all rights and remedies of a secured party under the New York Uniform
Commercial Code or any other applicable law and enforce all rights and remedies
as it may elect under the Security Documents. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Loan Party or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or consent to
the use by any Loan Party of any cash collateral arising in respect of the
Collateral on such terms as the Administrative Agent deems reasonable, and/or
may forthwith sell, lease, assign, give an option or options to purchase or
otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Issuers, the Lenders and the other Secured Parties, the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent, any Issuer, any Lender or elsewhere, upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery, all without assumption of any
credit risk. The Administrative Agent, any Issuer, any Lender and any other
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Loan Party, which right or equity is hereby waived and
released. Each

 

151



--------------------------------------------------------------------------------

Loan Party further agrees, at the Administrative Agent’s request, to assemble
the Collateral, to the extent practical and feasible, and make it available to
the Administrative Agent at places which the Administrative Agent shall
reasonably select, whether at such Loan Party’s premises or elsewhere. Subject
in all cases to Section 9.26, the Administrative Agent shall apply the net
proceeds of any action taken by it pursuant to this Article VII, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any
other way relating to the Collateral or the rights of the Administrative Agent,
the Issuers and the Lenders hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in full of the Secured Obligations (the amounts so
applied to be distributed among the Secured Parties pro rata in accordance with
the amounts of the Secured Obligations owed to them on the date of any such
distribution), and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9-615(a)(3) of the New York Uniform Commercial Code, need the
Administrative Agent account for the surplus, if any, to any Loan Party. To the
extent permitted by applicable law, each Loan Party waives all claims, damages
and demands it may acquire against the Administrative Agent or any Lender
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of Collateral shall be required by law, such
notice shall be deemed reasonable and proper if given at least 10 days before
such sale or other disposition.

At any time and from time to time (i) upon and after the Latest Maturity Date,
(ii) as may be required by Section 2.11(b), Section 2.11(d), Section 2.21(d) or
Section 2.23(a) (“Reallocation of Defaulting Lender Commitment ”) or (iii) if an
Event of Default shall occur and be continuing, on the Business Day that the
Borrower receives notice from the Administrative Agent or the Required Lenders
demanding the deposit of cash collateral pursuant to this paragraph, the
relevant Applicant shall pay to the Administrative Agent in immediately
available funds, for deposit in a cash collateral account maintained with the
Administrative Agent, the amount required so that, after such payment, the
aggregate funds on deposit in such cash collateral accounts at any time equals
or exceeds 103% of the Dollar Equivalent of all outstanding Letter of Credit
Obligations, including any accrued and unpaid interest thereon (or, with respect
to the foregoing clause (ii), such other amount as may be expressly provided for
in the applicable Section); provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the relevant Applicant
described in clause (h) or (i) of Article VII. Each such deposit shall be held
by the Administrative Agent as collateral for the payment and performance of the
obligations of the relevant Applicant under this Agreement. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the relevant Applicant’s risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in such account. Notwithstanding the terms
of any Security Document, subject to Section 9.26, moneys in such account shall
be applied by the

 

152



--------------------------------------------------------------------------------

Administrative Agent to the payment of any amounts as shall have become or shall
become due and payable by an Applicant to any Issuer or Lender in respect of its
respective Letter of Credit Obligations or, if the maturity of the Loans has
been accelerated (but subject to (i) the consent of the Required Lenders and
(ii) in the case of any such application at a time when any Lender is a
Defaulting Lender (but only if, after giving effect thereto, the remaining cash
collateral shall be less than the aggregate Letter of Credit Obligations of all
the Defaulting Lenders), the consent of each Issuer), be applied to satisfy
other obligations of the Borrower under this Agreement. The Administrative Agent
shall promptly give written notice of any such application to the relevant
Applicant and the Borrower; provided, however, that the failure to give such
written notice shall not invalidate any such application. If an Applicant is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to such Applicant within three Business Days after
all Events of Default have been cured or waived. If an Applicant is required to
provide an amount of cash collateral hereunder pursuant to Section 2.11(b),
Section 2.11(d) or Section 2.21(d), such amount (to the extent not applied as
aforesaid) shall be returned to such Applicant to the extent that, after giving
effect to such return, the Revolving Credit Outstandings would not exceed the
Total Commitment and no Event of Default shall have occurred and be continuing.
If an Applicant is required to provide an amount of cash collateral hereunder
pursuant to Section 2.23(a) , such amount (to the extent not applied as
aforesaid) shall be returned to such Applicant as promptly as practicable to the
extent that, after giving effect to such return, no Issuer shall have any
exposure in respect of any outstanding Letter of Credit that is not fully
covered by the Commitments of the Non-Defaulting Lenders and/or the remaining
cash collateral and no Event of Default shall have occurred and be continuing.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01.    Authorization and Action. (a) Each Lender and each Issuer
hereby irrevocably appoints the entity named as Administrative Agent in the
heading of this Agreement and its successors to serve as the administrative
agent and collateral agent under the Loan Documents and each Lender and each
Issuer authorizes the Administrative Agent to take such actions as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent under such agreements and
to exercise such powers as are reasonably incidental thereto. In addition, to
the extent required under the laws of any jurisdiction other than the United
States, each of the Lenders and the Issuers hereby grants to the Administrative
Agent any required powers of attorney to execute and enforce any Security
Document governed by the laws of such jurisdiction on such Lender’s or such
Issuer’s behalf. Without limiting the foregoing, each Lender and each Issuer
hereby authorizes the Administrative Agent to execute and deliver, and to
perform its obligations under, each of the Loan Documents to which the
Administrative Agent is a party, to exercise all rights, powers and remedies
that the Administrative Agent may have under such Loan Documents.

 

153



--------------------------------------------------------------------------------

(b)    As to any matters not expressly provided for by this Agreement and the
other Loan Documents (including enforcement or collection), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the written instructions of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and such instructions
shall be binding upon all Lenders and each Issuer; provided, however, that the
Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to liability unless the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders and the Issuers with respect to such action or (ii) is contrary to this
Agreement or any other Loan Document or applicable law including any action that
may be in violation of the automatic stay under any requirement of law relating
to bankruptcy, insolvency or reorganization or relief of debtors or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any requirement of law relating to bankruptcy, insolvency
or reorganization or relief of debtors. Except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
Holdings, the Borrower, any Subsidiary or any other Affiliate of any of the
foregoing that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuers (except in limited circumstances expressly provided for herein
relating to the maintenance of the Register), and its duties are entirely
administrative in nature. The Administrative Agent does not assume and shall not
be deemed to have assumed any obligation other than as expressly set forth
herein and in the other Loan Documents or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Issuer or holder of any other Secured
Obligation, regardless of whether a Default has occurred and is continuing (and
it is understood and agreed that the use of the term “agent” (or any similar
term) herein or in any other Loan Document with reference to the Administrative
Agent is not intended to connote any fiduciary duty or other implied (or
express) obligations arising under agency doctrine of any applicable law, and
that such term is used as a matter of market custom and is intended to create or
reflect only an administrative relationship between contracting parties).

(d)    The Administrative Agent may perform any of and all its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any of and all their
respective duties and exercise their respective rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of the Administrative
Agent and any such sub-agent and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent. The Administrative Agent shall not
be responsible for the negligence or misconduct of any sub-agents except

 

154



--------------------------------------------------------------------------------

to the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

(e)    None of the Syndication Agent, any Co-Documentation Agent or any Arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.

(f)    In case of the pendency of any proceeding with respect to any Loan Party
under any Federal, State or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Loan or any Reimbursement Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Secured Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the Issuers and the Administrative Agent (including any claim under
Sections 2.06 (“Fees”), 2.07 (“Interest on Loans”), 2.08 (“Default Interest”),
2.12 (“Reserve Requirements; Change in Circumstances”), 2.18 (“Taxes”) and 9.05
(“Expenses; Indemnity”)) allowed in such judicial proceeding; and

(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuer and each other Secured Party to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuers or
the other Secured Parties, to pay to the Administrative Agent any amount due to
it, in its capacity as the Administrative Agent, under the Loan Documents
(including under Section 9.05 (“Expenses; Indemnity”)).

(g)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuers, and, except solely to the
extent of the Borrower’s rights to consent pursuant to and subject to the
conditions set forth in this Article, none of Holdings, the Borrower or any
Subsidiary shall have any rights as a third party beneficiary of any such
provisions. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Secured Obligations provided under the Loan Documents, to have agreed to the
provisions of this Article.

 

155



--------------------------------------------------------------------------------

SECTION 8.02.    Administrative Agent’s Reliance, Etc. (a) The Administrative
Agent shall not be liable for any action taken or omitted to be taken by it
under or in connection with this Agreement or the other Loan Documents with the
consent of or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents) or in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by Holdings, the Borrower, a Lender or an
Issuer, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent.
Notwithstanding anything herein to the contrary, the Administrative Agent shall
not be liable for, or be responsible for any loss, cost or expense suffered by
Holdings, the Borrower, any Subsidiary, any Lender or any Issuer as a result of,
any determination of the Revolving Credit Outstandings, any of the component
amounts thereof or any portion thereof attributable to each Lender or Issuer, or
any Exchange Rate or Dollar Equivalent.

(b)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any Note as its holder until such Note has been assigned in
accordance with Section 9.04, (ii) may rely on the Register to the extent set
forth in Section 2.05 and Section 9.04(b), (iii) may consult with legal counsel
(including counsel to Holdings and the Borrower), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts, (iv) makes no warranty or representation to any
Lender or Issuer and shall not be responsible to any Lender or Issuer for any
statements, warranties or representations made by or on behalf of any Loan Party
in or in connection with this Agreement or any other Loan Document, (v) in
determining compliance with any condition hereunder to the making of a Loan, or
the Issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an Issuer, may presume that such condition is
satisfactory to such Lender or Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or Issuer sufficiently in
advance of the making of such Loan or the Issuance of such Letter of Credit and
(vi) shall be entitled to rely on and shall incur no liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which writing may be a fax,

 

156



--------------------------------------------------------------------------------

any electronic message, Internet or intranet website posting or other
distribution) or any statement made to it orally or by telephone and believed by
it to be genuine and signed or sent or otherwise authenticated by the proper
party or parties (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the maker thereof).

SECTION 8.03.    Posting of Communications. (a) Each of Holdings and the
Borrower agrees that the Administrative Agent may, but shall not be obligated
to, make any Communications available to the Lenders and the Issuers by posting
the Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or a
substantially similar electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).

(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, each of the Issuers and each of Holdings and the
Borrower acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure and that there are confidentiality
and other risks associated with such distribution. Each of the Lenders, each of
the Issuers and each of Holdings and the Borrower hereby approves distribution
of the Communications through the Approved Electronic Platform and understands
and assumes the risks of such distribution.

(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT,
ANY ARRANGER, ANY CO-DOCUMENTATION AGENT, THE SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUER OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE

 

157



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR
THE APPROVED ELECTRONIC PLATFORM.

(d)    Each Lender and each Issuer agrees that notice to it (as provided in the
next sentence) specifying that Communications have been posted to the Approved
Electronic Platform shall constitute effective delivery of the Communications to
such Lender for purposes of the Loan Documents. Each Lender and Issuer agrees
(i) to notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s or Issuer’s (as applicable)
email address to which the foregoing notice may be sent by electronic
transmission and (ii) that the foregoing notice may be sent to such email
address.

(e)    Each of the Lenders, each of the Issuers and each of Holdings and the
Borrower agrees that the Administrative Agent may, but (except as may be
required by applicable law) shall not be obligated to, store the Communications
on the Approved Electronic Platform in accordance with the Administrative
Agent’s generally applicable document retention procedures and policies.

(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or any Issuer to give any notice or other communication pursuant to any
Loan Document in any other manner specified in such Loan Document.

SECTION 8.04.    The Administrative Agent Individually. With respect to its
Ratable Portion, the Person serving as the Administrative Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or Issuer. The terms “Issuers”, “Lenders”, “Required Lenders” and any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, Issuer or as one of
the Required Lenders. The Person serving as the Administrative Agent and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust or other business with, Holdings, the Borrower or
any Subsidiary or any other Affiliate of any of the foregoing as if such Person
were not acting as the Administrative Agent and without any duty to account
therefor to the Lenders or the Issuers.

SECTION 8.05.    [Reserved].

SECTION 8.06.    Successor Administrative Agent. (a) The Administrative Agent
may resign at any time by giving 30 days’ prior written notice thereof to the
Lenders, the Issuers and the Borrower, whether or not a successor Administrative
Agent has been appointed. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Administrative Agent. If no successor
Administrative Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring
Administrative Agent’s giving of notice of resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuers, appoint a
successor Administrative Agent, which shall be a

 

158



--------------------------------------------------------------------------------

bank with an office in New York, New York or an Affiliate of any such bank
selected from among the Lenders. In either case, such appointment shall be
subject to the prior written approval of the Borrower (which approval may not be
unreasonably withheld and shall not be required while an Event of Default has
occurred and is continuing). Upon the acceptance of any appointment as
Administrative Agent by a successor Administrative Agent, such successor
Administrative Agent shall succeed to, and become vested with, all the rights,
powers, privileges and duties of the retiring Administrative Agent. Upon the
acceptance of appointment as Administrative Agent by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. Prior to any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as
Administrative Agent under the Loan Documents.

(b)    Notwithstanding paragraph (a) of this Section, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuers and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties,
remain a party to each Security Document and any other Loan Document creating a
parallel debt as referred to in Section 8.07, and continue to be entitled to the
rights and bound to the obligations set forth in such Security Document and Loan
Document, and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this Section (it being understood and agreed that
the retiring Administrative Agent shall have no duty or obligation to take any
further action under any Security Document, including any action required to
maintain the perfection of any such security interest other than is necessary to
give effect to the parallel debt undertaking included in any Loan Document), and
(ii) the Required Lenders shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent;
provided that (A) all payments required to be made hereunder or under any other
Loan Document to the Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the Administrative Agent shall also directly be given or made to each Lender and
each Issuer. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.05 (“Expenses; Indemnity”), as well as any exculpatory, reimbursement
and indemnification provisions set forth in any other Loan Document, shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties

 

159



--------------------------------------------------------------------------------

in respect of any actions taken or omitted to be taken by any of them while the
resigned Administrative Agent was acting as Administrative Agent and in respect
of the matters referred to in the proviso under clause (i) above.

(c)    For purposes of any Security Document governed by the laws of the
Netherlands or any other right of pledge governed by the laws of the
Netherlands, any resignation by the Administrative Agent shall not be effective
with respect to its rights under the Parallel Debts (as defined in the Guarantee
Agreement) until all rights and obligations under the Parallel Debts have been
assigned to and assumed by the successor Administrative Agent.

SECTION 8.07.    Parallel Debt. The Administrative Agent is hereby authorized to
execute and deliver any documents necessary or appropriate to create and perfect
any Security Document governed by the laws of the Netherlands or any other right
of pledge governed by the laws of the Netherlands for the benefit of the Secured
Parties (a “Dutch Security Document”). Without prejudice to the provisions of
this Agreement and the other Loan Documents, the parties hereto acknowledge and
agree to the creation of parallel debt obligations with respect to any Loan
Party which agrees to provide security pursuant to a Dutch Security Document.

SECTION 8.08.    Acknowledgements of Lenders and Issuers. (a) Each Lender and
each Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender or Issuer, or any of
the Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Arranger or any other Lender or Issuer, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

(b)    Each Lender, by delivering its signature page to this Agreement on the
Effective Date and by funding its Loans on the Initial Funding Date, or
delivering its signature page to an Assignment and Assumption, an Incremental
Facility Amendment or any other Loan Document pursuant to which it shall become
a Lender hereunder, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be delivered to, or be approved by or satisfactory to, the Administrative
Agent or the Lenders on the Effective Date, the Initial Funding Date or the
Amendment Effective Date.

SECTION 8.09.    Collateral Matters. (a) Except with respect to the exercise of
setoff rights in accordance with Section 9.06 (“Right of Setoff) or with respect
to a Secured Party’s right to file a proof of claim in an insolvency proceeding,
no Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers,

 

160



--------------------------------------------------------------------------------

rights and remedies under the Loan Documents may be exercised solely by the
Administrative Agent on behalf of the Secured Parties in accordance with the
terms thereof.

(b)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Cash Management Services the obligations under which
constitute Secured Cash Management Obligations and no Hedging Agreement the
obligations under which constitute Secured Hedging Obligations, will create (or
be deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such arrangement in
respect of Cash Management Services or Hedging Agreement, as applicable, shall
be deemed to have appointed the Administrative Agent to serve as administrative
agent and collateral agent under the Loan Documents and agreed to be bound by
the Loan Documents as a Secured Party thereunder, subject to the limitations set
forth in this paragraph.

(c)    The Secured Parties irrevocably authorize the Administrative Agent, at
its option and in its discretion, to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 6.02(a)(iv).
The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral.

SECTION 8.10.    Credit Bidding. The Secured Parties hereby irrevocably
authorize the Administrative Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Secured Obligations (including by accepting
some or all of the Collateral in satisfaction of some or all of the Secured
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Secured Obligations owed to the Secured Parties shall be entitled
to be, and shall be, credit bid by the Administrative Agent at the direction of
the Required Lenders on a ratable basis (with Secured Obligations with respect
to contingent or unliquidated claims receiving contingent interests in the
acquired assets on a ratable basis that shall vest upon the liquidation of such
claims in an amount proportional to the liquidated portion of the contingent
claim amount used in allocating the contingent interests) for the asset or
assets so purchased (or for the equity interests or debt instruments of the
acquisition vehicle or

 

161



--------------------------------------------------------------------------------

vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Secured Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Administrative Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Administrative
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Required Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.08 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Secured Obligations which were credit bid, interests, whether as
equity, partnership, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
Secured Obligations credit bid by the acquisition vehicle or otherwise), such
Secured Obligations shall automatically be reassigned to the Secured Parties pro
rata with their original interest in such Secured Obligations and the equity
interests and/or debt instruments issued by any acquisition vehicle on account
of such Secured Obligations shall automatically be cancelled, without the need
for any Secured Party or any acquisition vehicle to take any further action.
Notwithstanding that the Ratable Portion of the Secured Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01.    Notices. (a) General. Except as provided in paragraph (b) of
this Section, notices and other communications provided for herein shall (unless
deemed to have been delivered in accordance with Section 5.01 or unless
expressly

 

162



--------------------------------------------------------------------------------

permitted to be given by telephone) be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
fax as follows:

(i)    if to Holdings or the Borrower, to it at 390 Park Avenue, New York, New
York 10022-4608, Attention of Vice President & Treasurer (Fax No.: 212-836-2807;
email: Renato.Bacchi@Alcoa.com);

(ii)    if to JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent, to it at 500 Stanton Christiana Road, Ops Building 2, 3rd Floor, Newark,
DE 19713-2107, Attention: Rea Seth (Fax No.: 302-634-4250; email:
rea.n.seth@jpmorgan.com), with a copy to JPMorgan Chase Bank, N.A., 383 Madison
Avenue, New York, New York 10179, Attention: James Shender (Fax No.:
212-270-5100);

(iii)    if to J.P. Morgan Europe Limited, in its capacity as Administrative
Agent, to J.P. Morgan Europe Limited, Loans Agency 6th Floor, 25 Bank Street,
Canary Wharf, London E14 5JP, United Kingdom, Attention: Loans Agency (Fax No.:
+44 20 7777 2360; email: loan_and_agency_london@jpmorgan.com);

(iv)    if to JPMorgan Chase Bank, N.A. in its capacity as an Issuer, to it at
10420 Highland Manor Dr., 4th Floor, Tampa, Florida 33610-9120, Attention:
Global Trade Services (Fax No.: (813) 432-5161);and

(v)    if to any other Issuer, to it at its address (or fax number) most
recently specified by it in a notice delivered to the Administrative Agent,
Holdings and the Borrower (or, in the absence of any such notice, to the address
(or fax number) set forth in the Administrative Questionnaire of the Lender that
is serving as such Issuer or is an Affiliate thereof);

(vi)    if to any other Lender, to it at its address (or fax number) set forth
in the applicable Administrative Questionnaire.

Any party may subsequently change its notice address or fax number by written
notice to the other parties as herein provided.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax shall be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next business day for the recipient); and notices and other communications
delivered through electronic communications, to the extent provided in paragraph
(b) of this Section, shall be effective as provided in such paragraph. Any
notice given to Holdings or the Borrower shall be deemed to have been duly given
to both at the same time and in the same manner.

(b)    Electronic Communications. Notices and other communications to the
Lenders and Issuers hereunder may be delivered or furnished by electronic

 

163



--------------------------------------------------------------------------------

communications (including email and Internet and intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II to any Lender or Issuer if
such Lender or Issuer, as applicable, has notified the Administrative Agent that
it is incapable of receiving notices under such Article by electronic
communication and the Administrative Agent has informed Holdings and the
Borrower thereof. The Administrative Agent, Holdings or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications or rescinded by any such Person by notice to each other such
Person.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its email address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

SECTION 9.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein and in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making by the Lenders of the Loans and the Issuers’
Issuance of Letters of Credit, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent,
any Arranger, the Syndication Agent, any Co-Documentation Agent, any Issuer, any
Lender or any Affiliate of any of the foregoing may have had notice or knowledge
of any Default or incorrect representation or warranty at the time this
Agreement or any other Loan Document is executed and delivered or any credit is
extended hereunder, and shall continue in full force and effect as long as any
Loan Document Obligation remains outstanding and unpaid and so long as the
Commitments have not been terminated. Notwithstanding anything else to the
contrary set forth in this Agreement or any other Loan Document, in the event
that, in connection with the refinancing or repayment in full of the credit
facilities provided for herein, an Issuer shall have provided to the
Administrative Agent a written consent to the release of the Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such Issuer
(whether as a result of the obligations of the Borrower (and any other account
party) in respect of such Letter of Credit having been collateralized in full by
a deposit of cash with such Issuer, or being supported by a letter of credit
that names such Issuer as the beneficiary thereunder, or otherwise), then from
and after such time such Letter of Credit

 

164



--------------------------------------------------------------------------------

shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Lenders shall be deemed to
have no participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.22(g) (Participations) or Section 2.22(h)
(Reimbursements). Each Issuer agrees to provide such written consent with
respect to any Letter of Credit that, in connection with the refinancing or
repayment in full of the credit facilities provided for herein, has been
collateralized in full by a deposit of cash with such Issuer. The provisions of
Section 2.12 (Reserve Requirements; Change in Circumstances), Section 2.14
(Indemnity), Section 2.18 (Taxes), clause (iii) of Section 2.23(a)
(“Reallocation of Defaulting Lender Commitment”), Section 9.05 (Expenses;
Indemnity) and Article VIII (The Administrative Agent) shall survive and remain
in full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment or prepayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.

SECTION 9.03.    Binding Effect. (a) Except as provided in Section 4.01 and
Section 4.02, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of all the other parties hereto. Delivery of an executed counterpart
of a signature page of this Agreement by fax, emailed pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement.

(b)    The words “execution”, “signed”, “signature”, “delivery” and words of
like import in or relating to any document to be signed in connection with this
Agreement or any other Loan Document and the transactions contemplated hereby
shall be deemed to include Electronic Signatures, deliveries or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar State laws based on
the Uniform Electronic Transactions Act.

SECTION 9.04.    Successors and Assigns. (a) General. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) neither Holdings nor the Borrower may assign, delegate or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Administrative Agent, each Lender and each Issuer (and any attempted
assignment, delegation or transfer by Holdings or the Borrower without such
consent shall be null and void) and (ii) no Lender or Issuer may assign,
delegate or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants (to the
extent provided in

 

165



--------------------------------------------------------------------------------

paragraph (c) of this Section), the Arrangers, the Syndication Agent, the
Co-Documentation Agents and, to the extent expressly contemplated hereby, the
sub-agents of the Administrative Agent and the Related Parties of each of the
Administrative Agent, the Lenders and the Issuers) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b)    Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its rights and obligations with respect
to its Commitment, the Loans and the Letters of Credit) with the prior written
consent (such consent not to be unreasonably withheld, conditioned or delayed)
of:

(A)    the Borrower, provided that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender that is an Approved
Bank, an Approved Fund (as defined below) or, if an Event of Default under
clause (a), (b), (h) or (i) of Article VII has occurred and is continuing, for
any other assignment or delegation; provided, further, that the Borrower shall
be deemed to have consented to any such assignment and delegation unless it
shall object thereto by written notice to the Administrative Agent within ten
Business Days after having received written notice thereof; and

(B)    (x) the Administrative Agent, and (y) each Issuer, to the extent such
assignment would increase the assignee’s obligation under Section 2.22(g) to
participate in Letters of Credit, provided that, in each case of (x) and (y), no
consent of the Administrative Agent or any Issuer shall be required for an
assignment and delegation to a Lender, an Affiliate of a Lender or an Approved
Fund.

(ii)    Assignments and delegations shall be subject to the following
conditions:

(A)    except in the case of an assignment and delegation to a Lender or an
Affiliate of a Lender or an Approved Fund or an assignment and delegation of the
entire remaining amount of the assigning Lender’s Commitment or Loans, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment and delegation (determined as of the trade date specified in the
Assignment and Assumption with respect to such assignment and delegation or, if
not trade date is so specified, as of the date the Assignment and Assumption
with respect to such assignment and delegation is delivered to the
Administrative Agent) shall not be less than $5,000,000 or an integral multiple
thereof, unless each of the Borrower and the Administrative Agent otherwise
consents (such consent not to be unreasonably withheld, conditioned or delayed),
provided that no such consent of the Borrower shall be required if an Event of
Default under clause (a), (b), (h) or (i) of Article VII has occurred and is
continuing;

(B)    each partial assignment and delegation shall be made as an

 

166



--------------------------------------------------------------------------------

assignment and delegation of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided, that (1) the Administrative Agent may,
in its sole discretion, elect to waive such fee in the case of any assignment
and (2) with respect to any assignment and delegation pursuant to Section 2.19
(“Assignment of Loans and Commitments Under Certain Circumstances”),
Section 2.21(c) (“Extensions of Maturity Date”) or Section 9.08(c), the parties
hereto agree that such assignment and delegation may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the assignee and that the Lender required to make such assignment and delegation
need not be a party thereto;

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.18(g) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain MNPI) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable law, including Federal, State
and foreign securities laws;

(E)    such assignee shall not be entitled to receive any greater payment under
Section 2.12 (Reserve Requirements; Change in Circumstances) or 2.14 (Indemnity)
than the applicable assignor would have been entitled to receive, unless the
assignment to such assignee is made with the Borrower’s prior written consent or
unless the right to a greater payment results from a Change in Law after the
assignee becomes a Lender with respect to such assignment; and

(F)    such assignee shall be a Person who is a Professional Lender.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto with
respect to the interests assumed and, to the extent of the interest assigned and
delegated under such Assignment and Assumption, have the rights and obligations
of a Lender and if such Lender is an Issuer, as Issuer under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned
and delegated by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12 (“Reserve Requirements; Change
in Circumstances”), 2.14 (“Indemnity”), 2.18 (“Taxes”) and 9.05 (“Expenses;
Indemnity”)) and to any fees payable hereunder that have accrued for such
Lender’s account but have not yet been paid); provided that, except to the
extent

 

167



--------------------------------------------------------------------------------

otherwise agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender having been a Defaulting Lender. Any assignment, delegation or
other transfer by a Lender of rights or obligations under this Agreement that
does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c) (“Participations”).

(iv)    The Administrative Agent shall maintain at its address referred to in
Section 9.01 a copy of each Assignment and Assumption delivered to and accepted
by it and shall record in the Register the names and addresses of the Lenders
and Issuers and the principal amount of the Loans and Reimbursement Obligations
owing to each Lender from time to time and the Commitments of each Lender. Any
assignment pursuant to this Section 9.04 shall not be effective until such
assignment is recorded in the Register.

(v)    Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on an Approved Electronic Platform) executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder) and any tax forms required by
Section 2.18(g), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment to the extent
required by paragraph (b) of this Section, the Administrative Agent shall
promptly (i) accept such Assignment and Assumption, (ii) record the information
contained therein in the Register and (iii) give notice thereof to the Borrower;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent has not received any written consent required by this
Section or reasonably believes that such Assignment and Assumption is otherwise
not in proper form, it being acknowledged that the Administrative Agent shall
have no duty or obligation (and shall incur no liability) with respect to
obtaining (or confirming the receipt) of any such written consent or with
respect to the form of (or any defect in) such Assignment and Assumption, any
such duty and obligation being solely with the assigning Lender and the
assignee. No assignment shall be effective for purposes of this Agreement until
it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that such
Assignment and Assumption is otherwise duly completed and in proper form, and
each assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed

 

168



--------------------------------------------------------------------------------

to have represented to the assigning Lender and the Administrative Agent that
such assignee is an Eligible Assignee.

(vi)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth above, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or sub-participations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of the Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuer and each other Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full Ratable Portion of all Loans and
participations in Letters of Credit. Notwithstanding the foregoing, in the event
that any assignment of rights of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
clause (vi), then the assignee of such interest will be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(c)    Participations. (i) Any Lender may, without the consent of the Borrower,
the Administrative Agent or any Issuer, sell participations to one or more
Eligible Assignees (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its rights
and obligations with respect to its Commitment, the Loans and Letters of
Credit); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) Holdings, the
Borrower, the Administrative Agent, the other Lenders and the Issuers shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement or any other Loan Document.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 9.08(b) that directly and adversely affects such Participant or requires
the approval of all the Lenders. Subject to paragraph (c)(ii) of this Section,
Holdings and the Borrower agree that each Participant shall be entitled to the
benefits of Sections 2.12 (Reserve Requirements; Change in Circumstances), 2.14
(Indemnity) and 2.18 (Taxes) (subject to the requirements and the limitations
therein, including the requirements under Section 2.18(g) (it being understood
and agreed that the documentation required under Section 2.18(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment and delegation pursuant to
paragraph (b) of this Section, provided

 

169



--------------------------------------------------------------------------------

that such Participant agrees to be subject to the provisions of Sections 2.15
(“Pro Rata Treatment”) and 2.20 (“Mitigation”). To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.06 (“Right
of Setoff”) as though it were a Lender, provided such Participant agrees to be
subject to Section 2.16 (“Sharing of Setoffs”) as though it were a Lender. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement or any other Loan Document (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any other
Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.12 (Reserve Requirements; Change in Circumstances), 2.14 (Indemnity)
or 2.18 (Taxes) than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the Borrower’s prior written
consent or unless the right to a greater payment results from a Change in Law
after the Participant becomes a Participant with respect to such participation.

(d)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central banking authority, and
the other provisions of this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05.    Expenses; Indemnity. (a) Holdings and the Borrower shall upon
demand pay or reimburse (i) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent, any Arranger, the Syndication Agent, any
Co-Documentation Agent and their respective Affiliates, including the reasonable
and documented fees, charges and disbursements of counsel for any of the
foregoing (limited to one single firm of local counsel in each relevant
jurisdiction), in connection with the structuring, arrangement and syndication
of the credit facilities provided for herein, as well as the preparation,
negotiation, execution, delivery and administration of

 

170



--------------------------------------------------------------------------------

this Agreement, the other Loan Documents or any waiver, amendments or
modifications of the provisions hereof or thereof, (ii) all reasonable and
documented out-of-pocket expenses incurred by any Issuer in connection with the
Issuance of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arranger, any Issuer or any Lender, including the
reasonable and documented fees, charges and disbursements of any counsel
(limited to one single firm of local counsel in each relevant jurisdiction), for
any of the foregoing, in connection with the enforcement or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit Issued
hereunder, including all such reasonable and documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b)    Holdings and the Borrower shall indemnify the Administrative Agent (and
any sub-agent thereof), each Lender, each Issuer, the Syndication Agent, each
Co-Documentation Agent and each Arranger and each Related Party of any of the
foregoing (each, an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all claims, damages, losses, liabilities, penalties and related
expenses, including the reasonable and documented fees, charges and
disbursements of one firm of counsel for all such Indemnitees, taken as a whole,
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for all such Indemnitees, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such affected Indemnitee
and, if necessary, of a single firm of local counsel in each appropriate
jurisdiction (which may include a single firm of special counsel acting in
multiple jurisdictions) for such affected Indemnitee)) of any such Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with or as a result of (i) the structuring, arrangement and syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement, the other Loan Documents or any
other agreement or instrument contemplated hereby or thereby, the performance by
the parties to this Agreement or the other Loan Documents of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by any Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or Release of Hazardous
Materials on, at, to or from any Mortgaged Property or any other property
currently or formerly owned or operated by Holdings, the Borrower or any
Subsidiary, or any other Environmental Liability related in any way to Holdings,
the Borrower or any Subsidiary or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to this Agreement or any other Loan Document, any
Affiliate of any of the foregoing or any third party (and regardless of whether
any Indemnitee is a party thereto); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims,

 

171



--------------------------------------------------------------------------------

damages, liabilities or related expenses (A) are found in a final and
non-appealable judgment of a court of competent jurisdiction to have resulted
from the willful misconduct or gross negligence of such Indemnitee, (B) result
from a claim brought by Holdings, the Borrower or any Subsidiary against such
Indemnitee for material breach of such Indemnitee’s obligations under this
Agreement or any other Loan Document if Holdings, the Borrower or such
Subsidiary has obtained a final and non-appealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (C) result from a
proceeding that does not involve an act or omission by Holdings, the Borrower or
any of their respective Affiliates and that is brought by an Indemnitee against
any other Indemnitee (other than a proceeding that is brought against the
Administrative Agent, any Issuer or any Arranger in its capacity or in
fulfilling its roles as an agent, issuing bank or arranger hereunder or any
similar role with respect to the Indebtedness incurred or to be incurred
hereunder). This paragraph shall not apply with respect to Taxes other than any
Taxes that represent losses, claims or damages arising from any non-Tax claim.

(c)    To the extent that Holdings and the Borrower fail to indefeasibly pay any
amount required to be paid by them under paragraph (a) or (b) of this Section to
the Administrative Agent (or any sub-agent thereof), any Issuer or any Related
Party of any of the foregoing (and without limiting their obligation to do so),
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuer or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount (it being
understood and agreed that the Borrower’s failure to pay any such amount shall
not relieve the Borrower of any default in the payment thereof); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or such sub-agent) or such Issuer in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or any Issuer in connection with
such capacity. For purposes of this Section, a Lender’s “pro rata share” shall
be determined based upon its share of the sum of the aggregate Revolving Credit
Outstandings and unused Commitments, in each case at that time (or most recently
outstanding and in effect). The obligations of the Lenders under this paragraph
are subject to the first sentence of Section 2.02(a) (which shall apply mutatis
mutandis to the Lenders’ obligations under this paragraph).

(d)    To the fullest extent permitted by applicable law, neither Holdings nor
the Borrower shall assert, or permit any of their respective Affiliates or
Related Parties to assert, and each hereby waives, any claim against any
Indemnitee (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), except to the extent
such damages are found in a final and non-appealable judgment of a court of
competent jurisdiction to have resulted from bad faith, willful misconduct or
gross negligence of such Indemnitee or (ii) on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement, any

 

172



--------------------------------------------------------------------------------

other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e)    The provisions of this Section 9.05 and any other indemnification or
other protection provided to any Indemnitee pursuant to this Agreement shall
(i) remain operative and in full force and effect regardless of the expiration
of the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment in full of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement, or any
investigation made by or on behalf of the Administrative Agent or any Lender or
Issuer, and (ii) inure to the benefit of any Person that was at the time such
claim arose an Indemnitee under this Agreement or any other Loan Document. The
Administrative Agent, each Lender and each Issuer agrees to use commercially
reasonable efforts to promptly notify the Borrower of any claims for
indemnification or other protection under this Section 9.05; provided, however,
that any failure by such Person to deliver any such notice shall not relieve
Holdings or the Borrower from its obligations under this Section 9.05. All
amounts due under this Section 9.05 shall be payable on written demand therefor,
but shall be subject to the requirements of reasonableness and documentation, if
applicable, as set forth herein.

SECTION 9.06.    Right of Setoff. Subject in all cases to Section 9.26, if an
Event of Default shall have occurred and be continuing, each Lender and each
Issuer, and each Affiliate of any of the foregoing, is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) or other amounts at any time held
and other obligations (in whatever currency) at any time owing by such Lender or
such Issuer or their respective Affiliates to or for the credit or the account
of Holdings or the Borrower against any of and all the obligations of Holdings
or the Borrower now or hereafter existing under this Agreement held by such
Lender or such Issuer, irrespective of whether or not such Lender or such Issuer
shall have made any demand under this Agreement or otherwise and although such
obligations are owed to a branch, office or Affiliate of such Lender or Issuer
different from the branch, office or Affiliate holding such deposit or obligated
on such Indebtedness. The rights of each Lender, each Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender, such Issuer and
any such Affiliate may have; provided, however, that in the event that any
Defaulting Lender exercises any such right of setoff (i) all amounts so set off
will be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.23, and, pending such
payment, will be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuers
and the Lenders and (ii) the Defaulting Lender will provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such rights
of setoff. Each Lender and each Issuer agrees promptly to notify the Borrower
and the Administrative Agent after any such setoff and application made by such
Lender or such Issuer, as applicable, or its Affiliates; provided, however, that
the failure to give or any delay in giving such notice shall not affect the
validity of such setoff and application.

 

173



--------------------------------------------------------------------------------

SECTION 9.07.    Applicable Law. (a) THIS AGREEMENT AND ANY CLAIM, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES
THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.

(b)    Notwithstanding paragraph (a) of this Section, if any Dutch Loan Party is
represented by an attorney in connection with the signing and/or execution of
this Agreement (including by way of accession to this Agreement), any other Loan
Document, or any other agreement, deed or document referred to in, or made
pursuant to, any Loan Document, it is hereby expressly acknowledged and accepted
by the other parties to this Agreement that the existence and extent of the
attorney’s authority and the effects of the attorney’s exercise or purported
exercise of his or her authority shall be governed by the laws of the
Netherlands.

SECTION 9.08.    Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, any Lender or any Issuer in exercising any power or right
hereunder or under any Loan Document shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Lenders
and the Issuers hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies which they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the execution and
delivery of any Loan Document, the making of a Loan or the Issuance of a Letter
of Credit shall not be construed as a waiver of any Default, regardless of
whether the Administrative Agent, any Lender or any Issuer may have had notice
or knowledge of such Default at the time. No notice or demand on Holdings or the
Borrower in any case shall entitle Holdings or the Borrower to any further
notice or shall entitle Holdings or the Borrower to notice or demand in similar
or other circumstances.

(b)    Except as provided in Sections 2.09(b), 2.21, 2.24 and 9.08(c), none of
this Agreement, any other Loan Document or any provision hereof or thereof may
be waived, amended or modified except, in the case of this Agreement, pursuant
to an agreement or agreements in writing entered into by Holdings, the Borrower,
the Administrative Agent and the Required Lenders and, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided,
however, that no such agreement shall:

 

174



--------------------------------------------------------------------------------

(i)    decrease the principal amount of any Loan or Reimbursement Obligation,
reduce the rate of interest thereon (other than any waiver of any increase in
the interest rate applicable to any Loan pursuant to Section 2.08 (“Default
Interest”), which shall only require the consent of the Required Lenders) or
reduce any fees payable hereunder (in each case, other than as a result of any
change in the definition of the term “Leverage Ratio” or in any component
thereof), extend the maturity of any principal payment date, any required date
for the reimbursement of any Reimbursement Obligation or any date for the
payment of any interest or any fees payable hereunder, or waive or excuse any
such payment or any part thereof, or postpone the scheduled date of expiration
of any Commitment or Letter of Credit Commitment, without the prior written
consent of each Lender affected thereby,

(ii)    increase or reduce (in a non-pro rata manner) the Commitment of any
Lender without the prior written consent of such Lender,

(iii)    release the Borrower from its obligations to repay the principal amount
of any Loan or Reimbursement Obligation owing to such Lender (other than by the
payment or prepayment thereof) without the prior written consent of such Lender,

(iv)    amend or modify (A) the provisions of Section 2.10(c), Section 2.15
(“Pro Rata Treatment”) or Section 2.16 (“Sharing of Setoffs”) in a manner that
would alter the pro rata sharing of payments required thereby, without the prior
written consent of each Lender adversely affected thereby or (B) the provisions
of this Section or the definitions of “Required Lenders” or “Ratable Portion”
(or any other provision of any Loan Document specifying the number or percentage
of Lenders required to waive, amend or otherwise modify any rights thereunder or
make any determination or grant any consent thereunder), without the prior
written consent of each Lender, provided that, with the consent of the Required
Lenders, the provisions of this Section and the definition of the term “Required
Lenders” may be amended to include references to any new class of loans created
under this Agreement (or to lenders extending such loans) pursuant to
Section 2.24 and any Incremental Facility Amendment,

(v)    amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent,

(vi)    amend, modify or otherwise affect the rights or duties of an Issuer
under Section 2.22 (including an Issuer’s Letter of Credit Commitment), or
otherwise amend, modify or waive any provisions of Section 2.19 or 9.04(b)(i)
affecting such Issuer’s right to consent to any allocations or assignments
thereof without the prior written consent of such Issuer,

(vii)    other than as permitted under the Loan Documents (including any release
by the Administrative Agent in connection with any sale or other

 

175



--------------------------------------------------------------------------------

disposition of any Subsidiary upon the exercise of remedies under the Security
Documents), release the Guarantee of Holdings or all or substantially all of the
value of the Guarantees provided by the Subsidiary Loan Parties (including, in
each case, by limiting liability in respect thereof) created under the Security
Documents, in each case without the written consent of each Lender, it being
understood and agreed that an amendment or other modification of the type of
obligations guaranteed under the Collateral Agreement or any other Security
Document shall not be deemed to be a release or limitation of any Guarantee) or

(viii)    other than as permitted under the Loan Documents (including any
release by the Administrative Agent in connection with any sale or other
disposition of the Collateral upon the exercise of remedies under the Security
Documents), release all or substantially all the Collateral from the Liens of or
under the Security Documents without the written consent of each Lender , it
being understood and agreed that an amendment or other modification of the type
of obligations secured by the Security Documents shall not be deemed to be a
release of the Collateral from the Liens of or under the Security Documents).

Notwithstanding the foregoing,

(i)    no consent with respect to any waiver, amendment or other modification of
this Agreement or any other Loan Document of the type referred to in the first
proviso of this paragraph shall be required of any Lender that receives payment
in full of the principal of and interest accrued on each Loan made by, and all
other amounts owing to, such Lender or accrued for the account of such Lender
under this Agreement and the other Loan Documents at the time such waiver,
amendment or other modification becomes effective and whose Commitments
terminate by the terms and upon the effectiveness of such waiver, amendment or
other modification,

(ii)    if the Administrative Agent and the Borrower, acting together, identify
any ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend, modify, or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement or such other Loan
Document, as the case may be, so long as, in each case, the Lenders shall have
received at least five Business Days prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from (x) the Required
Lenders stating that the Required Lenders object to such amendment or (y) if
affected by such amendment, any Issuer stating that it objects to such
amendment;

(iii)     the Borrower and the Administrative Agent may, without the input or
consent of the other Lenders effect changes to any Mortgage as may be necessary
or appropriate in the opinion of the Administrative Agent, so long as, in

 

176



--------------------------------------------------------------------------------

each case, the Lenders shall have received at least five Business Days prior
written notice thereof and the Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from (x) the Required Lenders stating that the Required Lenders object to
such amendment or (y) if affected by such amendment, any Issuer stating that it
objects to such amendment;

(iv)    the Security Documents executed by Holdings, the Borrower or any
Restricted Subsidiaries in connection with this Agreement and the other Loan
Documents may be in a form reasonably determined by the Administrative Agent and
may be, together with this Agreement, amended and waived with the consent of the
Administrative Agent at the request of the Borrower without the need to obtain
the consent of any other Lender if such amendment or waiver is delivered in
order (i) to comply with local Law or advice of local counsel, (ii) to cure
ambiguities or defects, or (iii) to cause the Security Documents to be
consistent with this Agreement and the other Loan Documents (including by adding
additional parties as contemplated herein or therein), so long as, in each case,
the Lenders shall have received at least five Business Days prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
(x) the Required Lenders stating that the Required Lenders object to such
amendment or (y) if affected by such amendment, any Issuer stating that it
objects to such amendment;

(v)    the Borrower and the Administrative Agent may, without the input or
consent of the other Lenders, add any Restricted Subsidiary as a Loan Party
under the Loan Documents;

(vi)    this Agreement may be amended to provide for the extension of the
Maturity Date as provided in Section 2.21, without any additional consents;

(vii)    this Agreement may be amended as provided in Section 2.09(b), without
any additional consents; and

(viii)    this Agreement and any other Loan Document may be amended by the
Borrower and the Administrative Agent to provide for Incremental Extensions of
Credit in the manner contemplated by Section 2.24, without any additional
consent.

(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders to such Proposed Change
is obtained, but the consent to such Proposed Change of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained as described in paragraph (b) of this Section being referred to as a
“Non-Consenting Lender”), then, so long as the Lender that is acting as
Administrative Agent is not a Non-Consenting Lender, the Borrower may, at its
sole expense and effort, upon notice to such Non-Consenting Lender and the

 

177



--------------------------------------------------------------------------------

Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent and
each Issuer, which consent shall not unreasonably be withheld, conditioned or
delayed, (ii) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in
Letters of Credit, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder from the assignee (in the case of such principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(iii) the Borrower or such assignee shall have paid to the Administrative Agent
the processing and recordation fee specified in Section 9.04(b), (iv) such
assignment does not conflict with applicable law and (v) the assignee shall have
given its consent to such Proposed Change and, as a result of such assignment
and delegation and any contemporaneous assignments and delegations and consents,
such Proposed Change can be effected.

(d)    Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or any other Security Document to the extent such departure
is consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement”.

(e)    The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute waivers, amendments or other modifications on
behalf of such Lender. Any waiver, consent, amendment or modification authorized
by this Section, shall be binding upon each Person that is at the time thereof a
Lender or Issuer and each Person that subsequently becomes a Lender or Issuer.

(f)    Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments and
waivers hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment or waiver (and the definition of “Required
Lenders” will automatically be deemed modified accordingly for the duration of
such period); provided, that any such amendment or waiver that would increase or
extend the term of the Commitment of such Defaulting Lender, extend the date
fixed for the payment of principal or interest owing to such Defaulting Lender
hereunder, reduce the principal amount of any obligation owing to such
Defaulting Lender, reduce the amount of or the rate or amount of interest on any
amount owing to such Defaulting Lender or of any fee payable to such Defaulting
Lender hereunder, or alter the terms of this proviso, will require the consent
of such Defaulting Lender.

 

178



--------------------------------------------------------------------------------

SECTION 9.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, and subject in all cases to Section 9.26, if at any time the
applicable interest rate applicable to any Loan or any participation in any
Reimbursement Obligation, together with all fees, charges and other amounts
which are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by the Lender or Issuer holding such Loan or Reimbursement Obligation
or participation therein, shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by such
Lender or Issuer in accordance with applicable law, the rate of interest payable
in respect of such Loan, Reimbursement Obligation or participation therein,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan or Reimbursement Obligation or
participation therein but were not payable as a result of the operation of this
Section shall be cumulated and the interest and Charges payable to such Lender
or Issuer in respect of other Loans or Reimbursement Obligations or
participations therein or periods shall be increased (but not above the Maximum
Rate therefor) until such cumulated amount, together with interest thereon at
the NYFRB Rate to the date of repayment, shall have been received by such Lender
or Issuer; provided that in no event will such increases resulting from a
Maximum Rate limitation in respect of US Loan Document Obligations apply to
Loans or Reimbursement Obligations or participations therein for the account of
the Borrower.

SECTION 9.10.    Entire Agreement. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fee arrangements related hereto
or the syndication of the Commitments constitute the entire contract between the
parties relative to the subject matter hereof, and supersede any previous
agreements or understandings, oral or written, with respect to the subject
matter hereof (but do not supersede any provisions of any engagement letter or
any related fee letters that expressly do not, by the terms of such documents,
terminate upon the effectiveness of this Agreement, all of which provisions
shall remain in full force and effect).

SECTION 9.11.    Waiver of Jury Trial. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, any right it may have
to a trial by jury in respect of any litigation directly or indirectly arising
out of, under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby or thereby (whether based on contract, tort
or any other theory). Each party hereto (a) certifies that no representative,
agent or attorney of any other party has represented, expressly or otherwise,
that such other party would not, in the event of litigation, seek to enforce the
foregoing waiver and (b) acknowledges that it and the other parties hereto have
been induced to enter into this Agreement and the other Loan Documents, as
applicable, by, among other things, the mutual waivers and certifications in
this Section.

SECTION 9.12.    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect in any jurisdiction, (i) the validity, legality and enforceability
of the

 

179



--------------------------------------------------------------------------------

remaining provisions contained herein shall not in any way be affected or
impaired thereby, and (ii) the invalidity of such provision in such jurisdiction
shall not invalidate such provision in any other jurisdiction. The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as reasonably possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 9.03.

SECTION 9.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15.    Jurisdiction, Consent to Service of Process. (a) Each party
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America, in each case, sitting in the Borough of
Manhattan in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding shall be heard and determined in such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Lender or any Issuer may
otherwise have to bring any action or proceeding relating to this Agreement
against any Loan Party or any of its properties in the courts of any
jurisdiction.

(b)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (a) above. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
in any other Loan Document will affect the right of any party to this Agreement
to serve process in any other manner permitted by law.

 

180



--------------------------------------------------------------------------------

(d)    To the extent that any party hereto has, or hereafter may be entitled to
claim, any immunity (whether sovereign or otherwise) from suit, jurisdiction of
any court or from any legal process (whether through service of notice,
attachment prior to judgment, attachment in aid of execution or otherwise) with
respect to itself, such party hereby waives such immunity in respect of its
obligations hereunder and any other Loan Document to the fullest extent
permitted by applicable law and, without limiting the generality of the
foregoing, agrees that the waivers set forth in this Section 9.15(d) shall be
effective to the fullest extent now or hereafter permitted under the Foreign
Sovereign Immunities Act of 1976 (as amended, and together with any successor
legislation) and are, and are intended to be, irrevocable for purposes thereof.

SECTION 9.16.    Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum due hereunder in one
currency into another currency, the parties hereto agree, to the fullest extent
that they may legally and effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
in the City of New York, on the Business Day immediately preceding the day on
which final judgment is given.

(b)    The obligation of the Borrower in respect of any such sum due from it to
the Administrative Agent, any Lender or any Issuer hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender or Issuer, as the case may be, of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent or such
Lender or such Issuer, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender or Issuer from the Borrower in the
Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender or such Issuer, as the case may be, against such loss. If the amount of
the Agreement Currency so purchased is greater than the sum originally due to
the Administrative Agent or any Lender or Issuer in such currency the
Administrative Agent or such Lender or Issuer, as the case may be, agrees to
return the amount of any excess to such Borrower (or to any other Person who may
be entitled thereto under applicable law).

SECTION 9.17.    National Security Laws. (a) Each Lender, each Issuer and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender, such Issuer or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act, and each Loan Party agrees to provide such information
from time to time to such Lender, such Issuer and the

 

181



--------------------------------------------------------------------------------

Administrative Agent, as applicable. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective for each Lender, each
Issuer and the Administrative Agent.

SECTION 9.18.    Confidentiality. Each Lender, each Issuer, the Administrative
Agent, the Syndication Agent, each Co-Documentation Agent, and each Arranger
agree to use all reasonable efforts to keep the Information (as defined below)
confidential, except that Information may be disclosed (a) to such Person’s
Related Parties that are or are expected to be involved in the evaluation of
such information in connection with the Transactions contemplated by this
Agreement, it being understood and agreed that the persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential, (b) to the
extent such Information presently is or hereafter becomes available (i) publicly
other than as a result of a breach of this Section or (ii) to the Administrative
Agent, any Lender or any Issuer or any Affiliate of any of the foregoing on a
non-confidential basis from a source other than Holdings or the Borrower or any
advisor, agent, employee or other representative thereof in each case that
identified itself as such, (c) to the extent disclosure is required by law,
regulation or judicial order or requested or required by bank regulators or
auditors, (d) to current or prospective assignees, participants and Approved
Funds, grantees described in Section 9.04, any actual or prospective direct or
indirect contractual counterparties to any Hedging Agreement relating to
Holdings, the Borrower or any Subsidiary and its Secured Obligations, and to
their respective Related Parties, in each case subject to such assignees,
participants, Approved Funds, grantees or counterparties having entered into an
agreement containing confidentiality undertakings at least as restrictive as the
provisions of this Section, (e) on a confidential basis to (i) any rating agency
in connection with rating Holdings, the Borrower or the Subsidiaries or the
credit facilities provided for herein or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facilities provided for herein, (f) disclosures in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(g) disclosures required or requested by any Governmental Authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners) or pursuant to legal or judicial process, (h) to any other party
to this Agreement and (i) with the prior written consent of the Borrower. For
purposes of this Section, “Information” means all information received from
Holdings or the Borrower relating to Holdings, the Borrower or any Subsidiary or
their businesses, other than (i) any such information that is available to the
Administrative Agent, any Lender or any Issuer on a non-confidential basis prior
to disclosure by Holdings or the Borrower and (ii) information pertaining to
this Agreement routinely provided by arrangers to data service providers,
including league table providers, that serve the lending industry; provided
that, in the case of information received from Holdings or the Borrower after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the

 

182



--------------------------------------------------------------------------------

same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information. It is agreed that,
notwithstanding the restrictions of any prior confidentiality agreement binding
on any Arranger or the Administrative Agent, such parties may disclose
Information as provided in this Section.

SECTION 9.19.    Release of Liens and Guarantees. Subject to the reinstatement
provisions set forth in any Security Document, a Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement or other external event that does
not result in a breach or default of any Loan Document as a result of which such
Subsidiary Loan Party ceases to be a Designated Subsidiary; provided that, if so
required by this Agreement, the Required Lenders (or such greater number of
Lenders as shall be required hereunder) shall have consented to such transaction
and the terms of such consent shall not have provided otherwise. Upon any sale
or other transfer by any Loan Party (other than to (x) Holdings, the Borrower or
any other Loan Party, or to (y) any Subsidiary that, upon the consummation of
such sale or other transfer would be required to become a Loan Party, but not,
in the case of (x) and (y), any Receivables Entity) of any Collateral in a
transaction permitted under this Agreement, or upon the effectiveness of any
written consent to the release of the security interest created under any
Security Document in any Collateral pursuant to Section 9.08, the security
interests in such Collateral created by the Security Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section, the Administrative Agent shall execute and deliver to the
applicable Loan Party, at such Loan Party’s expense, all documents, and take all
such actions, in each case that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent. Each of the Secured Parties irrevocably authorize the
Administrative Agent, at its option and in its discretion, to effect the
releases set forth in this Section.

SECTION 9.20.    No Fiduciary Relationship. Each of Holdings and the Borrower,
on behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Holdings, the Borrower, the Subsidiaries and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, the Lenders, the Issuers and their respective Affiliates, on the
other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuers or their Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications. The Administrative Agent, the Arrangers, the Lenders, the
Issuers and their respective Affiliates may be engaged, for their own accounts
or the accounts of customers, in a broad range of transactions that involve
interests that differ from those of Holdings, the Borrower, the Subsidiaries and
their respective Affiliates, and none of the Administrative Agent, the
Arrangers, the Lenders, the Issuers or any of their respective Affiliates has
any obligation to disclose any of such interests to Holdings, the Borrower, the
Subsidiaries or any of their respective Affiliates.

 

183



--------------------------------------------------------------------------------

SECTION 9.21.    Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by
Holdings, the Borrower or the Administrative Agent pursuant to or in connection
with, or in the course of administering, this Agreement or any other Loan
Document will be syndicate-level information, which may contain MNPI. Each
Lender represents to Holdings, the Borrower and the Administrative Agent that
(i) it has developed compliance procedures regarding the use of MNPI and that it
will handle MNPI in accordance with such procedures and applicable law,
including Federal, State and foreign securities laws, and (ii) it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain MNPI in accordance with its compliance procedures and
applicable law, including Federal, State and foreign securities laws.

(b)    Each of Holdings, the Borrower and each Lender acknowledges that, if
information furnished by Holdings or the Borrower pursuant to or in connection
with this Agreement is being distributed by the Administrative Agent through the
Approved Electronic Platform, (i) the Administrative Agent may post any
information that Holdings or the Borrower has indicated as containing MNPI
solely on that portion of the Approved Electronic Platform designated for
Private Side Lender Representatives and (ii) if Holdings or the Borrower has not
indicated whether any information furnished by it pursuant to or in connection
with this Agreement contains MNPI, the Administrative Agent reserves the right
to post such information solely on that portion of the Approved Electronic
Platform as is designated for Private Side Lender Representatives. Each of
Holdings and the Borrower agrees to clearly designate all information provided
to the Administrative Agent by or on behalf of Holdings or the Borrower that is
suitable to be made available to Public Side Lender Representatives, and the
Administrative Agent shall be entitled to rely on any such designation by
Holdings and the Borrower without liability or responsibility for the
independent verification thereof.

SECTION 9.22.    [Reserved].

SECTION 9.23.    Excluded Swap Obligations. (a) Notwithstanding any provision of
this Agreement or any other Loan Document, no Guarantee by any Subsidiary Loan
Party under any Loan Document shall include a Guarantee of any Secured
Obligation that, as to such Subsidiary Loan Party, is an Excluded Swap
Obligation, and no Collateral provided by any Subsidiary Loan Party shall secure
any Secured Obligation that, as to such Subsidiary Loan Party, is an Excluded
Swap Obligation. In the event that any payment is made pursuant to any Guarantee
by, or any amount is realized from Collateral of, any Subsidiary Loan Party as
to which any Secured Obligations are Excluded Swap Obligations, such payment or
amount shall be applied to pay the Secured Obligations of such Subsidiary Loan
Party as otherwise provided herein and in the other Loan Documents without
giving effect to such Excluded Swap Obligations, and each reference in this
Agreement or any other Loan Document to the ratable application of such amounts
as among the Secured Obligations or any specified portion of the Secured
Obligations that would otherwise include such Excluded Swap Obligations shall be
deemed to so provide.

 

184



--------------------------------------------------------------------------------

(b)    Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party that would
not otherwise be a Qualified ECP Guarantor but for the effectiveness of this
Section, to the maximum extent permitted by applicable law, to enable each such
other Loan Party to honor all of its obligations under the Loan Documents in
respect of Swap Obligations (subject to the limitations on its Guarantee under
the Collateral Agreement, and provided that only Qualified ECP Guarantors that
are US Obligations Loan Parties shall make such undertaking in respect of US
Secured Obligations). The obligations of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until its Guarantee under the
Collateral Agreement is released. Each Qualified ECP Guarantor intends that this
Section shall constitute a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

SECTION 9.24.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.25.    Dutch CIT Fiscal Unity. If, at any time, a Loan Party resident
for tax purposes in the Netherlands or carrying on a business through a
permanent establishment or deemed permanent establishment in the Netherlands is
part of a Dutch CIT Fiscal Unity with any of its group entities resident for tax
purposes in the

 

185



--------------------------------------------------------------------------------

Netherlands or carrying on a business through a permanent establishment or
deemed permanent establishment in the Netherlands (“Dutch CIT Fiscal Unity
Member”), and such Dutch CIT Fiscal Unity is, in respect of such Dutch CIT
Fiscal Unity Member, terminated or disrupted within the meaning of Article 15(6)
of the Dutch CITA (or any other provision which facilitates the termination of a
Dutch CIT Fiscal Unity) pursuant to or in connection with the Administrative
Agent enforcing its rights under a Loan Document with respect to any Dutch
Security Document or the execution of any Dutch Security Document, the relevant
member of such Dutch CIT Fiscal Unity shall, for no consideration, as soon as
possible at the request of and together with the Dutch CIT Fiscal Unity Member
leaving the Dutch CIT Fiscal Unity, lodge a request with the Dutch tax
authorities to allocate and surrender any tax losses as referred to in Article
20 of the Dutch CITA to the Dutch CIT Fiscal Unity Member leaving the Dutch CIT
Fiscal Unity in connection with Article 15af of the Dutch CITA (or any other
provision which facilitates such allocation of tax losses upon termination of
the Dutch CIT Fiscal Unity), to the extent such tax losses are attributable to
the Dutch CIT Fiscal Unity Member leaving the Dutch CIT Fiscal Unity.

SECTION 9.26.    Collateral and Guarantee Principles Relating to US Secured
Obligations. Notwithstanding anything herein or in any other Loan Document to
the contrary, any payments by or setoffs against Excluded US Obligations Payors
under the Loan Documents, and any realizations on Non-US Collateral (including
amounts addressed under Section 2.06 (Fees), Section 2.16 (Sharing of Setoffs),
Section 2.22 (Letters of Credit), Section 2.23 (Defaulting Lender), Article VII
(Events of Default), Section 8.07 (Parallel Debt), Section 8.10 (Credit
Bidding), Section 9.05 (Expenses; Indemnity), Section 9.06 (Right of Setoff))
and Section 9.09 (Interest Rate Limitation), in each case, shall satisfy only
Global Secured Obligations, and shall not be applied to satisfy any US Secured
Obligations.

SECTION 9.27.    Acknowledgement of Certain Restrictions. The Secured Parties
acknowledge and agree that if any transfer restrictions for the benefit of
Alumina Limited or its subsidiaries shall apply to the transfer by Holdings or
its subsidiaries of any Equity Interests in any entities that indirectly own
Equity Interests in AWAC Entities, then such transfer restrictions shall
likewise apply to the transfers of such Equity Interests by the Secured Parties
to a third party.

 

186